Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

May 7, 2010

among

AMERICAN DENTAL PARTNERS, INC.,

as Borrower

THE LENDING INSTITUTIONS NAMED HEREIN,

as Lenders,

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Letter of Credit Issuer and Swing Line Lender

and

BANC OF AMERICA SECURITIES LLC,

RBS SECURITIES INC.,

and

KEYBANK, NATIONAL ASSOCIATION

as Co-Lead Arrangers and Joint Book Managers

and

RBS SECURITIES INC.,

and

KEYBANK, NATIONAL ASSOCIATION

as Syndication Agents

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

TD SECURITIES

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.    DEFINITIONS AND TERMS    1

Section 1.1.

       Certain Defined Terms    1

Section 1.2.

       Computation of Time Periods    36

Section 1.3.

       Accounting Terms; Changes in GAAP or Accounting Policies    36

Section 1.4.

       Terms Generally    36

Section 1.5.

       Times of Day    37 ARTICLE II.    AMOUNT AND TERMS OF LOANS    37

Section 2.1.

       Establishment of the Credit Facility    37

Section 2.2.

       Revolving Facility    37

Section 2.3.

       Term Loan    38

Section 2.4.

       Swing Line Facility    38

Section 2.5.

       Notice of Borrowing    40

Section 2.6.

       Funding Obligations; Disbursement of Funds    41

Section 2.7.

       Evidence of Obligations    42

Section 2.8.

       Interest; Default Rate    43

Section 2.9.

       Increased Costs, Illegality, etc    45

Section 2.10.

       Breakage Compensation    47

Section 2.11.

       Change of Lending Office; Replacement of Lenders    48

Section 2.12.

       Conversion and Continuation of Loans    49

Section 2.13.

       Increase in Commitments    49

ARTICLE III.

   LETTERS OF CREDIT    52

Section 3.1.

       Letter of Credit Issuances    52

Section 3.2.

       Letter of Credit Requests    53

Section 3.3.

       Notice of Letter of Credit Issuance    54

Section 3.4.

       Existing Letters of Credit    54

Section 3.5.

       Auto-Renewal Letters of Credit    55

Section 3.6.

       Applicability of ISP98    55

Section 3.7.

       [Intentionally Omitted]    55

Section 3.8.

       Reimbursement Obligations    55

Section 3.9.

       Letter of Credit Participations    56

Section 3.10.

       Increased Costs to Letter of Credit Issuer    59

Section 3.11.

       Role of Letter of Credit Issuer    59

Section 3.12.

       Conflict with Letter of Credit Documents    60

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 3.13.

       Letters of Credit Issued for Letter of Credit Obligors    60

ARTICLE IV.

   FEES AND COMMITMENTS    61

Section 4.1.

       Fees    61

Section 4.2.

       Termination and Reduction of Revolving Commitments    62

Section 4.3.

       Termination of Term Commitments    63

ARTICLE V.

   PAYMENTS, Cash Collateral and defaulting lenders    63

Section 5.1.

       Voluntary, Scheduled and Mandatory Prepayments of Loans    63

Section 5.2.

       Method and Place of Payment    67

Section 5.3.

       Net Payments    68

Section 5.4.

       Cash Collateral    70

Section 5.5.

       Defaulting Lenders    72

ARTICLE VI.

   CONDITIONS PRECEDENT    73

Section 6.1.

       Conditions Precedent at Closing Date    73

Section 6.2.

       Conditions Precedent to All Credit Events    78

ARTICLE VII.

   REPRESENTATIONS AND WARRANTIES    78

Section 7.1.

       Corporate Status, etc    78

Section 7.2.

       Corporate Power and Authority, etc    79

Section 7.3.

       No Violation    79

Section 7.4.

       Governmental Approvals    79

Section 7.5.

       Litigation    79

Section 7.6.

       Use of Proceeds; Margin Regulations    80

Section 7.7.

       Financial Statements, etc    80

Section 7.8.

       Solvency    81

Section 7.9.

       No Material Adverse Change    81

Section 7.10.

       Tax Returns and Payments    81

Section 7.11.

       Title to Properties, etc    81

Section 7.12.

       Lawful Operations, etc    82

Section 7.13.

       Environmental Matters    82

Section 7.14.

       Compliance with ERISA    83

Section 7.15.

       Intellectual Property, etc    83

Section 7.16.

       Investment Company Act, etc    83

Section 7.17.

       Insurance    84

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 7.18.

       Certain Contracts; Labor Relations    84

Section 7.19.

       True and Complete Disclosure    84

Section 7.20.

       Defaults    84

Section 7.21.

       Management Service Agreements    85

Section 7.22.

       Malpractice Insurance    85

Section 7.23.

       Anti-Terrorism Law Compliance    85

Section 7.24.

       Subsidiaries; Equity Interests    85

Section 7.25.

       Compliance with Laws    86

Section 7.26.

       Security Documents    86

Section 7.27.

       Labor Matters    86

ARTICLE VIII.

   AFFIRMATIVE COVENANTS    86

Section 8.1.

       Reporting Requirements    86

Section 8.2.

       Books, Records and Inspections    90

Section 8.3.

       Insurance    91

Section 8.4.

       Payment of Obligations    92

Section 8.5.

       Corporate Franchises    92

Section 8.6.

       Good Repair    93

Section 8.7.

       Compliance with Statutes, etc    93

Section 8.8.

       Compliance with Environmental Laws    93

Section 8.9.

       Fiscal Years, Fiscal Quarters    94

Section 8.10.

       Certain Subsidiaries to Join in Subsidiary Guaranty    94

Section 8.11.

       Additional Security; Further Assurances    95

Section 8.12.

       Casualty and Condemnation    96

Section 8.13.

       Most Favored Covenant Status    96

Section 8.14.

       Senior Debt    96

Section 8.15.

       Management Service Agreements; Material Contracts    97

Section 8.16.

       Landlord/Mortgagee Waivers    97

Section 8.17.

       Mortgages    98

Section 8.18.

       Compliance with Terms of Leaseholds    100

Section 8.19.

       Interest Rate Hedging    100

Section 8.20.

       Perfection of Security Interests    100

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE IX.

   NEGATIVE COVENANTS    100

Section 9.1.

       Changes in Business    100

Section 9.2.

       Consolidation, Merger, Acquisitions, Asset Sales, etc    100

Section 9.3.

       Liens    101

Section 9.4.

       Indebtedness    102

Section 9.5.

       Investments and Guaranty Obligations    103

Section 9.6.

       Dividends and Other Restricted Payments    105

Section 9.7.

       Financial Covenants    105

Section 9.8.

       Limitation on Certain Restrictive Agreements    106

Section 9.9.

       Prepayments and Refinancings of Other Debt, etc    106

Section 9.10.

       Transactions with Affiliates    107

Section 9.11.

       Plan Terminations, Minimum Funding, etc    107

Section 9.12.

       Anti-Terrorism Laws    107

Section 9.13.

       Use of Proceeds    108

Section 9.14.

       Sale and Lease-Back Transaction    108

Section 9.15.

       Care For Kids Subsidiaries    108

Section 9.16.

       Charter Amendments    108

Section 9.17.

       Issuance of Disqualified Equity Interests    108

Section 9.18.

       Accounting Changes    108

Section 9.19.

       Amendment, Etc. of Indebtedness    108

ARTICLE X.

   EVENTS OF DEFAULT    108

Section 10.1.

       Events of Default    108

Section 10.2.

       Acceleration, etc    111

Section 10.3.

       Application of Liquidation Proceeds    112

ARTICLE XI.

   THE ADMINISTRATIVE AGENT    113

Section 11.1.

       Appointment and Authority    113

Section 11.2.

       Rights as a Lender    113

Section 11.3.

       Exculpatory Provisions    114

Section 11.4.

       Reliance by Administrative Agent    114

Section 11.5.

       Delegation of Duties    115

Section 11.6.

       Resignation of Administrative Agent    115

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 11.7.

       Non-Reliance    116

Section 11.8.

       No Other Duties, Etc    116

Section 11.9.

       Collateral and Guaranty Matters    116

Section 11.10.

       No Reliance on Administrative Agent’s Customer Identification Program   
117

Section 11.11.

       USA Patriot Act    117

ARTICLE XII.

   GUARANTY    118

Section 12.1.

       Guaranty by the Borrower    118

Section 12.2.

       Additional Undertaking    118

Section 12.3.

       Guaranty Unconditional    118

Section 12.4.

       Borrower Obligations to Remain in Effect; Restoration    119

Section 12.5.

       Waiver of Acceptance, etc    119

Section 12.6.

       Subrogation    120

Section 12.7.

       Effect of Stay    120

ARTICLE XIII.

   MISCELLANEOUS    120

Section 13.1.

       Expenses; Indemnity; Damage Waiver    120

Section 13.2.

       Right of Setoff    122

Section 13.3.

       Equalization    122

Section 13.4.

       Notices    123

Section 13.5.

       Benefit of Agreement    125

Section 13.6.

       No Waiver; Remedies Cumulative    130

Section 13.7.

       Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial   
131

Section 13.8.

       Counterparts    132

Section 13.9.

       Integration    132

Section 13.10.

       Headings Descriptive    132

Section 13.11.

       Amendment or Waiver    132

Section 13.12.

       Survival of Indemnities    135

Section 13.13.

       Domicile of Loans    135

Section 13.14.

       Confidentiality    135

Section 13.15.

       Limitations on Liability of the Letter of Credit Issuers    136

Section 13.16.

       General Limitation of Liability    136

Section 13.17.

       No Duty    136

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 13.18.

       Lenders and Agent Not Fiduciary to Borrower, etc    137

Section 13.19.

       Survival of Representations and Warranties    138

Section 13.20.

       Severability    138

Section 13.21.

       Independence of Covenants    138

Section 13.22.

       Interest Rate Limitation    138

Section 13.23.

       Payments Set Aside    138

Section 13.24.

       USA Patriot Act    139

Section 13.25.

       Electronic Execution of Assignments and Certain Other Documents    139

Section 13.26.

       Press Releases and Related Matters    139

 

Exhibit A-1

   Form of Revolving Facility Note

Exhibit A-2

   Form of Swing Line Note

Exhibit A-3

   Form of Term Note

Exhibit B-1

   Form of Notice of Borrowing

Exhibit B-2

   Form of Notice of Continuation or Conversion

Exhibit C-1

   Form of Subsidiary Guaranty

Exhibit C-2

   Form of Security Agreement

Exhibit D

   Form of Assignment Agreement

Exhibit E

   Form of Compliance Certificate

Exhibit F

   Form MSA

Schedule 1

   Lenders and Commitments

Schedule 2

   Subsidiary Guarantors

Schedule 3

   Existing Letters of Credit

Schedule 4

   Scheduled Subsidiaries

Schedule 7.11(b)

   Owned Real Property

Schedule 7.11(c)(i)

   Leased Real Property (Lessee)

Schedule 7.11(c)(ii)

   Leased Real Property (Lessor)

Schedule 7.21

   Management Service Agreements

Schedule 7.24

   Subsidiaries

Schedule 9.3

   Liens

Schedule 9.4

   Indebtedness

Schedule 9.5

   Investments

Schedule 13.4

   Notice Address

 

vi



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT is entered into as of May 7, 2010, among (a) AMERICAN
DENTAL PARTNERS, INC., a Delaware corporation (the “Borrower”); (b) the
Subsidiaries (as hereinafter defined) of the Borrower from time to time party
hereto as Subsidiary Guarantors (as hereinafter defined); (c) the lenders from
time to time party hereto (each a “Lender” and collectively, the “Lenders”);
(d) BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and as the Letter of Credit Issuer and the Swing Line
Lender (as each such term is hereinafter defined); (e) BANC OF AMERICA
SECURITIES LLC, RBS SECURITIES INC., and KEYBANK NATIONAL ASSOCIATION, as
co-lead arrangers and co-book managers (collectively, in such capacities, the
“Co-Lead Arrangers”); (f) WELLS FARGO BANK, NATIONAL ASSOCIATION and TD
SECURITIES (USA) LLC, as co-documentation agents (collectively, in such
capacity, the “Co-Documentation Agents”) and (g) RBS CITIZENS, N.A. and KEYBANK
NATIONAL ASSOCIATION as co-syndication agents (collectively, in such capacity,
the “Syndication Agents”).

PRELIMINARY STATEMENTS:

(1) The Borrower has requested that the Lenders, the Swing Line Lender and the
Letter of Credit Issuer extend credit to the Borrower to refinance the Existing
Facilities (as hereinafter defined) and to provide working capital and funds for
other lawful purposes.

(2) Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and the Letter of Credit Issuer are willing to extend
credit and make available to the Borrower the credit facility provided for
herein for the foregoing purposes.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.1. Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) any acquisition on a
going concern basis (whether by purchase, lease or otherwise) of any facility
and/or business or business unit operated by any person that is not a Subsidiary
of the Borrower, (b) the acquisition of a majority of the outstanding Equity
Interest in any such person (whether by merger, stock purchase or otherwise),
(c) the affiliation with a dental group through the acquisition of selected
assets consistent with the past practices of the Borrower, (d) the acquisition
of all or substantially all of the assets of any person, or any business or
division of any person, (e) any transaction in which the Borrower or any
Subsidiary enters into a Management Service Agreement or any similar agreement
or affiliation and (f) the acquisition of another person by a merger,
consolidation, amalgamation or any other combination with such person.



--------------------------------------------------------------------------------

“Additional Security Document” shall have the meaning provided in
Section 8.11(a).

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to a
Eurodollar Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Adjusted Eurodollar Rate =

  

Eurodollar Rate

      1.00 – Eurodollar Reserve Percentage   

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.6.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.4, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“ADP of Florida” shall mean American Dental Partners of Florida, LLC, a Delaware
limited liability company.

“ADP of Florida MSA” shall mean the Services Agreement between CDPG, P.L. (f/k/a
Christie Dental Practice Group, P.L.), a Florida professional limited liability
company, and ADP of Florida, dated as of November 13, 2009, as may be amended
from time to time in accordance with Section 8.15 of this Agreement.

“Advance Funding Arrangements” means any arrangements requested by the Borrower
and acceptable to the Administrative Agent in its sole discretion for the
delivery of funds by Lenders to the Administrative Agent for safekeeping pending
their delivery by the Administrative Agent to the Borrower on the Closing Date
to fund Loans of such Lenders on such date.

“Advance Funding Documentation” means such deposit account documentation,
securities account agreements, custodial agreements, security agreements,
funding indemnities or other documentation as the Administrative Agent may
reasonably require in connection with Advance Funding Arrangements.

“Affiliate” shall mean, with respect to any person, any other person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A person shall be deemed to control a second person if such
first person possesses, directly or indirectly, the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second person or (b) to direct or cause the
direction of the management and policies of such second person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, (x) a director, officer or employee of a person shall not, solely
by

 

2



--------------------------------------------------------------------------------

reason of such status, be considered an Affiliate of such person; and
(y) neither the Administrative Agent nor any Lender shall in any event be
considered an Affiliate of the Borrower or any other Credit Party or any of
their respective Subsidiaries.

“Aggregate Credit Facility Exposure” shall mean, at any time, the sum of (a) the
Aggregate Revolving Facility Exposure at such time and (b) the principal amount
of Swing Loans outstanding at such time, and (c) aggregate principal amount of
the Term Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” shall mean, at any time, the sum of
(a) the principal amounts of all Revolving Loans made by all Lenders and
outstanding at such time and (b) the aggregate amount of the Letter of Credit
Outstandings at such time.

“Agreement” shall mean this Credit Agreement, as the same may from time to time
be amended, restated, supplemented or otherwise modified.

“Anti-Terrorism Law” shall mean the USA Patriot Act or any other law pertaining
to the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Commitment Fee Rate” shall mean:

(a) On the Closing Date and thereafter, until changed hereunder in accordance
with the provisions set forth in clauses (b), (c) and (d) of this definition,
the Applicable Commitment Fee Rate shall be 50.00 basis points;

(b) Commencing with the fiscal quarter of the Borrower ending on September 30,
2010, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Leverage Ratio:

 

Leverage Ratio

  

Applicable Commitment Fee Rate

Greater than or equal to 2.50 to 1.00

   50.00 bps

Less than 2.50 to 1.00 and greater than or equal to 2.00 to 1.00

   50.00 bps

Less than 2.00 to 1.00 and greater than or equal to 1.50 to 1.00

   37.50 bps

Less than 1.50 to 1.00 and greater than or equal to 1.00 to 1.00

   37.50 bps

Less than 1.00 to 1.00

   37.50 bps

(c) Changes in the Applicable Commitment Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to Section 8.1(a) or
Section 8.1(b), as the case may be, of the financial statements of the Borrower
for the Testing Period most recently ended, accompanied by

 

3



--------------------------------------------------------------------------------

a Compliance Certificate required pursuant to Section 8.1(c), demonstrating the
computation of the Leverage Ratio. Notwithstanding the foregoing, during any
period when (i) the Borrower has failed to timely deliver its consolidated
financial statements referred to in Section 8.1(a) or Section 8.1(b),
accompanied by a Compliance Certificate required pursuant to Section 8.1(c),
(ii) a Default under Section 10.1(a) has occurred and is continuing, or (iii) an
Event of Default has occurred and is continuing, the Applicable Commitment Fee
Rate during such period shall be the highest number of basis points indicated
therefor in the above matrix, regardless of the Leverage Ratio at such time,
until the third Business Day immediately following the date on which the
Administrative Agent receives evidence that such failure is remedied or such
Default or Event of Default has been cured or waived in accordance with the
terms of this Agreement. Any changes in the Applicable Commitment Fee Rate shall
be determined by the Administrative Agent in accordance with the provisions set
forth in this definition and the Administrative Agent will promptly provide
notice of such determinations to the Borrower and the Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error. The above matrix does not modify or waive, in any respect, the
rights of the Administrative Agent and the Lenders to charge any default rate of
interest or any of the other rights and remedies of the Administrative Agent and
the Lenders hereunder.

(d) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 8.1(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are then in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Commitment Fee Rate for an
applicable period than the Applicable Commitment Fee Rate actually applied for
such applicable period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such applicable
period, (ii) the Applicable Commitment Fee Rate shall be determined as if such
corrected, higher Applicable Commitment Fee Rate were applicable for such
period, and (iii) the Borrower shall immediately pay to the Administrative
Agent, for the account of the applicable Lenders and/or the Letter of Credit
Issuer, the additional Commitment Fees owing (including for any retrospective
periods) as a result of such higher Applicable Commitment Fee Rate for such
period. This provision shall not limit the rights of the Administrative Agent
and the Lenders with respect to any other provision of this Agreement. The
Borrower’s obligations under this clause (d) shall survive the termination of
the Commitments and the repayment of all Obligations hereunder.

“Applicable Lending Office” shall mean, with respect to each Lender, the office
or offices designated by such Lender to the Administrative Agent in its
Administrative Questionnaire as such Lender’s lending office or offices for
purposes of this Agreement. A Lender may have a different Applicable Lending
Office for Base Rate Loans and Eurodollar Loans.

 

4



--------------------------------------------------------------------------------

“Applicable Margin” shall mean:

(a) On the Closing Date and thereafter, until changed hereunder in accordance
with the provisions set forth in clauses (b), (c) and (d) of this definition,
the Applicable Margin shall be (i) 225.00 basis points for Base Rate Loans, and
(ii) 325.00 basis points for Eurodollar Loans;

(b) Commencing with the fiscal quarter of the Borrower ending on September 30,
2010, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Leverage Ratio:

 

Leverage Ratio

  

Applicable Margin for
Base Rate Loans

  

Applicable Margin for
Eurodollar Loans

Greater than or equal to 2.50 to 1.00

   275.00 bps    375.00 bps

Less than 2.50 to 1.00 and greater than or equal to 2.00 to 1.00

   225.00 bps    325.00 bps

Less than 2.00 to 1.00 and greater than or equal to 1.50 to 1.00

   175.00 bps    275.00 bps

Less than 1.50 to 1.00 and greater than or equal to 1.00 to 1.00

   125.00 bps    225.00 bps

Less than 1.00 to 1.00

   100.00 bps    200.00 bps

(c) Changes in the Applicable Margin based upon changes in the Leverage Ratio
shall become effective on the third Business Day following the receipt by the
Administrative Agent pursuant to Section 8.1(a) or Section 8.1(b), as the case
may be, of the financial statements of the Borrower for the Testing Period most
recently ended, accompanied by a Compliance Certificate in accordance with
Section 8.1(c), demonstrating the computation of the Leverage Ratio.
Notwithstanding the foregoing, during any period when (i) the Borrower has
failed to timely deliver its consolidated financial statements referred to in
Section 8.1(a) or Section 8.1(b), accompanied by a Compliance Certificate
required pursuant to Section 8.1(c), (ii) a Default under Section 10.1(a) has
occurred and is continuing, or (iii) an Event of Default has occurred and is
continuing, the Applicable Margin during such period shall be the highest number
of basis points indicated therefor in the above matrix, regardless of the
Leverage Ratio at such time, until the third Business Day immediately following
the date on which the Administrative Agent receives evidence that such failure
is remedied or such Default or Event of Default has been cured or waived in
accordance with the terms of this Agreement. Any changes in the Applicable
Margin shall be determined by the Administrative Agent in accordance with the
provisions set forth in this definition and the Administrative Agent will
promptly provide notice of such determinations to the Borrower and the Lenders.
Any such determination by the Administrative

 

5



--------------------------------------------------------------------------------

Agent shall be conclusive and binding absent manifest error. The above matrix
does not modify or waive, in any respect, the rights of the Administrative Agent
and the Lenders to charge any default rate of interest or any of the other
rights and remedies of the Administrative Agent and the Lenders hereunder.

(d) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 8.1(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are then in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin for an applicable period
than the Applicable Margin actually applied for such applicable period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such applicable period, (ii) the Applicable
Margin shall be determined as if such corrected, higher Applicable Margin were
applicable for such period, and (iii) the Borrower shall immediately pay to the
Administrative Agent, for the account of the applicable Lenders and/or the
Letter of Credit Issuer, the accrued additional interest owing (including for
any retrospective periods) as a result of such higher Applicable Margin for such
period. This provision shall not limit the rights of the Administrative Agent
and the Lenders with respect to any other provision of this Agreement. The
Borrower’s obligations under this clause (d) shall survive the termination of
the Commitments and the repayment of all Obligations hereunder.

“Approved Bank” has the meaning provided in clause (b) of the definition of
“Cash Equivalents.”

“Approved Fund” shall mean any person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Asset Sale” shall mean the sale, lease, transfer or other disposition
(including by means of Sale and Lease-Back Transactions, and by means of
mergers, consolidations, amalgamations and liquidations of a corporation,
partnership or limited liability company of the interests therein of the
Borrower or any Subsidiary) by the Borrower or any Subsidiary to any person of
any of the Borrower’s or such Subsidiary’s respective assets, provided that the
term Asset Sale specifically excludes (a) any sales, transfers or other
dispositions of inventory, or obsolete or excess furniture, fixtures, equipment
or other property, real or personal, tangible or intangible, in each case in the
ordinary course of business, and (b) the actual or constructive total loss of
any property or the use thereof resulting from any Event of Loss.

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit D hereto.

“Authorized Officer” shall mean any of the following officers of the Borrower:
the Chief Executive Officer, the Chief Operating Officer, the Chief Financial
Officer, the Vice President-Planning and Investment or the Treasurer or any
other officer of the Borrower performing a function similar to any of the
foregoing that is acceptable to the Administrative Agent. Unless otherwise
qualified, all references herein to an Authorized Officer shall refer to an
Authorized Officer of the Borrower.

 

6



--------------------------------------------------------------------------------

“Bank Products” means treasury management, cash management, deposit,
disbursement or other bank account services, credit card or purchase card
programs or other similar banking products.

“Bank Product Creditor” shall have the meaning provided in the Security
Agreement.

“Bank Product Document” shall have the meaning provided in the Security
Agreement.

“Bank Product Obligations” shall have the meaning provided in the Security
Agreement.

“Bankruptcy Code” shall have the meaning provided in Section 10.1(h)(i).

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurodollar Rate for loans with an
Interest Period of one (1) month plus 1.00%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate in effect from time to time.

“Benefited Creditors” shall mean, with respect to the Borrower Guaranteed
Obligations pursuant to Article XII, each of the Administrative Agent, the
Lenders, the Letter of Credit Issuer and the Swing Line Lender, each Designated
Hedge Creditor and each Bank Product Creditor, and the respective successors and
assigns of each of the foregoing (but in the case of a successor or assign of a
Designated Hedge Creditor or a Bank Product Creditor, as applicable, solely to
the extent such successor or assign meets the definition of a Designated Hedge
Creditor or a Bank Product Creditor, as applicable).

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Guaranteed Obligations” has the meaning provided in Section 12.1.

“Borrower Materials” has the meaning provided in Section 8.1.

“Borrowing” shall mean a Revolving Borrowing, a Term Borrowing or the incurrence
of a Swing Loan, as the context may require.

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday or any other day that shall be in
the state in which the Administrative Agent’s Office is located a legal holiday
or a day on which banking institutions

 

7



--------------------------------------------------------------------------------

are authorized or required by law or other governmental actions to close and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of the Borrower or any of its Subsidiaries or
as a dividend, return of capital or other distribution in respect of the
Borrower’s or such Subsidiary’s Equity Interest.

“Capital Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that person.

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of the Borrower or any of its Subsidiaries in each case taken at the amount
thereof accounted for as liabilities identified as “capital lease obligations”
(or any similar words) on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

“Care For Kids Subsidiary” shall mean Care For Kids – USA, LLC, a Delaware
limited liability company, or any other Subsidiary formed from time to time at
any time after the Closing Date by ADP-CFK, LLC, a Delaware limited liability
company or any other Credit Party approved in writing by the Administrative
Agent, primarily for purposes of operating dental practices (or providing
administrative services thereto) specializing in the treatment of children,
including children covered by the applicable State’s Medicaid program, and “Care
For Kids Subsidiaries” shall mean, collectively, each such Care For Kids
Subsidiary.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Letter of
Credit Issuer or Swing Line Lender (as applicable) and the Lenders, as
collateral for Letter of Credit Outstandings, Obligations in respect of Swing
Loans, or obligations of Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the Letter of Credit Issuer or Swing Line Lender benefiting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the Letter of Credit Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” shall mean any of the following:

(a) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;

(b) Dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (x) any Lender, (y) any domestic commercial bank of recognized
standing having

 

8



--------------------------------------------------------------------------------

capital and surplus in excess of $500,000,000 or (z) any bank (or the parent
company of such bank) whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank, an “Approved Bank”), in each case with
maturities of not more than three months from the date of acquisition;

(c) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A-2, or the equivalent of
each thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 90 days after the date of acquisition;

(d) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (a) above;

(e) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (d) above;

(f) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(g) investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank; and

(h) investments in pooled funds or investment accounts consisting of investments
of the nature described in the foregoing clause (g).

“Cash Proceeds” shall mean, with respect to (a) any Asset Sale, the aggregate
cash payments (including any cash received by way of deferred payment pursuant
to a note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrower or any Subsidiary from such Asset Sale, and
(b) any Event of Loss, the aggregate cash payments, including all insurance
proceeds and proceeds of any award for condemnation or taking, received in
connection with such Event of Loss.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” shall occur if:

(a) during any period of 24 consecutive months, a majority of the members of the
Board of Directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was

 

9



--------------------------------------------------------------------------------

approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors);

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(c) thirty (30) days shall pass from the date upon which any person or two or
more persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower, or control over the equity securities of the Borrower entitled
to vote for members of the Board of Directors or equivalent governing body of
the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) representing 30% or more of the combined voting power of such
securities.

“Charges” shall have the meaning provided in Section 13.22.

“CIP Regulations” shall have the meaning provided in Section 11.10.

“Claims” shall have the meaning set forth in the definition of “Environmental
Claims.”

“Closing Date” shall mean the first date all the conditions precedent in
Section 6.1 are satisfied or waived in accordance with Section 13.11.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

 

10



--------------------------------------------------------------------------------

“Co-Lead Arrangers” shall have the meaning provided in the first paragraph of
this Agreement.

“Collateral” shall mean the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether real property or personal property)
covered by any Security Document.

“Commitment” shall mean with respect to each Lender, (a) its Revolving
Commitment or (b) its Term Commitment, if any, or, in the case of such Lender,
all of such Commitments.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Compliance Certificate” shall have the meaning provided in Section 8.1(c).

“Confidential Information” shall have the meaning provided in Section 13.14(b).

“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent and
including, without limitation, any earn-out payments and any assumption of
Indebtedness of any person), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid in connection with such
Acquisition.

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
in all events amounts expended or capitalized under Capital Leases and Synthetic
Leases but excluding any amount representing capitalized interest) by the
Borrower and its Subsidiaries during that period that, in conformity with GAAP,
are or are required to be included in the property, plant or equipment reflected
in the consolidated balance sheet of the Borrower and its Subsidiaries.

“Consolidated Depreciation and Amortization Expense” shall mean, for any period,
all depreciation and amortization expenses of the Borrower and its Subsidiaries,
all as determined for the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (a) the sum of the amounts for such period included in
determining such Consolidated Net Income of, without duplication,
(i) Consolidated Interest Expense, (ii) Consolidated Income Tax Expense,
(iii) Consolidated Depreciation and Amortization Expense, (iv) Non-Cash
Compensation Charges, and (v) extraordinary and other non-recurring non-cash
losses and charges, less (b) gains on sales of assets and other extraordinary
gains and other non-recurring gains; all as determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided, that
Consolidated EBITDA for any Testing Period shall (x) include the appropriate
financial items for any person or business unit that has been acquired by the
Borrower or any of its Subsidiaries for any portion of such Testing Period prior
to the date of acquisition (giving effect to items of expense and other charges
that are expected to be eliminated, within the twelve (12) month period
immediately following the consummation of such acquisition, due to anticipated
operating synergies), and (y) exclude the appropriate financial items for any
person or business unit that has been disposed of by the Borrower or any

 

11



--------------------------------------------------------------------------------

of its Subsidiaries, for the portion of such Testing Period prior to the date of
disposition. In the case of clauses (x) and (y) in the preceding sentence, such
terms shall be subject to the Administrative Agent’s reasonable discretion and
supporting documentation (a copy of which shall be provided to the Lenders)
acceptable to the Administrative Agent.

“Consolidated Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the net income of the Borrower or any of its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including, without limitation, that which is capitalized, that which is
attributable to Capital Leases or Synthetic Leases and the pre-tax equivalent of
dividends payable on Disqualified Equity Interests) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and net costs under Hedge Agreements.

“Consolidated Net Income” shall mean for any period, the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP.

“Consolidated Net Rent Expense” shall mean, for any period, the total amount of
rent or similar obligations required to be paid during such period by the
Borrower or any of its Subsidiaries in respect of Operating Leases, as
determined on a consolidated basis for such period taken as a single accounting
period determined in conformity with GAAP, but only to the extent such rent or
similar obligations are not reimbursed to the Borrower or any of its
Subsidiaries pursuant to the terms of a Management Service Agreement.

“Consolidated Net Working Capital” means current assets (excluding cash and Cash
Equivalents), minus current liabilities, all as determined for the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” shall mean at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total stockholders’ equity” (or
any like caption) on a consolidated balance sheet of the Borrower at such time,
provided that in no event shall Consolidated Net Worth include any amounts in
respect of Disqualified Equity Interests.

“Consolidated Revenue” shall mean the line item captioned “net revenue” in the
Borrower’s financial statements included in the Borrower’s most recently filed
Form 10-K or 10-Q, as applicable.

“Consolidated Total Debt” shall mean the sum (without duplication) of all
Indebtedness of the Borrower and of each of its Subsidiaries, all as determined
on a consolidated basis.

“Continue,” “Continuation” and “Continued” each refers to a continuation of
Eurodollar Loans for an additional Interest Period as provided in Section 2.12.

 

12



--------------------------------------------------------------------------------

“Control Agreements” shall have the meaning set forth in the Security Agreement.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Credit Documents” shall mean this Agreement, the Notes, the Subsidiary
Guaranty, the Security Documents, the Fee Letter, the Post-Closing Agreement,
each Letter of Credit, each other Letter of Credit Document, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 5.4 of this Agreement, and each subordination agreement evidencing and
setting forth the priority of the Obligations over any Subordinated
Indebtedness.

“Credit Event” shall mean the making of any Borrowing, any Conversion or
Continuation or any Letter of Credit Issuance.

“Credit Facility” shall mean the credit facility established under this
Agreement pursuant to which (a) the Lenders shall make Revolving Loans to the
Borrower, and shall participate in Letters of Credit Issuances and Swing Loans,
under the Revolving Facility pursuant to the Revolving Commitment of each such
Lender, (b) each Lender with a Term Commitment shall make Term Loans to the
Borrower pursuant to such Term Commitment of such Lender, (c) the Swing Line
Lender shall make Swing Loans to the Borrower under the Swing Line Facility
pursuant to the Swing Line Sublimit, and (d) the Letter of Credit Issuer shall
issue Letters of Credit for the account of the Letter of Credit Obligors in
accordance with the terms of this Agreement.

“Credit Facility Exposure” shall mean, for any Lender at any time, the sum of
(a) such Lender’s Revolving Facility Exposure at such time, (b) in the case of
the Swing Line Lender, the principal amount of Swing Loans outstanding at such
time, and (c) the outstanding aggregate principal amount of the Term Loan made
by such Lender, if any.

“Credit Party” shall mean any of the Borrower or any Subsidiary Guarantor.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin for Eurodollar Loans plus 2% per annum.

 

13



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 5.5(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Loans, within one
Business Day of the date required to be funded by it hereunder, (b) has notified
the Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within one
Business Day after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of (x) the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or (y) the occurrence of any event or circumstance
described in clause (d) above with respect to a direct or indirect parent
company of such Lender, so long as such Lender shall have, within one Business
Day after request by the Administrative Agent, confirmed in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations.

“Designated Hedge Agreement” shall mean any Hedge Agreement to which the
Borrower or any other Credit Party is a party and as to which a Designated Hedge
Creditor is a counterparty.

“Designated Hedge Creditor” shall mean any Person that is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Hedge Agreement.

“Disqualified Equity Interests” shall mean, with respect to any person, any
Equity Interest that (a) by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
later of the Revolving Facility Termination Date and the Term Loan Maturity
Date, (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or other Indebtedness or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time on or prior
to the first anniversary of the later of the Revolving Facility Termination Date
and the Term Loan Maturity Date, (c) contains any repurchase obligation that may
come into effect prior to payment in full of all Obligations, (d) requires cash
dividend payments prior to the first anniversary of the later of the Revolving
Facility Termination Date and the Term Loan Maturity Date, other than, in the
case of a limited liability company, cash distributions required by the
applicable Organizational Documents to be made to its members to enable each
member to pay taxes allocable to such member based on such limited liability
company’s net taxable income, but in each case only to the extent necessary to
pay such taxes, (e) does not provide that any claims of any holder of such
Equity Interest may have against the Borrower or any other Credit

 

14



--------------------------------------------------------------------------------

Party (including any claims as judgment creditor or other creditor in respect of
claims for the breach of any covenant contained therein) shall be fully
subordinated (including a full remedy bar) to the Obligations in a manner
reasonably satisfactory to the Administrative Agent, (f) provides the holders of
such Equity Interests with any rights to receive any cash upon the occurrence of
a change of control prior to the first anniversary date on which the Obligations
have been irrevocably paid in full, unless (x) the rights to receive such cash
are contingent upon the Obligations being irrevocably paid in full or (y) such
holders are required by the applicable Organizational Documents to sell or
otherwise transfer such Equity Interests in connection with such change of
control, and then, only to the extent of the consideration paid by the purchaser
of such Equity Interests to such holder, or (g) is otherwise prohibited by the
terms of this Agreement. Notwithstanding the foregoing, Equity Interests issued
by (A) the Borrower and consisting solely of common stock or (B) a Care For Kids
Subsidiary shall not be deemed to be “Disqualified Equity Interests” solely by
virtue of such Equity Interests failing to meet the condition set forth in
clause (e) above.

“Dollars” and the sign “$” each shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
United States territory or possession.

“Eligible Assignee” shall mean (i) a Lender (other than a Defaulting Lender),
(ii) an Affiliate of a Lender (other than a Defaulting Lender), (iii) an
Approved Fund, (iv) the Administrative Agent and (v) any other person (other
than a natural person) approved by (A) the Administrative Agent, (B) each Letter
of Credit Issuer, and (C) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
“Claims”), including, without limitation, (i) any and all Claims by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment issued to or rendered against
the Borrower or any of its Subsidiaries relating to the environment, employee
health and safety or Hazardous Materials, including, without limitation, CERCLA;
RCRA; the Federal

 

15



--------------------------------------------------------------------------------

Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

“Equity Interest” shall mean with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA),
which together with the Borrower or a Subsidiary, would be deemed to be a
“single employer” (a) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) or 4001(b)(1) of ERISA or (b) as a result of the
Borrower or a Subsidiary being or having been a general partner of such person.

“Eurodollar Loan” shall mean each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Eurodollar Rate” means,

(a) with respect to a Eurodollar Loan, the rate per annum equal to (i) the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or such other commercially available source providing quotations of BBA LIBOR
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

 

16



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Adjusted Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

“Event of Default” shall have the meaning provided in Section 10.1.

“Event of Loss” shall mean, with respect to any property, (a) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (b) the
destruction or damage of a portion of such property from any casualty or similar
occurrence whatsoever under circumstances in which such damage cannot reasonably
be expected to be repaired, or such property cannot reasonably be expected to be
restored to its condition immediately prior to such destruction or damage,
within 90 days after the occurrence of such destruction or damage, or (c) the
condemnation, confiscation or seizure of, or requisition of title to or use of,
any property.

“Excess Cash Flow” shall mean, for any period, the excess of (a) Consolidated
EBITDA for such period, over (b) the sum for such period of (i) Consolidated
Interest Expense, (ii) Consolidated Income Tax Expense, (iii) Consolidated
Capital Expenditures, (iv) the increase or decrease, as applicable, in
Consolidated Net Working Capital, (v) scheduled or mandatory repayments,
prepayments or redemptions of the principal of Indebtedness so long as, in the
case of any revolving credit facility, there is a permanent reduction in the
commitment thereunder, (vi) without duplication of any amount included under the
preceding clause (v), scheduled payments representing the principal portion of
Capitalized Leases and Synthetic Leases, and (vii) to the extent paid in cash
during such period, Restricted Payments by the Borrower.

“Excess Cash Flow Prepayment Amount” has the meaning provided in
Section 5.1(c)(iv).

“Excluded Subsidiary” shall mean American Dental Partners of Ohio, Inc., a
Delaware corporation.

 

17



--------------------------------------------------------------------------------

“Exemption Certificates” shall have the meaning provided in Section 5.3(b).

“Existing Facilities” shall mean those certain credit facilities established
under the Credit Agreement, dated as of August 21, 2009, among the Borrower, the
Subsidiaries of the Borrower party thereto as a subsidiary guarantor, KeyBank
National Association as administrative agent, the financial institutions from
time to time party thereto as lenders and the other agents and arrangers from
time to time party thereto, as amended and in effect from time to time.

“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
3 hereto.

“Existing Letter of Credit Issuer” shall mean KeyBank National Association, in
its capacity as the issuer of the Existing Letters of Credit.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

“Fee Letter” shall mean the Fee Letter, dated as of March 31, 2010, between the
Borrower, Bank of America and Banc of America Securities LLC.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1, together with any other fees payable pursuant to this Agreement or
any other Credit Document.

“Financial Projections” shall have the meaning provided in Section 7.7(b).

“Fixed Charge Coverage Ratio” shall mean, for any Testing Period, the ratio of
(a) the sum of (i) Consolidated EBITDA and (ii) Consolidated Net Rent Expense to
(b) the sum of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Capital Expenditures, (iv) scheduled or mandatory
repayments or prepayments (excluding voluntary repayments or prepayments of any
Loans without a corresponding permanent reduction of the Commitments) or
redemptions of the principal of Indebtedness and the stated or liquidation value
of Disqualified Equity Interests (including required reductions in committed
credit facilities), (v) without duplication of any amount included under the
preceding clause (iv), scheduled payments representing the principal portion of
Capitalized Leases and Synthetic Leases, (vi) the aggregate amount of Capital
Distributions made by the Borrower, if any, (vii) the aggregate amount of Share
Repurchases made by the Borrower, if any, and (viii) Consolidated Net Rent
Expense, in each case on a consolidated basis for the Borrower and its
Subsidiaries for such Testing Period; provided that, notwithstanding anything to
the contrary contained herein, the Borrower’s Fixed Charge Coverage Ratio for
any Testing Period shall (x) include the appropriate financial items for any
person or business unit that has been acquired by the Borrower for any portion
of such Testing Period prior to the date of acquisition, including both

 

18



--------------------------------------------------------------------------------

items of expense and income and taking into account any Indebtedness incurred in
connection with such acquisition (but giving effect to items of expense and
other charges that are expected to be eliminated, within the twelve (12) month
period immediately following the consummation of such acquisition, due to
anticipated operating synergies), and (y) exclude the appropriate financial
items for any person or business unit that has been disposed of by the Borrower,
for the portion of such Testing Period prior to the date of disposition,
including both items of expense and income, and in the case of clauses (x) and
(y), subject to the Administrative Agent’s reasonable discretion and supporting
documentation (a copy of which shall be provided to the Lenders) acceptable to
the Administrative Agent; provided, further, that for purposes of determining
the scheduled repayments set forth in clause (b)(iv) above with respect to the
Term Loans only, such amounts for each of the Testing Periods ending June 30,
2010, September 30, 2010, December 31, 2010 and March 31, 2011 shall be an
amount equal to the product of (x) the Term Loan Amortization Amount then in
effect times (y) four (4).

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Form MSA” shall mean a Management Services Agreement in substantially the same
form as (a) the ADP of Florida MSA, (b) the Northland MSA or (c) the form
management services agreement attached hereto as Exhibit F.

“FRB” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Letter of Credit Issuer, such Defaulting Lender’s Revolving
Facility Percentage of the Letter of Credit Outstandings other than Letter of
Credit Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Revolving Facility Percentage of Swing Loans other than
Swing Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranty Obligations” shall mean as to any person (without duplication) any
obligation of such person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such person,
whether or not contingent, (a) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or

 

19



--------------------------------------------------------------------------------

solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
Indebtedness of the ability of the primary obligor to make payment of such
primary Indebtedness, or (d) otherwise to assure or hold harmless the owner of
such primary Indebtedness against loss in respect thereof; provided, however,
that the definition of Guaranty Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary Indebtedness (or stated portion
thereof) in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

“Hazardous Materials” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

“Hedge Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any agreement, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hedged Portion” shall mean an aggregate principal amount of the Term Loans
required to be subject to an interest rate Hedge Agreement pursuant to
Section 8.19.

“Honor Date” shall have the meaning provided in Section 3.8(a).

“Indebtedness” of any person shall mean without duplication: (a) all
indebtedness of such person for borrowed money; (b) all bonds, notes, debentures
and similar debt securities of such person; (c) the deferred purchase price of
capital assets or services that in accordance with GAAP would be shown on the
liability side of the balance sheet of such person; (d) the face amount of all
letters of credit issued for the account of such person and, without
duplication, all

 

20



--------------------------------------------------------------------------------

drafts drawn thereunder; (e) all obligations, contingent or otherwise, of such
person in respect of bankers’ acceptances; (f) all indebtedness of a second
person secured by any Lien on any property owned by such first person, whether
or not such indebtedness has been assumed; (g) all Capitalized Lease Obligations
of such person; (h) the present value, determined on the basis of the implicit
interest rate, of all basic rental obligations under all Synthetic Leases of
such person; (i) all obligations of such person to pay a specified purchase
price for goods or services whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations; (j) all net obligations of such person
under Hedge Agreements; (k) the full outstanding balance of trade receivables,
notes or other instruments sold with full recourse (and the portion thereof
subject to potential recourse, if sold with limited recourse), other than in any
such case any thereof sold solely for purposes of collection of delinquent
accounts; (l) all Disqualified Equity Interests of such person; and (m) all
Guaranty Obligations of such person (without duplication under clause (f));
provided, however, that (x) neither trade payables nor other similar accrued
expenses, in each case arising in the ordinary course of business (other than
trade payables or other similar accrued expenses that are outstanding for more
than 120 days after the date such trade payable or other similar accrued expense
was created), nor obligations in respect of insurance policies or performance or
surety bonds that themselves are not guarantees of Indebtedness (nor drafts,
acceptances or similar instruments evidencing the same nor obligations in
respect of letters of credit supporting the payment of the same), shall
constitute Indebtedness; and (y) the Indebtedness of any person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such person is a general partner) to
the extent such person is liable thereon as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such person is not liable
thereon.

“Indemnitee” has the meaning provided in Section 13.1(b).

“Initial Term Commitment” shall mean, with respect to each Lender, the amount,
if any, set forth opposite such Lender’s name in Schedule 1 hereto as its
“Initial Term Commitment.”

“Initial Term Loan” shall mean, with respect to each Lender that has an Initial
Term Commitment, any loan made by such Lender pursuant to Section 2.3.

“Increasing Revolver Lender” shall have the meaning provided in Section 2.13(a).

“Increasing Term Lender” shall have the meaning provided in Section 2.13(b).

“Incremental Term Commitment” shall mean any Increasing Term Lender’s commitment
to make any Incremental Term Loans pursuant to Section 2.13(b).

“Incremental Term Loan” shall mean, with respect to each Increasing Term Lender,
any incremental term loan made by such Increasing Term Lender pursuant to
Section 2.13(b) in accordance with its Incremental Term Commitment.

“Insurance Subsidiary” shall mean Edgewater Indemnity Company, a Vermont
corporation.

 

21



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to each Eurodollar Loan, a period of
one, two, three or six months (and, solely in the case of any Eurodollar Loans
to be disbursed on the Closing Date, a period of seven (7) days) as selected by
the Borrower, provided that (a) the initial Interest Period for any Borrowing of
such Eurodollar Loan shall commence on the date of such Borrowing (the date of a
Borrowing resulting from a Conversion or Continuation shall be the date of such
Conversion or Continuation) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires; (b) if any Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month; (c) if any Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day, provided that if any Interest Period would otherwise
expire on a day that is not a Business Day but is a day of the month or week, as
the case may be, after which no further Business Days occurs in such month or
such week, such Interest Period shall expire on the next preceding Business Day;
(d) no Interest Period for any Eurodollar Loan may be selected that would end
after the Revolving Facility Termination Date; and (e) if, upon the expiration
of any Interest Period, the Borrower has failed to (or may not) elect a new
Interest Period to be applicable to the respective Borrowing of Eurodollar Loans
as provided above, the Borrower shall be deemed to have elected to Convert such
Borrowing to a Base Rate Loan effective as of the expiration date of such
current Interest Period.

“Investment” shall mean: (a) any direct or indirect purchase or other
acquisition by a person of any Equity Interest of any other person (other than a
person that is, or after giving effect to such purchase or acquisition would be,
a Subsidiary Guarantor); (b) any loan, advance (other than deposits with
financial institutions available for withdrawal on demand) or extension of
credit to, guarantee or assumption of debt or purchase or other acquisition of
any other debt of, any person (other than a person that is, or after giving
effect to such loan, advance or capital contribution would be, a Subsidiary
Guarantor); or (c) the purchase, acquisition or investment of or in any stocks,
bonds, mutual funds, notes, debentures or other securities, or any deposit
account, certificate of deposit or other similar investment of any kind.

“Key Employee” shall mean Gregory A. Serrao and Breht T. Feigh.

“laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Landlord’s Agreement” shall mean a landlord’s waiver or mortgagee’s waiver,
each in form and substance satisfactory to the Administrative Agent, delivered
by a Credit Party in connection with this Agreement, as the same may from time
to time be amended, restated or otherwise modified and shall include any
assignment, for the benefit of the Administrative Agent, of any existing
landlord’s waiver or mortgagee’s waiver obtained under the Existing Facilities,
provided such assignment and each such existing landlord’s waiver or mortgagee’s
waiver shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

22



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
Letter of Credit Participation in any L/C Borrowing in accordance with its
Revolving Facility Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“Leaseholds” of any person shall mean all the right, title and interest of such
person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” shall have the meaning provided in the first paragraph of
this Agreement and includes any other person that becomes a party hereto
pursuant to an Assignment Agreement (other than any such person that ceases to
be a party hereto pursuant to an Assignment Agreement) or a joinder agreement
pursuant to Section 2.13. Unless the context otherwise requires, the term
“Lenders” includes the Swing Line Lender.

“Lender Register” shall have the meaning provided in Section 13.5(c).

“Letter of Credit” shall mean any Standby Letter of Credit issued (or deemed
issued) by the Letter of Credit Issuer under this Agreement pursuant to Article
III for the account of any Letter of Credit Obligor and shall include the
Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for a Letter
of Credit Issuance in the form from time to time in use by the Letter of Credit
Issuer.

“Letter of Credit Commitment Amount” shall mean $5,000,000.

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the Letter of Credit Issuer and any
Letter of Credit Obligor or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.

“Letter of Credit Expiration Date” means the day that is thirty (30) Business
Days prior to the Revolving Facility Termination Date then in effect.

“Letter of Credit Fee” shall mean any of the fees payable pursuant to
Section 4.1(b) and Section 4.1(c) in respect of Letters of Credit.

“Letter of Credit Issuance” shall mean the issuance (or deemed issuance) of any
Letter of Credit by any Letter of Credit Issuer for the account of a Letter of
Credit Obligor in accordance with the terms of this Agreement, and shall include
any amendment thereto that increases the Stated Amount thereof or extends the
expiry date of such Letter of Credit.

 

23



--------------------------------------------------------------------------------

“Letter of Credit Issuer” shall mean Bank of America; provided, however, that,
solely with respect to each Existing Letter of Credit, the “Letter of Credit
Issuer” shall also include the Existing Letter of Credit Issuer.

“Letter of Credit Obligor” shall mean, with respect to each Letter of Credit
Issuance, the Borrower, the Subsidiary Guarantor or the Insurance Subsidiary for
whose account such Letter of Credit is issued (or deemed issued).

“Letter of Credit Outstandings” shall mean, as at any date of determination, the
sum, without duplication, of (a) the aggregate Stated Amount of all outstanding
Letters of Credit and (b) the aggregate amount of all Unpaid Drawings, including
all L/C Borrowings. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Letter of Credit Participant” shall have the meaning provided in
Section 3.9(a).

“Letter of Credit Participation” shall have the meaning provided in
Section 3.9(a).

“Leverage Ratio” shall mean, for any Testing Period, the ratio of
(a) Consolidated Total Debt to (b) Consolidated EBITDA, in each case on a
consolidated basis for the Borrower and its Subsidiaries for such Testing
Period.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

“Loan” shall mean any Revolving Loan, Term Loan or Swing Loan.

“Management Service Agreement” shall have the meaning provided in Section 7.21.

“Management Service Agreement Termination Event” shall mean, with respect to any
Management Service Agreement, the occurrence of any event that allows any party
to such Management Service Agreement the right to terminate such Management
Service Agreement.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or of the ability of any Credit Party to perform its obligations
under any Credit Document to which it is a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Credit Party of any Credit Document to which it is a party.

 

24



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, each contract (other than
in the case of the Borrower and its Subsidiaries, the Management Services
Agreements) to which such Person is a party involving aggregate consideration
payable to or by such Person of $2,000,000 or more in any year. Notwithstanding
the foregoing to the contrary, the term “Material Contract” shall not include
any contract for the purchase or sale of goods and services that are promptly
replaceable by commercially reasonable substitutes.

“Maximum Rate” shall have the meaning provided in Section 13.22.

“Minimum Borrowing Amount” shall mean, (a) with respect to any Base Rate Loan,
$250,000, with minimum increments thereafter of $50,000, (b) with respect to any
Eurodollar Loan, $1,000,000, with minimum increments thereafter of $100,000 and
(c) with respect to any Swing Loan, $100,000, with minimum increments thereafter
of $50,000.

“Minority Holder” shall mean any holder (other than a Credit Party) of Equity
Interests of any Care For Kids Subsidiary, and “Minority Holders” shall mean,
collectively, each such Minority Holder.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgage” shall mean a mortgage, deed of trust or other instrument, in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
Credit Party with respect to Real Property, as the same may from time to time be
amended, restated or otherwise modified.

“Mortgaged Real Property” shall mean each parcel of Real Property that is
required to be subject to a Mortgage pursuant to Section 8.17, in each case
together with all of such Credit Party’s right, title and interest in the
improvements and buildings thereon and all appurtenances, easements or other
rights belonging thereto.

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

“Multiple Employer Plan” shall mean an employee benefit plan, other than a
Multiemployer Plan, to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

“Net Cash Proceeds” shall mean, with respect to: (a) any Asset Sale, the Cash
Proceeds resulting therefrom net of (i) reasonable and customary expenses of
sale incurred in connection with such Asset Sale, and other reasonable and
customary fees and expenses incurred, and all state and local taxes paid or
reasonably estimated to be payable by such person (after taking into account any
available tax credits or deductions), as a consequence of such Asset Sale and
the

 

25



--------------------------------------------------------------------------------

payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the asset that is the subject of the Asset Sale and
required to be, and that is, repaid under the terms thereof as a result of such
Asset Sale, (ii) amounts of any distributions payable to holders of minority
interests in the relevant person or in the relevant property or assets and
(iii) incremental Federal, state and local income taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions); and (b) any Event of Loss, the Cash Proceeds resulting therefrom
net of (i) reasonable and customary expenses incurred in connection with such
Event of Loss, and local taxes paid or reasonably estimated to be payable by
such person, as a consequence of such Event of Loss and the payment of
principal, premium and interest of Indebtedness (other than the Obligations)
secured by the asset that is the subject of the Event of Loss and required to
be, and that is, repaid under the terms thereof as a result of such Event of
Loss, (ii) amounts of any distributions payable to holders of minority interests
in the relevant person or in the relevant property or assets and
(iii) incremental Federal, state and local income taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions).

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

“Non-Cash Compensation Charges” means, for any period, non-cash compensation
expenses or other non-cash charges arising from the grant of or issuance of
stock options in connection with employee plans or other equity compensation
arrangements.

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

“Note” shall mean a Revolving Facility Note, a Term Note or a Swing Line Note,
as applicable.

“Notice of Borrowing” shall have the meaning provided in Section 2.5(b).

“Notice of Continuation or Conversion” shall have the meaning provided in
Section 2.12(b).

“Notice of Swing Loan Refunding” shall have the meaning provided in
Section 2.4(b).

“Northland MSA” means the Second Amended and Restated Service Agreement,
effective as of January 1, 2010, among Northland Dental Partners, PLLC, its
wholly owned Subsidiaries, Family Periodontic Specialists, P.L.C., Family Oral
Surgery Specialists, PLC, and Family Endodontic Specialists, PLC, and American
Dental Partners of Minnesota, LLC.

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan, Letter of Credit, Bank Product Document or
Designated Hedge Agreement, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

26



--------------------------------------------------------------------------------

“Ohio Acquisition” shall mean any Acquisition by the Borrower or any of its
wholly-owned Subsidiaries of the assets of Dentco, Inc., an Ohio corporation
and Cincinnati Dental Services: Drs. Faust, Jones, Kemper, Arnett, Gawrych,
Huesman, Robinson and Associates, Inc., an Ohio professional corporation, which
Acquisition shall be (a) consummated on or prior to December 31, 2010 and
(b) subject to the satisfaction of each of the conditions contained in the
definition of the term Permitted Acquisition.

“Operating Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
person.

“Organizational Documents” shall mean, with respect to any person (other than an
individual), such person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” has the meaning provided in the Security Agreement.

“Permitted Acquisition” shall mean any Acquisition as to which all of the
following conditions are satisfied:

(a) such Acquisition (i) involves a line or lines of business that is or are
complementary to the lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date, and
(ii) involves a person or a line or lines of business that is or are located and
operated in the United States;

(b) the Borrower has, after giving effect to such Acquisition, on a pro forma
basis, $10,000,000 in Post-Acquisition Liquidity;

(c) the aggregate Consideration for such Acquisition, when added together with
the aggregate Consideration for all other Permitted Acquisitions (other than the
aggregate Consideration, in an amount not exceeding $18,000,000, paid in
connection with the Ohio Acquisition) made during the same fiscal year as such
Acquisition, shall not exceed $50,000,000;

(d) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(e) the Borrower is, after giving effect to such Acquisition, on a pro forma
basis (as determined in accordance with clause (f) below), in compliance with
the financial covenants set forth in Section 9.7;

(f) at least five Business Days prior to the consummation of any such
Acquisition (other than an acquisition of patient records in which the aggregate
Consideration is less than $1,500,000), the Borrower shall have delivered to the
Administrative Agent and the Lenders (i)

 

27



--------------------------------------------------------------------------------

in the case of any Acquisition in which the aggregate Consideration to be paid
is in excess of $3,000,000, a certificate of an Authorized Officer
demonstrating, in reasonable detail, the computation of the financial covenants
referred to in Section 9.7 on a pro forma basis, such pro forma ratios being
determined as if (y) such Acquisition had been completed at the beginning of the
most recent Testing Period for which financial information for the Borrower and
the business or person to be acquired, is available, and (z) any such
Indebtedness, or other Indebtedness incurred to finance such Acquisition, had
been outstanding for such entire Testing Period, and (ii) in the case of any
Acquisition in which the aggregate Consideration is in excess of $10,000,000,
historical financial statements relating to the business or person to be
acquired, financial projections relating to the Borrower and its Subsidiaries
after giving effect to such Acquisition and such other information as the
Administrative Agent may reasonably request;

(g) any Management Service Agreement entered into by the Borrower or any of its
Subsidiaries in connection with such Acquisition is collaterally assignable to
the Administrative Agent without the consent of any party to such Management
Service Agreement, subject to any restrictions under applicable law;

(h) any such newly-created or acquired Subsidiary shall comply with the
requirements of Sections 8.10 and 8.11; and

(i) the Borrower shall have delivered to the Administrative Agent and the
Lenders evidence, reasonably acceptable to the Administrative Agent,
demonstrating that the aggregate amount of EBITDA for the last 12 consecutive
month period of each such person (or each such business or assets) being
acquired is not less than $1 as of the month most recently ended prior to the
date of such Acquisition (after giving effect to any adjustments for any
extraordinary and other non-recurring losses and charges reasonably approved by
the Administrative Agent).

“Permitted Lien” shall mean any Lien permitted by Section 9.3.

“person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any Multiemployer Plan or Single-Employer Plan.

“Post-Acquisition Liquidity” shall mean the sum of the Unused Total Revolving
Commitment less the principal amount of Swing Loans outstanding plus any
unencumbered cash balances of the Borrower and the Subsidiary Guarantors
maintained in deposit accounts that are subject to Control Agreements.

“Post-Closing Agreement” means that certain Post-Closing Agreement dated as of
Closing Date, among the Borrower and the Administrative Agent with respect to
certain documents and actions to be delivered or taken after the Closing Date,
as amended, restated, supplemented or otherwise modified from time to time.

“primary Indebtedness” shall have the meaning provided in the definition of
“Guaranty Obligations.”

 

28



--------------------------------------------------------------------------------

“primary obligor” shall have the meaning provided in the definition of “Guaranty
Obligations.”

“Principal Party” shall have the meaning provided in Section 10.1(h)(i).

“Prohibited Transaction” shall mean a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.

“Provider” shall have the meaning given to such term in the applicable
Management Service Agreement and shall include any similar term used in lieu
thereof.

“Purchase Date” shall have the meaning provided in Section 2.4(c).

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any person shall mean all of the right, title and interest of
such person in and to land, improvements and fixtures, including Leaseholds.

“Regulation D” shall mean Regulation D of the FRB as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

“Regulation U” shall mean Regulation U of the FRB as from time to time in effect
and any successor to all or a portion thereof establishing margin requirements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such person and of such person’s Affiliates.

“Reportable Event” shall mean an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsections .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

“Required Lenders” shall mean Non-Defaulting Lenders whose Credit Facility
Exposure and Unused Revolving Commitments constitute greater than 50% of the sum
of the Aggregate Credit Facility Exposure (excluding the Credit Facility
Exposure of each Defaulting Lender for purposes of determining the Aggregate
Credit Facility Exposure) and the Unused Total Revolving Commitment (excluding
the Revolving Commitment and the Revolving Facility Exposure of each Defaulting
Lender for purposes of determining the Unused Total Revolving Commitment);
provided, however, if any two (2) Non-Defaulting Lenders collectively hold more
than 50% of the sum of the Aggregate Credit Facility Exposure and the Unused
Total Revolving Commitment, then the Required Lenders must include the lesser of
(x) all Non-Defaulting Lenders and (y) at least three (3) non-affiliated
Non-Defaulting Lenders.

“Restricted Payment” shall mean (a) any Capital Distribution, (b) any Share
Repurchase, (c) any amount paid by the Borrower or any of its Subsidiaries in
repayment, redemption

 

29



--------------------------------------------------------------------------------

(including, without limitation, any mandatory redemption or optional
redemption), retirement, repurchase, direct or indirect, of any Subordinated
Indebtedness, or (d) the exercise of any right of legal defeasance or covenant
defeasance or similar right with respect to any Subordinated Indebtedness.

“Revolving Borrowing” shall mean the incurrence of Revolving Loans consisting of
one Type of Revolving Loan by the Borrower from all of the Lenders having
Revolving Commitments in respect thereof on a pro rata basis on a given date (or
resulting from Conversions or Continuations on a given date) having, in the case
of any Eurodollar Loans, the same Interest Period.

“Revolving Commitment” shall mean, with respect to each Lender, the amount set
forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such amount may be adjusted from time to time in accordance with this Agreement.

“Revolving Facility” shall mean, at any time, the Total Revolving Commitments at
such time.

“Revolving Facility Availability Period” shall mean the period from the Closing
Date until the Revolving Facility Termination Date.

“Revolving Facility Exposure” shall mean, for any Lender at any time, the sum of
(a) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, and (b) such Lender’s share of the Letter of Credit Outstandings
at such time.

“Revolving Facility Note” shall mean a promissory note substantially in the form
of Exhibit A-1 hereto.

“Revolving Facility Percentage” shall mean, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1 hereto.

“Revolving Facility Termination Date” shall mean the earlier of (a) May 7, 2014,
or (b) the date that the Commitments have been terminated pursuant to
Section 10.2.

“Revolving Loan” shall mean, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.2.

“Revolving Loan Increase Effective Date” shall have the meaning provided in
Section 2.13(a).

 

30



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” shall mean any arrangement with any person
providing for the leasing by the Borrower or any Subsidiary of any property
(except for temporary leases for a term, including any renewal thereof, of not
more than one year and except for leases between the Borrower and a Subsidiary
or between Subsidiaries), which property has been or is to be sold or
transferred by the Borrower or such Subsidiary to such person.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., and its successors.

“Schedule 4 Affiliations” shall mean, collectively, the affiliations commonly
known as “Arizona’s Tooth Doctor,” “Carus Dental,” “Forward Dental,” “Metro
Dentalcare” and “Western New York Dental Group,” as referred to on Schedule 4 to
this Agreement.

“Scheduled Repayment” shall have the meaning provided in Section 5.1(b).

“Scheduled Subsidiary” shall mean those Subsidiaries set forth on Schedule 4
hereto, and shall include all successors and assigns of any such Subsidiary.

“SEC” shall mean the United States Securities and Exchange Commission.

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

“Secured Creditors” shall have the meaning provided in the Security Agreement.

“Security Agreement” shall have the meaning provided in Section 6.1(e).

“Security Documents” shall mean the Security Agreement, each Mortgage (if any),
each Landlord’s Agreement, each Additional Security Document, any UCC financing
statement, any Control Agreement, any Perfection Certificate and any other
document pursuant to which any Lien is granted or perfected by any Credit Party
to the Administrative Agent as security for any of the Obligations.

“Share Repurchase” shall mean the purchase, acquisition, repurchase, redemption
or retirement by the Borrower or any of its Subsidiaries of any issued and
outstanding capital stock or other equity interests of the Borrower or any of
its Subsidiaries.

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, to which the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.

“Solvent” and “Solvency” mean, with respect to any person on any date of
determination, that on such date (a) the fair value of the property of such
person is greater than the total amount of liabilities, including contingent
liabilities, of such person, (b) the present fair salable value of the assets of
such person is not less than the amount that will be required to pay the
probable

 

31



--------------------------------------------------------------------------------

liability of such person on its debts as they become absolute and matured,
(c) such person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such person’s ability to pay such debts and
liabilities as they mature, (d) such person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such person’s property would constitute an unreasonably small capital, and
(e) such person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Standard Permitted Lien” shall mean any of the following:

(a) Liens for taxes not yet delinquent or Liens for taxes, assessments or
governmental charges being contested in good faith and by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
established;

(b) Liens in respect of property or assets imposed by law that were incurred in
the ordinary course of business, such as carriers’, suppliers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, that do not in the aggregate materially detract
from the value of such property or assets or materially impair the use thereof
in the operation of the business of the Borrower or any Subsidiary and do not
secure any Indebtedness;

(c) Liens created by this Agreement or the other Credit Documents;

(d) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 10.1(g);

(e) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;

(f) Leases or subleases granted in the ordinary course of business to others not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement;

(g) easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (i) a substantial and prolonged interruption
or disruption of the business activities of the Borrower and its Subsidiaries,
or (ii) a Material Adverse Effect;

 

32



--------------------------------------------------------------------------------

(h) Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) permitted pursuant to this
Agreement, provided that such Liens are only in respect of the property subject
to, and secure only, the respective lease (and any other lease with the same or
an affiliated lessor);

(i) items listed on Schedule B to any Title Policy approved by the
Administrative Agent and delivered pursuant to Section 8.17(a); and

(j) rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the UCC.

“Standby Letter of Credit” shall mean any standby letter of credit issued for
the purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit shall mean the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Letter of Credit
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“Subordinated Indebtedness” shall mean any Indebtedness that (a) has been
subordinated to the prior payment in full of all of the Obligations pursuant to
a written agreement or written terms acceptable to the Administrative Agent and
(b) has amortization terms acceptable to the Administrative Agent.

“Subsidiary” of any person shall mean (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such person directly or indirectly through
Subsidiaries, and (b) any partnership, limited liability company, association,
joint venture or other entity in which such person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such person
at the time or in which such person, one or more other Subsidiaries of such
person or such person and one or more Subsidiaries of such person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof; provided, however, that notwithstanding the foregoing, the Excluded
Subsidiary shall not be deemed a Subsidiary hereunder unless or until the
Excluded Subsidiary is required to become a Subsidiary Guarantor pursuant to
Section 8.10 hereof. Unless otherwise expressly provided, all references herein
to “Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean any Subsidiary that is or hereafter becomes a
party to the Subsidiary Guaranty. Schedule 2 hereto lists each Subsidiary
Guarantor as of the Closing Date.

“Subsidiary Guaranty” shall have the meaning provided in Section 6.1(a)(iii).

 

33



--------------------------------------------------------------------------------

“Swing Line Facility” shall mean the credit facility established under
Section 2.4 pursuant to the Swing Line Sublimit of the Swing Line Lender.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Loans, or any successor swing line lender hereunder.

“Swing Line Note” shall mean a promissory note substantially in the form of
Exhibit A-2 hereto.

“Swing Line Participation Amount” shall have the meaning provided in
Section 2.4(c).

“Swing Loan” shall mean any loan made by the Swing Line Lender under the Swing
Line Facility pursuant to Section 2.4.

“Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the
earlier of (a) the last day of the period for such Swing Loan as established by
the Swing Line Lender and agreed to by the Borrower, which shall not be longer
than fifteen (15) days, and (b) the Revolving Facility Termination Date.

“Swing Loan Participation” has the meaning provided in Section 2.4(c).

“Swing Line Sublimit” shall mean $5,000,000.

“Syndication Agents” shall have the meaning provided in the first paragraph of
this Agreement.

“Synthetic Lease” shall mean any lease (a) that is accounted for by the lessee
as an Operating Lease, and (b) under which the lessee is intended to be the
“owner” of the leased property for Federal income tax purposes.

“Taxes” shall have the meaning provided in Section 5.3(a).

“Term Borrowing” shall mean the incurrence of Term Loans consisting of one Type
of Term Loan by the Borrower from all of the Lenders having Term Commitments in
respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having, in the case of Eurodollar
Loans, the same Interest Period.

“Term Commitment” shall mean, with respect to each Lender, collectively its
(a) Initial Term Commitment and (b) Incremental Term Commitment, if any.

“Term Facility” means, at any time, the sum of (a) the aggregate amount of the
Total Term Loan Commitments at such time and (b) the aggregate principal amount
of the Term Loans of all Lenders outstanding at such time.

“Term Loan” shall mean, collectively, any Initial Term Loan or the Incremental
Term Loan, as the context may require.

“Term Loan Increase Effective Date” shall have the meaning provided in
Section 2.13(b).

 

34



--------------------------------------------------------------------------------

“Term Loan Amortization Amount” means an amount equal to the product of (a) the
sum of (x) the Total Term Loan Commitment on the Closing Date plus (y) the
aggregate amount of all Incremental Term Loans made pursuant to Section 2.13(b)
times (b) 2.50%.

“Term Loan Maturity Date” shall mean May 7, 2014.

“Term Note” shall mean a promissory note substantially in the form of Exhibit
A-3 hereto.

“Testing Period” shall mean a single period consisting of the four consecutive
fiscal quarters of the Borrower then last ended (whether or not such quarters
are all within the same fiscal year), except that if a particular provision of
this Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

“Title Company” shall have the meaning provided in Section 8.17.

“Title Policy” shall have the meaning provided in Section 8.17.

“Total Credit Facility Amount” shall mean the aggregate of the Revolving
Facility and the Term Facility. As of the Closing Date, the Total Credit
Facility Amount is $180,000,000.

“Total Revolving Commitment” shall mean the sum of the Revolving Commitments of
the Lenders as such amount may be adjusted from time to time in accordance with
this Agreement. As of the Closing Date, the amount of the Total Revolving
Commitment is $100,000,000.

“Total Term Loan Commitment” shall mean the sum of the Term Commitments of the
Lenders (including any Incremental Term Commitment to make any Incremental Term
Loans pursuant to Section 2.13(b)). As of the Closing Date, the amount of the
Total Term Loan Commitment is $80,000,000.

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time.
Unless otherwise specified, the UCC shall refer to the UCC as in effect in the
State of Ohio.

“Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“United States” and “U.S.” each means United States of America.

“Unpaid Drawing” shall mean, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable Letter of Credit Obligor or
converted to a Revolving Loan pursuant to Section 3.8, and, in each case, all
interest that accrues thereon pursuant to this Agreement.

 

35



--------------------------------------------------------------------------------

“Unused Revolving Commitment” shall mean, for any Lender at any time, the excess
of (a) such Lender’s Revolving Commitment at such time over (b) such Lender’s
Revolving Facility Exposure at such time.

“Unused Total Revolving Commitment” shall mean, at any time, the excess of
(a) the Total Revolving Commitment at such time over (b) the Aggregate Revolving
Facility Exposure at such time.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Voting Power” shall mean, with respect to any person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such person, and the
holding of a designated percentage of Voting Power of a person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

Section 1.2. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “through and including.”

Section 1.3. Accounting Terms; Changes in GAAP or Accounting Policies.

(a) Except as otherwise specifically provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time.

(b) If at any time any change in GAAP or any change in any accounting policy
(that is in effect on the Closing Date) of the Borrower or any of its
Subsidiaries would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of any such change in GAAP or any such change
in accounting policy (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP or accounting policy, as the case may be, prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP or accounting policy.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without

 

36



--------------------------------------------------------------------------------

limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Schedules and Exhibits shall be construed
to refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

Section 1.5. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II.

AMOUNT AND TERMS OF LOANS

Section 2.1. Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Credit Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and the Letter of Credit Issuer agree to establish the Credit Facility
for the benefit of the Borrower; provided, however, that at no time will (a) the
Aggregate Credit Facility Exposure exceed the Total Credit Facility Amount, or
(b) the Credit Facility Exposure of any Lender exceed the aggregate amount of
such Lender’s Commitment. The Revolving Commitments (and the Revolving
Commitment of each Lender) shall terminate on the Revolving Facility Termination
Date and the Term Commitments (and the Term Commitment of each Lender) shall
terminate on the Term Loan Maturity Date.

Section 2.2. Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make a Revolving Loan or Revolving Loans to the Borrower from
time to time pursuant to such Lender’s Revolving Commitment, which Revolving
Loans (a) may, except as set forth herein, at the option of the Borrower, be
incurred and maintained as, or Converted into, Revolving Loans that are Base
Rate Loans or Eurodollar Loans, in each case denominated in Dollars, provided
that all Revolving Loans made as part of the same Revolving Borrowing shall
consist of Revolving Loans of the same Type; (b) may be repaid or prepaid and
reborrowed in accordance with the provisions hereof; and (c) shall not be made
if, after giving effect to any such Revolving Loan, (i) the Revolving Facility
Exposure of any Lender would exceed such Lender’s Revolving Commitment, (ii) the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
would exceed the Total Revolving Commitment, or (iii) the Borrower would be
required to prepay Loans or Cash Collateralize Letters of Credit pursuant to
Section 5.1(c). The Revolving Loans to be made by each Lender will be made by
such Lender on a pro rata basis based upon such Lender’s Revolving Facility
Percentage of each Revolving Borrowing, in each case in accordance with
Section 2.6 hereof.

 

37



--------------------------------------------------------------------------------

Section 2.3. Term Loan. On the Closing Date, each Lender that has an Initial
Term Commitment severally agrees, on the terms and conditions set forth in this
Agreement, to make the Initial Term Loan to the Borrower pursuant to such
Lender’s Initial Term Commitment, which Initial Term Loans: (a) can only be
incurred on the Closing Date in the entire amount of each Lender’s Initial Term
Commitment; (b) once prepaid or repaid, may not be reborrowed, (c) may, except
as set forth herein, at the option of the Borrower, be incurred and maintained
as, or Converted into, Initial Term Loans that are Base Rate Loans or Eurodollar
Loans, in each case denominated in Dollars, provided that all Initial Term Loans
made as part of the same Term Borrowing shall consist of Initial Term Loans of
the same Type; (d) shall be repaid in accordance with Section 5.1(b); and
(e) shall not exceed (i) for any Lender at the time of incurrence thereof the
aggregate principal amount of such Lender’s Initial Term Commitment, if any, and
(ii) for all the Lenders at the time of incurrence thereof the Initial Total
Term Loan Commitment. The Initial Term Loans to be made by each Lender will be
made by such Lender in the aggregate amount of its Initial Term Commitment in
accordance with Section 2.6 hereof.

Section 2.4. Swing Line Facility.

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 2.4, may in its sole discretion make a Swing Loan or Swing Loans to
the Borrower from time to time on the terms and conditions set forth in this
Agreement, which Swing Loans (i) shall be payable on the Swing Loan Maturity
Date applicable to each such Swing Loan; (ii) shall be made only in Dollars;
(iii) may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; (iv) may only be made if after giving effect thereto (A) the aggregate
principal amount of Swing Loans outstanding does not exceed the Swing Line
Sublimit, (B) the Revolving Facility Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment, and (B) the Aggregate Revolving Facility
Exposure plus the principal amount of Swing Loans would not exceed the Total
Revolving Commitment; (v) shall not be made if, after giving effect thereto, the
Borrower would be required to prepay Loans or Cash Collateralize Letters of
Credit pursuant to Section 5.1(c) hereof; (vi) shall not be made if the proceeds
thereof would be used to repay, in whole or in part, any outstanding Swing Loan;
and (vii) at no time shall there be more than five (5) Borrowings of Swing Loans
outstanding hereunder.

(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”);
provided, however, that if the Swing Line Lender and the Administrative Agent
are the same person or are Affiliates, a Notice of Swing Loan Refunding shall
not be required to be delivered and the Administrative Agent shall be permitted
to act as though such Notice of Swing Loan Refunding had been delivered.
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Lenders with Revolving
Commitments and, unless an Event of Default specified in Section 10.1(h) in
respect of the Borrower has occurred, the Borrower. Each such Notice of Swing
Loan Refunding shall be deemed to constitute delivery by the Borrower of a
Notice of

 

38



--------------------------------------------------------------------------------

Borrowing requesting Revolving Loans consisting of Base Rate Loans in the amount
of the Swing Loans to which it relates. Each Lender with a Revolving Commitment
(including the Swing Line Lender) hereby unconditionally agrees (notwithstanding
that any of the conditions specified in Section 6.2 or elsewhere in this
Agreement shall not have been satisfied, but subject to the provisions of
paragraph (d) below) to make a Revolving Loan to the Borrower in the amount of
such Lender’s Revolving Facility Percentage of the aggregate amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates. Each such Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 2:00 P.M., if such notice is received by such Lender prior to 12:00
Noon, or not later than 2:00 P.M. on the next Business Day, if such notice is
received by such Lender after such time. The proceeds of such Revolving Loans
shall be made immediately available to the Swing Line Lender and applied by it
to repay the principal amount of the Swing Loans to which such Notice of Swing
Loan Refunding relates.

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 10.1(h) shall have
occurred in respect of the Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount equal to such Lender’s Revolving
Facility Percentage of such outstanding Swing Loans (the “Swing Loan
Participation Amount”). On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Loan
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing from the due date until such amount is paid in full. Whenever, at any
time after the Swing Line Lender has received from any other Lender such
Lender’s Swing Loan Participation Amount, the Swing Line Lender receives any
payment from or on behalf of the Borrower on account of the related Swing Loans,
the Swing Line Lender will promptly distribute to such Lender its ratable share
of such amount based on its Revolving Facility Percentage of such amount on such
date on account of its Swing Loan Participation (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that if such payment received by the Swing Line Lender is required to be
returned, such Lender will return to the Swing Line Lender any portion thereof
previously distributed to it by the Swing Line Lender.

 

39



--------------------------------------------------------------------------------

(d) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.4(b) and/or to purchase Swing Loan Participations in
connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received, subject to the terms of
Section 2.4(b), a Notice of Swing Loan Refunding complying with the provisions
hereof and (ii) at the time the Swing Loans that are the subject of such Notice
of Swing Loan Refunding were made, the Swing Line Lender making the same had no
actual written notice from another Lender that an Event of Default had occurred
and was continuing, but otherwise shall be absolute and unconditional, shall be
solely for the benefit of the Swing Line Lender that gives such Notice of Swing
Loan Refunding, and shall not be affected by any circumstance, including,
without limitation, (A) any set-off, counterclaim, recoupment, defense or other
right that such Lender may have against any other Lender, any Credit Party, or
any other person, or any Credit Party may have against any Lender or other
person, as the case may be, for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default; (C) any event or circumstance
involving a Material Adverse Effect; (D) any breach of any Credit Document by
any party thereto; or (E) any other circumstance, happening or event, whether or
not similar to any of the foregoing.

Section 2.5. Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below, which
notice shall be provided by the Borrower to the Administrative Agent at the
Administrative Agent’s Office not later than (i) in the case of each Borrowing
of a Eurodollar Loan, 12:00 Noon at least three Business Days’ prior to the date
of such Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan, 12:00
Noon on the proposed date of such Borrowing, and (iii) in the case of any
Borrowing under the Swing Line Facility, 1:00 P.M. (local time at the
Administrative Agent’s Office) on the proposed date of such Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion) shall be made by an Authorized Officer of the Borrower by
delivering written notice of such request substantially in the form of Exhibit
B-1 hereto (each such notice, a “Notice of Borrowing”) or by telephone (to be
confirmed immediately in writing by delivery by an Authorized Officer of the
Borrower of a Notice of Borrowing), and in any event each such request shall be
irrevocable and shall specify (i) the aggregate principal amount of the Loans to
be made pursuant to such Borrowing (which shall be in the Minimum Borrowing
Amount), (ii) the date of the Borrowing (which shall be a Business Day),
(iii) the Type of Loans such Borrowing will consist of, and (iv) if applicable,
the initial Interest Period and the Swing Loan Maturity Date (which shall be
less than 15 days). Without in any way limiting the obligation of the Borrower
to confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
the Borrower. In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrower shall not be less than the Minimum Borrowing Amount. No partial
Conversion

 

40



--------------------------------------------------------------------------------

of a Borrowing of Eurodollar Loans shall reduce the outstanding principal amount
of the Eurodollar Loans made pursuant to such Borrowing to an amount less than
the Minimum Borrowing Amount applicable thereto.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrower
on any day, provided that (i) if there are two or more Borrowings on a single
day (other than with respect to a Term Borrowing made on the Closing Date or the
applicable Increase Effective Date) by the Borrower that consist of Eurodollar
Loans, each such Borrowing shall have a different initial Interest Period, and
(ii) at no time shall there be more than six (6) Borrowings of Eurodollar Loans
outstanding hereunder.

Section 2.6. Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations and Letter of Credit Participations and to make
payments pursuant to Section 13.1(d), as the case may be, are several and not
joint obligations. No Lender shall be responsible for any default by any other
Lender in its obligation to make Loans, to fund any participation or to make any
payment under Section 13.1(d). The failure of any Lender to make any Loan, to
fund any such participation or to make any payment under Section 13.1(d) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date. Nothing herein and no subsequent termination
of the Commitments pursuant to Section 4.2 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder and in existence from
time to time or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

(b) Borrowings Pro Rata. Subject to the provisions set forth in Section 5.5,
except with respect to the making of Swing Loans by the Swing Line Lender, all
Loans hereunder shall be made as follows: (i) all Revolving Loans made, and
Letter of Credit Participations acquired by each Lender, shall be made or
acquired, as the case may be, on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such Revolving Borrowing or
Letter of Credit in effect on the date the applicable Revolving Borrowing is to
be made or the Letter of Credit is to be issued (or is deemed issued), and
(ii) all Term Loans shall be made by the Lenders having Term Commitments pro
rata on the basis of their respective Term Commitments.

(c) Funding of Loans.

(i) Loans Generally. No later than 2:00 P.M. on the date specified in each
Notice of Borrowing (or, as to Loans to be made on the Closing Date as to which
Advance Funding Arrangements are in effect, in accordance with the terms
thereof), each Lender will make available its amount, if any, of each Borrowing
requested to be made on such date to the Administrative Agent at the
Administrative Agent’s Office in Dollars and in immediately available funds, and
the Administrative Agent promptly will make available to the Borrower by
depositing to its account at the Administrative Agent’s Office (or such other
account as the Borrower shall specify) the aggregate of the amounts so made
available in the type of funds received.

 

41



--------------------------------------------------------------------------------

(ii) Swing Loans. No later than 2:00 P.M. on the date specified in each Notice
of Borrowing, the Swing Line Lender will make available to the Borrower by
depositing to its account at the Administrative Agent’s Office (or such other
account as the Borrower shall specify) the aggregate amount of Swing Loans
requested in such Notice of Borrowing.

(d) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, or (ii) if
paid by the Borrower, the then applicable rate of interest, calculated in
accordance with Section 2.8, for the respective Loans. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(e) Notice to Lenders. The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing, or Conversion or Continuation thereof, and Letter of Credit
Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or Letter of Credit Application, as the case may be,
relating thereto.

Section 2.7. Evidence of Obligations.

(a) Loan Accounts of Lenders. The Obligations of the Borrower owing to each
Lender hereunder shall be evidenced by, and each Lender and the Administrative
Agent shall maintain in accordance with its usual practice, an account or
accounts evidencing the Obligations of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Obligations of the
Borrower owing to each Lender and

 

42



--------------------------------------------------------------------------------

the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

(b) Participations in Letters of Credit and Swing Loans. In addition to the
accounts and records referred to in subsection (a), each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) [Intentionally Omitted].

(d) Notes. Upon request of any Lender or the Swing Line Lender, the Borrower
will execute and deliver to such Lender or the Swing Line Lender, as the case
may be, (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, (ii) a Term
Note with blanks appropriately completed in conformity herewith to evidence its
obligation to pay the principal of, and interest on, the Term Loan made to it by
such Lender, and (iii) a Swing Line Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Swing Loans made to it by the Swing Line Lender;
provided, however, that the decision of any Lender or the Swing Line Lender to
not request a Note shall in no way detract from the Borrower’s obligation to
repay the Loans and other amounts owing by the Borrower to such Lender or the
Swing Line Lender.

Section 2.8. Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Margin in
effect from time to time, and (ii) during such periods as such Revolving Loan is
a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar
Loan for the applicable Interest Period plus the Applicable Margin in effect
from time to time.

(b) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Lender shall bear interest at a fluctuating rate per annum that
shall at all times be equal to (i) during such periods as such Term Loan is a
Base Rate Loan, the Base Rate plus the Applicable Margin in effect from time to
time, and (ii) during such periods as such Term Loan is a Eurodollar Loan, the
relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Margin in effect from time to time.

 

43



--------------------------------------------------------------------------------

(c) Interest on Swing Loans. Each Swing Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin.

(d) Default Interest. Notwithstanding the above provisions:

(i) if any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable laws;

(ii) if any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws; and

(iii) upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(e) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment (provided that any Loan that is repaid on the same day on which it is
made shall bear interest for one day) thereof and shall be payable by the
Borrower:

(i) in respect of each Base Rate Loan, quarterly in arrears on the last Business
Day of each March, June, September and December,

(ii) in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period,

(iii) in respect of any Swing Loan, on the Swing Loan Maturity Date applicable
thereto, and

(iv) in respect of all Loans, other than Revolving Loans accruing interest at a
Base Rate, on any repayment, prepayment or Conversion (on the amount repaid,
prepaid or Converted), at maturity (whether by acceleration or otherwise), and,
after such maturity or, in the case of any interest payable pursuant to
Section 2.8(d), on demand.

(f) Computations of Interest. All computations of interest on Base Rate Loans
(including Base Rate Loans determined by reference to the Eurodollar Rate)
hereunder shall be made on the actual number of days elapsed over a year of 365
or 366 days, as applicable. All other computations of fees and interest shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).

 

44



--------------------------------------------------------------------------------

(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Borrower and the
Lenders thereof. Any changes in the Applicable Margin shall be determined by the
Administrative Agent in accordance with the provisions set forth in the
definition of “Applicable Margin” and the Administrative Agent will promptly
provide notice of such determinations to the Borrower and the Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error.

Section 2.9. Increased Costs, Illegality, etc.

(a) In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the interest rate applicable to any Eurodollar
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Eurodollar Loan; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any Eurodollar Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the Closing Date in any applicable law, governmental rule,
regulation, guideline, order or request (whether or not having the force of
law), or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline, order
or request (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves already includable
in the interest rate applicable to such Eurodollar Loan pursuant to this
Agreement) or (y) other circumstances adversely affecting the London interbank
market or the position of such Lender in any such market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any change since
the Closing Date in any law, governmental rule, regulation, guideline or order,
or the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which such Lender customarily complies, or
has become impracticable as a result of a contingency occurring after the
Closing Date that materially adversely affects the London interbank market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of

 

45



--------------------------------------------------------------------------------

the date on which such event no longer exists give notice (by telephone
confirmed in writing) to the Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Continuation or Conversion given
by the Borrower with respect to Eurodollar Loans that have not yet been
incurred, Converted or Continued shall be deemed rescinded by the Borrower or,
in the case of a Notice of Borrowing shall, at the option of the Borrower, be
deemed converted into a Notice of Borrowing for Base Rate Loans to be made on
the date of Borrowing contained in such Notice of Borrowing, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, upon written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender shall
determine) as shall be required to compensate such Lender for such increased
costs or reductions in amounts receivable hereunder (a written notice as to the
additional amounts owed to such Lender, showing the basis for the calculation
thereof, which basis must be reasonable, submitted to the Borrower by such
Lender shall, absent manifest error, be final and conclusive and binding upon
all parties hereto) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 2.9(b) as promptly as
possible and, in any event, within the time period required by law.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.9(a)(ii) or (iii), the Borrower may (and in the case of a
Eurodollar Loan affected pursuant to Section 2.9(a)(iii) the Borrower shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.9(a)(ii) or (iii), cancel said Borrowing, or, in
the case of any Borrowing, convert the related Notice of Borrowing into one
requesting a Borrowing of Base Rate Loans or require the affected Lender to make
its requested Loan as a Base Rate Loan, or (ii) if the affected Eurodollar Loan
is then outstanding, upon at least one Business Day’s notice to the
Administrative Agent, require the affected Lender to Convert each such
Eurodollar Loan into a Base Rate Loan; provided, however, that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 2.9(b).

(c) If any Lender shall have determined that after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
by law with the interpretation or administration thereof, or compliance by such
Lender or its parent corporation with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, in each case made subsequent to the Closing Date,
has or would have the effect of reducing by an amount reasonably deemed by such
Lender to be material to the rate of return on such Lender’s or its parent
corporation’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its parent corporation’s
policies with respect to capital adequacy), then from time to time, within 15
days after demand by such Lender

 

46



--------------------------------------------------------------------------------

(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or its parent
corporation for such reduction. Each Lender, upon determining in good faith that
any additional amounts will be payable pursuant to this Section 2.9(c), will
give prompt written notice thereof to the Borrower, which notice shall set
forth, in reasonable detail, the basis of the calculation of such additional
amounts, which basis must be reasonable, although the failure to give any such
notice shall not release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.9(c) upon the subsequent receipt
of such notice.

(d) Notwithstanding anything in this Agreement to the contrary, (i) no Lender
shall be entitled to compensation or payment or reimbursement of other amounts
under Section 2.9 or Section 3.10 for any amounts incurred or accruing more than
120 days prior to the giving of notice to the Borrower of additional costs or
other amounts of the nature described in such Sections, and (ii) no Lender shall
demand compensation for any reduction referred to in Section 2.9(c) or payment
or reimbursement of other amounts under Section 3.10 if it shall not at the time
be the general policy or practice of such Lender to demand such compensation,
payment or reimbursement in similar circumstances under comparable provisions of
other credit agreements.

Section 2.10. Breakage Compensation. The Borrower shall compensate each Lender
upon its written request (which request shall set forth the detailed basis for
requesting and the method of calculating such compensation), for all reasonable
losses, costs, expenses and liabilities (including, without limitation, any
loss, cost, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans) which such Lender may sustain in connection with any of the
following: (a) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing or a Notice of Continuation or
Conversion (whether or not withdrawn by the Borrower or deemed withdrawn
pursuant to Section 2.9(a)); (b) if any repayment, prepayment, Conversion or
Continuation of any Eurodollar Loan occurs on a date that is not the last day of
an Interest Period applicable thereto; (c) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrower; (d) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Borrower pursuant to Section 2.11(b); or
(e) as a consequence of (y) any other default by the Borrower to repay or prepay
any Eurodollar Loans when required by the terms of this Agreement or (z) an
election made pursuant to Section 2.11(b). Such loss, cost, expense and
liability to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
interest rate that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to effect a Borrowing, Conversion or
Continuation, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such request within 10 days after receipt thereof.

 

47



--------------------------------------------------------------------------------

Section 2.11. Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Sections 2.9(a)(ii) or (iii), 2.9(c), 5.3 or 3.10 requiring the
payment of additional amounts to the Lender, such Lender will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another Applicable Lending Office for any Loans or
Commitments affected by such event; provided, however, that such designation is
made on such terms that such Lender and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.

(b) If any Lender requests compensation under Sections 2.9(a)(ii) or (iii),
2.9(c), or 3.10 or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.3, or if any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.5), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 13.5(b);

(ii) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.10) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Sections 2.9(a)(ii) or (iii), 2.9(c) or 3.10 or payments required to be
made pursuant to Section 5.3, such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c) Nothing in this Section 2.11 shall affect or postpone any of the obligations
of the Borrower or the right of any Lender provided in Sections 2.9, 3.10 or
5.3.

 

48



--------------------------------------------------------------------------------

Section 2.12. Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans. The Borrower shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Loans of one Type made to it
into a Borrowing or Borrowings of another Type of Loans that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period; provided, however, that any Conversion of Eurodollar
Loans into Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such Eurodollar Loans.

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at the Administrative Agent’s Office not
later than (i) in the case of each Continuation of or Conversion into a
Eurodollar Loan, prior to 12:00 Noon at least three Business Days’ prior to the
date of such Continuation or Conversion, and (ii) in the case of each Conversion
to a Base Rate Loan, prior to 12:00 Noon on the proposed date of such
Conversion. Each such request shall be made by an Authorized Officer of the
Borrower delivering written notice of such request substantially in the form of
Exhibit B-2 hereto (each such notice, a “Notice of Continuation or Conversion”)
or by telephone (to be confirmed immediately in writing by delivery by an
Authorized Officer of the Borrower of a Notice of Continuation or Conversion),
and in any event each such request shall be irrevocable and shall specify
(A) the Borrowings to be Continued or Converted, (B) the date of the
Continuation or Conversion (which shall be a Business Day), and (C) the Interest
Period or, in the case of a Continuation, the new Interest Period. Without in
any way limiting the obligation of the Borrower to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of the Borrower entitled to give telephonic notices
under this Agreement on behalf of the Borrower. In each such case, the
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.

Section 2.13. Increase in Commitments.

(a) Increase in Total Revolving Commitments.

(i) Provided no Default or Event of Default has occurred and is continuing, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may, not more than three (3) times (including all such requests
made pursuant to Section 2.13(b) below) from the Closing Date over the term of
this Agreement, request an increase in the Total Revolving Commitments by an
aggregate amount (for all such requests) not to exceed $50,000,000; provided
that (i) any such request for an increase shall be in a minimum amount of
$10,000,000, (ii) in no event shall the Total Revolving Commitments (after
giving effect to all requested increases therein) exceed $150,000,000 and
(iii) in no event shall the aggregate amount of increases in respect of the
Total Revolving Commitments effected under this Section 2.13(a), plus the
aggregate amount of increases in respect of the Total Term Loan Commitments
effected under Section

 

49



--------------------------------------------------------------------------------

2.13(b) exceed $50,000,000. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(ii) Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Revolving Commitment and, if so,
whether by an amount equal to, greater than, or less than its Revolving Facility
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving
Commitment.

(iii) The Administrative Agent shall notify the Borrower and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent,
the Letter of Credit Issuer and the Swing Line Lender (which approvals shall not
be unreasonably withheld, delayed or conditioned), the Borrower may also invite
additional Eligible Assignees (together with any existing Lender participating
in any such increase, each, an “Increasing Revolver Lender”) to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Commitment hereunder.

(iv) The Administrative Agent and the Borrower shall determine (A) the final
allocation of such increase among Increasing Lenders and Schedule 1 attached
hereto shall be automatically updated to reflect the same and (B) the effective
date (the “Revolving Loan Increase Effective Date”) of any such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Revolving Loan Increase Effective
Date.

(b) Increase in Total Term Loan Commitments.

(i) Provided no Default or Event of Default has occurred and is continuing, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may, not more than three (3) times (including all such requests
made pursuant to Section 2.13(a) above) from the Closing Date over the term of
this Agreement, request an increase in the Total Term Loan Commitments by an
aggregate amount (for all such requests) not to exceed $50,000,000; provided
that (i) any such request for an increase shall be in a minimum amount of
$10,000,000, (ii) in no event shall the Total Term Loan Commitments (after
giving effect to all requested increases therein) exceed $130,000,000 and
(iii) in no event shall the aggregate amount of increases in respect of the
Total Term Loan Commitments effected under this Section 2.13(b), plus the
aggregate amount of increases in respect of the Total Revolving Commitments
effected under Section 2.13(a) exceed $50,000,000. At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

 

50



--------------------------------------------------------------------------------

(ii) Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to participate in any such increase in the Total Term
Loan Commitment and, if so, whether by an amount equal to, greater than, or less
than its pro rata share of the existing Term Loans. Any Lender not responding
within such time period shall be deemed to have declined to participate in such
increase in the Total Term Loan Commitments.

(iii) The Administrative Agent shall notify the Borrower and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent
(which approvals shall not be unreasonably withheld, delayed or conditioned),
the Borrower may also invite additional Eligible Assignees (together with any
existing Lender participating in any such increase, each, an “Increasing Term
Lender”) to become Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. Nothing
contained herein shall constitute, or otherwise be deemed to be, a commitment on
the part of any Lender to participate in such increase in the Total Term Loan
Commitments.

(iv) The Administrative Agent and the Borrower shall determine (A) the final
allocation of such increase among Increasing Term Lenders and Schedule 1
attached hereto shall be automatically updated to reflect the same and (B) the
effective date (the “Term Loan Increase Effective Date”) of any such increase.
Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Term Commitment hereunder.

(c) Conditions to Effectiveness of Increase. As a condition precedent to
increase in the Total Revolving Commitments and/or the Total Term Loan
Commitments pursuant to this Section 2.13, the Borrower shall deliver to the
Administrative Agent a certificate of each Credit Party dated as of the
Revolving Loan Increase Effective Date or the Term Loan Increase Effective Date,
as the case may be, signed by a Authorized Officer of such Credit Party
(i) certifying and attaching the resolutions adopted by such Credit Party
approving or consenting to such increase and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article VII and the other Credit Documents are true and correct in
all material respects (except to the extent such representations and warranties
are qualified with respect to materiality, in which case such representations
and warranties are true and correct in all respects) on and as of such Revolving
Loan Increase Effective Date or the Term Loan Increase Effective Date, as the
case may be, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent such representations and
warranties are qualified with respect to materiality, in which case such
representations and warranties are true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in clauses (a)(i) and (a)(ii) of
Section 7.7 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.1., and (B) no
Default or Event of Default has occurred and is continuing. The Borrower shall
prepay any Revolving Loans outstanding on the Revolving Loan Increase Effective
Date (and pay any additional amounts required pursuant to Section 2.10) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Revolving Facility Percentage arising from any nonratable increase in
the Total Revolving Commitments under this Section 2.13.

 

51



--------------------------------------------------------------------------------

(d) Term of Increase. Any incremental Loans made pursuant to any increase in the
Total Revolving Commitments and/or the Total Term Loan Commitments shall be made
on the same terms (including, without limitation, interest terms, payment terms
and maturity terms), and shall be subject to the same conditions as existing
Loans.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 13.3 or 13.11 to the contrary.

ARTICLE III.

LETTERS OF CREDIT

Section 3.1. Letter of Credit Issuances.

(a) On the Closing Date, each Existing Letter of Credit shall be deemed to have
been issued hereunder. During the Revolving Facility Availability Period, the
Borrower may request the Letter of Credit Issuer at any time and from time to
time to issue, for the account of the Borrower or any other Letter of Credit
Obligor, and subject to and upon the terms and conditions herein set forth, the
Letter of Credit Issuer agrees, in reliance upon the agreements of the Lenders
set forth in this Article III, to issue from time to time Letters of Credit
denominated and payable in Dollars and in such form as may be approved by the
Letter of Credit Issuer and the Administrative Agent; provided that after giving
effect to any Letter of Credit Issuance (i) the Letter of Credit Outstandings
would not exceed the Letter of Credit Commitment Amount, (ii) the Revolving
Facility Exposure of any Lender would not exceed such Lender’s Revolving
Commitment, (iii) the Aggregate Revolving Facility Exposure plus the principal
amount of Swing Loans outstanding would not exceed the Total Revolving
Commitment, and (iv) the Borrower shall not be required to prepay Loans or Cash
Collateralize Letters of Credit pursuant to Section 5.1(c) hereof. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the Letter of Credit Issuance
so requested complies with the conditions set forth in the proviso to the
preceding sentence.

(b) The Letter of Credit Issuer shall not issue any Letter of Credit, if,
subject to Section 3.4 below, such Letter of Credit shall have an expiry date
(including any renewal periods) occurring later than the earlier of (y) one year
from the date of issuance thereof, or (z) the Letter of Credit Expiration Date.

(c) The Letter of Credit Issuer shall be under no obligation to issue any Letter
of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing the Letter of Credit, or any law applicable to the Letter of Credit
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Letter of Credit Issuer
shall prohibit, or request that the Letter of

 

52



--------------------------------------------------------------------------------

Credit Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the Letter of Credit Issuer
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Letter of Credit Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Letter of
Credit Issuer any unreimbursed loss, cost or expense which was not applicable on
the Closing Date and which the Letter of Credit Issuer in good faith deems
material to it;

(ii) the issuance of the Letter of Credit would violate one or more policies of
the Letter of Credit Issuer applicable to letters of credit generally;

(iii) the Letter of Credit is to be denominated in a currency other than
Dollars; or

(iv) any Lender is at that time a Defaulting Lender, unless the Letter of Credit
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Letter of Credit Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the Letter of Credit Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 5.5(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Outstandings as to which the Letter of Credit Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(d) The Letter of Credit Issuer shall not amend any Letter of Credit if the
Letter of Credit Issuer would not be permitted at such time to issue the Letter
of Credit in its amended form under the terms hereof.

(e) The Letter of Credit Issuer shall be under no obligation to amend any Letter
of Credit if (i) the Letter of Credit Issuer would have no obligation at such
time to issue the Letter of Credit in its amended form under the terms hereof,
or (ii) the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

(f) The Letter of Credit Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Letter of Credit Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in Article XI with respect to any acts
taken or omissions suffered by the Letter of Credit Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Letter of
Credit Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article XI included the Letter of Credit
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the Letter of Credit Issuer.

Section 3.2. Letter of Credit Requests. Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
Letter of Credit Issuer (with a copy to the Administrative Agent) in the form of
a Letter of Credit Application, appropriately completed and signed by a
Authorized Officer of the Borrower. Such Letter of Credit Application must be
received by the Letter of Credit Issuer and the Administrative Agent not later
than 12:00 Noon at least two Business Days (or such later date and time as the

 

53



--------------------------------------------------------------------------------

Administrative Agent and the Letter of Credit Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the Letter of Credit Issuer: (a) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(b) the amount thereof; (c) the expiry date thereof; (d) the name and address of
the beneficiary thereof; (e) the documents to be presented by such beneficiary
in case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (g) the purpose
and nature of the requested Letter of Credit; and (h) such other matters as the
Letter of Credit Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Letter of Credit Issuer
(a) the Letter of Credit to be amended; (b) the proposed date of amendment
thereof (which shall be a Business Day); (c) the nature of the proposed
amendment; and (d) such other matters as the Letter of Credit Issuer may
require. Additionally, the Borrower shall furnish to the Letter of Credit Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Letter of
Credit Documents, as the Letter of Credit Issuer or the Administrative Agent may
require.

Section 3.3. Notice of Letter of Credit Issuance. Promptly after receipt of any
Letter of Credit Application, the Letter of Credit Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, the Letter of Credit Issuer will provide the Administrative Agent with a
copy thereof. Unless the Letter of Credit Issuer has received written notice
from any Lender, the Administrative Agent or any Credit Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article VI shall not then be satisfied, then, subject to the terms and
conditions hereof, the Letter of Credit Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the Letter of Credit Issuer’s usual and customary
business practices. Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Letter of Credit Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. The Borrower shall promptly examine a copy of each Letter
of Credit and each amendment thereto that is delivered to it and, in the event
of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the Letter of Credit Issuer.
The Borrower shall be conclusively deemed to have waived any such claim against
the Letter of Credit Issuer and its correspondents unless such notice is given
as aforesaid.

Section 3.4. Existing Letters of Credit. The Existing Letter of Credit Issuer
shall provide to the Administrative Agent a quarterly (or monthly if requested
by any applicable Lender) summary describing each Existing Letter of Credit
issued (or deemed issued) by the Existing Letter of Credit Issuer and then
outstanding and an identification for the relevant period of the daily aggregate
Letter of Credit Outstandings represented by the Existing Letters of Credit
issued (or deemed issued) by the Existing Letter of Credit Issuer. The parties
hereto acknowledge and agree that, notwithstanding anything to the contrary
contained herein, no

 

54



--------------------------------------------------------------------------------

Existing Letter of Credit shall be replaced, amended or otherwise renewed
(including any Existing Letter of Credit which constitutes an Auto-Extension
Letter of Credit) by the Existing Letter of Credit Issuer (it being understood
that in any such event the Borrower shall, subject to the terms and conditions
set forth herein, request the Letter of Credit Issuer to issue a Letter of
Credit hereunder to replace such Existing Letter of Credit).

Section 3.5. Auto-Renewal Letters of Credit. If the Borrower so requests in any
applicable Letter of Credit Application, the Letter of Credit Issuer may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Letter of Credit Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Letter of Credit Issuer, the
Borrower shall not be required to make a specific request to the Letter of
Credit Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Letter of Credit Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later the Letter of Credit Expiration
Date; provided, however, that the Letter of Credit Issuer shall not permit any
such extension if (A) the Letter of Credit Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof, or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 6.2 is not
then satisfied, and in each such case directing the Letter of Credit Issuer not
to permit such extension.

Section 3.6. Applicability of ISP98. Unless otherwise expressly agreed by the
applicable Letter of Credit Issuer and the applicable Letter of Credit Obligor,
when a Letter of Credit is issued (or deemed issued), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Standby Letter of Credit.

Section 3.7. [Intentionally Omitted]

Section 3.8. Reimbursement Obligations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Letter of Credit Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 12:00 Noon on
the date of any payment by the Letter of Credit Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse (or cause any
Letter of Credit Obligor for whose account a Letter of Credit was issued (or
deemed issued) to reimburse) the Letter of Credit Issuer in an amount equal to
the amount of such drawing.

 

55



--------------------------------------------------------------------------------

(b) Obligations Absolute. The obligation of the Borrower to reimburse (or cause
another Letter of Credit Obligor to reimburse) the Letter of Credit Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower, any other Letter of Credit Obligor or any other Subsidiary
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the Letter of Credit Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

Section 3.9. Letter of Credit Participations.

(a) Immediately upon each Letter of Credit Issuance, the Letter of Credit Issuer
shall be deemed to have sold and transferred to each Lender with a Revolving
Commitment, and each such Lender (each a “Letter of Credit Participant”) shall
be deemed irrevocably and unconditionally to have purchased and received from
such Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation (an “Letter of Credit Participation”), to the extent
of such Lender’s Revolving Facility Percentage of the Stated Amount of such
Letter of Credit in effect at such time of issuance, in such Letter of Credit,
each substitute Letter of Credit, each drawing made thereunder, the obligations
of any Letter of Credit Obligor under this Agreement with respect thereto
(although Letter of Credit Fees relating thereto shall be payable

 

56



--------------------------------------------------------------------------------

directly to the Administrative Agent for the account of the Lenders as provided
in Section 4.1 and the Letter of Credit Participants shall have no right to
receive any portion of any fees of the nature contemplated by Section 4.1(c) or
Section 4.1(e)), the obligations of any Letter of Credit Obligor under any
Letter of Credit Documents pertaining thereto, and any security for, or guaranty
pertaining to, any of the foregoing.

(b) If the Letter of Credit Issuer makes any payment under any Letter of Credit
and the Borrower shall not have reimbursed (or any applicable Letter of Credit
Obligor shall not have reimbursed) such amount in full to the Letter of Credit
Issuer pursuant to Section 3.8, the Letter of Credit Issuer shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the Unpaid Drawing, and the
amount of such Lender’s Revolving Facility Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unpaid Drawing, without
regard to the minimum and multiples specified in Section 2.5(c) for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Total Revolving Commitments and the conditions set forth in
Section 6.2 (other than the delivery of a Notice of Borrowing). Any notice given
by the Letter of Credit Issuer or the Administrative Agent pursuant to this
Section 3.9(b) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. Each Lender shall upon any
notice pursuant to this Section 3.9(b) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the Letter of Credit Issuer at the Administrative Agent’s Office
in an amount equal to its Revolving Facility Percentage of the Unpaid Drawing
not later than 1:00 P.M. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section 3.9(d),
each Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Letter of Credit Issuer.

(c) With respect to any Unpaid Drawing that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 6.2
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the Letter of Credit Issuer an L/C Borrowing in the amount of
the Unpaid Drawing that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the Letter of Credit Issuer pursuant to Section 3.9(c) shall
be deemed payment in respect of its Letter of Credit Participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its Letter of Credit Participation under this Article III.

(d) Until each Lender funds its Base Rate Loans or L/C Advance pursuant to this
Section 3.9 to reimburse the Letter of Credit Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Revolving Facility
Percentage of such amount shall be solely for the account of the Letter of
Credit Issuer.

(e) Each Lender’s obligation to make Base Rate Loans or L/C Advances to
reimburse the Letter of Credit Issuer for amounts drawn under Letters of Credit,
as contemplated by this

 

57



--------------------------------------------------------------------------------

Section 3.9, shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Letter of Credit Issuer, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Base Rate Loans pursuant to this Section 3.9 is
subject to the conditions set forth in Section 6.2 (other than delivery by the
Borrower of a Notice of Borrowing). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
Letter of Credit Issuer for the amount of any payment made by the Letter of
Credit Issuer under any Letter of Credit, together with interest as provided
herein.

(f) If any Lender fails to make available to the Administrative Agent for the
account of the Letter of Credit Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 3.9 by the time
specified in Section 3.9(c), then, without limiting the other provisions of this
Agreement, the Letter of Credit Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Letter of Credit
Issuer at a rate per annum equal to the greater of the Federal Funds Effective
Rate and a rate determined by the Letter of Credit Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Letter of Credit Issuer in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Base
Rate Loan included in the relevant Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the Letter of
Credit Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (f) shall be conclusive absent
manifest error.

(g) At any time after the Letter of Credit Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with this Section 3.9, if the
Administrative Agent receives for the account of the Letter of Credit Issuer any
payment in respect of the related Unpaid Drawing or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Revolving Facility Percentage thereof in the same
funds as those received by the Administrative Agent.

(h) If any payment received by the Administrative Agent for the account of the
Letter of Credit Issuer pursuant to Section 3.8(a) is required to be returned
for any reason, each Lender shall pay to the Administrative Agent for the
account of the Letter of Credit Issuer its Revolving Facility Percentage thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

58



--------------------------------------------------------------------------------

(i) To the extent the Letter of Credit Issuer is not indemnified by the Borrower
or any Letter of Credit Obligor, the Letter of Credit Participants will
reimburse and indemnify the Letter of Credit Issuer, in proportion to their
respective Revolving Facility Percentages, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by the Letter of Credit Issuer
in performing its respective duties in any way related to or arising out of
Letter of Credit Issuances by it; provided, however, that no Letter of Credit
Participants shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from such Letter of Credit Issuer’s gross negligence or
willful misconduct.

Section 3.10. Increased Costs to Letter of Credit Issuer. If after the Closing
Date, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Letter of Credit
Issuer or any Lender with any request or directive (whether or not having the
force of law) by any such authority, central bank or comparable agency (in each
case made subsequent to the Closing Date) shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued (or deemed issued) by the Letter of Credit
Issuer or such Lender’s participation therein, or (ii) impose on the Letter of
Credit Issuer or any Lender any other conditions affecting this Agreement, the
Letter of Credit or any such Lender’s participation therein; and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such Lender of issuing, maintaining or participating in any Letter of Credit, or
to reduce the amount of any sum received or receivable by the Letter of Credit
Issuer or such Lender hereunder (other than any increased cost or reduction in
the amount received or receivable resulting from the imposition of or a change
in the rate of taxes or similar charges), then, upon demand to the Borrower by
the Letter of Credit Issuer or such Lender (a copy of which notice shall be sent
by such Letter of Credit Issuer or such Lender to the Administrative Agent), the
Borrower shall pay to the Letter of Credit Issuer or such Lender such additional
amount or amounts as will compensate any such Letter of Credit Issuer or such
Lender for such increased cost or reduction. A certificate submitted to the
Borrower by the Letter of Credit Issuer or any Lender, as the case may be (a
copy of which certificate shall be sent by the Letter of Credit Issuer or such
Lender to the Administrative Agent), setting forth, in reasonable detail, the
basis for the determination of such additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such Lender as aforesaid shall be
conclusive and binding on the Borrower absent manifest error, although the
failure to deliver any such certificate shall not release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this Section 3.10.
The Borrower shall pay the Letter of Credit Issuer or such Lender the amount
shown as due on any such request within 10 Business Days after receipt thereof.

Section 3.11. Role of Letter of Credit Issuer. Each Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Related

 

59



--------------------------------------------------------------------------------

Parties nor any correspondent, participant or assignee of the Letter of Credit
Issuer shall be liable to any Lender for (a) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (b) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (c) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or other Letter of Credit Document. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Letter of Credit Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 3.8(b); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the Letter of
Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Letter of Credit Issuer’s willful misconduct or gross negligence
or the Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

Section 3.12. Conflict with Letter of Credit Documents. In the event of any
conflict between the terms hereof and the terms of any Letter or Credit
Document, the terms hereof shall control.

Section 3.13. Letters of Credit Issued for Letter of Credit Obligors.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Letter of Credit
Obligor (other than the Borrower), the Borrower shall be named as an account
party in such Letter of Credit and shall be obligated to reimburse the Letter of
Credit Issuer hereunder for any and all drawings under such Letter of Credit.
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any such Letter of Credit Obligor inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Letter of Credit Obligors.

 

60



--------------------------------------------------------------------------------

ARTICLE IV.

FEES AND COMMITMENTS

Section 4.1. Fees.

(a) Commitment Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Facility Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Commitment Fee
Rate times the actual daily Unused Total Revolving Commitment, subject to
adjustment as provided in Section 5.5. The Commitment Fee shall accrue at all
times during the Revolving Facility Availability Period, including at any time
during which one or more of the conditions in Article VI is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Revolving Facility Availability
Period. The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Commitment Fee Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Commitment Fee Rate separately for each period during such quarter that such
Applicable Commitment Fee Rate was in effect.

(b) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Facility
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Margin for Eurodollar Loans times the daily
Stated Amount of such Letter of Credit; provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Letter of Credit Issuer pursuant to Section 5.4
shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Revolving Facility Percentages allocable to such Letter of Credit pursuant to
Section 5.5(a)(iv), with the balance of such fee, if any, payable to the Letter
of Credit Issuer for its own account. Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Margin during any quarter, the Stated Amount of each Letter of
Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

(c) Fronting Fees.

(i) The Borrower shall pay directly to Bank of America, in its capacity as the
Letter of Credit Issuer, for its own account a fronting fee with respect to each
Letter of Credit issued by Bank of America, at the rate per annum equal to
0.125%, computed on the Stated Amount of such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June,

 

61



--------------------------------------------------------------------------------

September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.

(ii) The Borrower shall pay directly to the Existing Letter of Credit Issuer,
for its own account, fronting fees in the amounts and at the times specified
mutually agreed in respect of each Existing Letter of Credit.

(d) Additional Charges of Letter of Credit Issuer. The Borrower agrees to pay
directly to the Letter of Credit Issuer (and in the case of Existing Letters of
Credit, the Existing Letter of Credit Issuer) upon each Letter of Credit
Issuance, drawing under, or amendment, extension, renewal or transfer of, a
Letter of Credit issued (or deemed issued) by it such amount as shall at the
time of such Letter of Credit Issuance, drawing under, amendment, extension,
renewal or transfer be the processing charge that the Letter of Credit Issuer
(and in the case of Existing Letters of Credit, the Existing Letter of Credit
Issuer) is customarily charging for issuances of, drawings under or amendments,
extensions, renewals or transfers of, letters of credit issued (or deemed
issued) by it.

(e) Fees. The Borrower shall pay to the Administrative Agent, on the Closing
Date and thereafter, as applicable, the fees set forth in the Fee Letter.

(f) Computations and Determination of Fees. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in the definition of “Applicable
Commitment Fee Rate” and the Administrative Agent will promptly provide notice
of such determination to the Borrower and the Lenders. Any such determination by
the Administrative Agent shall be conclusive and binding absent manifest error.
All computations of Commitment Fees, Letter of Credit Fees and other Fees
hereunder shall be made on the actual number of days elapsed over a year of 360
days.

Section 4.2. Termination and Reduction of Revolving Commitments.

(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.

(b) Mandatory Reduction of Revolving Commitments. On the date that any
prepayment is to be made pursuant to Sections 5.1(c)(iv), (v), (vi), (vii) or
(viii) is required to be applied to prepay the outstanding principal amount of
Revolving Loans, then on such date the Total Revolving Commitment shall be
permanently reduced on such date in an amount equal to the amount of such
required prepayment and any such reduction shall apply to proportionately (based
on each Lender’s Revolving Facility Percentage) and permanently reduce the
Revolving Commitment of each Lender.

(c) Voluntary Termination of the Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at the Administrative Agent’s Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to

 

62



--------------------------------------------------------------------------------

terminate in whole the Total Revolving Commitment, provided that (i) all
outstanding Revolving Loans and Unpaid Drawings are contemporaneously prepaid in
accordance with Section 5.1 and (ii) either (A) there are no outstanding Letters
of Credit or (B) the Borrower shall contemporaneously either (x) cause all
outstanding Letters of Credit to be surrendered for cancellation (any such
Letters of Credit to be replaced by letters of credit issued by other financial
institutions acceptable to the Letter of Credit Issuer and the Revolving
Lenders), or (y) the Borrower shall Cash Collateralize the then Letter of Credit
Outstandings.

(d) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at the Administrative Agent’s Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to partially and permanently reduce
the Unused Total Revolving Commitment; provided, however, that (i) any partial
reduction shall be in the amount of at least $5,000,000 (or, if greater, in
integral multiples of $1,000,000), (ii) any such reduction shall apply to
proportionately (based on each Lender’s Revolving Facility Percentage) and
permanently reduce the Revolving Commitment of each Lender, (iii) no such
reduction shall be permitted if the Borrower would be required to make a
mandatory prepayment of Loans or Cash Collateralize Letters of Credit pursuant
to Section 5.1 and (iv) if, after giving effect to any reduction of the Total
Revolving Commitment, Letter of Credit Commitment Amount or the Swing Line
Sublimit exceeds the amount of the Total Revolving Commitments, the Letter of
Credit Commitment Amount and/or the Swing Line Sublimit, as the case may be,
shall be automatically reduced by the amount of such excess.

Section 4.3. Termination of Term Commitments.

(a) Initial Term Commitment. The aggregate Initial Term Commitments shall be
automatically and permanently reduced to zero on the Closing Date upon the
making of the Initial Term Loan.

(b) Incremental Term Commitment. The aggregate of the Incremental Term
Commitments shall be automatically and permanently reduced to zero on the Term
Loan Increase Effective Date applicable thereto upon the making of such
Incremental Term Loans.

ARTICLE V.

PAYMENTS, CASH COLLATERAL AND DEFAULTING LENDERS

Section 5.1. Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right to prepay any of
the Loans, in whole or in part, without premium or penalty, except as specified
in clauses (e) and (f) below, from time to time. The Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) of its intent to prepay the Loans, the
amount of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the Administrative Agent by (y) 12:00 Noon three Business Days
prior to the date of

 

63



--------------------------------------------------------------------------------

such prepayment, in the case of any prepayment of Eurodollar Loans, or (z) 12:00
Noon one Business Day prior to the date of such prepayment, in the case of any
prepayment of Base Rate Loans, and which notice shall promptly be transmitted by
the Administrative Agent to each of the affected Lenders, provided that:

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $5,000,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $1,000,000
in excess thereof, (B) in the case of any prepayment of a Base Rate Loan,
$1,000,000 (or, if less, the full amount of such Borrowing), or an integral
multiple of $100,000 in excess thereof, and (C) in the case of any prepayment of
a Swing Loan, in the full amount thereof;

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, provided that the foregoing limitation shall not apply if such Loans
are being prepaid in full; and

(iii) in the case of any prepayment of Term Loans, such prepayment shall be
applied to the Scheduled Repayments in respect of the Term Loans in the inverse
order of maturity; provided, however, such prepayment shall apply first, to Term
Loans that do not constitute the Hedged Portion and second, to the Hedged
Portion.

(b) Scheduled Repayments of Term Loans. On the last Business Day of each March,
June, September and December, the Borrower shall repay the principal amount of
the Term Loans (with amounts being deemed applied to the non-Hedged Portion of
the Term Loan first) in an amount equal to the Term Loan Amortization Amount,
provided that the Borrower shall pay the entire remaining principal amount of
the outstanding Term Loans on the Term Loan Maturity Date (each such repayment,
as the same may be reduced by reason of the application of prepayments pursuant
to Section 5.1(c), a “Scheduled Repayment”).

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 5.1(a) above), and
the Letter of Credit Outstandings shall be Cash Collateralized (in addition to
the Cash Collateralization requirements specified in Section 5.4), in accordance
with the following provisions:

(i) Revolving Facility Termination Date. The Borrower shall repay the entire
principal amount of all outstanding Revolving Loans on the Revolving Facility
Termination Date.

(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Credit Facility Amount, (B) the Revolving Facility Exposure of any
Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate Revolving
Facility Exposure plus the principal amount of Swing Loans exceeds the Total
Revolving Commitment, or (D) the aggregate principal amount of Swing Loans
outstanding exceeds

 

64



--------------------------------------------------------------------------------

the Swing Line Sublimit, then, in the case of each of the foregoing, the
Borrower shall, on such day, prepay on such date the principal amount of Loans,
(after Loans have been paid in full) Unpaid Drawings, and (after Unpaid Drawings
have been paid in full) Cash Collateralize other Letter of Credit Outstandings
in an aggregate amount at least equal to such excess.

(iii) [Intentionally Omitted].

(iv) Excess Cash Flow. Within 90 days after each fiscal year of the Borrower,
commencing with the fiscal year ended December 31, 2010, if the Borrower’s
Leverage Ratio for any such fiscal year is equal to or greater than 2.0 to 1.0,
the Borrower shall prepay the principal of the Loans in an aggregate amount (an
“Excess Cash Flow Prepayment Amount”) at least equal to 50% of Excess Cash Flow
for such fiscal year with such amount, if any, to be applied as set forth in
Section 5.1(d) below.

(v) Certain Proceeds of Asset Sales. If during any fiscal year of the Borrower,
the Borrower and its Subsidiaries have received cumulative Cash Proceeds during
such fiscal year from one or more Asset Sales of at least $500,000, not later
than the third Business Day following the date of receipt of any Cash Proceeds
in excess of such amount, an amount equal to 100% of the Net Cash Proceeds then
received in excess of such amount from any Asset Sale shall be applied as a
mandatory prepayment of the Loans in accordance with Section 5.1(d) below;
provided, that (A) if no Default or Event of Default shall have occurred and be
continuing, (B) the Borrower and its Subsidiaries have scheduled Consolidated
Capital Expenditures to be made during the following 270 days, and (iii) the
Borrower notifies the Administrative Agent of the amount and nature thereof and
of its intention to reinvest all or a portion of such Net Cash Proceeds in such
Consolidated Capital Expenditures during such 270 day period, then no such
prepayment shall be required to the extent of the amount of such Net Cash
Proceeds as to which the Borrower so indicates such reinvestment will take
place. If at the end of any such 270 day period any portion of such Net Cash
Proceeds has not been so reinvested, the Borrower will immediately make a
prepayment of the Loans, as provided above.

(vi) Certain Proceeds of Equity Sales. Not later than the Business Day following
the date of the receipt by any Credit Party or any of its Subsidiaries of the
cash proceeds (net of underwriting discounts and commissions, placement agent
fees and other customary fees and costs associated therewith) from any sale or
issuance by the Borrower or any of its Subsidiaries of its own Equity Interests
as the case may be, after the Closing Date (other than (A) any sale or issuance
to management, employees (or key employees) or directors pursuant to stock
option or similar plans for the benefit of management, employees (or key
employees) or directors generally or (B) any sale or issuance to management or
employees pursuant to stock purchase plans or similar plans for the benefit of
management or employees (or key employees) generally, up to an aggregate amount
of $550,000 per fiscal year), (C) the issuance or sale of any Equity Interests
by any Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower or (D) the issuance or sale by a Care For Kids Subsidiary to a Minority
Holder of any Equity Interests in such Care For Kids Subsidiary to the extent
permitted by Section 9.15), the Borrower will make a prepayment of the Loans in
an amount equal to 100% of such net proceeds in accordance with Section 5.1(d)
below.

 

65



--------------------------------------------------------------------------------

(vii) Certain Proceeds of Indebtedness. Not later than the Business Day
following the date of the receipt by any Credit Party of the cash proceeds (net
of underwriting discounts and commissions, placement agent fees and other
customary fees and costs associated therewith) from any sale or issuance of any
Indebtedness (other than any Indebtedness incurred pursuant to Section 9.4 after
the Closing Date), the Borrower will make a prepayment of the Loans in an amount
equal to 100% of such net proceeds in accordance with Section 5.1(d) below.

(viii) Certain Proceeds of an Event of Loss. If during any fiscal year of the
Borrower, any Credit Party has received cumulative Cash Proceeds during such
fiscal year from one or more Events of Loss of at least $500,000, not later than
the third Business Day following the date of receipt of any Cash Proceeds in
excess of such amount, the Borrower will make a prepayment of the Loans with an
amount equal to 100% of the Net Cash Proceeds then received in excess of such
amount from any Event of Loss in accordance with Section 5.1(d) below.
Notwithstanding the foregoing, in the event any property suffers an Event of
Loss and (A) the Cash Proceeds received in any fiscal year as a result of such
Event of Loss are less than $500,000, (B) no Default or Event of Default has
occurred and is continuing, and (C) the Borrower notifies the Administrative
Agent and the Lenders in writing that it intends to rebuild or restore the
affected property, that such rebuilding or restoration can be accomplished
within 270 days out of such Cash Proceeds and other funds available to the
Borrower, then no such prepayment of the Loans shall be required if the Borrower
immediately deposits such Cash Proceeds in a cash collateral deposit account
over which the Administrative Agent shall have sole dominion and control, and
which shall constitute part of the Collateral under the Security Documents and
may be applied as provided in Section 10.3 if an Event of Default occurs and is
continuing. So long as no Default or Event of Default has occurred and is
continuing, the Administrative Agent is authorized to disburse amounts from such
cash collateral deposit account to or at the direction of the Borrower for
application to the costs of rebuilding or restoration of the affected property.
Any amounts not so applied to the costs of rebuilding or restoration or as
provided in Section 10.3 shall be applied to the prepayment of the Loans as
provided above.

(d) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Sections 5.1(c)(iv), (v), (vi), (vii) or (viii) above shall be
applied as a mandatory prepayment of principal of first, the outstanding Term
Loans, with such amounts being applied to the Scheduled Repayments thereof in
the inverse order of their maturity; provided, however, such prepayment shall
first apply to Term Loans that do not constitute the Hedged Portion and
secondly, to the Hedged Portion, second, after no Term Loans are outstanding,
the outstanding Swing Loans, and third, the outstanding Revolving Loans, and the
Total Revolving Commitment shall be permanently reduced on the date of any such
prepayment of the Swing Loans or the Revolving Loans, as applicable, by an
amount equal to such prepayment in accordance with Section 4.2(b).

 

66



--------------------------------------------------------------------------------

(e) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, the Borrower shall designate the
Types of Loans that are to be repaid or prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made; provided, however,
that (i) the Borrower shall first so designate all Loans that are Base Rate
Loans and Eurodollar Loans with Interest Periods ending on the date of repayment
or prepayment prior to designating any other Eurodollar Loans for repayment or
prepayment, and (ii) if the outstanding principal amount of Eurodollar Loans
made pursuant to a Borrowing is reduced below the applicable Minimum Borrowing
Amount as a result of any such repayment or prepayment, then all the Loans
outstanding pursuant to such Borrowing shall be Converted into Base Rate Loans.
In the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion with a view, but no obligation, to minimize
breakage costs owing under Section 2.10.

(f) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 5.1 shall be accompanied by any amounts payable in respect thereof under
Section 2.9, Section 2.10, Section 3.10 and Section 5.3.

Section 5.2. Method and Place of Payment.

(a) Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under
Article XII) under any Note or any other Credit Document, shall be made without
condition or deduction for any setoff, recoupment, counterclaim or other
defense.

(b) Application of Payments. Except as specifically set forth in Section 5.4 and
elsewhere in this Agreement and subject to Section 10.3, (i) all payments and
prepayments of Revolving Loans and Unpaid Drawings with respect to Letters of
Credit shall be applied by the Administrative Agent on a pro rata basis based
upon each Lender’s Revolving Facility Percentage of the amount of such
prepayment, (ii) all payments and prepayments of Term Loans shall be applied by
the Administrative Agent to reduce the principal amount of the Term Loans made
by each Lender, pro rata on the basis of their respective Term Loans, and
(iii) all payments or prepayments of Swing Loans shall be applied by the
Administrative Agent to pay or prepay such Swing Loans.

(c) Payment of Obligations. Except as otherwise specifically provided herein,
all payments under this Agreement shall be made to the Administrative Agent on
the date when due and shall be made at the Administrative Agent’s Office in
immediately available funds and shall be made in Dollars.

(d) Timing of Payments. Any payments under this Agreement that are made by a
Credit Party later than 12:00 Noon shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

 

67



--------------------------------------------------------------------------------

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall promptly distribute to each Lender or
the applicable Letter of Credit Issuer, as the case may be, its ratable share,
if any, of the amount of principal, interest, and Fees received by it for the
account of such Lender. Payments received by the Administrative Agent in Dollars
shall be delivered to the Lenders or the applicable Letter of Credit Issuer, as
the case may be, in Dollars in immediately available funds; provided, however,
that if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Unpaid Drawings,
interest and Fees then due hereunder then, except as specifically set forth
elsewhere in this Agreement and subject to Section 10.3, such funds shall be
applied, first, towards payment of interest and Fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and Fees then due to such parties, and second, towards payment of principal and
Unpaid Drawings then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and Unpaid Drawings then due to such
parties.

Section 5.3. Net Payments.

(a) Except as provided for in Section 5.3(b), all payments made by the Borrower
hereunder, under any Note or any other Credit Document, including all payments
made by the Borrower pursuant to its guaranty obligations under Article XII,
will be made free and clear of, and without deduction or withholding for, any
present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding, except as provided in this Section 5.3(a), any tax
imposed on or measured by the net income or net profits of a Lender pursuant to
the laws of the jurisdiction under which such Lender is organized or the
jurisdiction in which the principal office or Applicable Lending Office of such
Lender, as applicable, is located or any subdivision thereof or therein) and all
interest, penalties or similar liabilities with respect to such non-excluded
taxes, levies imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes and such
additional amounts (including additional amounts to compensate for withholding
on amounts paid pursuant to this Section 5.3) as may be necessary so that every
payment by it of all amounts due hereunder, under any Note or under any other
Credit Document, after withholding or deduction for or on account of any Taxes
will not be less than the amount provided for herein or in such Note or in such
other Credit Document. If any amounts are payable in respect of Taxes pursuant
to this Section 5.3(a), the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income or profits of such Lender pursuant to the laws of the jurisdiction in
which such Lender is organized or in which the principal office or Applicable
Lending Office of such Lender is located, as the case may be, or under the laws
of any political subdivision or taxing authority therein, and for any
withholding of income or similar taxes as such Lender shall determine are
payable by, or withheld from, such Lender in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender pursuant to this sentence, which
request shall be accompanied by a statement from such Lender setting forth, in
reasonable detail, the computations used in determining such amounts. The
Borrower will furnish to the Administrative Agent within 45 days after the date
the payment

 

68



--------------------------------------------------------------------------------

of any Taxes, or any withholding or deduction on account thereof, is due
pursuant to applicable law certified copies of tax receipts, or other evidence
satisfactory to the respective Lender, evidencing such payment by the Borrower.
The Borrower will indemnify and hold harmless the Administrative Agent and each
Lender, and reimburse the Administrative Agent or such Lender upon its written
request, for the amount of any Taxes so levied or imposed and paid or withheld
by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes and that is
entitled to claim an exemption from or reduction in United States withholding
tax with respect to a payment by Borrower agrees to provide to the Borrower and
the Administrative Agent on or prior to the Closing Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 13.5 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer and such Lender is in
compliance with the provisions of this Section), on the date of such assignment
or transfer to such Lender, and from time to time thereafter if required by the
Borrower or the Administrative Agent: (i) two accurate and complete original
signed copies of Internal Revenue Service Forms W-8BEN, W-8ECI, W-8EXP or W-8IMY
(or successor, substitute or other appropriate forms and, in the case of Form
W-8IMY, complete with accompanying Forms W-8BEN with respect to beneficial
owners of the payment) certifying to such Lender’s entitlement to exemption from
or a reduced rate of withholding of United States withholding tax with respect
to payments to be made under this Agreement, any Note or any other Credit
Document, or (ii) if the Lender cannot deliver the appropriate Internal Revenue
Service Forms referred to in clause (i) above, (x) a certificate in form and
substance satisfactory to the Administrative Agent (any such certificate, an
“Exemption Certificate”) and (y) other appropriate documentation certifying to
such Lender’s entitlement to a complete exemption from, or reduced rate of
withholding from, United States withholding tax with respect to payments of
interest to be made under this Agreement, any Note or any other Credit Document.
In addition, each Lender agrees that from time to time after the Closing Date,
when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Borrower and the Administrative Agent two new accurate and complete original
signed copies of the applicable Internal Revenue Service Form, or an Exemption
Certificate and related documentation, as the case may be, and such other forms
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Agreement, any Note or any other Credit
Document, or it shall immediately notify the Borrower and the Administrative
Agent of its inability to deliver any such Form or Exemption Certificate and
related documentation, in which case such Lender shall not be required to
deliver any such Form or Exemption Certificate and related documentation
pursuant to this Section 5.3(b). Notwithstanding anything to the contrary
contained in Section 5.3(a), but subject to Section 13.5(c) and the immediately
succeeding sentence, (x) the Borrower shall be entitled, to the extent it is
required to do so by law, to deduct or withhold income or other similar taxes
imposed by the United States (or any political subdivision or taxing authority
thereof or therein) from interest, fees or other amounts payable hereunder for
the account of any Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for United States Federal income tax
purposes and that has not provided to the Borrower such Forms or such Exemption
Certificate and related documentation that establish a complete exemption from
or reduction in the rate of such deduction or withholding and (y) the Borrower
shall not be

 

69



--------------------------------------------------------------------------------

obligated pursuant to Section 5.3(a) hereof to gross-up payments to be made to a
Lender in respect of income or similar taxes imposed by the United States or any
additional amounts with respect thereto (i) if such Lender has not provided to
the Borrower the Internal Revenue Service forms required to be provided to the
Borrower pursuant to this Section 5.3(b) or (ii) in the case of a payment other
than interest, to a Lender described in clause (ii) above, to the extent that
such forms do not establish a complete exemption from withholding of such taxes.
Notwithstanding anything to the contrary contained in Section 5.3(a), but
subject to Section 13.5(c) and the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or other similar taxes imposed by the United States
(or any political subdivision or taxing authority thereof or therein) from
interest, fees or other amounts payable hereunder for the account of any Lender
that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for United States Federal income tax purposes
and that has not provided to the Borrower such forms that establish a complete
exemption from such deduction or withholding and (y) the Borrower shall not be
obligated pursuant to Section 5.3(a) hereof to gross-up payments to be made to a
Lender in respect of income or similar taxes imposed by the United States or any
additional amounts with respect thereto (i) if such Lender has not provided to
the Borrower the Internal Revenue Service forms required to be provided to the
Borrower pursuant to this Section 5.3(b) or (ii) in the case of a payment other
than interest, to a Lender described in clause (ii) above, to the extent that
such forms do not establish a complete exemption from withholding of such taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 5.3 and except as specifically provided for in
Section 13.5(c), the Borrower agrees to pay additional amounts and indemnify
each Lender in the manner set forth in Section 5.3(a) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of any Taxes deducted or withheld by it as described in the previous sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar Taxes.

(c) If any Lender, in its sole opinion, determines that it has finally and
irrevocably received or been granted a refund in respect of any Taxes as to
which indemnification has been paid by the Borrower pursuant to this
Section 5.3, it shall promptly remit such refund (including any interest
received in respect thereof), net of all actual out-of-pocket costs and expenses
to the Borrower; provided, however, that the Borrower agrees to promptly return
any such refund (plus interest) to such Lender in the event such Lender is
required to repay such refund to the relevant taxing authority. Any such Lender
shall provide the Borrower with a copy of any notice of assessment from the
relevant taxing authority (redacting any unrelated confidential information
contained therein) requiring repayment of such refund. Nothing contained herein
shall impose an obligation on any Lender to apply for any such refund.

Section 5.4. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Letter of Credit Issuer (i) if the Letter of Credit Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit Outstandings for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then

 

70



--------------------------------------------------------------------------------

outstanding amount of all Letter of Credit Outstandings. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the Letter of Credit Issuer or the Swing Line Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 5.5(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Letter of Credit Issuer and the Lenders (including the
Swing Line Lender), and agrees to maintain, a first priority security interest
in all such cash, deposit accounts and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 5.4(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 5.4 or Sections
2.4, 3.1, 4.2, 5.5 or 10.2 or otherwise in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific Letter
of Credit Outstandings, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 13.5(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 5.4 may be
otherwise applied in accordance with Section 10.3), and (y) the person providing
Cash Collateral and the Letter of Credit Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

71



--------------------------------------------------------------------------------

Section 5.5. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.11.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 13.2 and 13.3), shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by that Defaulting Lender to the Letter of Credit Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the Letter of Credit Issuer or Swing Line Lender, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Letter of Credit Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Letter of Credit
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.5(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

72



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 4.1(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such Fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 4.1(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 3.9 and 2.4, the “Revolving Facility Percentage” of each Non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that Non-Defaulting Lender minus
(2) the aggregate Revolving Facility Exposure of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the Letter of Credit Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Facility Percentages (without giving effect to Section 5.5(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE VI.

CONDITIONS PRECEDENT

Section 6.1. Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, the Swing Line Lender to make Swing Loans, and of any Letter of
Credit Issuer to issue Letters of Credit, is subject to the satisfaction of each
of the following conditions on or prior to the Closing Date, except to the
extent such conditions are subject to the Post-Closing Agreement:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Authorized Officer of the signing Credit
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent, the Co-Lead Arrangers
and each of the Lenders:

(i) Credit Agreement. Executed counterparts of this Agreement, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower and, if Advance Funding Arrangements shall exist with respect to
funding on the Closing Date, executed Advance Funding Documentation in form and
number acceptable to the Administrative Agent.

 

73



--------------------------------------------------------------------------------

(ii) Notes. A Note executed by the Borrower in favor of each Lender requesting a
Note.

(iii) Subsidiary Guaranty. A Guaranty of Payment (the “Subsidiary Guaranty”),
substantially in the form attached hereto as Exhibit C-1, duly executed by each
Subsidiary Guarantor.

(iv) Security Agreement. A Pledge and Security Agreement (the “Security
Agreement”), substantially in the form attached hereto as Exhibit C-2, duly
executed by each of the Borrower and each Subsidiary Guarantor together with:
(A) the Control Agreements required pursuant to the terms of the Security
Agreement, duly executed by the appropriate depositary institution, securities
intermediary or issuer as the case may be; (B) a Perfection Certificate; (C) the
Collateral Assignment Agreements (as defined in the Security Agreement) required
pursuant to the terms of the Security Agreement; and (D) the Collateral
Assignment of Contracts (as defined in the Security Agreement).

(v) Corporate Resolutions and Approvals. Certified copies of the resolutions of
the Board of Directors of the Borrower and each other Credit Party approving the
Credit Documents to which the Borrower or any such other Credit Party, as the
case may be, is or may become a party, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the execution, delivery and performance by the Borrower or any such other Credit
Party of the Credit Documents to which it is or may become a party.

(vi) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower and of
each other Credit Party, certifying the names and true signatures of the
officers of the Borrower or such other Credit Party, as the case may be,
authorized to sign the Credit Documents to which the Borrower or such other
Credit Party is a party and any other documents to which the Borrower or any
such other Credit Party is a party that may be executed and delivered in
connection herewith.

(vii) Opinions of Counsel. Such opinions of counsel from counsel to the Borrower
and the other Credit Parties as the Administrative Agent and the Co-Lead
Arrangers shall request, each of which shall be addressed to the Administrative
Agent and the Co-Lead Arrangers and each of the Lenders and dated the Closing
Date.

 

74



--------------------------------------------------------------------------------

(viii) Organizational Documents and Good Standing Certificates. (A) A certified
copy of the Certificate or Articles of Incorporation or equivalent formation
document of each Credit Party, and any and all amendments and restatements
thereof, certified as of a recent date by the relevant Secretary of State; (B) a
copy of each Credit Party’s by-laws, agreement of limited partnership or other
similar document, as applicable, certified by the Secretary or Assistant
Secretary of such Credit Party as being true, complete and correct and in full
force and effect; (C) a good standing certificate from the Secretary of State of
the state of incorporation or formation, as applicable, dated as of a recent
date, listing all charter documents affecting such Credit Party and certifying
as to the good standing of such Credit Party; and (D) certificates of good
standing from each other jurisdiction in which each Credit Party is authorized
or qualified to do business.

(ix) Solvency Certificate. A solvency certificate, in form and substance
reasonably satisfactory to the Administrative Agent, dated as of the Closing
Date, and duly executed by an Authorized Officer of the Borrower.

(x) Borrower’s Closing Certificate. A certificate of an Authorized Officer of
the Borrower to the effect that, at and as of the Closing Date and both before
and after giving effect to the initial Borrowings hereunder and the application
of the proceeds thereof: (A) no Default or Event of Default has occurred and is
continuing; (B) all representations and warranties of the Credit Parties
contained herein and in the other Credit Documents are true and correct as of
the Closing Date; (C) all written information and projections provided to the
Administrative Agent and the Co-Lead Arrangers is complete and correct in all
material respects; (D) no event or circumstance since December 31, 2009 that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, and (E) there exist no undisclosed
contingencies relating to the Borrower and its Subsidiaries as of the Closing
Date.

(xi) Management Service Agreements. A certificate of an Authorized Officer of
the Borrower certifying as true, correct and complete, copies of each Management
Service Agreement to which the Borrower or any of its Subsidiaries is a party as
of the Closing Date.

(xii) Consents. A certificate of an Authorized Officer of each Credit Party
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Credit Party and
the validity against such Credit Party of the Credit Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required.

(xiii) Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be
satisfactory in

 

75



--------------------------------------------------------------------------------

substance and form to the Administrative Agent and the Lenders and the
Administrative Agent and its special counsel and the Lenders shall have received
all such counterpart originals or certified or other copies of such documents as
the Administrative Agent or its special counsel, the Co-Lead Arrangers or any
Lender may reasonably request.

(xiv) Existing Facilities. Evidence that the Existing Facilities have been, or
concurrently with the Closing Date is being, terminated and all Liens securing
obligations under the Existing Facilities have been, or concurrently with the
Closing Date are being, released.

(b) Fees, etc. The Borrower shall have paid or caused to be paid all Fees
required to be paid by it on the Closing Date pursuant to Section 4.1 hereof and
all reasonable fees and expenses of the Administrative Agent and of special
counsel to the Administrative Agent that have been invoiced on or prior to such
date in connection with the preparation, negotiation, execution and delivery of
this Agreement and the other Credit Documents and the consummation of the
transactions contemplated hereby and thereby.

(c) Recordation of Security Documents, Delivery of Collateral, Taxes, etc. The
Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance and delivery of the Notes shall have been paid in full.

(d) Evidence of Insurance. The Administrative Agent shall have received
certificates of insurance and other evidence, satisfactory to it, of compliance
with the insurance requirements of this Agreement and the Security Documents.

(e) Search Reports. The Administrative Agent and the Co-Lead Arrangers shall
have received the results of UCC and other search reports from one or more
commercial search firms acceptable to the Administrative Agent and the Co-Lead
Arrangers, listing all of the effective financing statements and other Liens
filed against any Credit Party (i) in the jurisdiction in which each such Credit
Party is organized or formed and (ii) in any jurisdiction in which such Credit
Party maintains its chief executive office, together with copies of such
financing statements.

(f) Financial Statements. The Administrative Agent and the Lenders shall have
received (i) annual (or other audited) financial statements of the Borrower and
its Subsidiaries for the fiscal years of the Borrower ended December 31,
2007, December 31, 2008 and December 31, 2009, interim financial statements of
the Borrower and its Subsidiaries dated the end of the most recent fiscal
quarter for which financial statements are available (or, in the event the
Lenders’ due diligence review reveals material changes since such financial
statements, as of a later date within 45 days of the Closing Date), and
(iii) financial projections prepared by management of the Borrower consisting of
balance sheets, income statements and cash flow statements on an annual basis
for each year through the Revolving Facility Termination Date, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders.

 

76



--------------------------------------------------------------------------------

(g) No Material Adverse Effect. As of the Closing Date, no condition or event
shall have occurred since December 31, 2009 that, in the Administrative Agent’s
and Co-Lead Arrangers’ reasonable judgment, could reasonably be expected to have
a Material Adverse Effect.

(h) Minimum Consolidated EBITDA. The Administrative Agent and the Co-Lead
Arrangers shall have received evidence reasonably satisfactory to the
Administrative Agent and the Co-Lead Arrangers that the Consolidated EBITDA for
the Credit Parties for the twelve months ended as of March 31, 2010 (with
adjustments reasonably acceptable to the Administrative Agent and the Co-Lead
Arrangers) is at least $40,000,000.

(i) Leverage Ratio. The Administrative Agent and the Co-Lead Arrangers shall
have received evidence reasonably satisfactory to the Administrative Agent and
the Co-Lead Arrangers that the Leverage Ratio (giving pro forma effect to all
Credit Events on the Closing Date) as of the Closing Date is not greater than
2.50 to 1.00.

(j) Litigation. There shall exist no material litigation or material claims that
could reasonably be expected to cause a Material Adverse Effect.

(k) Miscellaneous. The Credit Parties shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent, the
Co-Lead Arrangers or the Lenders.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, (i) for purposes of determining compliance with the conditions
specified in this Section 6.1, each Lender that has signed this Agreement and
each Co-Lead Arranger (whether or not such Co-Lead Arranger shall have executed
this Agreement) shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender or Co-Lead
Arranger unless the Administrative Agent shall have received notice from such
Lender or Co-Lead Arranger prior to the proposed Closing Date specifying its
objection thereto, and (ii) in the event that Advance Funding Arrangements shall
exist, the delivery by any Lender (x) of funds pursuant to such Advance Funding
Arrangements (“Advance Funds”) and (y) its signature page to this Agreement
shall constitute the request, consent and direction by such Lender to the
Administrative Agent (unless expressly revoked by written notice from such
Lender received by the Administrative Agent prior to the earlier to occur of
funding or the Administrative Agent’s declaration that this Agreement is
effective) to withdraw and release to the Borrower on the Closing Date the
applicable funds of such Lender to be applied to the funding of Loans by such
Lender in accordance with Section 2.6 upon the Administrative Agent’s
determination (made in accordance with and subject to the terms of this
Agreement) that it has received all items expressly required to be delivered to
it under this Section 6.1.

 

77



--------------------------------------------------------------------------------

Section 6.2. Conditions Precedent to All Credit Events. The obligations of the
Lenders, the Swing Line Lender and each Letter of Credit Issuer to make or
participate in each Credit Event is subject, at the time thereof, to the
satisfaction of the following conditions:

(a) Notice. The Administrative Agent (and in the case of clause (iii) below, the
applicable Letter of Credit Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.5(b) with respect to
any Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.12(b) with
respect to a Continuation or Conversion, or (iii) a Letter of Credit Application
meeting the requirements of Section 3.2 with respect to each Letter of Credit
Issuance.

(b) No Default; Representations and Warranties. At the time of each Credit Event
and after giving effect thereto, (i) there shall exist no Default or Event of
Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Credit Documents shall be true and correct in
all material respects (except to the extent such representations and warranties
are qualified with respect to materiality, in which case such representations
and warranties are true and correct in all respects) with the same effect as
though such representations and warranties had been made on and as of the date
of such Credit Event, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent such representations and warranties are qualified
with respect to materiality, in which case such representations and warranties
are true and correct in all respects) as of the date when made, and except that
for purposes of this Section 6.2, the representations and warranties contained
in clauses (a)(i) and (a)(ii) of Section 7.7 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 8.1.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent, the
Swing Line Lender, each Letter of Credit Issuer and each of the Lenders that all
of the applicable conditions specified in Sections 6.1 and 6.2 have been
satisfied as of the times referred to in such Sections.

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders, the Swing Line Lender
and each Letter of Credit Issuer to enter into this Agreement and to make the
Loans and to issue and to participate in the Letters of Credit provided for
herein, the Borrower makes the following representations and warranties to, and
agreements with, the Administrative Agent, the Lenders, the Swing Line Lender
and each Letter of Credit Issuer, all of which shall survive the execution and
delivery of this Agreement and each Credit Event:

Section 7.1. Corporate Status, etc. Each of the Borrower and Subsidiaries (a) is
a duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, in good standing or in full force
and effect, as applicable, under the laws of the

 

78



--------------------------------------------------------------------------------

jurisdiction of its organization or formation and has the corporate, partnership
or limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (b) has duly qualified and is authorized to do
business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not have a Material
Adverse Effect.

Section 7.2. Corporate Power and Authority, etc. Each Credit Party has the
corporate, partnership or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is party and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Credit Documents to
which it is party. Each Credit Party has duly executed and delivered each Credit
Document to which it is party and each Credit Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

Section 7.3. No Violation. Neither the execution, delivery and performance by
any Credit Party of the Credit Documents to which it is party nor compliance
with the terms and provisions thereof (a) will contravene any material provision
of any law, statute, rule, regulation, order, writ, injunction or decree of any
Governmental Authority applicable to such Credit Party or its material
properties and assets, (b) will conflict with or result in any breach of, any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (other than the Liens created pursuant to the Security
Documents) upon any of the property or assets of such Credit Party pursuant to
the terms of any Management Services Agreement, Material Contract or any
promissory note, bond, debenture, indenture, mortgage, deed of trust, credit or
loan agreement, or other instrument, to which such Credit Party is a party or by
which it or any of its property or assets are bound or to which it may be
subject, or (c) will violate any provision of the Organizational Documents of
such Credit Party.

Section 7.4. Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority or any other Person is required to
authorize or is required as a condition to (a) the execution, delivery and
performance by any Credit Party of any Credit Document to which it is a party or
any of its obligations thereunder, or (b) the legality, validity, binding effect
or enforceability of any Credit Document to which any Credit Party is a party,
except the filing and recording of financing statements and other documents
necessary in order to perfect the Liens created by the Security Documents.

Section 7.5. Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened with respect to the Borrower or any
of its Subsidiaries (a) that have had, or could reasonably be expected to have,
a Material Adverse Effect, or (b) that question the validity or enforceability
of any of the Credit Documents, or of any action to be taken by the Borrower or
any of the other Credit Parties pursuant to any of the Credit Documents.

 

79



--------------------------------------------------------------------------------

Section 7.6. Use of Proceeds; Margin Regulations.

(a) The proceeds of all Loans and Letter of Credit Issuances shall be utilized
(i) to refinance Existing Facilities, provide funds for Permitted Acquisitions
and provide working capital and funds for general corporate and other lawful
purposes and (ii) the payment of certain fees and expenses incurred in
connection with the Credit Documents, not inconsistent with the terms of this
Agreement.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the FRB. The Borrower is not engaged
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock. At no time would more than 25% of the value of the assets of
the Borrower or of the Borrower and its consolidated Subsidiaries that are
subject to any “arrangement” (as such term is used in Section 221.2(g) of such
Regulation U) hereunder be represented by Margin Stock.

Section 7.7. Financial Statements, etc.

(a) The Borrower has furnished to the Lenders, the Administrative Agent and the
Co-Lead Arrangers complete and correct copies of (i) the audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries for the fiscal
year ended December 31, 2009 and the related audited consolidated statements of
income, shareholders’ equity, and cash flows of the Borrower and its
consolidated Subsidiaries for the fiscal year of the Borrower then ended,
accompanied by the report thereon of PricewaterhouseCoopers or another
accounting firm of nationally recognized standing that is reasonably acceptable
to the Administrative Agent; and (ii) the condensed consolidated balance sheets
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ended
as of March 31, 2010 and the related condensed consolidated statements of income
and of cash flows of the Borrower and its consolidated Subsidiaries for the
fiscal period then ended. All such financial statements have been prepared in
accordance with GAAP, consistently applied (except as stated therein), and
fairly present the financial position of the Borrower and its Subsidiaries as of
the respective dates indicated and the consolidated results of their operations
and cash flows for the respective periods indicated, subject in the case of any
such financial statements that are unaudited, to normal audit adjustments, none
of which will involve a Material Adverse Effect. The Borrower and its
Subsidiaries did not have, as of the date of the latest financial statements
referred to above, and will not have as of the Closing Date after giving effect
to the incurrence of Loans or Letter of Credit Issuances hereunder, any material
or significant contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment that is not reflected in the foregoing
financial statements or the notes thereto in accordance with GAAP and that in
any such case is material in relation to the business, operations, properties,
assets, financial or other condition or prospects of the Borrower or any of its
Subsidiaries.

(b) The financial projections of the Borrower and its Subsidiaries for the
fiscal years 2010 through 2014 prepared by the Borrower and delivered to the
Administrative Agent, the Co-Lead Arrangers and the Lenders (the “Financial
Projections”) were prepared on behalf of the Borrower in good faith after taking
into account historical levels of business activity of the

 

80



--------------------------------------------------------------------------------

Borrower and its Subsidiaries, known trends, including general economic trends,
and all other information, assumptions and estimates considered by management of
the Borrower and its Subsidiaries to be pertinent thereto; provided, however,
that no representation or warranty is made as to the impact of future general
economic conditions or as to whether the Borrower’s projected consolidated
results as set forth in the Financial Projections will actually be realized, it
being recognized by the Lenders that such projections as to future events are
not to be viewed as facts and that actual results for the periods covered by the
Financial Projections may differ materially from the Financial Projections. No
facts are known to the Borrower as of the Closing Date which, if reflected in
the Financial Projections, would result in a material adverse change in the
assets, liabilities, results of operations or cash flows reflected therein.

Section 7.8. Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

Section 7.9. No Material Adverse Change. Since December 31, 2009, there has been
no change in the financial or other condition, business, affairs or prospects of
the Borrower and its Subsidiaries taken as a whole, or their properties and
assets considered as an entirety, except for changes none of which, individually
or in the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.

Section 7.10. Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has filed all Federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent and except for those contested in good faith. The
Borrower and each of its Subsidiaries has established on its books such charges,
accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP. The
Borrower knows of no proposed assessment for additional Federal, foreign or
state taxes for any period, or of any basis therefor, which, individually or in
the aggregate, taking into account such charges, accruals and reserves in
respect thereof as the Borrower and its Subsidiaries have made, could reasonably
be expected to have a Material Adverse Effect.

Section 7.11. Title to Properties, etc.

(a) The Borrower and each of its Subsidiaries has good and marketable title, in
the case of Real Property, and good title (or valid Leaseholds, in the case of
any leased property), in the case of all other property, to all of its
properties and assets free and clear of Liens other than Permitted Liens. The
interests of the Borrower and each of its Subsidiaries in the properties
reflected in the most recent balance sheet referred to in Section 7.7, taken as
a whole, were sufficient, in the judgment of the Borrower, as of the date of
such balance sheet for purposes of the ownership and operation of the businesses
conducted by the Borrower and such Subsidiaries.

(b) Schedule 7.11(b) sets forth a complete and accurate list of all real
property owned by each Credit Party and each of its Subsidiaries, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof.

 

81



--------------------------------------------------------------------------------

(c) (i) Schedule 7.11(c)(i) sets forth a complete and accurate list of all
leases of real property under which any Credit Party or any Subsidiary of a
Credit Party is the lessee, showing as of the date hereof the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual rental cost thereof.

(ii) Schedule 7.11(c)(ii) sets forth a complete and accurate list of all leases
of real property under which any Credit Party or any Subsidiary of a Credit
Party is the lessor, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof.

Section 7.12. Lawful Operations, etc. The Borrower and each of its Subsidiaries:
(a) hold all necessary foreign, Federal, state, local and other governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct its business, except to the extent the failure to so hold could not
reasonably be expected to have a Material Adverse Effect; (b) is in full
compliance with all requirements imposed by law, regulation or rule, whether
foreign, Federal, state or local, that are applicable to it, its operations, or
its properties and assets, including, without limitation, applicable
requirements of Environmental Laws, except for any failure to obtain and
maintain in effect, or noncompliance that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect; (c) conduct
their business in compliance with all provisions of the Fair Debt Practices
Collection Act and all other applicable Federal, state or local laws governing
the collection of debts and neither the Borrower nor any of its Subsidiaries is
in material violation of any of such laws; and (d) are in compliance with all
Federal, state and local privacy laws.

Section 7.13. Environmental Matters.

(a) The Borrower and each of its Subsidiaries is in compliance with all
applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrower and each of its Subsidiaries under any Environmental Law have been
secured and the Borrower and each of its Subsidiaries is in substantial
compliance therewith, except for such licenses, permits, registrations or
approvals the failure to secure or to comply therewith is not reasonably likely
to have a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree to which the Borrower or such Subsidiary
is a party or that would affect the ability of the Borrower or such Subsidiary
to operate any Real Property and no event has occurred and is continuing that,
with the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as would not reasonably be expected to, in
the aggregate, have a Material Adverse Effect. There are no Environmental Claims
pending or, to the best knowledge of the Borrower, threatened wherein an
unfavorable decision, ruling or finding would reasonably be expected to have a
Material Adverse Effect. There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Borrower or any of its Subsidiaries or on any property adjacent to any such
Real Property, that are known by the Borrower or as to which the Borrower or any
such Subsidiary has received written notice,

 

82



--------------------------------------------------------------------------------

that could reasonably be expected: (i) to form the basis of an Environmental
Claim against the Borrower or any of its Subsidiaries or any Real Property of
the Borrower or any of its Subsidiaries; or (ii) to cause such Real Property to
be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Property under any Environmental Law, except in
each such case, such Environmental Claims or restrictions that individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Borrower or
any of its Subsidiaries or (ii) released on any such Real Property, in each case
where such occurrence or event is not in compliance with Environmental Laws and
is reasonably likely to have a Material Adverse Effect.

Section 7.14. Compliance with ERISA. Compliance by the Borrower with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
The Borrower and each of its Subsidiaries and each ERISA Affiliate (i) has
fulfilled all obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan that is not a Multiemployer Plan or a Multiple
Employer Plan, (ii) has satisfied all contribution obligations in respect of
each Multiemployer Plan and each Multiple Employer Plan, (iii) is in compliance
in all material respects with all other applicable provisions of ERISA and the
Code with respect to each Plan and each Multiple Employer Plan, and (iv) has not
incurred any liability under Title IV of ERISA to the PBGC with respect to any
Plan, any Multiple Employer Plan, or any trust established thereunder (other
than liabilities for any required premiums). No Plan or trust created thereunder
has been terminated, and there have been no Reportable Events with respect to
any Plan or trust created thereunder or with respect to any Multiple Employer
Plan, which termination or Reportable Event will or could give rise to a
material liability of the Borrower or any ERISA Affiliate in respect thereof.
Neither the Borrower nor any Subsidiary of the Borrower nor any ERISA Affiliate
is at the date hereof, or has been at any time within the five years preceding
the date hereof, an employer required to contribute to any Multiemployer Plan or
Multiple Employer Plan, or a “contributing sponsor” (as such term is defined in
Section 4001 of ERISA) in any Plan. Neither the Borrower nor any Subsidiary of
the Borrower nor any ERISA Affiliate has any contingent liability with respect
to any post-retirement “employee welfare benefit plan” (as such term is defined
in ERISA) except as has been disclosed to the Administrative Agent and the
Lenders in writing.

Section 7.15. Intellectual Property, etc. The Borrower and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for the present and planned future conduct of its
business, without any known conflict with the rights of others, except for such
patents, trademarks, service marks, trade names, copyrights, licenses and
rights, the loss of which, and such conflicts which, in any such case
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

Section 7.16. Investment Company Act, etc. Neither the Borrower nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, the
Energy Policy Act of 2005, or any applicable state public utility law.

 

83



--------------------------------------------------------------------------------

Section 7.17. Insurance. The Borrower and each of its Subsidiaries maintains
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of the Credit Documents.

Section 7.18. Certain Contracts; Labor Relations. Neither the Borrower nor any
of its Subsidiaries (a) is subject to any burdensome contract, agreement,
corporate restriction, judgment, decree or order, (b) is a party to any labor
dispute affecting any bargaining unit or other group of employees generally,
(c) is subject to any strike, slowdown, workout or other concerted interruptions
of operations by employees of the Borrower or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of the Borrower, threatened, unfair labor practice complaint, before
the National Labor Relations Board, (e) is subject to any pending or, to the
knowledge of the Borrower, threatened, grievance or arbitration proceeding
arising out of or under any collective bargaining agreement, (f) is subject to
any pending or, to the knowledge of the Borrower, threatened, strike, labor
dispute, slowdown or stoppage, or (g) is, to the knowledge of the Borrower,
involved or subject to any union representation organizing or certification
matter with respect to the employees of the Borrower or any of its Subsidiaries,
except (with respect to any matter specified in any of the above clauses), for
such matters as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 7.19. True and Complete Disclosure. All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the Borrower
or any of its Subsidiaries in writing to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated herein, other than the Financial Projections (as to which
representations are made only as provided in Section 7.7), is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of such person in writing to the Administrative Agent or any Lender will be,
true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time in light of the circumstances under which such
information was provided, except that any such future information consisting of
financial projections prepared by the Borrower or any of its Subsidiaries is
only represented herein as being based on good faith estimates and assumptions
believed by such persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ materially from the projected results.

Section 7.20. Defaults. No Default or Event of Default exists as of the Closing
Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.

 

84



--------------------------------------------------------------------------------

Section 7.21. Management Service Agreements.

(a) Schedule 7.21 hereto sets forth each service agreement relating to the
affiliation with a professional corporation or other dental group that the
Borrower or any of its Subsidiaries is a party to as of the Closing Date (each
such service agreement, together with each additional service agreement entered
into by the Borrower or any of its Subsidiaries after the Closing Date, and as
any of the foregoing may be amended from time to time in accordance with
Section 8.15 are referred to herein as a “Management Service Agreement” and
collectively, the “Management Service Agreements”). The Borrower has provided
the Administrative Agent a true, correct and complete copy of each Management
Service Agreement in effect as of the Closing Date.

(b) No Management Service Agreement Termination Event exists under any
Management Service Agreement that individually, or when taken together with all
other existing Management Service Agreement Termination Events, could reasonably
be expected to have a Material Adverse Effect.

(c) Subject to any restrictions under applicable law, except as set forth on
Schedule 7.21, all of the Management Service Agreements are freely assignable to
third parties and collaterally assignable to the Administrative Agent, for the
benefit of the Benefited Creditors, without the consent of any party to such
Management Service Agreement.

Section 7.22. Malpractice Insurance. The senior management of the Borrower and
each of its Subsidiaries has concluded, after the exercise of reasonable
business judgment, that such entities are not engaged in the practice of
dentistry and are not required to maintain malpractice insurance and if such
senior management concludes after the Closing Date that such entities are
required to maintain malpractice insurance, the Borrower covenants and agrees
to, and will require each of its Subsidiaries to, obtain and maintain
comprehensive malpractice insurance against bodily injury and death with
financially sound and reputable insurance companies in such amounts and against
such risks as are usually carried by owners of similar businesses and properties
in the same general areas in which the Borrower and its Subsidiaries operate.

Section 7.23. Anti-Terrorism Law Compliance. Neither the Borrower nor any of its
Subsidiaries is subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain persons specified therein or
that prohibits or limits any Lender or Letter of Credit Issuer from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Borrower.

Section 7.24. Subsidiaries; Equity Interests. As of the Closing Date, Borrower
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 7.24, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Credit Party in the amounts specified on Part (a) of Schedule 7.24 free and
clear of all Liens. The Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 7.24. All of the outstanding Equity Interests in the Borrower have been
validly issued and are fully paid and nonassessable.

 

85



--------------------------------------------------------------------------------

Section 7.25. Compliance with Laws. Each Credit Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 7.26. Security Documents. The provisions of the Security Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Creditors a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 9.3) on all right, title and interest of the
respective Credit Parties in the Collateral described therein. Except for
filings completed prior to the Closing Date and as contemplated hereby and by
the Security Documents, no filing or other action will be necessary to perfect
or protect such Liens.

Section 7.27. Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

ARTICLE VIII.

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other Obligations incurred hereunder and under the other
Credit Documents, have been paid in full:

Section 8.1. Reporting Requirements. The Borrower will furnish to each Lender
and the Administrative Agent:

(a) Annual Financial Statements. As soon as available and in any event within 90
days after the close of each fiscal year of the Borrower, the consolidated and
consolidating (by region) balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated and
consolidating (by region) statements of income, of stockholders’ equity and of
cash flows for such fiscal year, in each case setting forth comparative figures
for the preceding fiscal year, all in reasonable detail and accompanied by the
opinion with respect to such consolidated financial statements of independent
public accountants of recognized national standing selected by the Borrower,
which opinion shall be unqualified and shall (i) state that such accountants
audited such consolidated financial statements in accordance with generally
accepted auditing standards, that such accountants believe that such audit
provides a reasonable basis for their opinion, and that in their opinion such
consolidated financial statements present fairly, in all material respects, the
consolidated financial position of the Borrower and its consolidated
subsidiaries as at the end of such fiscal year and the consolidated results of
their operations and cash flows for such fiscal year in conformity with
generally accepted accounting principles, or (ii) contain such statements as are
customarily included in unqualified reports of independent accountants in
conformity with the recommendations and requirements of the American Institute
of Certified Public Accountants (or any successor organization).

 

86



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the close of each of the first three (3) quarterly accounting
periods in each fiscal year of the Borrower, the unaudited consolidated and
consolidating (by region) balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such quarterly period and the related unaudited
consolidated and consolidating (by region) statements of income and of cash
flows for such quarterly period and/or for the fiscal year to date, and setting
forth, in the case of such unaudited consolidated statements of income and of
cash flows, comparative figures for the related periods in the prior fiscal
year, and which shall be certified on behalf of the Borrower by an Authorized
Officer of the Borrower, subject to changes resulting from normal year-end audit
adjustments.

(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in Sections 8.1(a) and (b), a certificate (a
“Compliance Certificate”), substantially in the form of Exhibit E, signed by an
Authorized Officer of the Borrower to the effect that (i) no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof and the actions the Borrower has taken or proposes to
take with respect thereto, and (ii) the representations and warranties of the
Credit Parties are true and correct in all material respects, except to the
extent that any relate to an earlier specified date, in which case, such
representations shall be true and correct in all material respects as of the
date made, which certificate shall set forth (x) the calculations required to
establish compliance with the provisions of Section 9.7, (ii) evidence of pro
forma compliance with the financial covenants set forth in Section 9.7 with
respect to each Share Repurchase made during the period for which such
certificate is being delivered as though such Share Repurchases had occurred at
the beginning of such fiscal quarter and (iii) evidence of pro forma compliance
with the financial covenants set forth in Section 9.7 with respect to each
Capital Distribution made during the period for which such certificate is being
delivered as though such Capital Distributions had been made at the beginning of
such fiscal quarter.

(d) Budgets and Forecasts. Not later than 90 days after the commencement of any
fiscal year of the Borrower and its Subsidiaries, commencing with the fiscal
year ending December 31, 2010, consolidated projections and budget in reasonable
detail for each of the four fiscal quarters of such fiscal year, and (if and to
the extent prepared by management of the Borrower) for any subsequent fiscal
years, as approved by the Borrower’s Board of Directors setting forth, with
appropriate discussion, the forecasted balance sheet, income statement,
operating cash flows and capital expenditures of the Borrower and its
Subsidiaries for the period covered thereby, and the principal assumptions upon
which forecasts and budget are based.

(e) Notice of Default, Litigation, Violation of Material Agreement. Promptly,
and in any event within three Business Days, after the Borrower or any of its
Subsidiaries obtains knowledge thereof, notice of:

(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto;

 

87



--------------------------------------------------------------------------------

(ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against the Borrower
or any of its Subsidiaries or the occurrence of any other event, if the same
would be reasonably likely to have a Material Adverse Effect;

(iii) the occurrence of any Management Service Agreement Termination Event or
the termination of any Management Service Agreement;

(iv) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; or

(v) of the (A) occurrence of any Asset Sales for which the Borrower is required
to make a mandatory prepayment pursuant to Section 5.1(c)(v), (B) occurrence of
any sale of capital stock or other Equity Interests for which the Borrower is
required to make a mandatory prepayment pursuant to Section 5.1(c)(vi),
(C) incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 5.1(c)(vii), and
(D) receipt of any Cash Proceeds in respect of an Event of Loss for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 5.1(c)(viii).

(f) ERISA. Promptly, and in any event within 10 days after the Borrower or any
other Credit Party knows of the occurrence of any of the following, the Borrower
will deliver to the Administrative Agent and each of the Lenders a certificate
of an Authorized Officer of the Borrower setting forth the full details as to
such occurrence and the action, if any, that the Borrower, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given by the Borrower, the Subsidiary, the ERISA
Affiliate to or filed with the PBGC, a Plan participant or the Plan
administrator with respect thereto: (i) that a Reportable Event has occurred
with respect to any Plan; (ii) the institution of any steps by the Borrower, any
Subsidiary, any ERISA Affiliate, the PBGC or any other person to terminate any
Plan or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan; (iii) the institution of any steps by the
Borrower, any Subsidiary or any ERISA Affiliate to withdraw from any Plan;
(iv) the institution of any steps by the Borrower or any Subsidiary to withdraw
from any Multiemployer Plan or Multiple Employer Plan, if such withdrawal could
result in withdrawal liability (as described in Part 1 of Subtitle E of Title IV
of ERISA or in Section 4063 of ERISA) in excess of $1,000,000; (v) a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA in
connection with any Plan; (vi) that a Plan has Unfunded Benefit Liabilities
exceeding $1,000,000; (vii) any material increase in the contingent liability of
the Borrower or any Subsidiary with respect to any post-retirement welfare
liability; (viii) the cessation of operations at a facility of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (ix) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to a Plan; (x) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 436(f)(i) of the Code; (xi) the insolvency of or
commencement of reorganization proceedings with respect to a Multiemployer Plan;
or (xii) the taking of any action by, or the threatening of the taking of any
action by, the Internal Revenue Service, the Department of Labor or the PBGC
with respect to any of the foregoing.

 

88



--------------------------------------------------------------------------------

(g) Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an officer of the Borrower or any of its Subsidiaries obtains
knowledge thereof, notice of one or more of the following environmental matters:
(i) any pending or threatened material Environmental Claim against the Borrower
or any of its Subsidiaries or any Real Property owned or operated by the
Borrower or any of its Subsidiaries; (ii) any condition or occurrence on or
arising from any Real Property owned or operated by the Borrower or any of its
Subsidiaries that (A) results in material noncompliance by the Borrower or any
of its Subsidiaries with any applicable Environmental Law or (B) would
reasonably be expected to form the basis of a material Environmental Claim
against the Borrower or any of its Subsidiaries or any such Real Property;
(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any material restrictions on the
ownership, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and (iv) the
taking of any material removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency. All such
notices shall describe in reasonable detail the nature of the Environmental
Claim, the Borrower’s or such Subsidiary’s response thereto and, to the extent
reasonably ascertainable, the potential exposure in Dollars of the Borrower and
its Subsidiaries with respect thereto.

(h) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all registration statements (other than
the exhibits thereto and any registration statement on Form S-8 or its
equivalent) and all annual, quarterly or current reports that the Borrower or
any of its Subsidiaries files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms).

(i) Annual and Quarterly Reports, Proxy Statements and other Reports Delivered
to Stockholders Generally. Promptly after transmission thereof to its
stockholders, copies of all annual, quarterly and other reports and all proxy
statements that the Borrower furnishes to its stockholders generally.

(j) Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Borrower and/or any of its Subsidiaries that is submitted to the Borrower by its
independent accountants in connection with any annual or interim audit made by
them of the books of the Borrower or any of its Subsidiaries.

(k) Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the most recently
delivered or updated Perfection Certificate and (ii) certifying that neither the
Borrower nor any of its Subsidiaries has taken any actions (and is not aware of
any actions so taken) to terminate any UCC financing statements or other
appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of

 

89



--------------------------------------------------------------------------------

the Collateral have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(i) above to the extent necessary to protect and perfect the security interests
and Liens under the Security Documents.

(l) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices received or sent by the Borrower or any
Subsidiary to or from the holders of any Indebtedness having an unpaid principal
amount, or Capitalized Lease Obligations, of $250,000 or greater, or any trustee
with respect thereto.

(m) Notice of Termination of any Key Employee. Promptly, and in any event within
ten Business Days after the occurrence thereof, notice of the termination for
any reason (including, without limitation, by resignation or death) of any Key
Employee; provided, however, that filing a current report on Form 8-K with the
SEC relating to such termination of a Key Employee shall be deemed notice to
each Lender and the Administrative Agent for purposes of this Section 8.1(m).

(n) Other Information. Promptly, but in any event within 10 Business Days upon
request therefor, such other information or documents (financial or otherwise)
relating to the Borrower or any of its Subsidiaries as the Administrative Agent
or any Lender may reasonably request from time to time.

The Borrower hereby acknowledges that (A) the Administrative Agent and/or the
Co-Lead Arrangers will make available to the Lenders and the Letter of Credit
Issuer materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(B) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Co-Lead Arrangers, the Letter of Credit Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Confidential Information,
they shall be treated as set forth in Section 13.14); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Co-Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

Section 8.2. Books, Records and Inspections. Subject to Section 13.14, the
Borrower will, and will cause each of its Subsidiaries to, (a) keep proper books
of record and account, in

 

90



--------------------------------------------------------------------------------

which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrower or such Subsidiaries, as the case may
be, in accordance with GAAP; and (b) permit, upon at least two (2) Business
Days’ notice (or without notice if an Event of Default exists) to the Borrower,
officers and designated representatives of the Administrative Agent (accompanied
by any designated representatives of the Lenders) to visit and inspect any of
the properties or assets of the Borrower and any of its Subsidiaries in
whomsoever’s possession (but only to the extent the Borrower or such Subsidiary
has the right to do so to the extent in the possession of another person), to
examine the books of account of the Borrower and any of its Subsidiaries, and
make copies thereof and take extracts therefrom, and to discuss the affairs,
finances and accounts of the Borrower and of any of its Subsidiaries with, and
be advised as to the same by, its and their officers and independent accountants
and independent actuaries, if any, all at such reasonable times and intervals
(or at any time if an Event of Default exists) and to such reasonable extent as
the Administrative Agent or any of the Lenders may request. All such visits and
inspections shall be at the Borrower’s cost and expense, provided that so long
as no Event of Default is in existence, the Borrower shall not be required to
pay for more than two such visits of the Administrative Agent (who may be
accompanied by any designated representatives of the Lenders) in any calendar
year.

Section 8.3. Insurance.

(a) The Borrower will, and will cause each of its Subsidiaries to, (i) maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with the insurance coverage maintained by
the Borrower and its Subsidiaries as of the Closing Date, and (ii) forthwith
upon the Administrative Agent’s or any Lender’s written request, furnish to the
Administrative Agent or such Lender such information about such insurance as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be prepared in form and detail satisfactory to the
Administrative Agent or such Lender and certified by an Authorized Officer of
the Borrower.

(b) The Borrower will, and will cause each other Credit Party to, at all times
keep its and their respective property that is subject to the Lien of any
Security Document insured in favor of the Administrative Agent, for the benefit
of the Secured Creditors and all policies or certificates (or certified copies
thereof) with respect to such insurance (and any other insurance maintained by
the Borrower or any such Credit Party) (i) shall be endorsed to the
Administrative Agent’s satisfaction for the benefit of the Administrative Agent
(including, without limitation, by naming the Administrative Agent as an
additional loss payee (with respect to Collateral) or, to the extent permitted
by applicable law, as an additional insured as its interests may appear),
(ii) shall state that such insurance policies shall not be canceled, reduced or
expire without 30 days’ prior written notice thereof (or 10 days’ prior written
notice in the case of cancellation for the non-payment of premiums) by the
respective insurer to the Administrative Agent, (iii) shall provide that the
respective insurers irrevocably waive any and all rights of subrogation with
respect to the Administrative Agent and the Lenders, (iv) shall in the case of
any such certificates or endorsements in favor of the Administrative Agent, be
delivered to or deposited with the Administrative Agent, and (v) shall provide
that the interests of the Administrative Agent shall not be invalidated by an
act or negligence of the Borrower or any Subsidiary or any person having an
interest in any facility owned, leased or used by the Borrower or any of its
Subsidiaries nor by occupancy or use of any facility owned, leased or used by
the Borrower or any Subsidiary

 

91



--------------------------------------------------------------------------------

for purposes more hazardous than permitted by such policy nor by any foreclosure
or other proceedings relating to any facility owned, leased or used by the
Borrower or any Subsidiary. The Borrower shall deliver to the Administrative
Agent contemporaneously with the expiration or replacement of any policy of
insurance required to be maintained by this Agreement a certificate as to the
new or renewal policy. The Borrower shall advise the Administrative Agent
promptly upon the cancellation, reduction or amendment of any policy. If
requested to do so by the Administrative Agent at any time, the Borrower shall
deliver copies of all insurance policies maintained by it as required by this
Agreement. The Administrative Agent shall deliver copies of any certificates of
insurance to a Lender upon such Lender’s reasonable request.

(c) If the Borrower or any other Credit Party shall fail to maintain any
insurance in accordance with this Section, or if the Borrower or any such Credit
Party shall fail to so endorse and deliver or deposit all endorsements or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation), upon prior written notice to the Borrower,
to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent on demand for all actual costs and expenses of procuring
such insurance.

Section 8.4. Payment of Obligations. The Borrower will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, as the same shall
become due and payable, all its obligations and liabilities, including:

(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits, or upon any properties belonging to it, prior to the
date on which penalties attach thereto, and all lawful claims that, if unpaid,
might become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP;

(b) all of its wage obligations to its employees in accordance with the Fair
Labor Standards Act (29 U.S.C. Sections 206-207) and any comparable provisions
of applicable law;

(c) all lawful claims which, if unpaid, would by law become a Lien (other than
any Lien permitted by Section 9.3) upon its property; and

(d) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

Section 8.5. Corporate Franchises. The Borrower will do, and will cause each of
its Subsidiaries to do, or cause to be done, all things necessary to:

(a) preserve and keep in full force and effect its corporate existence; and

(b) preserve and keep in full force and effect its rights and authority,
qualification, franchises, licenses and permits;

provided that nothing in this Section 8.5 shall be deemed to prohibit any
transaction permitted by Section 9.2.

 

92



--------------------------------------------------------------------------------

Section 8.6. Good Repair. The Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements thereto, to the extent and in the manner customary for
companies in similar businesses.

Section 8.7. Compliance with Statutes, etc. The Borrower will comply, and will
cause each of its Subsidiaries to comply, with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not have, and that would not be reasonably expected to have, a Material Adverse
Effect.

Section 8.8. Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 8.7 hereof,

(a) The Borrower will comply, and will cause each of its Subsidiaries to comply,
with all Environmental Laws applicable to the ownership, lease or use of all
Real Property now or hereafter owned, leased or operated by the Borrower or any
of its Subsidiaries, and will promptly pay or cause to be paid all costs and
expenses incurred in connection with such compliance, except to the extent that
such compliance with Environmental Laws is being contested in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP, and an adverse outcome in such proceedings is not
reasonably expected to have a Material Adverse Effect.

(b) The Borrower will keep or cause to be kept, and will cause each of its
Subsidiaries to keep or cause to be kept, all such Real Property free and clear
of any Liens imposed pursuant to such Environmental Laws other than Permitted
Liens.

(c) Neither the Borrower nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property other than in compliance with applicable Environmental Laws
and in the ordinary course of business, except for such noncompliance as would
not have, and that would not be reasonably expected to have, a Material Adverse
Effect.

(d) If required to do so under any applicable order of any Governmental
Authority, the Borrower will undertake, and cause each of its Subsidiaries to
undertake, any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries in accordance with, in all
material respects, the requirements of all applicable Environmental Laws and in
accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that the Borrower or such Subsidiary is
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP or the
outcome of such proceeding would not reasonably be expected to have a Material
Adverse Effect.

 

93



--------------------------------------------------------------------------------

(e) At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, at any time
and from time to time after the Lenders receive notice under Section 8.1(g) for
any Environmental Claim involving potential expenditures by the Borrower or any
of its Subsidiaries in excess of $500,000 in the aggregate for any Real
Property, the Borrower will provide, at its sole cost and expense, an
environmental site assessment report concerning any such Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the potential cost of any removal or a remedial action in connection with
any Hazardous Materials on such Real Property. If the Borrower fails to provide
the same within 90 days after such request was made, the Administrative Agent
may order the same, and the Borrower shall grant and hereby grants, to the
Administrative Agent and the Lenders and their agents, access to such Real
Property and specifically grants the Administrative Agent and the Lenders an
irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment, all at the Borrower’s expense.

Section 8.9. Fiscal Years, Fiscal Quarters. The Borrower shall not change its or
any of its Subsidiaries’ fiscal years or fiscal quarters (other than the fiscal
year or fiscal quarters of a person that becomes a Subsidiary, made at the time
such person becomes a Subsidiary to conform to the Borrower’s fiscal year and
fiscal quarters).

Section 8.10. Certain Subsidiaries to Join in Subsidiary Guaranty.

(a) In the event that at any time after the Closing Date (x) the Borrower
creates, holds, acquires or at any time has any Subsidiary (other than the
Excluded Subsidiary or the Insurance Subsidiary and other than a Foreign
Subsidiary as to which Section 8.10(b) applies) that is not a party to the
Subsidiary Guaranty, or (y) an Event of Default shall have occurred and be
continuing and the Borrower has any Subsidiary (other than the Insurance
Subsidiary) that is not a party to the Subsidiary Guaranty, the Borrower will
promptly, but in any event within ten (10) Business Days, notify the
Administrative Agent in writing of such event, identifying the Subsidiary in
question and referring specifically to the rights of the Administrative Agent
and the Lenders under this Section. The Borrower will, within thirty (30) days
after any such acquisition or creation, cause such Subsidiary to deliver to the
Administrative Agent, in sufficient quantities for the Lenders, (i) a Guaranty
Supplement (as defined in the Subsidiary Guaranty), duly executed by such
Subsidiary, pursuant to which such Subsidiary joins in the Subsidiary Guaranty
as a guarantor thereunder, and (ii) resolutions of the Board of Directors or
equivalent governing body of such Subsidiary, certified by the Secretary or an
Assistant Secretary of such Subsidiary, as duly adopted and in full force and
effect, authorizing the execution and delivery of such joinder supplement and
the other Credit Documents to which such Subsidiary is or will be a party,
together with such other corporate documentation and an opinion of counsel as
the Administrative Agent may reasonably request, in each case, in form and
substance reasonably satisfactory to the Administrative Agent. Notwithstanding
the foregoing, in the event the Excluded Subsidiary shall cease to be an
inactive Subsidiary or shall acquire any material assets or liabilities, the
Borrower will promptly, and in any event within ten

 

94



--------------------------------------------------------------------------------

(10) Business Days, notify the Administrative Agent in writing of such event,
referring specifically to the rights of the Administrative Agent and the Lenders
under this Section. The Borrower will, within thirty (30) days after the date
the Excluded Subsidiary shall cease to be an inactive Subsidiary or shall
acquire any material assets or liabilities, cause the Excluded Subsidiary to
deliver to the Administrative Agent, in sufficient quantities for the Lenders,
(i) a Guaranty Supplement (as defined in the Subsidiary Guaranty), duly executed
by the Excluded Subsidiary, pursuant to which the Excluded Subsidiary joins in
the Subsidiary Guaranty as a guarantor thereunder, and (ii) resolutions of the
Board of Directors or equivalent governing body of such Subsidiary, certified by
the Secretary or an Assistant Secretary of such Subsidiary, as duly adopted and
in full force and effect, authorizing the execution and delivery of such joinder
supplement and the other Credit Documents to which such Subsidiary is or will be
a party, together with such other corporate documentation and an opinion of
counsel as the Administrative Agent may reasonably request, in each case, in
form and substance reasonably satisfactory to the Administrative Agent.

(b) Notwithstanding the foregoing, (i) the Borrower shall not, unless the
Administrative Agent otherwise notifies the Borrower in writing (who may give
such notification on its own initiative and shall give such notification upon
the request of the Required Lenders), be required to pledge its Equity Interests
in the Insurance Subsidiary, and (ii) the Borrower shall not, unless an Event of
Default shall have occurred and be continuing, be required to pledge (or cause
to be pledged) more than 66% of the Equity Interests in any first tier Foreign
Subsidiary, or any of the Equity Interests in any other Foreign Subsidiary, or
to cause a Foreign Subsidiary to join in the Subsidiary Guaranty or to become a
party to the Security Agreement or any other Security Document, if (x) to do so
would subject the Borrower to liability for additional United States income
taxes by virtue of Section 956 of the Code in an amount the Borrower considers
material, and (y) the Borrower provides the Administrative Agent with
documentation, including computations prepared by the Borrower’s internal tax
officer, its independent accountants or tax counsel, reasonably acceptable to
the Required Lenders, in support thereof.

Section 8.11. Additional Security; Further Assurances.

(a) Additional Security. Subject to Section 8.10 above and Section 8.17, if the
Borrower or any Subsidiary Guarantor acquires, owns or holds an interest in any
personal property that is not at the time included in the Collateral, the
Borrower will promptly notify the Administrative Agent in writing of such event,
identifying the property or interests in question and referring specifically to
the rights of the Administrative Agent and the Lenders under this Section, and
the Borrower will, or will cause such Subsidiary to, within 30 days after the
date of any such acquisition of property, grant to the Administrative Agent for
the benefit of the Benefited Creditors a Lien on such Real Property or such
personal property pursuant to the terms of such security agreements,
assignments, Mortgages or other documents as the Administrative Agent deems
appropriate (collectively, the “Additional Security Document”) or a joinder in
any existing Security Document. Furthermore, the Borrower shall cause to be
delivered to the Administrative Agent such opinions of local counsel, corporate
resolutions, a Perfection Certificate, Landlord’s Agreements and other related
documents as may be reasonably requested by the Administrative Agent in
connection with the execution, delivery and recording of any such Additional
Security Document or joinder, all of which documents shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

95



--------------------------------------------------------------------------------

(b) Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, at the expense of the Borrower, make, execute, endorse,
acknowledge, file and/or deliver to the Administrative Agent from time to time
such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require. If at any time the
Administrative Agent determines, based on applicable law, that all applicable
taxes (including, without limitation, mortgage recording taxes or similar
charges) were not paid in connection with the recordation of any mortgage or
deed of trust, the Borrower shall promptly pay the same upon demand.

Section 8.12. Casualty and Condemnation. If any Event of Loss results in Net
Cash Proceeds (whether in the form of insurance proceeds, a condemnation award
or otherwise), a portion or all of which is required to be applied as a
prepayment of the Loans or to the rebuilding or restoration of any affected
property pursuant to Section 5.1, the Borrower shall authorize, and shall cause
each of its Subsidiaries to authorize, the Administrative Agent to collect such
Net Cash Proceeds and, if received by any Credit Party, the Borrower will, or
will cause any applicable Credit Party, to pay over such Net Cash Proceeds to
the Administrative Agent.

Section 8.13. Most Favored Covenant Status. If any Credit Party at any time
after the Closing Date, issues or guarantees any Indebtedness in an aggregate
amount exceeding $5,000,000 (to the extent, if any, that any such Credit Party
is permitted to do so under Section 9.4 hereof) pursuant to a loan agreement,
credit agreement, note purchase agreement, indenture, guaranty or other similar
instrument, which agreement, indenture, guaranty or instrument, includes
affirmative or negative business or financial covenants (or any events of
default or other type of restriction that would have the practical effect of any
affirmative or negative business or financial covenant, including, without
limitation, any “put” or mandatory prepayment of such Indebtedness upon the
occurrence of a “change of control”) that are applicable to any Credit Party,
other than those set forth herein or in any of the other Credit Documents, the
Borrower shall promptly so notify the Administrative Agent and the Lenders and,
if the Administrative Agent shall so request by written notice to the Borrower
(after a determination has been made by the Required Lenders that any of the
above-referenced documents or instruments contain any such provisions, that
either individually or in the aggregate, are more favorable to the holders of
such unsecured Indebtedness than any of the provisions set forth herein), the
Borrower, the Administrative Agent and the Lenders shall promptly amend this
Agreement to incorporate some or all of such provisions, in the discretion of
the Administrative Agent and the Required Lenders, into this Agreement and, to
the extent necessary and reasonably desirable to the Administrative Agent and
the Required Lenders, into any of the other Credit Documents, all at the
election of the Administrative Agent and the Required Lenders.

Section 8.14. Senior Debt. The Obligations shall, and the Borrower shall take
all necessary action to ensure that the Obligations shall, at all times rank at
least pari passu in right of payment (to the fullest extent permitted by law)
with all other senior secured Indebtedness of the Borrower and each Subsidiary
Guarantor.

 

96



--------------------------------------------------------------------------------

Section 8.15. Management Service Agreements; Material Contracts.

(a) The Borrower and each of its Subsidiaries shall comply in all respects with
all of their material obligations under each Management Service Agreement and
shall promptly enforce and diligently pursue all of their material rights under
each Management Service Agreement.

(b) At the time of the delivery of the financial statements provided for in
Sections 8.1(a) and (b), the Borrower shall provide to the Administrative Agent,
who shall promptly deliver a copy of the same to the Lenders, (i) a copy of any
Management Service Agreement entered into by the Borrower or any of its
Subsidiaries during such period covered by the financial statements to the
extent not previously delivered to the Administrative Agent, and (ii) a copy of
any amendment or other modification to the terms or provisions of any Management
Service Agreement, other than immaterial amendments or modifications, such as
amendments or modifications relating to address changes, correcting scrivener’s
errors and the like, entered into during such period covered by the financial
statements to the extent not previously delivered to the Administrative Agent.
The Borrower shall, and shall cause each of its Subsidiaries to, ensure that
each Management Service Agreement entered into on or after the Closing Date is
in substantially the same form as the Form MSA. The Borrower shall not enter
into, or permit any of its Subsidiaries to enter into, any amendment or other
modification to any Management Service Agreement that results in such Management
Service Agreement not being in substantially the same form as the Form MSA;
provided, however, that the Borrower and its Subsidiaries shall be permitted to
make non-material amendments or other modifications to any Management Service
Agreement so long as such amendment or other modification does not materially
adversely affect (i) the Lenders or any of their rights under the Credit
Documents or (ii) any of the Collateral or any of the Lenders’ rights in or to
any of the Collateral.

(c) The Borrower shall, and shall cause each of its Subsidiaries to, perform and
observe in all material respects all the terms and provisions of each Material
Contract to be performed or observed by it, maintain each such Material Contract
in full force and effect, enforce in all material respects each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by the Administrative Agent and, upon
the reasonable request of the Administrative Agent, make to each other party to
each such Material Contract such reasonable demands and requests for information
and reports or for action as any Credit Party or any of its Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so.

Section 8.16. Landlord/Mortgagee Waivers. The Credit Parties will use their
commercially reasonable efforts to obtain, and to maintain in effect, promptly
following the Closing Date, Landlord’s Agreements on any leased Real Property
(a) on which any items of Collateral owned by a Scheduled Subsidiary are located
as of the Closing Date (as more particularly described on Schedule 4), and on
which any items of Collateral owned by a Scheduled Subsidiary are located from
time to time (but solely to the extent relating to a Schedule 4 Affiliation)
from and after the Closing Date, (b) on which any other items of Collateral are
located such that the aggregate value of Collateral covered by Landlord’s
Agreements is at least equal to 75% of the aggregate value of Collateral located
at all such locations at any time (excluding for purposes of this clause (b) the
value of the Collateral at the locations covered by clause (a) of this
Section 8.16), (c) that functions as the chief executive office of the Borrower
and (d) at which material books and records of any Credit Party are located.

 

97



--------------------------------------------------------------------------------

Section 8.17. Mortgages. If at any time any Credit Party acquires, owns or holds
an interest in any Real Property with a fair market value in excess of
$2,000,000 for any Real Property and $4,000,000 in the aggregate for all Real
Properties not covered by Mortgages (in each case, with a fair market value
determined at the time of acquisition and agreed to by the Borrower and the
Administrative Agent), upon the request of the Administrative Agent, the
Borrower shall deliver to the Administrative Agent, (a) if no Event of Default
is in existence at the time of such request, within 60 days of the request
therefor by the Administrative Agent, and (b) if an Event of Default is in
existence at the time of such request, within 45 days of the request therefor by
the Administrative Agent, in each case with respect to each parcel of Real
Property owned by the Borrower or any Subsidiary Guarantor, each of the
following (in the case of each item below, to the extent requested by the
Administrative Agent):

(i) an American Land Title Association (ALTA) mortgagee title insurance policy
or policies, or unconditional commitments therefor (a “Title Policy”) issued by
a title insurance company reasonably satisfactory to the Administrative Agent (a
“Title Company”), in an amount not less than the amount reasonably required
therefor by the Administrative Agent (taking into account the estimated value of
the property involved), insuring fee simple title to, or a valid leasehold
interest in, such Real Property vested in the applicable Credit Party and
assuring the Administrative Agent that the applicable Mortgage creates a valid
and enforceable first priority mortgage lien on the respective Real Property
encumbered thereby, subject only to Permitted Liens and a standard survey
exception, which Title Policy (A) shall include an endorsement for mechanics’
liens, for revolving, “variable rate” and future advances under this Agreement
and for any other matters reasonably requested by the Administrative Agent and
(B) shall provide for affirmative insurance and such reinsurance as the
Administrative Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent;

(ii) copies of all recorded documents listed as exceptions to title or otherwise
referred to in the Title Policy or in such title report relating to such Real
Property;

(iii) evidence, which may be in the form of a letter or other certification from
the Title Company or from an insurance broker, surveyor, engineer or other
provider, as to whether (A) such Real Property is a Flood Hazard Property, and
(B) the community in which such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and if such Closing Date
Mortgaged Property is a Flood Hazard Property, evidence that the applicable
Credit Party has obtained flood insurance in respect of such Flood Hazard
Property to the extent required under the applicable regulations of the Board of
Governors of the Federal Reserve System;

(iv) a survey, in form and substance reasonably satisfactory to the
Administrative Agent, of such Real Property, certified in a manner reasonably
satisfactory to the Administrative Agent by a licensed professional surveyor
reasonably satisfactory to the Administrative Agent;

(v) a certificate of the Borrower identifying any Phase I, Phase II or other
environmental report received in draft or final form by any Credit Party during
the five-year

 

98



--------------------------------------------------------------------------------

period prior to the date of execution of the Mortgage relating to such Real
Property and/or the operations conducted therefrom, or stating that no such
draft or final form reports have been requested or received by any Credit Party
(or its counsel), together with true and correct copies of all such
environmental reports so listed (in draft form, if not finalized); and all such
environmental reports shall be satisfactory in form and substance to the
Administrative Agent;

(vi) an opinion of local counsel admitted to practice in the jurisdiction in
which such Real Property is located, satisfactory in form and substance to the
Administrative Agent, as to the validity and effectiveness of such Mortgage as a
lien on such Real Property encumbered thereby, and covering such other matters
of law in connection with the execution, delivery, recording and enforcement of
such Mortgage as the Administrative Agent may reasonably request;

(vii) the Administrative Agent and the Lenders shall have received appraisals,
satisfactory in form and substance to the Administrative Agent and each Lender,
dated not more than 60 days prior to the date of execution of each Mortgage and
addressed to the Administrative Agent and the Lenders or accompanied by a
separate letter indicating that the Administrative Agent and the Lenders may
rely thereon, from one or more nationally recognized appraisal firms,
satisfactory to the Administrative Agent, covering (A) the Real Properties, and
(B) all other tangible property, plant and equipment owned by the Borrower or
any of its Subsidiaries, that is to be subjected to the Lien of the Security
Agreement and is located at any plant or facility owned or leased by the
Borrower or any of its Subsidiaries in the United States of America, which
appraisals shall set forth (1) the “fair market value” of such property (i.e.,
the amount at which such property would equitably exchange between a willing
buyer and a willing seller, neither being under a compulsion and both having
reasonable knowledge of all relevant facts on the premise that such property
will continue in its present use as part of an ongoing business enterprise),
(2) the “orderly disposal value” of such property (i.e., the amount which may be
realized through a forced sale disposal of such property when a reasonable time
to find a buyer is allowed), and (3) the “forced liquidation value” of such
property (i.e., the amount which may be realized through an immediate forced
sale disposal of such property), in each case as determined in accordance with
sound appraisal standards; and

(viii) the Borrower shall have paid or caused to be paid all costs and expenses
payable in connection with all of the actions set forth in this Section 8.17,
including but not limited to (A) all mortgage, intangibles or similar taxes or
fees, however characterized, payable in respect of this Agreement, the execution
and delivery of the Notes, any of the Mortgages or any of the other Credit
Documents or the recording of any of the same or any other documents related
thereto; and (B) all expenses and premiums of the Title Company in connection
with the issuance of such policy or policies of title insurance and to all costs
and expenses required for the recording of the Mortgages or any other Credit
Documents or any other related documents in the appropriate public records.

 

99



--------------------------------------------------------------------------------

Section 8.18. Compliance with Terms of Leaseholds. The Borrower shall, and will
cause each of its Subsidiaries to, make all payments and otherwise perform all
obligations in respect of all leases of real property to which the Borrower or
any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

Section 8.19. Interest Rate Hedging. Upon the request of the Administrative
Agent, the Borrower shall enter into, and maintain at all times thereafter,
interest rate Hedge Agreements on interest terms reasonably acceptable to the
Administrative Agent, covering such notional amount of the Term Loans as
reasonably requested by the Administrative Agent.

Section 8.20. Perfection of Security Interests. If, and solely to the extent,
pursuant to the terms of a Management Services Agreement, the Borrower or any
other Credit Party is granted a security interest in any Accounts Receivable of
an Account Debtor (as each such term is defined in the Security Agreement), then
within ten (10) days after the request of the Administrative Agent or the
Required Lenders, the Borrower shall, or cause such other Credit Party to, file
such Uniform Commercial Code financing statements as may be necessary to provide
such Credit Party with a perfected, valid and subsisting Lien (enforceable
against all third parties) on such Accounts Receivable. The Borrower shall
provide to the Administrative Agent and the Lenders evidence of each Uniform
Commercial Code financing statement filed by any Credit Party (as secured party)
in connection with any Management Services Agreement.

ARTICLE IX.

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Credit Documents, have been paid in full:

Section 9.1. Changes in Business. Neither the Borrower nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Borrower and its Subsidiaries, would be substantially changed from the
general nature of the business engaged in by the Borrower and its Subsidiaries
on the Closing Date.

Section 9.2. Consolidation, Merger, Acquisitions, Asset Sales, etc. The Borrower
will not, and will not permit any Subsidiary to, (a) wind up, liquidate or
dissolve its affairs, (b) enter into any transaction of merger or consolidation,
(c) make or otherwise effect any Acquisition, (d) sell or otherwise dispose of
any of its property or assets outside the ordinary course of business, or
otherwise make or otherwise effect any Asset Sale, or (e) agree to do any of the
foregoing at any future time, except that the following shall be permitted:

 

100



--------------------------------------------------------------------------------

(i) Certain Intercompany Mergers, etc. If no Default or Event of Default shall
have occurred and be continuing or would result therefrom, each of the following
shall be permitted: (A) the merger, consolidation or amalgamation of any
Domestic Subsidiary with or into the Borrower, provided the Borrower is the
surviving or continuing or resulting corporation; (B) the merger, consolidation
or amalgamation of any Domestic Subsidiary with or into any Subsidiary
Guarantor, provided that the surviving or continuing or resulting corporation is
a Subsidiary Guarantor; and (C) the transfer or other disposition of any
property by the Borrower to any Subsidiary Guarantor or by any Subsidiary
Guarantor to the Borrower or any other Subsidiary Guarantor;

(ii) Acquisitions. The Borrower or any Subsidiary Guarantor may make any
Acquisition that is a Permitted Acquisition, provided that all of the conditions
contained in the definition of the term Permitted Acquisition are satisfied;

(iii) Permitted Dispositions. If no Default or Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower or any of its
Subsidiaries may consummate any Asset Sale, provided that (A) the consideration
for such Asset Sale represents fair value (as determined by any Authorized
Officer of the Borrower), and at least 90% of such consideration consists of
cash; (B) the cumulative aggregate consideration for all such Asset Sales
completed during any fiscal year does not exceed $1,000,000; (C) in the case of
any such Asset Sale involving consideration in excess of $500,000, at least five
Business Days prior to the date of completion of such Asset Sale, the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed on behalf of the Borrower by an Authorized Officer of the Borrower,
which certificate shall contain (1) a description of the proposed transaction,
the date such transaction is scheduled to be consummated, the estimated sale
price or other consideration for such transaction, and (2) a certification that
no Default or Event of Default has occurred and is continuing, or would result
from consummation of such transaction, and (D) contemporaneously with the
completion of such transaction the Borrower prepays its Loans as and to the
extent required by Section 5.1 hereof;

(iv) Leases. The Borrower or any of its Subsidiaries may enter into leases of
property or assets not constituting Acquisitions in the ordinary course of
business, provided such leases are not otherwise in violation of this Agreement;
and

(v) Permitted Investments. The Borrower and it Subsidiaries shall be permitted
to make the Investments permitted pursuant to Section 9.5.

Section 9.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any such Subsidiary whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with or without
recourse to the Borrower or any of its Subsidiaries, other than for purposes of
collection of delinquent accounts in the ordinary course of business) or assign
any right to receive income, or file or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute, except that the foregoing shall not apply to:

(a) Standard Permitted Liens. Standard Permitted Liens;

 

101



--------------------------------------------------------------------------------

(b) Existing Liens, etc. Liens (i) in existence on the Closing Date that are
listed, and the Indebtedness secured thereby and the property subject thereto on
the Closing Date described, in Schedule 9.3, and (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets; and

(c) Purchase Money Liens. Liens (i) that are placed upon fixed or capital
assets, acquired, constructed or improved by the Borrower or any Subsidiary,
provided that (A) such Liens only secure Indebtedness permitted by
Section 9.4(c), (B) such Liens and the Indebtedness secured thereby are incurred
prior to or within 120 days after such acquisition or the completion of such
construction or improvement, (C) the Indebtedness secured thereby does not
exceed 90% of the cost of acquiring, constructing or improving such fixed or
capital assets, and (D) such Liens shall not apply to any other property or
assets of the Borrower or any Subsidiary; or (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets.

(d) Liens on Acquired Properties. Any Lien (i) existing on any fixed assets
prior to the acquisition thereof by the Borrower or any Subsidiary, or existing
on any property or asset of any person that becomes a Subsidiary after the date
hereof prior to the time such person becomes a Subsidiary; provided that
(A) such Lien secures Indebtedness permitted by Section 9.4(c), (B) such Lien is
not created in contemplation of or in connection with such acquisition or such
person becoming a Subsidiary, as the case may be, (C) such Lien shall not attach
or apply to any other property or assets of the Borrower or any Subsidiary, and
(D) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such person becomes a Subsidiary, as the case may
be; or (ii) arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any such Liens, provided that the principal amount
of such Indebtedness is not increased and such Indebtedness is not secured by
any additional assets.

Section 9.4. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Borrower or any of its Subsidiaries, except:

(a) Credit Documents: Indebtedness incurred under this Agreement and the other
Credit Documents;

(b) Existing Indebtedness: The Indebtedness set forth on Schedule 9.4 hereto,
and any refinancing, extension, renewal or refunding of any such Indebtedness
not involving an increase in the principal amount thereof or a reduction of more
than 10% in the remaining weighted average life to maturity thereof (computed in
accordance with standard financial practice);

(c) Certain Priority Debt: To the extent not permitted by the foregoing clauses,
(i) Indebtedness consisting of Capital Lease Obligations of the Borrower and its
Subsidiaries,

 

102



--------------------------------------------------------------------------------

(ii) Indebtedness consisting of obligations under Synthetic Leases of the
Borrower and its Subsidiaries, (iii) Indebtedness secured by a Lien referred to
in Section 9.3(c) or 9.3(d), and (iv) any refinancing, extension, renewal or
refunding of any such Indebtedness not involving an increase in the principal
amount thereof or a reduction of more than 10% in the remaining weighted average
life to maturity thereof (computed in accordance with standard financial
practice), provided that (A) at the time of any incurrence thereof after the
date hereof, and after giving effect thereto, the Borrower would be in
compliance with Section 9.7 hereof and no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and (B) the aggregate
outstanding principal amount (using Capitalized Lease Obligations in lieu of
principal amount, in the case of any Capital Lease, and using the present value,
based on the implicit interest rate, in lieu of principal amount, in the case of
any Synthetic Lease) of Indebtedness permitted by this clause (c), when taken
together with any outstanding Indebtedness permitted by clause (b) above that is
represented by a Capital Lease or a Synthetic Lease or that is secured by any
Lien, shall not exceed $5,000,000 at any time;

(d) Intercompany Debt: (i) unsecured Indebtedness of the Borrower owed to any
Subsidiary Guarantor, provided such Indebtedness constitutes Subordinated
Indebtedness; (ii) unsecured Indebtedness of any Subsidiary Guarantor to the
Borrower; and (iii) unsecured Indebtedness of any Subsidiary Guarantor owed to
any other Subsidiary Guarantor, provided such Indebtedness constitutes
Subordinated Indebtedness;

(e) Hedge Agreements: Indebtedness of the Borrower and its Subsidiaries under
Hedge Agreements, provided that such Hedge Agreements have been entered into in
the ordinary course of business and not for speculative purposes;

(f) Guaranty Obligations: any Guaranty Obligations permitted by Section 9.5;

(g) Certain Subordinated Debt. Subordinated Indebtedness incurred in connection
with a Permitted Acquisition in an aggregate amount not to exceed $8,000,000 at
any time after the Closing Date; and

(h) Other Unsecured Debt: Other unsecured Indebtedness of the Borrower or any of
its Subsidiaries to the extent not permitted by any of the foregoing clauses
provided that: (i) at the time of any incurrence thereof after the date hereof,
and after giving effect thereto, the Borrower would be in compliance with
Section 9.7 hereof and no Default or Event of Default shall have occurred and be
continuing or would result therefrom; (ii) the aggregate outstanding principal
amount of Indebtedness permitted by this clause (h) shall not exceed $5,000,000
at any time; and (iii) contemporaneously with the receipt of any proceeds from
the issuance of such Indebtedness, the Borrower prepays the Loans as and to the
extent required by Section 5.1 hereof.

Section 9.5. Investments and Guaranty Obligations. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, (x) make or
commit to make any Investment or (y) be or become obligated under any Guaranty
Obligations, except:

(a) Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

 

103



--------------------------------------------------------------------------------

(c) the Borrower and its Subsidiaries may acquire and hold receivables owing to
them in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(d) investments acquired by the Borrower or any of its Subsidiaries (i) in
exchange for any other investment held by the Borrower or any such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other investment, or (ii) as a result of
a foreclosure by the Borrower or any of its Subsidiaries with respect to any
secured investment or other transfer of title with respect to any secured
investment in default;

(e) loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, provided that the aggregate outstanding amount of all such loans and
advances shall not exceed $1,000,000 at any time;

(f) to the extent not permitted by the foregoing clauses, Investments existing
as of the Closing Date and described on Schedule 9.5 hereto;

(g) any Guaranty Obligations of the Borrower or any Subsidiary in favor of the
Administrative Agent, the Lenders and each Letter of Credit Issuer and any other
Benefited Creditors under any Designated Hedge Agreements or any Bank Product
Document pursuant to the Credit Documents;

(h) Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;

(i) (i) Investments existing as of the Closing Date of the Borrower or any of
its Subsidiaries in any other Subsidiary, (ii) any additional Investments of the
Borrower or any of its Subsidiaries in any Subsidiary Guarantor, and
(iii) Investments made after the Closing Date in the Insurance Subsidiary in an
aggregate amount for all such Investments made after the Closing Date not to
exceed $250,000, provided, further, that insurance premiums paid by the Borrower
or any Subsidiary to the Insurance Subsidiary in the ordinary course of business
shall not constitute investments under this Section 9.5;

(j) intercompany loans and advances permitted by Section 9.4(d);

(k) the Acquisitions permitted by Section 9.2;

(l) any unsecured Guaranty Obligation incurred by any Credit Party with respect
to Indebtedness of another Credit Party which Indebtedness is permitted under
Section 9.4;

(m) loans and advances made in the ordinary course of business by any Credit
Party to any Provider, and reimbursable by such Provider, pursuant to the terms
of the applicable Management Service Agreement; and

 

104



--------------------------------------------------------------------------------

(n) other Investments made after the Closing Date and not permitted pursuant to
the foregoing clauses, provided that (i) at the time of making any such
Investment no Default or Event of Default shall have occurred and be continuing,
or would result therefrom, and (ii) the maximum cumulative amount of all such
Investments that are so made pursuant to this clause (m) and outstanding at any
time shall not exceed an aggregate of $1,000,000, taking into account the
repayment of any loans or advances comprising such Investments.

Section 9.6. Dividends and Other Restricted Payments. The Borrower will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

(a) the Borrower or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);

(b) any Subsidiary may declare and pay or make Capital Distributions (i) to the
Borrower or any Subsidiary Guarantor and (ii) to any Minority Holder, but solely
to the extent a corresponding Capital Distribution is paid or made to the
Borrower or a Subsidiary Guarantor;

(c) the Borrower may declare and pay or make any other Capital Distributions,
provided that (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Borrower is in compliance with
the financial covenants set forth in Section 9.7 hereof after giving pro forma
effect to each such Capital Distribution, and (iii) the aggregate amount of all
Capital Distributions made by the Borrower pursuant to this clause shall not
exceed (A) during any fiscal year of the Borrower an amount equal to 50% of the
Consolidated Net Income for the most recently completed fiscal year of the
Borrower, to the extent positive and (B) $10,000,000 in the aggregate on and
after the Closing Date;

(d) the Borrower may make Share Repurchases, provided that (i) prior to or
contemporaneously with any such Share Repurchase, the Borrower shall provide
written evidence to the Administrative Agent and the Lenders of compliance on a
pro forma basis with the covenants contained in Section 9.7, (ii) no Default or
Event of Default shall have occurred and be continuing or shall result therefrom
and (iii) the aggregate amount of all such Share Repurchases made on or after
the Closing Date shall not exceed $10,000,000.

Section 9.7. Financial Covenants.

(a) Consolidated Net Worth. The Borrower will not permit its Consolidated Net
Worth at any time to be less than the sum of (i) 85% of the Consolidated Net
Worth reflected on the Form 10-Q of the Borrower filed with the SEC for the
fiscal quarter ended March 31, 2010, plus (iii) 50% of Consolidated Net Income
(to the extent a positive number) for each fiscal quarter ending after March 31,
2010 plus (iv) 100% of the proceeds of any equity offering (or any debt offering
to the extent converted into equity) by the Borrower occurring after the Closing
Date.

 

105



--------------------------------------------------------------------------------

(b) Leverage Ratio. The Borrower will not permit the Leverage Ratio for any
Testing Period ending during the periods set forth below to exceed the maximum
ratio for such Testing Period opposite such maximum ratio:

 

Period

   Maximum Ratio

Closing Date through December 31, 2011

   3.00 to 1.00

From January 1, 2012 through December 31, 2012

   2.75 to 1.00

From January 1, 2013 through December 31, 2013

   2.50 to 1.00

From and after January 1, 2014

   2.25 to 1.00

(c) Fixed Charge Coverage Ratio. The Borrower will not at any time permit the
Fixed Charge Coverage Ratio to be less than 1.15 to 1:00.

Section 9.8. Limitation on Certain Restrictive Agreements. The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist or become effective, any “negative pledge”
covenant or other agreement, restriction or arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or suffer to exist any Lien upon any of its property
or assets as security for Indebtedness, (b) the ability of any such Subsidiary
to make Capital Distributions or any other interest or participation in its
profits owned by the Borrower or any Subsidiary, or pay any Indebtedness owed to
the Borrower or a Subsidiary, or to make loans or advances to the Borrower or
any of the Borrower’s other Subsidiaries, or transfer any of its property or
assets to the Borrower or any of the Borrower’s other Subsidiaries, or (c) make
any Share Repurchases, except for such restrictions existing under or by reason
of (i) applicable law, (ii) this Agreement and the other Credit Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (iv) customary provisions restricting assignment
of any licensing agreement entered into in the ordinary course of business,
(v) customary provisions restricting the transfer or further encumbering of
assets subject to Liens permitted under Section 9.3(b) or 9.3(c),
(vi) restrictions contained in the agreements relating to the Indebtedness set
forth on Schedule 9.4 hereto as in effect on the Closing Date (and any similar
restrictions contained in any agreement governing any refinancing or refunding
thereof not prohibited by this Agreement), (vii) customary restrictions
affecting only a Subsidiary under any agreement or instrument governing any of
the Indebtedness of a Subsidiary permitted pursuant to Section 9.4,
(viii) restrictions affecting any Foreign Subsidiary under any agreement or
instrument governing any Indebtedness of such Foreign Subsidiary permitted
pursuant to Section 9.4, and customary restrictions contained in “comfort”
letters and guarantees of any such Indebtedness, (ix) any document relating to
Indebtedness secured by a Lien permitted by Section 9.3, insofar as the
provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, and (x) any Operating Lease or Capital Lease, insofar as the
provisions thereof limit grants of a security interest in, or other assignments
of, the related leasehold interest to any other person.

Section 9.9. Prepayments and Refinancings of Other Debt, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, make (or give any notice in
respect thereof) any voluntary or optional payment or prepayment or redemption
or acquisition for value of

 

106



--------------------------------------------------------------------------------

(including, without limitation, by way of depositing with the trustee with
respect thereto money or securities before due for the purpose of paying when
due) or exchange of, or refinance or refund, any Indebtedness of the Borrower or
its Subsidiaries that has an outstanding principal balance (or Capitalized Lease
Obligation, in the case of a Capital Lease, or present value, based on the
implicit interest rate, in the case of a Synthetic Lease) greater than
$1,000,000 (other than the Obligations and intercompany loans and advances among
the Borrower and its Subsidiaries); provided that the Borrower or any Subsidiary
may refinance or refund any such Indebtedness (other than any Subordinated
Indebtedness) if the aggregate principal amount thereof (or Capitalized Lease
Obligation, in the case of a Capital Lease, or present value, based on the
implicit interest rate, in the case of a Synthetic Lease) is not increased and
the weighted average life to maturity thereof (computed in accordance with
standard financial practice) is not reduced by more than 10%.

Section 9.10. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction or series of transactions
with any Affiliate (other than, in the case of the Borrower, any Subsidiary, and
in the case of a Subsidiary, the Borrower or another Subsidiary) other than in
the ordinary course of business of and pursuant to the reasonable requirements
of the Borrower’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than would be
obtained in a comparable arm’s-length transaction with a person other than an
Affiliate, except agreements and transactions with and payments to officers,
directors and shareholders that are either (a) entered into in the ordinary
course of business and not prohibited by any of the provisions of this
Agreement, or (b) entered into outside the ordinary course of business, approved
by the directors or shareholders of the Borrower, and not prohibited by any of
the provisions of this Agreement or in violation of any law, rule or regulation.
Nothing in this Section 9.10 shall be construed to prohibit any action otherwise
permitted by Section 9.6.

Section 9.11. Plan Terminations, Minimum Funding, etc. The Borrower will not,
and will not permit any Subsidiary or any ERISA Affiliate to, (i) terminate any
Plan or Plans so as to result in liability of the Borrower or any ERISA
Affiliate to the PBGC in excess of, in the aggregate, the amount that is equal
to the greater of (x) $250,000, or (y) 5% of the Borrower’s Consolidated Net
Worth as of the date of the then most recent financial statements furnished to
the Lenders pursuant to the provisions of this Agreement, (ii) permit to exist
one or more events or conditions that reasonably present a material risk of the
termination by the PBGC of any Plan or Plans with respect to which the Borrower,
any Subsidiary or any ERISA Affiliate would, in the event of such termination,
incur liability to the PBGC in excess of such amount in the aggregate,
(iii) fail to comply with the minimum funding standards of ERISA and the Code
with respect to any Plan, or (iv) incur an obligation to contribute to, or
become a contributing sponsor (as such term is defined in Section 4001 of ERISA)
in, any Multiemployer Plan or Multiple Employer Plan.

Section 9.12. Anti-Terrorism Laws. Neither the Borrower nor any of its
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain persons specified therein or
that prohibits or limits any Lender or Letter of Credit Issuer from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Borrower.

 

107



--------------------------------------------------------------------------------

Section 9.13. Use of Proceeds. No Credit Party will use any part of the proceeds
of any Loan directly or indirectly, and whether immediately, incidentally or
ultimately except as permitted by Section 7.6 hereof.

Section 9.14. Sale and Lease-Back Transaction. Except as approved in writing by
the Administrative Agent and the Required Lenders, no Credit Party will enter
into any Sale and Lease-Back Transaction.

Section 9.15. Care For Kids Subsidiaries. Unless agreed to in writing by the
Administrative Agent, no Care For Kids Subsidiary shall issue Equity Interests
to Minority Holders that would, in the aggregate, exceed 15% of the issued and
outstanding Equity Interests of such Care For Kids Subsidiary.

Section 9.16. Charter Amendments. Each Credit Party will not, and will not
permit any of its Subsidiaries to, amend its Organizational Documents in any
way, except as would not reasonably be expected to materially adversely affect
the rights and remedies of the Administrative Agent or the Lenders or the Lien
of the Administrative Agent and the Lenders on the Collateral.

Section 9.17. Issuance of Disqualified Equity Interests. On and after the
Closing Date, no Credit Party shall, nor shall it permit any of its Subsidiaries
to, issue or sell any Disqualified Equity Interests.

Section 9.18. Accounting Changes. Each Credit Party will not, and will not
permit any of its Subsidiaries to, make any change in its fiscal year.

Section 9.19. Amendment, Etc. of Indebtedness. Amend, modify or change, in any
manner materially adverse to the rights or interests of the Administrative Agent
or any Lender, any term or condition of any Indebtedness set forth in Schedule
9.4, without the prior written approval of the Administrative Agent.

ARTICLE X.

EVENTS OF DEFAULT

Section 10.1. Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a) Payments: the Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for five or more
Business Days, in the payment when due of any interest on the Loans, any Fees or
any other Obligations; or

 

108



--------------------------------------------------------------------------------

(b) Representations, etc.: any representation, warranty or statement made by the
Borrower or any other Credit Party herein or in any other Credit Document or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect (except to
the extent such representations and warranties are qualified by materiality, in
which case any such representation or warranty proves to be untrue in any
respect) on the date as of which made or deemed made; or

(c) Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 8.1,
8.2(b), 8.3, 8.5(a), 8.10, 8.11, 8.12, 8.13, 8.14, 8.15 or 8.17 or Article IX of
this Agreement; or

(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Credit Document, other than those referred to in Section 10.1(a) or
(b) or (c) above, and such default is not remedied within 30 days thereafter; or

(e) Cross Default Under Other Agreements: the Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) having an unpaid principal amount or Capitalized
Lease Obligation of $250,000 or greater, and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness, or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto (and all
grace periods applicable to such observance, performance or condition shall have
expired), or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause any such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of the Borrower or any of its Subsidiaries
shall be declared to be due and payable, or shall be required to be prepaid
(other than by a regularly scheduled required prepayment or redemption, prior to
the stated maturity thereof); or (iii) without limitation of the foregoing
clauses, the Borrower or any of its Subsidiaries shall default in any payment
obligation under a Designated Hedge Agreement, and such default shall continue
after the applicable grace period, if any, specified in such Designated Hedge
Agreement or any other agreement or instrument relating thereto; or

(f) Invalidity of Credit Documents or Liens: any provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or under such Credit Document or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Credit Party or any other person contests in any manner the
validity or enforceability of any provision of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or

(g) Judgments: (i) one or more judgments, orders or decrees shall be entered
against the Borrower and/or any of its Subsidiaries involving a liability (other
than a liability covered by insurance, as to which the carrier has adequate
claims paying ability and has not effectively reserved its rights) of $500,000
or more in the aggregate for all such judgments, orders and

 

109



--------------------------------------------------------------------------------

decrees for the Borrower and its Subsidiaries, and any such judgments or orders
or decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; (ii) one or more judgments, orders
or decrees shall be entered against the Borrower and/or any of its Subsidiaries
involving a required divestiture of any material properties, assets or business
reasonably estimated to have a fair value in excess of $500,000, and any such
judgments, orders or decrees shall not have been vacated, discharged or stayed
or bonded pending appeal within 30 days (or such longer period, not in excess of
60 days, during which enforcement thereof, and the filing of any judgment lien,
is effectively stayed or prohibited) from the entry thereof, or (iii) any one or
more non-monetary final judgments, orders or decrees that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and any such judgments, orders or decrees shall not have been
vacated, discharged or stayed pending appeal within 30 days (or such longer
period, not in excess of 60 days, during which enforcement thereof is
effectively stayed or prohibited) from the entry thereof; or

(h) Bankruptcy, etc.: any of the following shall occur:

(i) the Borrower or any of its Subsidiaries (the Borrower and each of such other
Subsidiaries, each a “Principal Party”) shall commence a voluntary case
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or

(ii) an involuntary case is commenced against any Principal Party under the
Bankruptcy Code or any other Debtor Relief Law and the petition is not
controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; or

(iii) a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of any Principal Party; or

(iv) any Principal Party commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator, liquidator or similar
officer (collectively, a “conservator”) of itself or all or any substantial
portion of its property) any other proceeding under any other Debtor Relief Law
whether now or hereafter in effect relating to such Principal Party; or

(v) any such proceeding of the type set forth in clause (iv) above is commenced
against any Principal Party without the consent or application of such Principal
Party and remains undismissed for a period of 60 days; or

(vi) any Principal Party is adjudicated insolvent or bankrupt; or

(vii) any order of relief or other order approving any such case or proceeding
under any Debtor Relief Law is entered; or

 

110



--------------------------------------------------------------------------------

(viii) any Principal Party suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days; or

(ix) any Principal Party makes a general assignment for the benefit of creditors
or generally does not pay its debts as such debts become due; or

(x) any corporate (or similar organizational) action is taken by any Principal
Party for the purpose of effecting any of the foregoing; or

(i) Inability to Pay Debts; Attachment. (i) Any Credit Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

(j) ERISA: (i) any of the events described in clauses (i) through (xii) of
Section 8.1(f) shall have occurred; and (ii) there shall result from any such
event or events the imposition of a Lien, the granting of a security interest,
or a liability or a material risk of incurring a liability in excess of
$500,000; or

(k) Material Adverse Effect: a Material Adverse Effect shall occur; or

(l) Exclusion from Reimbursement Programs: the Borrower or any Subsidiary
becomes excluded from any material healthcare reimbursement program; or

(m) Change of Control: there occurs a Change of Control; or

(n) Management Service Agreement Termination Event: one or more Management
Service Agreement Termination Events occur that relate to one or more Management
Service Agreements that generated at least three percent (3.00%) of the
Consolidated Revenue for the Testing Period most recently ended and that are not
cured within thirty (30) days after the receipt of notice of the termination of
the applicable Management Service Agreements.

Section 10.2. Acceleration, etc. Upon the occurrence of any Event of Default,
and at any time thereafter, if any Event of Default shall then be continuing,
the Administrative Agent shall, upon the written request of the Required
Lenders, by written notice to the Borrower, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent, or any
Lender to enforce its claims against the Borrower or any other Credit Party in
any manner permitted under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreement) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower;

 

111



--------------------------------------------------------------------------------

(c) terminate any Letter of Credit that may be terminated in accordance with its
terms;

(d) direct the Borrower to (and the Borrower hereby agrees that on receipt of
such notice or upon the occurrence of an Event of Default with respect to the
Borrower under Section 10.1(h), it will) Cash Collateralize the Letter of Credit
Outstandings (in an amount equal to the then-Outstanding Amount thereof); and/or

(e) exercise any other right or remedy available under any of the Credit
Documents or applicable law;

provided that, if an Event of Default specified in Section 10.1(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and/or (b) above shall occur
automatically without the giving of any such notice.

Section 10.3. Application of Liquidation Proceeds. All payments and other
amounts received by the Administrative Agent or any Lender through the exercise
of remedies hereunder or under the other Credit Documents or under any other
documents relating to this Agreement shall, unless otherwise required by the
terms of the other Credit Documents or by applicable law, be applied as follows:

(a) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Section 2.9, Section 2.10, Section 3.9 and Section 5.3)
payable to the Administrative Agent in its capacity as such;

(b) second, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses (including attorneys’ fees and amounts due under
Section 2.9, Section 2.10, Section 3.9 and Section 5.3) payable to each Lender
or the Letter of Credit Issuer, ratably among them in proportion to the
aggregate of all such amounts;

(c) third, to the payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the Letter of Credit Issuer in proportion to the aggregate of
all such amounts;

(d) fourth, to the payment of that portion of the Obligations constituting
unpaid principal of the Loans and Unpaid Drawings with respect to Letters of
Credit, ratably among the Lenders and the Letter of Credit Issuer in proportion
to the aggregate of all such amounts;

(e) fifth, to the Administrative Agent for the benefit of the Letter of Credit
Issuer to Cash Collateralize the Stated Amount of outstanding Letters of Credit;

(f) sixth, pro rata to the payment of (A) the amounts due to Designated Hedge
Creditors under Designated Hedge Agreements, and (B) the amounts due to Bank
Product Creditors under the Bank Product Documents;

 

112



--------------------------------------------------------------------------------

(g) seventh, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Credit Documents that are then due and payable to the
Administrative Agent, each Letter of Credit Issuer, the Swing Line Lender, the
Lenders, the Designated Hedge Creditors and the Bank Product Creditors, ratably
based upon the respective aggregate amounts of all such Obligations owing to
them on such date; and

(h) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrower or to whomsoever shall be lawfully entitled thereto.

Subject to Sections 3.8 and 3.9, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Designated Hedge
Agreements under the Bank Product Documents shall be excluded from the
application described above if the Administrative Agent has not received written
notice, prior to any such application, of the existence of such Obligations
together with such supporting documentation as the Administrative Agent may
request, from the applicable Designated Hedge Creditors or Bank Product
Creditors, as the case may be. Each Designated Hedge Creditors or Bank Product
Creditors not a party to this Agreement that has given the required notices
contemplated by the preceding sentence shall, by the provision of any such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article XI hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE XI.

THE ADMINISTRATIVE AGENT

Section 11.1. Appointment and Authority. Each of the Lenders and the Letter of
Credit Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Letter of Credit Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

Section 11.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial

 

113



--------------------------------------------------------------------------------

advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 11.3. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 13.11 and 10.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Letter of Credit Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 11.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic

 

114



--------------------------------------------------------------------------------

message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Letter of Credit Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the Letter of Credit
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the Letter of Credit Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 11.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 11.6. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Letter of Credit Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Letter of
Credit Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Letter of Credit Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Letter of Credit Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and

 

115



--------------------------------------------------------------------------------

become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 13.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Letter of Credit Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Letter of Credit Issuer and Swing Line Lender, (b) the retiring Letter of Credit
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Letter of Credit Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of the retiring Letter of Credit Issuer with
respect to such Letters of Credit.

Section 11.7. Non-Reliance. Each Lender and the Letter of Credit Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Letter of Credit Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

Section 11.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, no Co-Lead Arranger, Co-Documentation Agent nor any Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Letter of Credit Issuer hereunder.

Section 11.9. Collateral and Guaranty Matters. The Lenders and the Letter of
Credit Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination

 

116



--------------------------------------------------------------------------------

of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Letter of Credit
Issuer shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 13.11, if approved, authorized or ratified in
writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.3(c); and

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 11.9.

Section 11.10. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Administrative Agent
to carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereinafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower or any of its Subsidiaries, any of its respective Affiliates or agents,
the Credit Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.

Section 11.11. USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank), shall deliver to Administrative Agent
the certification, or, if applicable, re-certification, certifying that such
Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations, (i) within 10
days after the Closing Date, and (ii) at such other times as are required under
the USA Patriot Act.

 

117



--------------------------------------------------------------------------------

ARTICLE XII.

GUARANTY

Section 12.1. Guaranty by the Borrower. The Borrower hereby unconditionally
guarantees, for the benefit of the Benefited Creditors, all of the following
(collectively, the “Borrower Guaranteed Obligations”): (a) all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued (or
deemed issued) for the benefit of any Letter of Credit Obligor (other than the
Borrower) under this Agreement, (b) all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or
description, and at any time existing owing by any Credit Party (other than the
Borrower) under any Designated Hedge Agreement or any other document or
agreement executed and delivered in connection therewith to any Designated Hedge
Creditor, and (c) all amounts, indemnities and reimbursement obligations, direct
or indirect, contingent or absolute, of every type or description, and at any
time existing owing by any Credit Party (other than the Borrower) under any Bank
Product Document or any other document or agreement executed and delivered in
connection therewith to any Bank Product Creditor in all cases under clauses
(a), (b) or (c) above, whether now existing, or hereafter incurred or arising,
including any such interest or other amounts incurred or arising during the
pendency of any proceeding under any Debtor Relief Law, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code). Upon failure by any Credit Party to pay
punctually any of the Borrower Guaranteed Obligations, the Borrower shall
forthwith on demand by the Administrative Agent pay the amount not so paid at
the place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument.

Section 12.2. Additional Undertaking. As a separate, additional and continuing
obligation, the Borrower unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any Borrower Guaranteed
Obligations not be recoverable from the Borrower under Section 12.1 for any
reason whatsoever (including, without limitation, by reason of any provision of
any Credit Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Credit Documents or any other
applicable agreement or instrument.

Section 12.3. Guaranty Unconditional. The obligations of the Borrower under this
Article shall be unconditional and absolute and, without limiting the generality
of the foregoing shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
to the Borrower Guaranteed Obligations under any agreement or instrument, by
operation of law or otherwise;

 

118



--------------------------------------------------------------------------------

(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Credit Document, or any agreement or instrument evidencing or relating
to any Company Guaranteed Obligation;

(c) any release, non-perfection or invalidity of any direct or indirect security
for the Borrower Guaranteed Obligations under any agreement or instrument
evidencing or relating to any Borrower Guaranteed Obligations;

(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Subsidiary or its assets
or any resulting release or discharge of any obligation of any Credit Party or
other Subsidiary contained in any agreement or instrument evidencing or relating
to any of the Borrower Guaranteed Obligations;

(e) the existence of any claim, set-off or other rights which the Borrower may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other person, whether in connection
herewith or any unrelated transactions;

(f) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, or any provision of applicable law
or regulation purporting to prohibit the payment by any Credit Party of any of
the Borrower Guaranteed Obligations; or

(g) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other person or any other circumstance
whatsoever which might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.

Section 12.4. Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article shall remain in full force and effect
until the Commitments shall have terminated, and the principal of and interest
on the Notes and other Borrower Guaranteed Obligations, and all other amounts
payable by the Borrower, any other Credit Party or other Subsidiary, under the
Credit Documents or any other agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, shall have been paid in full. If at
any time any payment of any of the Borrower Guaranteed Obligations is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Credit Party, the Borrower’s obligations under this
Article with respect to such payment shall be reinstated at such time as though
such payment had been due but not made at such time.

Section 12.5. Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other person, or against any
collateral or guaranty of any other person.

 

119



--------------------------------------------------------------------------------

Section 12.6. Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Borrower shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.

Section 12.7. Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrower under this Article forthwith on demand by the Administrative Agent.

ARTICLE XIII.

MISCELLANEOUS

Section 13.1. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable, documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable, documented fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable, documented out-of-pocket expenses incurred by
the Letter of Credit Issuer in connection with any Letter of Credit Issuance or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the Letter of Credit Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Letter of Credit Issuer), and shall pay
all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the Letter of Credit Issuer, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Letter of
Credit Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or

 

120



--------------------------------------------------------------------------------

instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 5.3), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Letter of Credit Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) The Borrower agrees to pay and hold the Administrative Agent and each of the
Lenders harmless from and against any and all present and future stamp and other
similar taxes with respect to the foregoing matters and save the Administrative
Agent and each of the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay or omission (other than to the
extent attributable to any such indemnified person) to pay such taxes.

(d) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a), (b) or
(c) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Letter of Credit Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Letter of Credit Issuer or such Related Party, as
the case may be, such Lender’s Revolving Facility Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Letter of Credit Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or Letter of Credit Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (d) are subject
to the provisions of Section 2.6(a).

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower nor any other Credit Party shall assert,
and each of them hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in

 

121



--------------------------------------------------------------------------------

connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(f) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(g) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent the Letter of Credit Issuer and the Swing Line Lender,
the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 13.2. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each Letter of Credit Issuer is hereby authorized at
any time or from time to time, without presentment, demand, protest or other
notice of any kind to the Borrower or to any other person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender or such Letter of Credit Issuer (including, without
limitation, by branches, agencies and Affiliates of such Lender or Letter of
Credit Issuer wherever located) to or for the credit or the account of the
Borrower against and on account of the Obligations and liabilities of the
Borrower to such Lender or Letter of Credit Issuer under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations the Borrower purchased by such Lender or Letter of Credit Issuer
pursuant to Section 13.5(c), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not such Lender or Letter of Credit Issuer shall have
made any demand hereunder and although said Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured. Each Lender and Letter of
Credit Issuer agrees to promptly notify the Borrower after any such set off and
application, provided, however, that the failure to give such notice shall not
affect the validity of such set off and application.

Section 13.3. Equalization.

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), Letter of Credit Participations, Swing Loan Participations or
Fees (other than Fees that are intended to be paid solely to the Administrative
Agent or a Letter

 

122



--------------------------------------------------------------------------------

of Credit Issuer and amounts payable to a Lender under Article III), of a sum
that with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount.

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

(c) Limitations. The provisions of this Section shall not be construed to apply
to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 5.4, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in Letter of Credit Outstandings or Swing
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).

(d) Consent. Each Loan Party consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 13.4. Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, any other Credit Party, the Administrative Agent, the
Letter of Credit Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 13.4; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

123



--------------------------------------------------------------------------------

(b) Receipt of Notices. Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (c) below, shall be
effective as provided in such subsection (c).

(c) Electronic Communications. Notices and other communications to the Lenders
and the Letter of Credit Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Articles II through V if such Lender or the Letter of Credit
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Articles by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Letter of Credit Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Letter of Credit Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

124



--------------------------------------------------------------------------------

(e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Letter of
Credit Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the Letter
of Credit Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(f) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the Letter of Credit Issuer and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Borrowing Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the Letter of Credit Issuer, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 13.5. Benefit of Agreement.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security

 

125



--------------------------------------------------------------------------------

interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Letter of Credit
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including for
purposes of this subsection (b), participations in Letter of Credit Outstandings
and in Swing Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment (if any) under any facility and the Loans at the time owing
to it under such facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date,
shall not be less than $5,000,000 unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to rights in respect
of the Swing Line Lender’s rights and obligations in respect of Swing Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among its Term Loans and Revolving Loans on a non-pro rata basis;

 

126



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) days after having
received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the Letter of Credit Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Facility.

(iv) Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or

 

127



--------------------------------------------------------------------------------

subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.9, 2.10, 3.9, 5.3 and 13.1 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Lender Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and Letter of Credit Outstandings owing to, each Lender pursuant to the
terms hereof from time to time (the “Lender Register”). The entries in the
Lender Register shall be conclusive, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Lender
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Lender Register information regarding
the designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Lender Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries)

 

128



--------------------------------------------------------------------------------

(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s Letter of Credit Participations and/or
Swing Loan Participations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Letter of Credit Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 13.11 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.9, 2.10, 3.9 and 5.3 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.2 as though it were a Lender, provided
such Participant agrees to be subject to Section 13.3 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.9, 2.10, 3.9 or 5.3 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that is not a United States person shall not be entitled to the
benefits of Section 5.3 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 5.3(b) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as Letter of Credit Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as Letter of Credit Issuer and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender. In the
event of any such resignation as Letter of Credit Issuer or Swing Line Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor
Letter of Credit Issuer or Swing Line Lender hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as Letter of Credit Issuer or Swing Line Lender,
as the case may be. If Bank of America resigns Letter of Credit Issuer, it shall
retain all the rights, powers, privileges and duties of the Letter of Credit
Issuer hereunder

 

129



--------------------------------------------------------------------------------

with respect to all Letters of Credit outstanding as of the effective date of
its resignation as Letter of Credit Issuer and all Letter of Credit Outstandings
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unpaid Drawings pursuant to
Section 3.9. If Bank of America resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.4(b). Upon the appointment of a successor Letter of Credit Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Letter of
Credit Issuer or Swing Line Lender, as the case may be, and (b) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

Section 13.6. No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any Letter of Credit Issuance shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or any Letter of Credit Issuer may have had
notice or knowledge of such Default or Event of Default at the time. The rights
and remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Letter of Credit Issuer; provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) the
Letter of Credit Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Letter of Credit
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 13.2 (subject to the terms of Section 13.3), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person

 

130



--------------------------------------------------------------------------------

acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 13.3, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Section 13.7. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION
OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE). TO THE FULLEST EXTENT
PERMITTED BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS. THE BORROWER
AND EACH OTHER CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(b) THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

131



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 13.4. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 13.8. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

Section 13.9. Integration. This Agreement, the Advance Funding Documentation,
the other Credit Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent, for its own account and benefit and/or
for the account, benefit of, and distribution to, the Lenders, constitute the
entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof or thereof.

Section 13.10. Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 13.11. Amendment or Waiver.

(a) Neither this Agreement nor any other Credit Document, nor any terms hereof
or thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrower and the Required Lenders, or by the Administrative Agent acting at the
written direction of the Required Lenders, provided that

(i) no change, waiver or other modification shall:

(A) increase the Commitment of any Lender hereunder, without the written consent
of such Lender;

 

132



--------------------------------------------------------------------------------

(B) extend or postpone the Revolving Facility Termination Date, the Term Loan
Maturity Date or the maturity date provided for herein that is applicable to any
Loan of any Lender, extend or postpone the expiration date of any Letter of
Credit as to which such Lender is a Letter of Credit Participant beyond the
latest expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the written consent of such
Lender;

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend the time of payment of, or excuse the payment of, interest
thereon (other than as a result of (x) waiving the applicability of any
post-default increase in interest rates and (y) any amendment or modification of
defined terms used in financial covenants) without the written consent of such
Lender;

(D) reduce the amount of any Unpaid Drawing as to which any Lender is a Letter
of Credit Participant, or reduce the rate or extend the time of payment of, or
excuse the payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; and

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender (other than a Defaulting Lender) affected
thereby,

(A) release the Borrower from any of its obligations hereunder;

(B) release the Borrower from its guaranty obligations under Article XII or
release any Credit Party from the Subsidiary Guaranty, except in accordance with
Section 11.9 or otherwise in connection with a transaction permitted under this
Agreement;

(C) release all or any substantial portion of the Collateral, except in
accordance with a transaction, or as otherwise, permitted under this Agreement;

(D) amend, modify or waive any provision of this Section 13.11, Section 10.3 or
Section 13.5(b)(v), or any other provision of any of the Credit Documents
pursuant to which the consent or approval of all Lenders, or a number or
specified percentage or other required grouping of Lenders or Lenders having
Commitments, is by the terms of such provision explicitly required;

 

133



--------------------------------------------------------------------------------

(E) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders;

(F) amend, modify or waive any provision of Section 2.2, Section 2.6(b),
Section 5.2(b), Section 5.2(e), Section 10.3 or Section 13.1(d), in each case
subject to the provisions of Section 5.4 and 5.5 and solely to the extent any
such section addresses the pro rata treatment of Lenders or the pro rata sharing
of payments amongst the Lenders; or

(G) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement; or

(H) waive any condition set forth in Section 6.1(a).

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section 13.11 shall be effective
only in the specific instance and for the specific purpose for which it was
given or made.

(b) No provision of Article III or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
(x) any Letter of Credit Issuer adversely affected thereby or (y) the
Administrative Agent, respectively.

(c) No provision of Article XI may be amended without the consent of the
Administrative Agent and no provision of Section 2.4 may be amended without the
consent of the Swing Line Lender.

(d) No change in, or waiver or other modification otherwise affecting, the
amount or time of payment of the Scheduled Repayments provided for in
Section 5.1(b) to which a Lender shall be entitled shall be made without the
written consent of each Lender with a Term Commitment and the Required Lenders.

(e) To the extent the Required Lenders (or all of the Lenders, or all of the
Lenders (other than any Defaulting Lender), as applicable, as shall be required
by this Section 13.11) waive the provisions of Section 9.2 hereof with respect
to the sale, transfer or other disposition of any Collateral, or any Collateral
is sold, transferred or disposed of as permitted by Section 9.2 hereof, (i) such
Collateral shall be sold, transferred or disposed of free and clear of the Liens
created by the respective Security Documents; (ii) if such Collateral includes
all of the capital stock of a Subsidiary that is a party to the Subsidiary
Guaranty or whose stock is pledged pursuant to the Security Agreement, such
capital stock shall be released from the Security Agreement and such Subsidiary
shall be released from the Subsidiary Guaranty; and (iii) the Administrative
Agent shall be authorized to take actions deemed appropriate by it in order to
effectuate the foregoing.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification

 

134



--------------------------------------------------------------------------------

requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Section 13.12. Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Section 2.9, Section 2.10, Section 3.9 and
Section 5.3 (subject to the limitations set forth Section 2.9(d)), Section 11.7
or Section 13.1(f) shall survive the execution and delivery of this Agreement
and the making and repayment of the Obligations.

Section 13.13. Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender, provided that the Borrower shall not be responsible for costs arising
under Section 2.9 resulting from any such transfer (other than a transfer
pursuant to Section 2.11) to the extent not otherwise applicable to such Lender
prior to such transfer.

Section 13.14. Confidentiality.

(a) Each of the Administrative Agent, the Lenders and the Letter of Credit
Issuer agrees to maintain the confidentiality of the Confidential Information
(as defined below), except that Confidential Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.13 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Confidential Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Letter of Credit Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Confidential Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Letter of Credit Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.

 

135



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the Letter of Credit Issuer
acknowledges that (a) the Confidential Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

Section 13.15. Limitations on Liability of the Letter of Credit Issuers. The
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letters of
Credit. Neither any Letter of Credit Issuer nor any of its officers or directors
shall be liable or responsible for: (a) the use that may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (b) the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by a
Letter of Credit Issuer against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the Letter of Credit Obligor shall have a claim against a
Letter of Credit Issuer, and a Letter of Credit Issuer shall be liable to such
Letter of Credit Obligor, to the extent of any direct, but not consequential,
damages suffered by such Letter of Credit Obligor that such Letter of Credit
Obligor proves were caused by (i) such Letter of Credit Issuer’s willful
misconduct or gross negligence in determining whether documents presented under
a Letter of Credit comply with the terms of such Letter of Credit or (ii) such
Letter of Credit Issuer’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit. In furtherance
and not in limitation of the foregoing, a Letter of Credit Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

Section 13.16. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any Letter of Credit Issuer
or any other person against the Administrative Agent, any Letter of Credit
Issuer, or any other Lender or the Affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Credit Documents, or any act, omission or
event occurring in connection therewith; and each of the Borrower, each Lender,
the Administrative Agent and each Letter of Credit Issuer hereby, to the fullest
extent permitted under applicable law, waives, releases and agrees not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 13.17. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such person

 

136



--------------------------------------------------------------------------------

may act) retained by the Administrative Agent or any Lender with respect to the
transactions contemplated by the Credit Documents shall have the right to act
exclusively in the interest of the Administrative Agent or such Lender, as the
case may be, and shall have no duty of disclosure, duty of loyalty, duty of
care, or other duty or obligation of any type or nature whatsoever to the
Borrower, to any of its Subsidiaries, or to any other person, with respect to
any matters within the scope of such representation or related to their
activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

Section 13.18. Lenders and Agent Not Fiduciary to Borrower, etc.

(a) The relationship among the Borrower and its Subsidiaries, on the one hand,
and the Letter of Credit Issuer and the Lenders, on the other hand, is solely
that of debtor and creditor, and Letter of Credit Issuer and the Lenders have no
fiduciary or other special relationship with the Borrower and its Subsidiaries,
and no term or provision of any Credit Document, no course of dealing, no
written or oral communication, or other action, shall be construed so as to deem
such relationship to be other than that of debtor and creditor.

(b) In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Credit Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Co-Lead Arrangers and the other agents party
hereto are arm’s-length commercial transactions between the Borrower, each other
Credit Party and their respective Affiliates, on the one hand, and the
Administrative Agent the Co-Lead Arrangers and such other agents, on the other
hand, (B) each of the Borrower and the other Credit Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Credit Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each Co-Lead Arranger, each other agent and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Credit Party or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Co-Lead Arrangers, the other agents party hereto nor
any Lender has any obligation to the Borrower, any other Credit Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Co-Lead Arrangers, the other
agents party hereto, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Credit Parties and their respective Affiliates, and
neither the Administrative Agent, the Co-Lead Arrangers, the other agents party
hereto nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Credit Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and the other Credit
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Co-Lead Arrangers, the other agents party hereto and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

137



--------------------------------------------------------------------------------

Section 13.19. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Event, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 13.20. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 13.21. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 13.22. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 13.23. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the Letter of Credit
Issuer or any Lender, or the Administrative Agent, the Letter of Credit Issuer
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the Letter of Credit Issuer
or such Lender in

 

138



--------------------------------------------------------------------------------

its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the Letter of Credit Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. The obligations of the Lenders and the Letter of Credit Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 13.24. USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

Section 13.25. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 13.26. Press Releases and Related Matters. The Borrower and the other
Credit Parties each hereby agree that the Administrative Agent, the Co-Lead
Arrangers or any Lender may use the name, logo or other identifying information
or trademark of the Borrower or any other Credit Party solely in connection with
a press release, “tombstone” or similar advertisements, or in connection with
other disclosure to the “gold sheets” or similar bank trade publications with
respect to this Agreement.

[Remainder of page intentionally left blank]

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

THE BORROWER: AMERICAN DENTAL PARTNERS, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President, Planning and Investment THE
SUBSIDIARY GUARANTORS: ADP OF NEW YORK, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ALABAMA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
CALIFORNIA, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS (Cont’d): AMERICAN DENTAL PARTNERS OF FLORIDA, LLC By:
 

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
LOUISIANA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MARYLAND, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MICHIGAN, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MISSOURI, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS (Cont’d): AMERICAN DENTAL PARTNERS OF NORTH CAROLINA,
LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
OKLAHOMA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
PENNSYLVANIA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
TENNESSEE, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PROFESSIONAL
SERVICES, LLC By:  

/s/ Ian H. Brock

Name:   Breht T. Feigh Title:   Vice President



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS (Cont’d): APPLE PARK ASSOCIATES, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ARIZONA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
WISCONSIN, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF TEXAS,
LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President VOSS DENTAL LAB, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS (Cont’d): ADP-CFK, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President CARE FOR KIDS — USA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President CARE FOR KIDS OF ARIZONA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MINNESOTA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President ZETASYS, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President CFK OF TEXAS, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS (Cont’d): FOCUS PRACTICE CONSULTANTS, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ George S. Carey

Name:  

George S. Carey

Title:  

Assistant Vice President



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender, the Letter of Credit Issuer, and
Swing Line Lender By:  

/s/ Linda Alto

Name:  

Linda Alto

Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDERS (Cont’d): RBS CITIZENS, N.A. By:  

/s/ Michael Ouellet

Name:  

Michael Ouellet

Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDERS (Cont’d): KEYBANK NATIONAL ASSOCIATION By:  

/s/ Sukanya V. Raj

Name:  

Sukanya V. Raj

Title:  

Vice President & Portfolio Manager



--------------------------------------------------------------------------------

LENDERS (Cont’d): WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ David M. Crane

Name:  

David M. Crane

Title:  

Vice President



--------------------------------------------------------------------------------

LENDERS (Cont’d): TORONTO DOMINION (NEW YORK) LLC By:  

/s/ Jackie Barrett

Name:  

Jackie Barrett

Title:  

Authorized Signatory



--------------------------------------------------------------------------------

LENDERS (Cont’d): UNION BANK, N.A. By:  

/s/ Erik Allan

Name:  

Erik Allan

Title:  

Vice President



--------------------------------------------------------------------------------

LENDERS (Cont’d): REGIONS BANK By:  

/s/ Kap Yarbrough

Name:  

Kap Yarbrough

Title:  

Vice President



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING FACILITY NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                 or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of May 7,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, Subsidiaries of the Borrower
from time to time party thereto as Subsidiary Guarantors, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Letter of
Credit Issuer and Swing Line Lender, and the other agents and arrangers from
time to time party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Facility Note is one of the Revolving Facility Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Facility Note is also entitled to the benefits of the Subsidiary
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Facility Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Revolving Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Facility Note and endorse
thereon the date, amount and maturity of its Revolving Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Facility Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

AMERICAN DENTAL PARTNERS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal  or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                       
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                        



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swing Loans from time to time made by the Swing Line
Lender to the Borrower under that certain Credit Agreement, dated as of May 7,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, Subsidiaries of the Borrower
from time to time party thereto as Subsidiary Guarantors, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Letter of
Credit Issuer and Swing Line Lender, and the other agents and arrangers from
time to time party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Swing Line Lender in Dollars in immediately available funds
at the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Swing Line Note is entitled to the benefits of the Agreement and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This Swing Line Note is also entitled to the benefits of the Subsidiary
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Swing Line Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Swing Loans
made by the Swing Line Lender shall be evidenced by one or more loan accounts or
records maintained by the Swing Line Lender in the ordinary course of business.
The Swing Line Lender may also attach schedules to this Swing Line Note and
endorse thereon the date, amount and maturity of its Swing Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

AMERICAN DENTAL PARTNERS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal  or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                       
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                        



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF TERM NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                 or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of May 7, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, Subsidiaries of the Borrower from time to
time party thereto as Subsidiary Guarantors, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, Letter of Credit Issuer
and Swing Line Lender, and the other agents and arrangers from time to time
party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Subsidiary Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Each Term Loan made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Term Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

AMERICAN DENTAL PARTNERS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal  or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                       
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                        



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF NOTICE OF BORROWING

                    , 20    

Bank of America, N.A., as Administrative Agent for the Lenders party to the
Credit Agreement referred to below 101 N Tryon Street Charlotte, NC 28255

 

  Re: Notice of Borrowing under the Credit Agreement Referred to Below

Ladies and Gentlemen:

The undersigned, American Dental Partners, Inc., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of May 7, 2010 (as may be
amended, modified, supplemented or amended and restated from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the lending institutions from time to time party
thereto (the “Lenders”), Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and as the Letter of Credit Issuer and
the Swing Line Lender; Banc of America Securities LLC, RBS Securities Inc., and
KeyBank National Association, as co-lead arrangers and co-book managers
(collectively, in such capacities, the “Co-Lead Arrangers”); Wells Fargo Bank,
National Association and TD Securities (USA) LLC, as co-documentation agents
(collectively, in such capacity, the “Co-Documentation Agents”); and RBS
Citizens, N.A. and KeyBank National Association, as co-syndication agents
(collectively, in such capacity, the “Syndication Agents”), and hereby gives you
notice, irrevocably, pursuant to Section 2.5(b) of the Credit Agreement, that
the undersigned hereby requests one or more Borrowings under the Credit
Agreement, and in that connection therewith sets forth in Schedule 1 attached
hereto the information relating to each such Borrowing (collectively the
“Proposed Borrowing”) as required by Section 2.5(b) of the Credit Agreement.

The undersigned hereby specifies that the Proposed Borrowing will consist of
Loans as indicated in Schedule 1 attached hereto.



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions specified in
Section 6.02(b) of the Credit Agreement shall be satisfied on and as of the date
of the Proposed Borrowing:

 

Very truly yours, AMERICAN DENTAL PARTNERS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1

BORROWING SCHEDULE

Proposed Borrowing #1:

 

Business Day of Proposed
Borrowing

  

Type of Loans

   Aggregate
Amount
of Loans   

Interest Period

if Loans are

Eurodollar

Loans

   Swing Line
Maturity Date if
Loans are Swing
Loans

 

            , 20    

  

Base Rate Loans

 

Eurodollar Loans

 

Swing Loans

[Circle one of

above]

  

 

$

 

                    

  

One Month

 

Two Months

 

Three Months

 

Six Months

 

[Circle one of

above]

  

 

            , 20    

Proposed Borrowing #2:

 

Business Day of Proposed
Borrowing

  

Type of Loans

   Aggregate
Amount
of Loans   

Interest Period

if Loans are

Eurodollar

Loans

   Swing Line
Maturity Date if
Loans are Swing
Loans

 

            , 20    

  

Base Rate Loans

 

Eurodollar Loans

 

Swing Loans

 

[Circle one of

above]

  

 

$

 

                    

  

One Month

 

Two Months

 

Three Months

 

Six Months

 

[Circle one of

above]

  

 

            , 20    



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF NOTICE OF CONTINUATION OR CONVERSION

                    , 20    

Bank of America, N.A. as Administrative Agent for the Lenders party to the
Credit Agreement referred to below 101 N Tryon Street Charlotte, NC 28255

 

  Re: Notice of Continuation or Conversion under the Credit Agreement Referred
to Below

Ladies and Gentlemen:

The undersigned, American Dental Partners, Inc., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of May 7, 2010 (as may be
amended, modified, supplemented or amended and restated from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the lending institutions from time to time party
thereto (the “Lenders”), Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and as the Letter of Credit Issuer and
the Swing Line Lender; Banc of America Securities LLC, RBS Securities Inc., and
KeyBank National Association, as co-lead arrangers and co-book managers
(collectively, in such capacities, the “Co-Lead Arrangers”); Wells Fargo Bank,
National Association and TD Securities (USA) LLC, as co-documentation agents
(collectively, in such capacity, the “Co-Documentation Agents”); and RBS
Citizens, N.A. and KeyBank National Association, as co-syndication agents
(collectively, in such capacity, the “Syndication Agents”), and hereby gives you
notice, irrevocably, pursuant to Section 2.12(b) of the Credit Agreement, that
the undersigned hereby requests one or more Continuations or Conversions of
Loans, consisting of one Type of Loan, pursuant to Section 2.12(a) of the Credit
Agreement, and in that connection therewith has set forth in Schedule 1 attached
hereto the information required pursuant to such Section 2.12(b) of the Credit
Agreement relating to each such Continuation or Conversion.

The undersigned hereby represents and warrants that the conditions specified in
Section 6.02(b) of the Credit Agreement shall be satisfied on and as of the date
of the Continuation or Conversion.

 

Very truly yours, AMERICAN DENTAL PARTNERS, INC. By:  

 

Name:  

 

Title:  

 

Schedule 1

 

  1. The Type[s] of Loan[s] to be [Continued] [Converted] [is a] [are]
[Eurodollar Loan[s]][Base Rate Loan[s]].



--------------------------------------------------------------------------------

  2. The date on which the [respective] Loan to be [Continued] [Converted] was
made is [                    .]

 

  3. The date on which the [respective] Loan is to be [Continued] [Converted] is
[                            .]

 

  4. The Aggregate amount of [the] [each] Loan is [$                    .]

 

  5. [[The [new] Interest Period for the [respective] Loan is
[                    .]

 

  [6. The Type of Loan into which the [respective] Loan[s] [is] [are] to be
Converted is Eurodollar Loan.]



--------------------------------------------------------------------------------

EXHIBIT C-1

 

 

FORM OF

SUBSIDIARY GUARANTY

 

 

Please see attached.

SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY, dated as of May 7, 2010 (as may be amended, restated,
modified or supplemented from time to time, this “Guaranty”), made by (i) each
of the undersigned (each, a “Guarantor” and collectively, the “Guarantors” and
such terms shall include an Additional Guarantor that becomes a party to this
Guaranty pursuant to Section 16 hereof), with (ii) Bank of America, N.A., as
Administrative Agent (herein, together with its successors and assigns in such
capacity, the “Administrative Agent”), for the benefit of the Creditors (as
defined below):

PRELIMINARY STATEMENTS:

(1) Except as otherwise defined herein, terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Section 1 hereof.

(2) This Guaranty is made pursuant to the Credit Agreement, dated as of the date
hereof (as may be amended or otherwise modified, restated, replaced or amended
and restated from time to time, the “Credit Agreement”), among American Dental
Partners, Inc., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the lenders from time to time party thereto (together
with their successors and assigns, the “Lenders”), and the Administrative Agent.

(3) Each Guarantor is a direct or indirect Subsidiary of the Borrower. This
Guaranty is one of the Credit Documents referred to in the Credit Agreement.

(4) It is a condition to the making of Loans and Letter of Credit Issuances
under the Credit Agreement that each Guarantor shall have executed and delivered
this Guaranty.

(5) Each Guarantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Guaranty in order to satisfy the condition
described in the preceding paragraph and to induce the Creditors to extend the
Credit Document Obligations and the Designated Hedge Document Obligations.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent and the other Creditors and hereby covenants and agrees
with the Administrative Agent and each other Creditor as follows:

Section 13.27. Certain Definitions. As used in this Guaranty, the following
terms shall have the meanings herein specified unless the context otherwise
requires:

“Additional Guarantor” has the meaning provided in Section 16.

“Bank Products” means treasury management, cash management, deposit,
disbursement or other bank account services, credit card or purchase card
programs or other similar banking products.

“Bank Product Creditor” means each Lender or Affiliate of a Lender that is a
provider of Bank Products to the Borrower or any Guarantor pursuant to any Bank
Product Document.

“Bank Product Document” means any document, instrument or agreement executed and
delivered in connection with any Bank Product Obligations provided by a Bank
Product Creditor to the Borrower or any Guarantor.

“Bank Product Obligations” means all obligations and liabilities owing by the
Borrower or any Guarantor in respect of any Bank Products, in all cases whether
now existing, or hereafter incurred or arising, including any such amounts
incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code.

“Credit Document Obligations” shall mean all Obligations (other than Bank
Product Obligations and Designated Hedge Document Obligations), including
without limitation, all of the following:

(a) the principal of and interest on the Notes issued by, and the Loans made to,
the Borrower under the Credit Agreement,

(b) all Letter of Credit Outstandings and other amounts owing with respect to
Letters of Credit issued under the Credit Agreement, and

(c) all other obligations and liabilities owing by the Borrower and the other
Credit Parties to the Administrative Agent, any Letter of Credit Issuer or any
of the Lenders under the Credit Agreement and the other Credit Documents to
which the Borrower or any other Credit Party is now or may hereafter become a
party (including, without limitation, indemnities, Fees and other amounts
payable thereunder), whether primary, secondary, direct, contingent, fixed or
otherwise, in all cases whether now existing, or hereafter incurred or arising,
including any such interest or other amounts incurred or arising during the
pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code.

“Creditor” shall mean the Administrative Agent, each Letter of Credit Issuer,
the Swing Line Lender, the Lenders, the Designated Hedge Creditors, the Bank
Product Creditors and the respective successors and assigns of each of the
foregoing (but in the case of a successor or assign



--------------------------------------------------------------------------------

of a Designated Hedge Creditor or a Bank Product Creditor, as applicable, solely
to the extent such successor or assign meets the definition of a Designated
Hedge Creditor or a Bank Product Creditor, as applicable).

“Designated Hedge Creditor” shall mean each Lender or Affiliate of a Lender that
participates as a counterparty to the Borrower or any Guarantor pursuant to any
Designated Hedge Document.

“Designated Hedge Document” shall mean and include (i) each Designated Hedge
Agreement to which the Borrower or any Guarantor is now or may hereafter become
a party, and (ii) each confirmation, transaction statement or other document
executed and delivered in connection therewith to which the Borrower or any
Guarantor is now or may hereafter become a party.

“Designated Hedge Document Obligations” shall mean, collectively, all
obligations and liabilities owing by the Borrower or any Guarantor under all
existing and future Designated Hedge Documents, in all cases whether now
existing, or hereafter incurred or arising, including any such amounts incurred
or arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.

“Guaranteed Documents” shall mean, collectively, (i) the Credit Agreement, the
Notes and the other Credit Documents to which the Borrower or any of its
Subsidiaries is now or may hereafter become a party, (ii) each Designated Hedge
Agreement and other Designated Hedge Document to which the Borrower or any
Guarantor is now or may hereafter become a party and (iii) each Bank Product
Document to which the Borrower or any Guarantor is now or may hereafter become a
party.

“Guaranteed Obligations” shall mean all Obligations, including, without
limitation, the Credit Document Obligations, the Designated Hedge Document
Obligations and the Bank Product Obligations.

“Guaranty Supplement” has the meaning provided in Section 16.

“Subordinated Obligations” shall have the meaning given to such term in
Section 3 hereof.

“Taxes” has the meaning specified in Section 26(a) hereof.

Section 13.28. Guaranty by the Guarantors, etc.

(a) Each Guarantor, jointly and severally, irrevocably and unconditionally
guarantees: (i) to the Administrative Agent, for the benefit of the Creditors,
the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all of the Guaranteed Obligations. Such guaranty
is an absolute, unconditional, present and continuing guaranty of payment and
not of collectibility and is in no way conditioned or contingent upon any
attempt to collect from the Borrower or any other Subsidiary or Affiliate of the
Borrower, or any other action, occurrence or circumstance whatsoever. If an
Event of Default shall occur and be continuing under the Credit Agreement or any
payment default shall occur and be outstanding under any Designated Hedge
Document, each Guarantor will, immediately upon (and in any event no later than
two Business Days following) its receipt of written notice from the
Administrative Agent demanding payment hereunder, pay



--------------------------------------------------------------------------------

to the Administrative Agent, for the benefit of the Creditors, in immediately
available funds, at the Payment Office, such amount of the Guaranteed
Obligations as the Administrative Agent shall specify in such notice.

(b) In addition to the foregoing, each Guarantor also, jointly and severally,
irrevocably and unconditionally guarantees that each of the terms, conditions,
covenants and agreements of the Borrower under the Credit Agreement, and of the
Borrower and the other Credit Parties under the other Guaranteed Documents, will
be duly and punctually performed and observed strictly in accordance with the
terms thereof and that if for any reason whatsoever the Borrower or the other
Credit Parties shall fail to do so, such Guarantor shall duly and punctually
perform and observe, or cause the Borrower or such other Credit Party, as
applicable, to duly and punctually perform and observe, the same. Such guaranty
is an absolute, unconditional, present and continuing guaranty of performance
and is in no way conditioned or contingent upon any attempt to enforce
performance by the Borrower or any other Subsidiary or Affiliate of the
Borrower, or any other act, occurrence or circumstance whatsoever.

(c) In addition to the foregoing, each Guarantor, jointly and severally,
unconditionally and irrevocably, guarantees to the Creditors the payment of any
and all Guaranteed Obligations of the Borrower and each other Credit Party,
whether or not due or payable by the obligor thereon, upon the occurrence in
respect of the Borrower, any other Credit Party or other applicable obligor of
any bankruptcy or insolvency proceeding or case under the Bankruptcy Code, and
unconditionally and irrevocably, jointly and severally, promises to pay such
Guaranteed Obligations to the Administrative Agent, for the benefit of the
Creditors, on demand, in such currency and otherwise in such manner as is
provided in the Guaranteed Documents governing such Guaranteed Obligations.

(d) As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Creditors, that, should any amounts constituting Guaranteed Obligations not be
recoverable from the Borrower or any other Credit Party for any reason
whatsoever (including, without limitation, by reason of any provision of any
Guaranteed Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other person, each Guarantor, jointly and
severally, as sole, original and independent obligor, upon demand by the
Administrative Agent, will make payment to the Administrative Agent, for the
account of the Creditors, of all such obligations not so recoverable by way of
full indemnity, in such currency and otherwise in such manner as is provided in
the Guaranteed Documents.

(e) Each Guarantor understands, agrees and confirms that the Administrative
Agent and the other Creditors may enforce this Guaranty up to the full amount of
the Guaranteed Obligations against any Guarantor without proceeding against any
other Guarantor, the Borrower or any other person, or against any security or
other collateral.

(f) All payments by each Guarantor under this Guaranty shall be made to the
Administrative Agent, for the benefit of the Creditors, in such currency and
otherwise in such manner as is provided in the Guaranteed Documents to which
such payments relate.

Section 13.29. Subordination.

(a) Any Indebtedness or other obligations or liabilities of the Borrower now or
hereafter held by any Guarantor (collectively, “Subordinated Obligations”) are
hereby subordinated to the Guaranteed Obligations (but solely to the extent
constituting a guaranty of any obligation of the Borrower



--------------------------------------------------------------------------------

to any Creditor); and such Subordinated Obligations of the Borrower to any
Guarantor, if the Administrative Agent, after an Event of Default has occurred,
so requests, shall be collected, enforced and received by such Guarantor as
trustee for the Administrative Agent and the other Creditors and be paid over to
the Administrative Agent, for the benefit of the Creditors, on account of the
Indebtedness of the Borrower owing under the Guaranteed Documents to the
Administrative Agent and to the other Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by any Guarantor of any note
or negotiable instrument evidencing any Subordinated Obligation of the Borrower
to such Guarantor, such Guarantor shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination.

(b) If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Creditor or to any other person pursuant to or
in respect of this Guaranty, any reimbursement or similar claim that such
Guarantor may have against the Borrower by reason thereof shall be subject and
subordinate to the prior termination of all of the Commitments and indefeasible
payment in full of all Guaranteed Obligations.

Section 13.30. Guarantors’ Obligations Absolute, etc. The obligations of each
Guarantor under this Guaranty shall be absolute and unconditional, shall not be
subject to any counterclaim, setoff, deduction or defense based on any claim
such Guarantor may have against the Borrower or any other person, including,
without limitation, the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Guarantor, and shall remain in full force
and effect without regard to, and shall not be released, suspended, abated,
deferred, reduced, limited, discharged, terminated or otherwise impaired or
adversely affected by any circumstance or occurrence whatsoever, other than
indefeasible payment in full of, and complete performance of, all of the
Guaranteed Obligations, including, without limitation:

(a) any increase in the amount of the Guaranteed Obligations outstanding from
time to time, including, without limitation, any increase in the aggregate
outstanding amount of the Loans and Letters of Credit above any specific maximum
amount referred to herein or in the Credit Agreement as in effect on the date
hereof, and any increase in any interest rate, Fee or other amount applicable to
any portion of the Guaranteed Obligations or otherwise payable under any
Guaranteed Document;

(b) any direction as to the application of any payment by the Borrower or by any
other person;

(c) any incurrence of additional Guaranteed Obligations at any time or under any
circumstances, including, without limitation, (i) during the continuance of a
Default or Event of Default, (ii) at any time when all conditions to such
incurrence have not been satisfied, or (iii) in excess of any borrowing base,
sublimit or other limitations contained in the Credit Agreement or any of the
other Guaranteed Documents;

(d) any renewal or extension of the time for payment or maturity of any of the
Guaranteed Obligations, or any amendment or modification of, or addition or
supplement to, or deletion from, the Credit Agreement, any other Guaranteed
Document, or any other instrument or agreement applicable to the Borrower or any
other person, or any part thereof, or any assignment, transfer or other
disposition of any thereof;

(e) any failure of the Credit Agreement, any other Guaranteed Document, or any
other instrument or agreement applicable to the Borrower or any other person, to
constitute the legal, valid and binding agreement or obligation of any party
thereto, enforceable in accordance with its terms, or any irregularity in the
form of any Guaranteed Document;



--------------------------------------------------------------------------------

(f) any failure on the part of the Borrower or any other person to perform or
comply with any term or provision of the Credit Agreement, any other Guaranteed
Document, or any other instrument or agreement entered into in connection
therewith;

(g) any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) the Credit Agreement, any other Guaranteed Document, or any other instrument
or agreement entered into in connection therewith, or (ii) any obligation or
liability of the Borrower or any other person;

(h) any exercise or non-exercise of any right, power or remedy under or in
respect of the Credit Agreement, any other Guaranteed Document, or any other
instrument or agreement entered into in connection therewith, or any other
obligation or liability incurred in connection therewith, including, without
limitation, (i) any failure of the Administrative Agent or any other Creditor to
give notice of any Default or Event of Default under any Guaranteed Document, or
to advance funds for the protection or preservation of, or provision of
insurance for, or payment of taxes on, any property that is collateral security
for any of the Guaranteed Obligations, and (ii) any act or failure to act on the
part of the Administrative Agent or any other Creditor, in any manner referred
to in this Guaranty, or otherwise, that may deprive such Guarantor of its right
to (A) subrogation against the Borrower to recover full reimbursement or
indemnity for any payments made pursuant to this Guaranty, or (B) contribution
from any other Guarantor for any such payments made by it, or that otherwise may
adversely affect the amount recoverable upon the exercise of any such right of
subrogation or contribution;

(i) any application of any amounts by whomsoever paid or howsoever realized to
the Guaranteed Obligations or any other liabilities owed to the Administrative
Agent or any other Creditor, regardless of the order or priority of any such
application, and regardless of what liabilities of the Borrower or any other
person remain unpaid;

(j) any settlement or compromise of any of the Guaranteed Obligations, any
security therefor or guaranty thereof;

(k) any payment made to the Administrative Agent or any other Creditor on the
Guaranteed Obligations that the Administrative Agent or any other Creditor
repays, returns or otherwise restores to the Borrower or any other applicable
obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding;

(l) any subordination of any of the claims of the Administrative Agent or any
other Creditor to any claims of any creditors of the Borrower or any other
person, or any subordination of any liens or security interests in favor of the
Administrative Agent or any other Creditor to any liens or security interests of
any other person;

(m) any sale, exchange, release, surrender or foreclosure of, or any realization
upon, or other dealing with, in any manner and in any order, any property,
rights or interests by whomsoever at any time granted, assigned, pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations, or any
other liabilities or obligations (including any of those hereunder), or any
portion of any thereof;

(n) the existence of any right of setoff, offset or banker’s lien, or any
failure to exercise rights in respect thereof, or any release thereof;



--------------------------------------------------------------------------------

(o) any furnishing of any new or additional security or any new or additional
guaranty to or for the benefit of any Creditor, or any acceptance thereof,
including, without limitation, any addition of any Guarantor to this Guaranty;

(p) any release of any security or any guaranty by or at the direction of the
Administrative Agent or any other Creditor, or any release or discharge of, or
limitation of recourse against, any person furnishing any security or guaranty,
including, without limitation, any release or discharge of any Guarantor from
this Guaranty;

(q) any limitation on any person’s liability or obligation under the Credit
Agreement, any other Guaranteed Document, or any other instrument or agreement
entered into in connection therewith, or any other obligation or liability
incurred in connection therewith, or any termination, cancellation, avoidance,
commercial or other frustration, impracticability, invalidity, unenforceability
or ineffectiveness, in whole or in part, of the Credit Agreement, any other
Guaranteed Document, or any other instrument or agreement entered into in
connection therewith or any other obligation or liability incurred in connection
therewith or any term or provision of any thereof;

(r) any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition, arrangement or other similar proceeding relating to
the Borrower or to any of its properties or assets, or any such proceeding by,
among or on behalf of any of its creditors, as such, or any proceeding for the
voluntary liquidation or dissolution or other winding up of the Borrower,
whether or not insolvency or bankruptcy proceedings, or any assignment for the
benefit of its creditors, or any other marshaling of its assets, or any action
taken by any trustee or receiver or by any court in any such proceeding;

(s) any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition, arrangement or other similar proceeding relating to a
Guarantor or to any of its properties or assets, or any such proceeding by,
among or on behalf of any of its creditors, as such, or any proceeding for the
voluntary liquidation or dissolution or other winding up of such Guarantor,
whether or not insolvency or bankruptcy proceedings, or any assignment for the
benefit of its creditors, or any other marshaling of its assets, or any action
taken by any trustee or receiver or by any court in any such proceeding;

(t) any disallowance or limitation of any claim of the Administrative Agent, any
other Creditor, or any other person, in any such proceeding;

(u) any change in the ownership of all or any part of the capital stock of, or
other equity interests in, the Borrower, any of its Subsidiaries or Affiliates,
or any other person, or any merger or consolidation involving the Borrower, any
of its Subsidiaries or Affiliates, or any other person, or any purchase,
acquisition, sale, lease or disposition by the Borrower, any of its Subsidiaries
or Affiliates, or any other person, of any assets or properties;

(v) any breach by the Borrower or any of its other Subsidiaries or Affiliates of
any of their representations or warranties contained in any of the Guaranteed
Documents or any other certificate or document executed and delivered in
connection therewith;

(w) any inability of the Borrower to create or incur any Subordinated
Indebtedness or other Indebtedness, or the existence of any contractual or other
restriction upon the ability of the Borrower to issue and sell shares of its
capital stock, to purchase, sell, lease or otherwise dispose of assets, to incur
Subordinated Indebtedness or other Indebtedness, or to otherwise conduct its
business affairs;



--------------------------------------------------------------------------------

(x) any assignment, transfer or other disposition, in whole or in part, by the
Borrower or any other person of its interest in any of the property, rights or
interests constituting security for all or any portion of the Guaranteed
Obligations or any other Indebtedness, liabilities or obligations;

(y) any failure of any of the Credit Documents, or any other agreement or
instrument securing all or any portion of the Guaranteed Obligations, to
effectively subject any property, rights or interests to any liens or security
interests purported to be granted or created thereby, or any failure of any such
liens or security interests to be or become perfected or to establish or
maintain the priority over other liens and security interests contemplated
thereby;

(z) any condemnation or taking of, or any encumbrance on or interference with
any use of, or any damage to, or any destruction of, any such property, or any
part thereof or interest therein;

(aa) any lack of notice to, or knowledge by, any Guarantor of any of the matters
referred to above; and/or

(bb) to the fullest extent permitted under applicable law now or hereafter in
effect, any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, that could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety.

Section 13.31. Waivers. Each Guarantor unconditionally waives, to the maximum
extent permitted under any applicable law now or hereafter in effect, insofar as
its obligations under this Guaranty are concerned, (a) notice of any of the
matters referred to in Section 4, (b) all notices required by statute, rule of
law or otherwise to preserve any rights against such Guarantor hereunder,
including, without limitation, any demand, presentment, proof or notice of
dishonor or non-payment of any Guaranteed Obligation, notice of acceptance of
this Guaranty, notice of the incurrence of any Guaranteed Obligation, notice of
any failure on the part of the Borrower, any of its Subsidiaries or Affiliates,
or any other person, to perform or comply with any term or provision of the
Credit Agreement, any other Guaranteed Document or any other agreement or
instrument to which the Borrower or any other person is a party, or notice of
the commencement of any proceeding against any other person or its any of its
property or assets, (c) any right to the enforcement, assertion or exercise
against the Borrower or against any other person or any collateral of any right,
power or remedy under or in respect of the Credit Agreement, the other
Guaranteed Documents or any other agreement or instrument, (d) any requirement
that such Guarantor be joined as a party to any proceedings against the Borrower
or any other person for the enforcement of any term or provision of the Credit
Agreement, the other Guaranteed Documents, this Guaranty or any other agreement
or instrument and (e) all suretyship defenses available to such Guarantor.

Section 13.32. Subrogation Rights. Until such time as the Guaranteed Obligations
have been paid in full in cash and otherwise fully performed and all of the
Commitments under the Credit Agreement have been terminated, each Guarantor
hereby irrevocably waives all rights of subrogation that it may at any time
otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Administrative Agent and/or the other Creditors against the Borrower, any other
Guarantor or any other guarantor of or surety for the Guaranteed Obligations and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from the Borrower or any other Guarantor that it may at any time
otherwise have as a result of this Guaranty.

Section 13.33. Separate Actions. A separate action or actions may be brought and
prosecuted against any single Guarantor whether or not action is brought against
any other Guarantor, any other guarantor of the Borrower or the Borrower, and
whether or not any other Guarantor, any other guarantor of the Borrower or the
Borrower be joined in any such action or actions.



--------------------------------------------------------------------------------

Section 13.34. Guarantors Familiar with Borrower’s Affairs, etc. Each Guarantor
confirms that an executed (or conformed) copy of each of the Credit Documents
has been made available to its principal executive officers, that such officers
are familiar with the contents thereof and of this Guaranty, and that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Credit Agreement, the other Credit Documents and this Guaranty and such
other information as it has deemed appropriate in order to make its own credit
analysis and decision to execute and deliver this Guaranty. Each Guarantor
confirms that it has made its own independent investigation with respect to the
creditworthiness of the Borrower and its other Subsidiaries and Affiliates and
is not executing and delivering this Guaranty in reliance on any representation
or warranty by the Administrative Agent or any other Creditor or any other
person acting on behalf of the Administrative Agent or any other Creditor as to
such creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower and its other
Subsidiaries and Affiliates and any circumstances affecting (a) the Borrower’s
or any other Subsidiary’s or Affiliate’s ability to perform its obligations
under the Credit Agreement and the other Guaranteed Documents to which it is a
party, or (b) any collateral securing, or any other guaranty for, all or any
part of the Borrower’s or such other Subsidiary’s or Affiliate’s payment and
performance obligations thereunder; and each Guarantor further agrees that the
Administrative Agent and the other Creditors shall have no duty to advise any
Guarantor of information known to them regarding such circumstances or the risks
such Guarantor undertakes in this Guaranty.

Section 13.35. Covenant Under Credit Agreement, etc. Each Guarantor covenants
and agrees that on and after the date hereof and until this Guaranty is
terminated in accordance with Section 27 hereof, such Guarantor shall take, or
will refrain from taking, as the case may be, all actions that are necessary to
be taken or not taken so that no Default or Event of Default, is caused by the
actions or inactions of such Guarantor or any of its Subsidiaries.

Section 13.36. Representations and Warranties. Each Guarantor represents and
warrants to the Administrative Agent and each of the other Creditors that:

(a) it is a duly organized or formed and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
or full force and effect, as applicable, under the laws of the jurisdiction of
its incorporation or formation, as applicable, and has the corporate,
partnership or limited liability company power and authority, as applicable, to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage;

(b) it has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is party and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Credit Documents to
which it is party;

(c) it has duly executed and delivered each Credit Document to which it is party
and each Credit Document to which it is party constitutes the legal, valid and
binding agreement or obligation of such Guarantor enforceable in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);

(d) neither the execution, delivery and performance by such Guarantor of the
Credit Documents to which it is party nor compliance with the terms and
provisions thereof (i) will contravene



--------------------------------------------------------------------------------

any material provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any Governmental Authority applicable to such Guarantor
or its material properties and assets, (ii) will conflict with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (other than any Lien created pursuant
to the Credit Documents) upon any of the property or assets of such Guarantor
pursuant to the terms of any promissory note, bond, debenture, indenture,
mortgage, deed of trust, credit or loan agreement, or any other material
agreement or other instrument, to which such Guarantor is a party or by which it
or any of its property or assets are bound or to which it may be subject, or
(iii) will violate any provision of the Organizational Documents of such
Guarantor;

(e) no order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority, is required to authorize or is required as a condition to (i) the
execution, delivery and performance by such Guarantor of any Credit Document to
which it is a party, or (ii) the legality, validity, binding effect or
enforceability of any Credit Document to which such Guarantor is a party, other
than filings and recordings necessary to establish or perfect any security
interests or other Liens created pursuant to the Credit Documents;

(f) there are no actions, suits or proceedings pending or, to, the knowledge of
such Guarantor, threatened with respect to such Guarantor that question the
validity or enforceability of any of the Credit Documents to which such
Guarantor is a party, or of any action to be taken by such Guarantor pursuant to
any of the Credit Documents to which it is a party; and

(g) as of the date such Guarantor has become a party to this Guaranty, (i) such
Guarantor has received consideration that is the reasonable equivalent value of
the obligations and liabilities that such Guarantor has incurred to the
Administrative Agent and the other Creditors under this Guaranty and the other
Credit Documents to which such Guarantor is a party; (ii) such Guarantor has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage and is solvent and able to pay
its debts as they mature; (iii) such Guarantor owns property having a value,
both at fair valuation and at present fair salable value, greater than the
amount required to pay its debts; and (iv) such Guarantor is not entering into
the Credit Documents to which it is a party with the intent to hinder, delay or
defraud its creditors.

Section 13.37. Continuing Guaranty; Remedies Cumulative, etc. This Guaranty is a
continuing guaranty, all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon, and this Guaranty shall remain in full force and effect until terminated
as provided in Section 27 hereof. No failure or delay on the part of the
Administrative Agent or any other Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
other Creditor would otherwise have. No notice to or demand on any Guarantor in
any case shall entitle such Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any other Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for, and neither the
Administrative Agent nor any other Creditor, undertakes any obligation or duty
to, inquire into the capacity or powers of the Borrower or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

Section 13.38. Application of Payments and Recoveries. All amounts received by
the Administrative Agent pursuant to, or in connection with the enforcement of,
this Guaranty, together with all amounts and other rights and benefits realized
by any Creditor (or to which any Creditor may be entitled) by virtue of this
Guaranty, shall be applied as provided in Section 10.3 of the Credit Agreement.



--------------------------------------------------------------------------------

Section 13.39. Enforcement Expenses. The Guarantors hereby jointly and severally
agree to pay, to the extent not paid pursuant to Section 13.1 of the Credit
Agreement, all out-of-pocket costs and expenses of the Administrative Agent and
each other Creditor in connection with the enforcement of this Guaranty and any
amendment, waiver or consent relating hereto (including, without limitation, the
reasonable fees and disbursements of counsel employed by the Administrative
Agent or any of the other Creditors).

Section 13.40. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the other Creditors and their successors and assigns,
provided that no Guarantor may transfer or assign any or all of its rights or
obligations hereunder except as permitted under the Credit Agreement.

Section 13.41. Entire Agreement. This Guaranty and the other Guaranteed
Documents represent the final agreement among the parties with respect to the
subject matter hereof and thereof, supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof, and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties. There are no unwritten oral
agreements among the parties.

Section 13.42. Amendments; Additional Guarantors. No amendment or waiver of any
provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent acting at the direction of the requisite
number of Lenders, if any, required pursuant to Section 13.11 of the Credit
Agreement, and the applicable Guarantor or Guarantors, as the case may be, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit A hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Credit Document to
a “Guarantor” shall also mean and be a reference to such Additional Guarantor,
and (b) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words
of like import referring to this Guaranty, and each reference in any other
Credit Document to the “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.

Section 13.43. Headings Descriptive. The headings of the several Sections of
this Guaranty are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Guaranty.

Section 13.44. Severability. Any provision of this Guaranty that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 13.45. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default (such term
to mean any “Event of Default” as defined in the Credit Agreement or any payment
default under any Designated Hedge Document after any applicable notice



--------------------------------------------------------------------------------

and grace period), each Creditor is hereby authorized at any time or from time
to time, without notice to any Guarantor or to any other person, any such notice
being expressly waived, to the fullest extent permitted under applicable law now
or hereafter in effect, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Creditor to or for the credit or the account of such Guarantor,
against and on account of the obligations and liabilities of such Guarantor to
such Creditor under this Guaranty, irrespective of whether or not the
Administrative Agent or such Creditor shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured. Each Creditor agrees to promptly notify the
relevant Guarantor after any such set off and application, provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application.

Section 13.46. Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing and
mailed, sent by telecopier or delivered, (a) if to any Guarantor, at the address
specified for it in the Credit Agreement (or if no such address is specified, to
it c/o the Borrower), with a courtesy copy to the Borrower at its address
specified in or pursuant to the Credit Agreement, (b) if to the Administrative
Agent, to it at its address specified in or pursuant to the Credit Agreement,
(c) if to any Lender, at its address specified in or pursuant to the Credit
Agreement, and (d) if to any Designated Hedge Creditor, at such address as such
Designated Hedge Creditor shall have specified in writing to each Guarantor and
the Administrative Agent; or in any case at such other address as any of the
persons listed above may hereafter notify the others in writing. All such
notices and communications shall be mailed, sent via telecopier, sent by
overnight courier or delivered, and shall be effective when received.

Section 13.47. Reinstatement. If claim is ever made upon the Administrative
Agent or any other Creditor for recission, repayment, recovery or restoration of
any amount or amounts received by the Administrative Agent or any other Creditor
in payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event (i) any such judgment, decree,
order, settlement or compromise shall be binding upon each Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower, (ii) each Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or otherwise recovered or
restored to the same extent as if such amount had never originally been received
by any such payee, and (iii) this Guaranty shall continue to be effective or be
reinstated, as the case may be, all as if such repayment or other recovery had
not occurred.

Section 13.48. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION
OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE). TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS GUARANTY OR ANY OF THE OTHER CREDIT DOCUMENTS. EACH GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT



--------------------------------------------------------------------------------

COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED CREDITOR MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER CREDIT DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 13.4 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

Section 13.49. Sale of Capital Stock of a Guarantor. In the event that all of
the capital stock of one or more Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 9.2(c) of the Credit
Agreement (or such sale or other disposition has been approved in writing by the
Required Lenders (or all Lenders, or all of the Lenders (other than any
Defaulting Lender), as applicable, if required by Section 13.11 of the Credit
Agreement) and the proceeds of such sale, disposition or liquidation are
applied, to the extent applicable, in accordance with the provisions of the
Credit Agreement, such Guarantor shall be released from this Guaranty and this
Guaranty shall, as to each such Guarantor or Guarantors, terminate, and have no
further force or effect (it



--------------------------------------------------------------------------------

being understood and agreed that the sale of one or more persons that own,
directly or indirectly, all of the capital stock or other equity interests of
any Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 23).

Section 13.50. Contribution Among Guarantors. Each Guarantor, in addition to the
subrogation rights it shall have against the Borrower under applicable law as a
result of any payment it makes hereunder, shall also have a right of
contribution against all other Guarantors in respect of any such payment pro
rata among the same based on their respective net fair value as enterprises,
provided any such right of contribution shall be subject and subordinate to the
prior payment in full of the Guaranteed Obligations (and such Guarantor’s
obligations in respect thereof).

Section 13.51. Full Recourse Obligations; Effect of Fraudulent Transfer Laws,
etc. It is the desire and intent of each Guarantor, the Administrative Agent and
the other Creditors that this Guaranty shall be enforced as a full recourse
obligation of each Guarantor to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If and to the extent that the obligations of any Guarantor under this Guaranty
would, in the absence of this sentence, be adjudicated to be invalid or
unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then the amount of such Guarantor’s
liability hereunder in respect of the Guaranteed Obligations shall be deemed to
be reduced ab initio to that maximum amount that would be permitted without
causing such Guarantor’s obligations hereunder to be so invalidated.

Section 13.52. Payments Free and Clear of Setoffs, Counterclaims and Taxes, etc.

(a) All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense and, except as provided for in this Section 26(a),
all such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax, imposed on or measured by the net income or
net profits of a Creditor pursuant to the laws of the jurisdiction under which
such Creditor is organized or the jurisdiction in which the principal office or
Applicable Lending Office of such Creditor is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect to
such non excluded taxes, levies imposts, duties, fees, assessments or other
charges (all such nonexcluded taxes levies, imposts, duties, fees assessments or
other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the applicable Guarantor agrees to pay the full amount of
such Taxes and such additional amounts as may be necessary so that every payment
by it of all amounts due hereunder, after withholding or deduction for or on
account of any Taxes will not be less than the amount provided for herein. If
any amounts are payable in respect of Taxes pursuant to the preceding sentence,
the applicable Guarantor agrees to reimburse each Creditor, upon the written
request of such Creditor for taxes imposed on or measured by the net income or
profits of such Creditor pursuant to the laws of the jurisdiction in which such
Creditor is organized or in which the principal office or Applicable Lending
Office of such Creditor is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction in which the principal
office or Applicable Lending Office of such Creditor is located and for any
withholding of income or similar taxes imposed by the United States of America
as such Creditor shall determine are payable by, or withheld from, such Creditor
in respect of such amounts so paid to or on behalf of such Creditor pursuant to
the preceding sentence, which request shall be accompanied by a statement from
such Creditor setting forth, in reasonable detail, the computations used in
determining such amounts. The applicable Guarantor will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes, or
any withholding or deduction on account thereof, is due pursuant to applicable
law certified copies of tax receipts, or other evidence satisfactory to the
applicable Creditor, evidencing such payment by the



--------------------------------------------------------------------------------

applicable Creditor. Each applicable Guarantor will indemnify and hold harmless
the Administrative Agent and each Creditor, and reimburse the Administrative
Agent or such Creditor upon its written request, for the amount of any Taxes so
levied or imposed and paid or withheld by such Creditor.

(b) Notwithstanding anything to the contrary contained in this Section 26,
(i) any applicable Guarantor shall be entitled, to the extent it is required to
do so by law, to deduct or withhold income or other similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from any amounts payable hereunder for the account of any Creditor that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for United States federal income tax purposes and that has not
provided to the Borrower such forms that establish a complete exemption from
such deduction or withholding; and (ii) any applicable Guarantor shall not be
obligated pursuant to this Section 26 hereof to gross-up payments to be made to
a Creditor in respect of income or similar taxes imposed by the United States or
any additional amounts with respect thereto if such Creditor has not provided to
the Borrower such forms.

Section 13.53. Termination. After the termination of all of the Commitments and
all other Credit Documents, and all Designated Hedge Documents and all Bank
Product Documents, when no Note or Letter of Credit is outstanding and when all
Loans and other Guaranteed Obligations (other than unasserted indemnity
obligations) have been indefeasibly paid in full in cash, this Guaranty will
terminate and the Administrative Agent, at the request and sole cost and expense
of the Borrower and/or any of the Guarantors, will take reasonable actions to
execute and deliver to the Guarantors an instrument or instruments acknowledging
the satisfaction and termination of this Guaranty.

Section 13.54. Enforcement Only by Administrative Agent. The Creditors agree
that this Guaranty may be enforced only by the action of the Administrative
Agent, acting upon the instructions of the Required Lenders, and that no
Creditor shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent, for the benefit of the Creditors, upon
the terms of this Guaranty. The Administrative Agent and the other Creditors
further agree that this Guaranty may not be enforced against any director,
officer or employee of any Guarantor, as such.

Section 13.55. General Limitation on Claims by Guarantors. NO CLAIM MAY BE MADE
BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF ANY OF THEM,
FOR ANY DAMAGES OTHER THAN ACTUAL COMPENSATORY DAMAGES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OF THE OTHER
GUARANTEED DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND EACH GUARANTOR HEREBY, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, WAIVES, RELEASES AND AGREES NOT TO SUE OR COUNTERCLAIM UPON ANY
SUCH CLAIM FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

Section 13.56. Attorneys, Accountants, etc. of Creditors Have No Duty to
Guarantors. All attorneys, accountants, appraisers, consultants and other
professional persons (including the firms or other entities on behalf of which
any such person may act) retained by the Administrative Agent or any other
Creditor with respect to the transactions contemplated by the Guaranteed
Documents shall have the right to act exclusively in the interest of the
Administrative Agent or such other Creditor, as the case may be, shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to any Guarantor, to any of its Affiliates, or
to any other person, with respect to any



--------------------------------------------------------------------------------

matters within the scope of such representation or related to their activities
in connection with such representation and shall be subject to the provisions
contained in Section 13.14 of the Credit Agreement. Each Guarantor agrees, on
behalf of itself, its Subsidiaries and its other Affiliates, not to assert any
claim or counterclaim against any such persons with regard to such matters, all
such claims and counterclaims, now existing or hereafter arising, whether known
or unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 13.57. Creditors Not Fiduciary to Guarantors, etc. The relationship
among any Guarantor and its Affiliates, on the one hand, and the Administrative
Agent and the other Creditors, on the other hand, is solely that of debtor and
creditor, and the Administrative Agent and the other Creditors have no fiduciary
or other special relationship with any Guarantor or any of its Affiliates, and
no term or provision of any Guaranteed Document, no course of dealing, no
written or oral communication, or other action, shall be construed so as to deem
such relationship to be other than that of debtor and creditor.

Section 13.58. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
including, by way of facsimile transmission or other electronic transmission
capable of authentication, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

GUARANTORS: ADP OF NEW YORK, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ALABAMA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
CALIFORNIA, INC. By:  

 

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF FLORIDA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
LOUISIANA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MARYLAND, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MICHIGAN, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MISSOURI, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF NORTH
CAROLINA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF OKLAHOMA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
PENNSYLVANIA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
TENNESSEE, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PROFESSIONAL SERVICES, LLC By:  

 

Name:   Breht T. Feigh Title:   Vice President APPLE PARK ASSOCIATES, INC. By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ARIZONA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
WISCONSIN, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF TEXAS,
LLC By:  

 

Name:   Ian H. Brock Title:   Vice President VOSS DENTAL LAB, INC. By:  

 

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

ADP-CFK, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President CARE FOR KIDS — USA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President CARE FOR KIDS OF ARIZONA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MINNESOTA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President ZETASYS, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President CFK OF TEXAS, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President FOCUS PRACTICE CONSULTANTS, LLC By:
 

 

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

Accepted by: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A to

Subsidiary Guaranty

SUBSIDIARY GUARANTY SUPPLEMENT

This Subsidiary Guaranty Supplement, dated as of                          ,
20     (as amended, restated or otherwise modified from time to time, this
“Supplement”), is made by [                                        , a
                                         corporation] (the “Additional
Guarantor”), in favor of ) BANK OF AMERICA, N.A., a national banking
association, as administrative agent (the “Administrative Agent”) for the
benefit of the Creditors (as defined in the Guaranty referred to below).

RECITALS:

(1) American Dental Partners, Inc., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the lenders from time to time party
thereto (together with their successors and assigns, the “Lenders”), and the
Administrative Agent.

(2) In connection with the Credit Agreement (as defined in the Guaranty), each
of the Borrower’s subsidiaries (collectively, the “Guarantors” and,
individually, each a “Guarantor”) executed and delivered a Subsidiary Guaranty
dated as of May 7, 2010 (as the same may from time to time be amended, restated,
supplemented or otherwise modified, the “Guaranty”) to the Administrative Agent
for the benefit of the Creditors (as defined in the Guaranty) pursuant to which
the Guarantors guaranteed the payment and performance in full of all of the
Guaranteed Obligations (as defined in the Guaranty).

(3) The Additional Guarantor is a newly created or acquired subsidiary of the
Borrower and, pursuant to Section 8.10 of the Credit Agreement, is required to
become a “Guarantor” under the Guaranty and to guaranty, for the benefit of the
Creditors, all of the Guaranteed Obligations.

(4) The Additional Guarantor deems it to be in its direct pecuniary and business
interests to become a “Guarantor” under the Guaranty and, accordingly, desires
to enter into this Supplement in accordance with Section 16 of the Guaranty in
order to satisfy the condition described in the preceding paragraph and to
induce the Creditors to make financial accommodations to or for the benefit of
the Additional Guarantor.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Additional Guarantor, the receipt and sufficiency of which are
hereby acknowledged, the Additional Guarantor covenants and agrees with the
Administrative Agent and the Creditors as follows:

Definitions. Capitalized terms used in this Supplement and not otherwise defined
herein shall have the meanings given to such terms in the Guaranty.

Section 13.59. Supplement; Guaranty. The Additional Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Supplement, on
and after the date hereof it shall become a party to the Guaranty and shall be
fully bound by, and subject to, all of the covenants, terms, obligations and
conditions of the Guaranty applicable to a “Guarantor” as though originally
party thereto as a “Guarantor,” and the Additional Guarantor shall be deemed a
“Guarantor” for all purposes of the Guaranty and the other Credit Documents (as
defined in the Credit Agreement). The Additional Guarantor acknowledges and
confirms that it has received a copy of the Guaranty, the other Credit Documents
and all exhibits thereto and has reviewed and understands all of the terms and
provisions



--------------------------------------------------------------------------------

thereof. The Additional Guarantor (i) agrees that it will comply with all the
terms and conditions of the Guaranty as if it were an original signatory
thereto, and (ii) irrevocably and unconditionally guarantees to the
Administrative Agent, for the benefit of the Creditors, the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all of the Guaranteed Obligations.

Section 13.60. Effect of this Agreement. Except as expressly provided in this
Supplement, the Guaranty shall remain in full force and effect, without
modification or amendment.

Section 13.61. Representations and Warranties. The Additional Guarantor, as of
the date hereof, hereby:

(a) makes to the Administrative Agent and the Creditors each of the
representations and warranties contained in the Guaranty applicable to a
Guarantor; and

(b) represents and warrants that upon the execution and delivery of this
Supplement, all of the conditions set forth in Section 8.10 of the Credit
Agreement have been satisfied.

Section 13.62. Successors and Assigns; Entire Agreement. This Supplement is
binding upon and shall inure to the benefit of the Additional Guarantor, the
Administrative Agent and each of the Creditors and their respective successors
and assigns. This Supplement and the Guaranty set forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supercedes all prior discussions, agreements and understandings of any and every
nature among them. This Supplement shall be a Credit Document under the Credit
Agreement. No Guarantor shall be permitted to assign any of its rights or
obligations hereunder except as expressly permitted pursuant to or in accordance
with the Credit Agreement.

Section 13.63. Headings. The descriptive headings of this Supplement are for
convenience or reference only and do not constitute a part of this Supplement.

Section 13.64. Governing Law. This Supplement and the rights of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
State of New York, without application of the rules regarding conflicts of laws.

Section 13.65. JURY TRIAL WAIVER. THE ADDITIONAL GUARANTOR HEREBY IRREVOCABLY
WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantor has executed this Supplement as of
the date first written above.

 

 

By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT C-2

 

 

FORM OF

PLEDGE AND SECURITY AGREEMENT

 

 

Please see attached.

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT, dated as of May 7, 2010 (as the same may be
amended, restated modified, or supplemented from time to time, this
“Agreement”), among:

(i) AMERICAN DENTAL PARTNERS, INC., a Delaware corporation (the “Borrower”);

(ii) each of the Subsidiaries (as defined in the Credit Agreement referred to
below) of the Borrower that is a signatory hereto (each such Subsidiary,
together with each Additional Grantor (as defined below) that becomes a party
hereto pursuant to Section 9.14 hereof and together with the Borrower,
collectively, the “Grantors” and individually, each a “Grantor”); and

(ii) BANK OF AMERICA, N.A., as administrative agent (in such capacity as
administrative agent, the “Administrative Agent”), for the benefit of the
Secured Creditors (as defined below):

PRELIMINARY STATEMENTS:

(1) Except as otherwise defined herein, terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Sections 1.1 and 1.2 hereof.

(2) This Agreement is made pursuant to the Credit Agreement, dated as of the
date hereof (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (together with their successors and assigns, the “Lenders”), and the
Administrative Agent.

(3) It is a condition precedent to the making of Loans and the Letter of Credit
Issuances, under the Credit Agreement that each Grantor shall have executed and
delivered to the Administrative Agent this Agreement.

(4) Each Subsidiary Grantor is a direct or indirect Subsidiary of the Borrower.



--------------------------------------------------------------------------------

(5) Each Grantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Agreement in order to satisfy the condition
described above and to induce the Secured Creditors to extend credit pursuant to
the Credit Agreement and other Credit Documents, the Designated Hedge Documents
and the Bank Product Documents.

NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Administrative Agent
and to the other Secured Creditors and hereby covenants and agrees with the
Administrative Agent and to the other Secured Creditors as follows:

ARTICLE XIV.

DEFINITIONS AND TERMS

Section 14.1. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement shall have the meanings given to such terms
in the Credit Agreement. Unless otherwise defined herein, all terms used herein
and defined in the UCC shall have the same definitions herein as specified
therein; provided, however, that if a term is defined in Article 9 of the UCC
differently than in another Article of the UCC, the term shall have the meaning
specified in Article 9 of the UCC.

Section 14.2. Additional Defined Terms. The following terms shall have the
meanings herein specified unless the context otherwise requires:

“Account” shall mean any “account,” as such term is now or hereafter defined in
the UCC.

“Account Debtor” shall mean any “account debtor,” as such term is now or
hereafter defined in the UCC.

“Accounts Receivable” shall mean (i) all Accounts, now existing or hereafter
arising; and (ii) without limitation of the foregoing, in any event shall
include, but shall not be limited to, (1) all right to a payment, whether or not
earned by performance, for Goods or other property (other than Money) that has
been or is to be sold, consigned, leased, licensed, assigned or otherwise
disposed of, for services rendered or to be rendered, for a policy of insurance
issued or to be issued, for a suretyship obligation incurred or to be incurred,
for energy provided or to be provided, or for the use or hire of a vessel under
a charter or other contract whether due or to become due, whether or not it has
been earned by performance, and whether now existing or hereafter acquired or
arising in the future, including from employees and Affiliates of any Grantor,
(2) all rights evidenced by an Account, invoice, purchase order, requisition,
bill of exchange, note, contract, security agreement, lease, chattel paper, or
any evidence of Indebtedness or security related to the foregoing, (3) all
security pledged, assigned, hypothecated or granted to or held by a Grantor to
secure the foregoing, including all Supporting Obligations, (4) all guarantees,
letters of credit, banker’s acceptances, drafts, endorsements, credit insurance
and indemnifications on, for or of, any of the foregoing, including all rights
to make drawings, claims or demands for payment thereunder, and (5) all powers
of attorney for the execution of any evidence of indebtedness, guaranty, letter
of credit or security or other writing in connection therewith.

“Additional Grantor” shall have the meaning specified in Section 9.14.

“Administrative Agent” shall have the meaning specified in the first paragraph
of this Agreement.

“Agreement” shall have the meaning specified in the first paragraph of this
Agreement.



--------------------------------------------------------------------------------

“As-Extracted Collateral” shall mean any “as-extracted collateral,” as such term
is now or hereafter defined in the UCC.

“Bank Products” means treasury management, cash management, deposit,
disbursement or other bank account services, credit card or purchase card
programs or other similar banking products.

“Bank Product Creditor” means each Lender or Affiliate of a Lender that is a
provider of Bank Products to a Grantor.

“Bank Product Document” means any document, instrument or agreement executed and
delivered in connection with any Bank Product Obligations provided by a Bank
Product Creditor to any Grantor.

“Bank Product Obligations” means all obligations and liabilities owing by the
Borrower or any other Grantor in respect of any Bank Products, in all cases
whether now existing, or hereafter incurred or arising, including any such
amounts incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code.

“Borrower” shall have the meaning specified in the first paragraph of this
Agreement.

“Chattel Paper” shall mean any “chattel paper,” as such term is now or hereafter
defined in the UCC.

“Collateral” shall have the meaning provided in Section 2.1.

“Collateral Account” shall mean any Controlled Deposit Account or Controlled
Securities Account.

“Collateral Assignment Agreement” shall mean a Collateral Assignment of Patents,
a Collateral Assignment of Trademarks or a Collateral Assignment of Copyrights.

“Collateral Assignment of Contracts” shall mean a Collateral Assignment of
Contracts in the form of Exhibit E hereto, or otehrwise in form and substance
reasoanbly acceptable to the Administrative Agent.

“Collateral Assignment of Copyrights” means a Collateral Assignment of
Copyrights in the form of Exhibit D hereto, or otherwise in form and substance
reasonably acceptable to the Administrative Agent.

“Collateral Assignment of Patents” shall mean a Collateral Assignment of Patents
in the form of Exhibit B hereto, or otherwise in form and substance reasonably
acceptable to the Administrative Agent.

“Collateral Assignment of Trademarks” shall mean a Collateral Assignment of
Trademarks in the form of Exhibit C hereto, or otherwise in form and substance
reasonably acceptable to the Administrative Agent.

“Collateral Concentration Account” shall mean a cash collateral Deposit Account
established in the name of the Administrative Agent, and under the sole dominion
and control of the Administrative Agent, for the benefit of the Secured
Creditors, at an office of the Administrative Agent.



--------------------------------------------------------------------------------

“Commercial Tort Claim” shall mean any “commercial tort claim,” as such term is
now or hereafter defined in the UCC.

“Contract Rights” shall mean all rights of a Grantor under or in respect of a
Contract, including, without limitation, all rights to payment, damages,
liquidated damages, and enforcement.

“Contract” shall mean any contract, agreement or other writing between a Grantor
and one or more additional parties.

“Control” or “control” shall mean (i) when used with respect to any Security or
Security Entitlement, the meaning specified in Section 8-106 of the UCC; and
(ii) when used with respect to any Deposit Account, the meaning specified in
Section 9-104 of the UCC.

“Control Agreement” shall mean any Deposit Account Control Agreement or
Securities Account Control Agreement or any other control agreement delivered in
connection with this Agreement.

“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in Section 4-104 of the UCC).

“Controlled Securities Account” shall mean a Securities Account that (i) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States of America and (ii) together with all Financial
Assets credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement.

“Copyrights” shall mean any U.S. copyright to which a Grantor now or hereafter
has title, as well as any application for a U.S. copyright hereafter made by
such Grantor.

“Credit Agreement” shall have the meaning provided in the Preliminary Statements
of this Agreement.

“Credit Document Obligations” shall mean all Obligations (other than Bank
Product Obligations and Designated Hedge Document Obligations), including
without limitation, (i) the principal of and interest on the Notes issued by,
and the Loans made to, the Borrower under the Credit Agreement, (ii) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued under the Credit Agreement, (iii) all indebtedness and other obligations
of each Subsidiary Guarantor under the Subsidiary Guaranty and (iv) all of other
indebtedness, obligations and liabilities owing by the Borrower and the other
Credit Parties to the Administrative Agent, any Letter of Credit Issuer, the
Swing Line Lender or any of the Lenders under the Credit Agreement and the other
Credit Documents to which the Borrower or any other Credit Party is now or may
hereafter become a party (including, without limitation, indemnities, Fees and
other amounts payable thereunder), whether primary, secondary, direct,
contingent, fixed or otherwise, in all cases whether now existing, or hereafter
incurred or arising, including any such interest or other amounts incurred or
arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.

“Deposit Account” shall mean any “deposit account,” as such term is now or
hereafter defined in the UCC.



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” shall mean, with respect to a Deposit
Account of a Grantor, a deposit account control agreement reasonably
satisfactory to the Administrative Agent among such Grantor, the Administrative
Agent and the relevant Depositary Bank.

“Depositary Bank” shall mean a bank at which a Deposit Account is maintained.

“Designated Hedge Creditor” shall mean each Lender or Affiliate of a Lender that
participates as a counterparty to a Grantor pursuant to any Designated Hedge
Document.

“Designated Hedge Document” shall mean (i) each Designated Hedge Agreement to
which the Borrower or any other Grantor is now or may hereafter become a party,
and (ii) each confirmation, transaction statement or other document executed and
delivered in connection therewith to which the Borrower or any other Grantor is
now or may hereafter become a party.

“Designated Hedge Document Obligations” shall mean all obligations and
liabilities owing by the Borrower or any other Grantor under all existing and
future Designated Hedge Documents, in all cases whether now existing, or
hereafter incurred or arising, including any such amounts incurred or arising
during the pendency of any bankruptcy, insolvency, reorganization, receivership
or similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.

“Document” shall mean any “document,” as such term is now or hereafter defined
in the UCC.

“Entitlement Holder” shall mean an “entitlement holder,” as such term is now or
hereafter defined in the UCC.

“Entitlement Order” shall mean an “entitlement order,” as such term is now or
hereafter defined in the UCC.

“Equipment” shall mean any “equipment,” as such term is now or hereafter defined
in the UCC.

“Equity Interests” shall mean (i) all of the issued and outstanding shares of
all classes of capital stock of any corporation at any time directly owned by
any Grantor and the certificates representing such capital stock, (ii) all of
the membership interests in a limited liability company at any time owned or
held by any Grantor, (iii) all of the partnership interests in a partnership at
any time owned or held by any Grantor and (iv) all of the equity interests in
any other form of organization at any time owned or held by any Grantor.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.

“Excluded Deposit Account” shall have the meaning given to such term in
Section 5.1(a) hereof.

“Financial Assets” shall mean any “financial asset,” as such term is now or
hereafter defined in the UCC.

“Fixtures” shall mean any “fixtures,” as such term is now or hereafter defined
in the UCC.

“General Intangibles” shall mean any “general intangibles,” as such term is now
or hereafter defined in the UCC.



--------------------------------------------------------------------------------

“Goods” shall mean any “goods,” as such term is now or hereafter defined in the
UCC.

“Governing Documents” shall mean all agreements and instruments evidencing or
relating to investments in or ownership, voting or disposition of, any of the
Pledged Collateral.

“Grantor” shall have the meaning specified in the first paragraph of this
Agreement.

“Instrument” shall mean any “instrument,” as such term is now or hereafter
defined in the UCC.

“Intercompany and Third Party Notes” shall mean all Promissory Notes,
Instruments, debentures, bonds, evidences of indebtedness and similar securities
from time to time issued to, or held by, any Grantor.

“Issuer” shall mean the issuer of any Pledged Collateral.

“Intellectual Property” shall mean (i) all Trademarks, together with the
registrations and right to all renewals thereof, and the goodwill of the
business of any Grantor symbolized by the Trademarks; (ii) all Patents;
(iii) all Copyrights; (iv) all computer programs and software applications and
source code of such Grantor and all intellectual property rights therein and all
other Proprietary Information of such Grantor, including, but not limited to,
Trade Secrets; and (v) all Permits.

“Inventory” shall mean (i) any “inventory,” as such term is now or hereafter
defined in the UCC; and (ii) without limitation of the foregoing, and in all
cases shall include, but shall not be limited to, all merchandise and other
Goods held for sale or lease, or furnished or to be furnished under contracts
for service, including, without limitation, (1) raw materials, (2) works in
process, (3) finished goods, (4) products made or processed, (5) intermediates,
(6) packing materials, (7) shipping materials, (8) labels, (9) semi-finished
inventory, (10) scrap inventory, (11) spare parts inventory, (12) manufacturing
supplies, (13) consumable supplies, (14) other substances commingled therewith
or added thereto, and (15) all such Goods that have been returned, reclaimed,
repossessed or exchanged.

“Investment Property” shall mean any “investment property,” as such term is now
or hereafter defined in the UCC.

“Lender” shall have the meaning provided in the Preliminary Statements of this
Agreement.

“Letter-of-Credit Rights” shall mean any “letter-of-credit rights,” as such term
is now or hereafter defined in the UCC.

“Minerals” shall mean any “minerals,” as such term is now or hereafter defined
in the UCC.

“Money” shall mean any “money,” as such term is now or hereafter defined in the
UCC.

“Notice of Exclusive Control” shall mean a “Notice of Exclusive Control” as
defined in each of the Deposit Account Control Agreements and Securities Account
Control Agreements or such other similar notice that may be delivered by the
Administrative Agent to a Depositary Bank or Securities Intermediary instructing
such Depositary Bank or Securities Intermediary, as applicable, that the
Administrative Agent is exercising Control over the applicable Deposit Account
or Securities Account.

“Patents” shall mean any U.S. patent to which a Grantor now or hereafter has
title, as well as any application for a U.S. patent now or hereafter made by a
Grantor.



--------------------------------------------------------------------------------

“Payment Intangible” shall mean any “payment intangible,” as such term is now or
hereafter defined in the UCC.

“Perfection Certificate” shall mean a certificate in the form of Exhibit A
hereto, completed and supplemented with the schedules contemplated thereby to
the reasonable satisfaction of the Administrative Agent, and signed by an
Authorized Officer of the applicable Grantor delivering the same.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any Governmental Authority.

“Pledged Collateral” shall mean the Pledged Equity Interests and the Pledged
Debt.

“Pledged Debt” shall mean all of the Intercompany and Third Party Notes
presently owned or hereafter acquired from time to time by any Grantor, and all
interest, cash, instruments and other property hereafter from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing

“Pledged Entity” shall mean the Issuer of any Pledged Equity Interests.

“Pledged Equity Interests” shall mean all of the Equity Interests now owned or
hereafter acquired by each Grantor, and all of such Grantor’s other rights,
title and interests in, or in any way related to, each Pledged Entity to which
any of such Equity Interests relate, including, without limitation: (i) all
additional Equity Interests hereafter from time to time acquired by such Grantor
in any manner, together with all dividends, cash, instruments and other property
hereafter from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Equity Interests and in all
profits, losses and other distributions to which such Grantor shall at any time
be entitled in respect of any such Equity Interest; (ii) all other payments due
or to become due to such Grantor in respect of any such Equity Interest, whether
under any partnership agreement, limited liability company agreement, other
Organizational Document, other agreement or otherwise, whether as contractual
obligations, damages, insurance proceeds or otherwise; (iii) all of such
Grantor's claims, rights, powers, privileges, authority, puts, calls, options,
security interests, liens and remedies, if any, under any partnership agreement,
limited liability company agreement, other agreement or at law or otherwise in
respect of any such Equity Interest; (iv) all present and future claims, if any,
of such Grantor against any such Pledged Entity for moneys loaned or advanced,
for services rendered or otherwise; (v) all of such Grantor’s rights (including,
without limitation, voting rights) under any partnership agreement, limited
liability company agreement, other Organizational Document, other agreement or
at law to exercise and enforce every right, power, remedy, authority, option and
privilege of such Grantor relating to any such Equity Interest; (vi) all other
property hereafter delivered in substitution for or in addition to any of the
foregoing; (vii) all certificates and instruments representing or evidencing any
of the foregoing and (viii) all cash, securities, interest, distributions,
dividends, rights and other property at any time and from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
thereof.

“Proceeds” shall mean (i) any “proceeds,” as such term is now or hereafter
defined in the UCC; and (ii) without limitation of the foregoing and in all
cases, shall include, but not be limited to, (1) whatever is acquired upon the
sale, lease, license, exchange, or other disposition of any Collateral,
(2) whatever is collected on, or distributed on account of, any Collateral,
(3) rights arising out of any Collateral, (4) claims arising out of the loss or
nonconformity of, defects in, or damage to any Collateral, (5) claims and rights
to any proceeds of any insurance, indemnity, warranty or guaranty payable to a
Grantor (or the Administrative Agent, as assignee, loss payee or an additional
insured) with respect to any of the Collateral, (6) claims and rights to
payments (in any form whatsoever) made or due and payable to



--------------------------------------------------------------------------------

a Grantor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority), (7) all cash, Money, checks and negotiable instruments received or
held on behalf of the Administrative Agent pursuant to any lockbox or similar
arrangement relating to the payment of Accounts Receivable or other Collateral,
and (8) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

“Promissory Notes” shall mean any “promissory note,” as such term is now or
hereafter defined in the UCC.

“Proprietary Information” means all information and know-how worldwide,
including, without limitation, technical data; manufacturing data; research and
development data; data relating to compositions, processes and formulations,
manufacturing and production know-how and experience; management know-how;
training programs; manufacturing, engineering and other drawings;
specifications; performance criteria; operating instructions; maintenance
manuals; technology; technical information; software; computer programs;
engineering and computer data and databases; design and engineering
specifications; catalogs; promotional literature; financial, business and
marketing plans; and inventions and invention disclosures.

“Secured Creditors” shall mean, collectively, the Administrative Agent, the
Lenders, the Swing Line Lender, each Letter of Credit Issuer, each Designated
Hedge Creditor, each Bank Product Creditor and the respective successors and
assigns of each of the foregoing (but in the case of a successor or assign of a
Designated Hedge Creditor or a Bank Product Creditor, as applicable, solely to
the extent such successor or assign meets the definition of a Designated Hedge
Creditor or a Bank Product Creditor, as applicable).

“Secured Obligations” shall mean all Obligations, including, without limitation:

(i) in the case of the Borrower as one of the Grantors, (A) its primary
obligations in respect of all Credit Document Obligations as to which it is a
primary obligor; (B) its surety obligations as a guarantor in respect of all
Credit Document Obligations as to which any of its Subsidiaries or Affiliates or
another Grantor is a primary obligor; (C) its primary obligations in respect of
all Designated Hedge Document Obligations as to which it is a primary obligor;
(D) its surety obligations as a guarantor in respect of all Designated Hedge
Document Obligations as to which any other Grantor is a primary obligor; (E) its
primary obligations in respect of all Bank Product Obligations as to which it is
a primary obligor; and (F) its surety obligations as a guarantor in respect of
all Bank Product Obligations as to which any other Grantor is a primary obligor;

(ii) in the case of any Subsidiary Guarantor as one of the Grantors, (A) its
primary obligations in respect of all Credit Document Obligations as to which it
is a primary obligor; (B) its surety obligations as a Subsidiary Guarantor under
the Subsidiary Guaranty; (C) its primary obligations in respect of all
Designated Hedge Document Obligations as to which it is a primary obligor; and
(D) its primary obligations in respect of all Bank Product Obligations as to
which it is a primary obligor;

(iii) in the case of any Grantor, any and all sums advanced by the
Administrative Agent in compliance with the provisions of this Agreement or any
of the other Credit Documents in order to preserve the Collateral of such
Grantor or to preserve or protect its Security Interest in such Collateral,
including, without limitation, sums advanced to pay or discharge insurance
premiums, taxes, Liens and claims; and



--------------------------------------------------------------------------------

(iv) in the case of any Grantor, in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations, or liabilities of
such Grantor referred to in clauses (i), (ii) and (iii) above, after an Event of
Default shall have occurred and be continuing, the expenses of re-taking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral of such Grantor, or of any exercise by the
Administrative Agent of its rights hereunder in respect of such Grantor or its
Collateral, together with reasonable attorneys’ fees and court costs.

“Securities Account” shall mean any “securities account,” as such term is now or
hereafter defined in the UCC.

“Securities Account Control Agreement” shall mean, with respect to a Securities
Account of a Grantor, a securities account control agreement reasonably
satisfactory to the Administrative Agent among the relevant Securities
Intermediary, such Grantor and the Administrative Agent.

“Securities Intermediary” shall mean a clearing corporation or a person,
including, without limitation, a bank or broker, that in the ordinary course of
its business maintains Securities Accounts for others and is acting in that
capacity.

“Security” shall mean any “security,” as such term is now or hereafter defined
in the UCC.

“Security Agreement Joinder” shall mean a Security Agreement Joinder,
substantially in the form of Exhibit F hereto, or otherwise in form and
substance reasonably acceptable to the Administrative.

“Security Entitlement” shall mean any “security entitlement,” as such term is
now or hereafter defined in the UCC.

“Security Interest” shall mean the security interest granted by a Grantor and/or
by all Grantors, as applicable, pursuant to Section 2.1 hereof.

“Significant Intellectual Property” shall have the meaning provided in
Section 7.4 of this Agreement.

“Subsidiary Grantor” means each Grantor other than the Borrower.

“Supporting Obligations” shall mean any “supporting obligation,” as such term is
now or hereafter defined in the UCC.

“Trademarks” shall mean any trademarks and service marks now held or hereafter
acquired by a Grantor, which are registered in the United States Patent and
Trademark Office, as well as any unregistered marks used by a Grantor in the
United States and trade dress including logos and/or designs in connection with
which any of these registered or unregistered marks are used.

“Trade Secrets” shall mean any secretly held existing engineering and other
data, information, production procedures and other know-how relating to the
design, manufacture, assembly, installation, use, operation, marketing, sale and
servicing of any products or business of a Grantor worldwide whether written or
not written.

“UCC” shall mean, unless the context indicates otherwise, the Uniform Commercial
Code, as at any time adopted and in effect in the State of New York,
specifically including and taking into account all amendments, supplements,
revisions and other modifications thereto.



--------------------------------------------------------------------------------

Section 14.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) unless otherwise
specified, all references herein to Sections, Schedules, Annexes and Exhibits
shall be construed to refer to Sections of, and Schedules, Annexes and Exhibits
to, this Agreement.

ARTICLE XV.

SECURITY INTERESTS

Section 15.1. Grant of Security Interests. As security for the prompt and
complete payment and performance when due of all of the Secured Obligations,
each Grantor does hereby pledge, sell, assign and transfer unto the
Administrative Agent, and does hereby grant to the Administrative Agent, for the
benefit of the Secured Creditors, a continuing security interest in all of the
right, title and interest of such Grantor in, to and under all of the following
of each Grantor, whether now existing or hereafter from time to time arising or
acquired and wherever located (collectively, the “Collateral”):

(i) all Accounts, including, without limitation, each and every Account
Receivable;

(ii) all Goods;

(iii) all Inventory;

(iv) all Equipment;

(v) all Documents;

(vi) all Instruments;

(vii) all Chattel Paper;

(viii) all Money;

(ix) all Deposit Accounts, including, but not limited to, the Collateral
Concentration Account and all Controlled Deposit Accounts, together with all
monies, securities and instruments at any time deposited in any such Deposit
Account or otherwise held for the credit thereof;

(x) all Securities Accounts, together with all Financial Assets credited therein
from time to time, and all Financial Assets, monies, securities, cash and other
property held therein or credited thereto;



--------------------------------------------------------------------------------

(xi) all Investment Property;

(xii) all Fixtures;

(xiii) all As-Extracted Collateral, including, without limitation, all Minerals;

(xiv) all General Intangibles, including, but not limited to, all Contract
Rights;

(xv) all Commercial Tort Claims;

(xvi) all Intellectual Property;

(xvii) all letters of credit and Letter-of-Credit Rights;

(xviii) all Payment Intangibles;

(xix) all Promissory Notes;

(xx) all Supporting Obligations;

(xxi) all insurance claims;

(xxii) all Commercial Tort Claims, including without limitation, those set forth
on Schedule 2 attached hereto;

(xxiii) all other items, kinds and types of personal property, tangible or
intangible, of whatever nature, and regardless of whether the creation or
perfection or effect of perfection or non-perfection of a security interest
therein is governed by the UCC of any particular jurisdiction or by any other
applicable treaty, convention, statute, law or regulation of any applicable
jurisdiction;

(xxiv) all books and records evidencing or relating to the foregoing;

(xxv) all additions, modifications, alterations, improvements, upgrades,
accessions, components, parts, appurtenances, substitutions and/or replacements
of, to or for any of the foregoing; and

(xxvi) all Proceeds and products of any and all of the foregoing.

Section 15.2. Excluded Property. Notwithstanding anything in Section 2.1 hereof
to the contrary, there is specifically excluded from the Security Interest, and
the term Collateral shall not include: (i) any Equipment or Goods that is
subject to a “purchase money security interest,” to the extent that such
purchase money security interest (x) constitutes a Permitted Lien under the
Credit Agreement and (y) the governing document creating such purchase money
security interest prohibits the creation by a Grantor of a junior security
interest therein, unless the holder thereof has consented to the creation of
such a junior security interest; (ii) any Equity Interest in any Foreign
Subsidiary that is not a first tier Subsidiary of the Borrower or any other
Grantor to the extent the inclusion of such Equity Interest as Collateral would
result in material adverse tax consequences; (iii) any Equity Interest in a
Foreign Subsidiary to the extent the same represents, for all Grantors in the
aggregate, more than 66% of the total combined voting power of all classes of
capital stock or similar equity interests of such Foreign Subsidiary which are
entitled to vote; and (iv) upon the written consent of the Administrative Agent,
any Equity Interests in any Pledged Entity acquired on or after the Closing Date
that is not a Subsidiary of the



--------------------------------------------------------------------------------

Borrower, if the terms of the Organizational Documents of such Pledged Entity do
not permit the grant of a security interest in such Equity Interests by the
owner thereof or the applicable Grantor has been unable to obtain any approval
or consent to the creation of a security interest therein which is required
under such Organizational Documents but only for so long as (a) such
restrictions on the granting of a security interest remain in effect or (b) the
applicable Grantor has been unable to obtain any required approval or consent to
the creation of a security interest therein.

Section 15.3. No Assumption of Liability. The Security Interest of any Grantor
is granted as security only and shall not subject the Administrative Agent or
any other Secured Creditor to, or in any way alter or modify, any obligation or
liability of such Grantor with respect to or arising out of any of the
Collateral.

Section 15.4. Power of Attorney. Each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent its true and lawful agent and
attorney-in-fact, and in such capacity the Administrative Agent shall have,
without any further action required by or on behalf of any Grantor, the right,
with full power of substitution, in the name of such Grantor or otherwise, for
the use and benefit of the Administrative Agent and the other Secured Creditors
(to be exercised solely after the occurrence of and during the continuance of an
Event of Default): (i) to receive, endorse, present, assign, deliver and/or
otherwise deal with any and all notes, acceptances, letters of credit, checks,
drafts, money orders, or other evidences of payment relating to the Collateral
of such Grantor or any part thereof; (ii) to demand, collect, receive payment
of, and give receipt for and give credits, allowances, discounts, discharges,
releases and acquittances of and for any or all of the Collateral of such
Grantor; (iii) to sign the name of such Grantor on any invoice or bill of lading
relating to any of the Collateral of such Grantor; (iv) to send verifications of
any or all of the Accounts Receivable of such Grantor to its Account Debtors;
(v) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in or before any court or other tribunal (including any arbitration
proceedings) to collect or otherwise realize on all or any of the Collateral of
such Grantor, or to enforce any rights of such Grantor in respect of any of its
Collateral; (vi) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to any or all of the Collateral of such Grantor;
(vii) to notify, or require such Grantor to notify or cause to be notified, its
Account Debtors to make payment directly to the Administrative Agent or to a
Controlled Deposit Account; or (viii) to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with any or all of the
Collateral of such Grantor, and to do all other acts and things necessary or
appropriate to carry out the intent and purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral of such Grantor for all purposes; provided, however, that nothing
herein contained shall be construed as requiring or obligating the
Administrative Agent or any other Secured Creditor to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent or any other Secured Creditor, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken or omitted to be taken by the
Administrative Agent or any other Secured Creditor with respect to the
Collateral or any part thereof shall give rise to any defense, counterclaim or
offset in favor of any Grantor or to any claim or action against the
Administrative Agent or any other Secured Creditor. It is understood and agreed
that the appointment of the Administrative Agent as the agent and
attorney-in-fact of each of the Grantors for the purposes set forth above is a
presently effective appointment, is coupled with an interest sufficient at law
and is irrevocable. The provisions of this Section shall in no event relieve any
Grantor of any of its obligations under this Agreement or any of the other
Credit Documents with respect to the Collateral or any part thereof or impose
any obligation on the Administrative Agent or any other Secured Creditor to
proceed in any particular manner with respect to the Collateral or any part
thereof, or in any way limit the exercise by the Administrative Agent or any
other Secured Creditor of any other or further right it may have on the date of
this Agreement or hereafter, whether hereunder, under any other Credit Document,
by law or otherwise.



--------------------------------------------------------------------------------

ARTICLE XVI.

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the other
Secured Creditors, which representations and warranties shall survive the
execution and delivery of this Agreement until the termination of this Agreement
in accordance with Section 9.9, as follows:

Section 16.1. Title and Authority. Such Grantor has (i) good, valid and
unassailable title to all tangible items owned by it and constituting any
portion of the Collateral with respect to which it has purported to grant the
Security Interest, and good, valid and unassailable rights in all other
Collateral with respect to which it has purported to grant the Security
Interest, and (ii) full power and authority to grant to the Administrative Agent
the Security Interest in such Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person other than any consent or
approval that has been obtained.

Section 16.2. Absence of Other Liens.

(a) There is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind of such Grantor in the Collateral, except for any
filings or recordings made in connection with any Permitted Liens.

(b) Such Grantor is, and as to any Collateral acquired by it from time to time
after the date hereof such Grantor will be, the owner of all of its Collateral
free and clear of any Lien, and the Security Interest of such Grantor in its
Collateral is and will be superior and prior to any other security interest or
other Lien, except for Permitted Liens permitted by Section 9.3(a) of the Credit
Agreement.

Section 16.3. Validity of Security Interest. The Security Interest of such
Grantor constitutes a legal, valid and enforceable first priority (except as to
any Permitted Liens permitted by Section 9.3(a) of the Credit Agreement)
security interest in all of the Collateral of such Grantor, securing the payment
and performance of the Secured Obligations.

Section 16.4. Perfection of Security Interest under UCC.

(a) All notifications and other actions, including, without limitation, (i) all
deposits of certificates and instruments evidencing any Collateral (duly
endorsed or accompanied by appropriate instruments of transfer), (ii) all
notices to and acknowledgments of any bailee or other person, (iii) all
acknowledgments and agreements respecting the right of the Administrative Agent
to obtain control with respect to any Collateral, and (v) all filings,
registrations and recordings, which are (x) required by the terms of this
Agreement to have been given, made, obtained, done and accomplished, and
(y) necessary to create, preserve, protect and perfect the Security Interest
granted by such Grantor to the Administrative Agent hereby in respect of its
portion of the Collateral, have been given, made, obtained, done and
accomplished.

(b) After giving effect to all such actions, the Security Interest granted by
such Grantor to the Administrative Agent pursuant to this Agreement in and to
its portion of the Collateral will be perfected to the maximum extent a security
interest in such Grantor’s portion of the Collateral can be perfected under the
UCC of any applicable jurisdiction.

Section 16.5. Perfection Certificates. Each Perfection Certificate delivered by
any Grantor (whether delivered pursuant to Section 4.8(a) of this Agreement or
pursuant to the Credit Agreement),



--------------------------------------------------------------------------------

and all information set forth therein, is true and correct in all material
respects in each case as of the Closing Date or as of the date such Perfection
Certificate is delivered pursuant to the terms of this Agreement, as the case
may be.

Section 16.6. Places of Business, Jurisdiction Where Organized, Locations of
Collateral, etc. Each Grantor represents and warrants that (i) the principal
place of business of such Grantor, or its chief executive office, if it has more
than one place of business, is located at the address indicated on the most
recent Perfection Certificate executed and delivered by such Grantor to the
Administrative Agent; (ii) the jurisdiction of formation or organization of such
Grantor is set forth on the most recent Perfection Certificate executed and
delivered by such Grantor to the Administrative Agent; (iii) the U.S. Federal
Tax I.D. Number and, if applicable, the organizational I.D. Number of such
Grantor is set forth on the most recent Perfection Certificate executed and
delivered by such Grantor to the Administrative Agent; and (iv) all Inventory
and Equipment of such Grantor is located at one of the locations set forth on
the most recent Perfection Certificate executed and delivered by such Grantor to
the Administrative Agent. Such Grantor does not, at and as of the date hereof,
conduct business in any jurisdiction, and except as set forth in the most recent
Perfection Certificate delivered to the Administrative Agent, in the preceding
five years, such Grantor and any predecessors in interest have not conducted
business in any jurisdiction, under any trade name, fictitious name or other
name (including, without limitation, any names of divisions or predecessor
entities), except the current legal name of such Grantor and such other trade,
fictitious and other names as are listed on the most recent Perfection
Certificate executed and delivered by such Grantor to the Administrative Agent.

Section 16.7. Pledged Collateral. Schedule 1 hereto sets forth a true and
complete list of all of the Pledged Collateral to which any Grantor has an
interest as of the Closing Date.

Section 16.8. Deposit Accounts. The most recent Perfection Certificate delivered
by each Grantor to the Administrative Agent sets forth a true and complete list
of all Deposit Accounts maintained by or for or owned by each Grantor or in
which any such Grantor’s Collateral is held. Except as permitted pursuant to
Section 5.1(a) of this Agreement, all of the Deposit Accounts of each Grantor
are, and all cash and Money of each Grantor is held in, Controlled Deposit
Accounts.

Section 16.9. Securities Accounts. The most recent Perfection Certificate
delivered by each Grantor to the Administrative Agent sets forth a true and
complete list of all Securities Accounts maintained by or for or owned by each
Grantor or in which any such Grantor’s Collateral is held. No Grantor has any
Securities Accounts or otherwise owns or is entitled to any Financial Assets or
Securities Entitlements other than Controlled Securties Accounts and Financial
Assets or Securities Entitlements that are subject to a Controlled Securities
Account.

Section 16.10. Status of Pledged Collateral. All of the Pledged Equity Interests
of each Grantor hereunder have been duly and validly issued and are fully paid
and nonassessable. All of the Pledged Debt of each Grantor is the legal, valid
and binding obligation of the Issuer thereof, enforceable in accordance with its
terms. No Grantor has any obligation to make any further or additional loans or
advances to, or purchases of securities from, any Issuer with respect to any of
the Pledged Debt. No Grantor is in default in the payment of any portion of any
mandatory capital contribution, cash call, or other funding, if any, required to
be made under any Governing Document relating to any of the Pledged Equity
Interests of such Grantor. No Grantor is in violation or default of any other
material provisions of any such Governing Document. No Pledged Collateral of any
Grantor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Grantor by any person.

Section 16.11. No Conflict with Organizational Documents. Each Grantor
represents and warrants that the rights and remedies of the Administrative Agent
and the Secured Creditors granted by such Grantor hereunder or pursuant to any
other Credit Document do not conflict with the terms of any Organizational
Document of such Grantor.



--------------------------------------------------------------------------------

ARTICLE XVII.

GENERAL COVENANTS

Section 17.1. No Other Liens; Defense of Title, etc. No Grantor will make or
grant, or suffer or permit to exist, any Lien on any of its Collateral, other
than the Permitted Liens. Each Grantor, at its sole cost and expense, will take
any and all actions reasonably necessary and appropriate to defend title to its
Collateral against any and all persons and to defend the validity,
enforceability, perfection, effectiveness and priority of the Security Interest
of the Administrative Agent therein against any Lien other than Permitted Liens.

Section 17.2. Further Assurances; Filings and Recordings, etc.

(a) Each Grantor, at its sole cost and expense, will duly execute, acknowledge
and deliver all such agreements, instruments and other documents and take all
such actions (including, without limitation, (i) physically pledging
Instruments, Documents, Promissory Notes, Chattel Paper and certificates
evidencing any Investment Property or any of the Pledged Collateral with the
Administrative Agent, (ii) obtaining Securities Account Control Agreements and
Deposit Account Control Agreements in accordance with this Agreement,
(iii) obtaining from other persons lien waivers and bailee letters as the
Administrative Agent shall reasonably request, (iv) obtaining from other persons
agreements evidencing the exclusive control and dominion of the Administrative
Agent over any of the Collateral, in instances where obtaining control over such
Collateral is the only or best method of perfection, and (v) making filings,
recordings and registrations), as the Administrative Agent may from time to time
instruct to better assure, preserve, protect and perfect the Security Interest
of the Administrative Agent in the Collateral of such Grantor, and the rights
and remedies of the Administrative Agent hereunder, or otherwise to further
effectuate the intent and purposes of this Agreement and to carry out the terms
hereof.

(b) Each Grantor, at its sole cost and expense, will (i) at all times cause this
Agreement (and/or proper notices, financing statements or other registrations or
filings in respect hereof, and supplemental collateral assignments or collateral
security agreements in respect of any portion of the Collateral) to be duly
filed, recorded, registered and published, and re-filed, re-recorded,
re-registered and re-published in such manner and in such places as may be
required under the UCC or other applicable law in order to establish, perfect,
preserve and protect the rights, remedies and Security Interest of the
Administrative Agent in or with respect to the Collateral of such Grantor, and
(ii) pay all taxes, fees and charges and comply with all statutes and
regulations applicable to such filing, recording, registration and publishing
and such re-filing, re-recording, re-registration and re-publishing.

Section 17.3. Use and Disposition of the Collateral.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have notified the Grantors thereof in writing
that the rights of any or all of the Grantors under this Section 4.3(a) are
suspended during the continuance of such Event of Default, each Grantor may use
and dispose of its Collateral in any lawful manner not inconsistent with the
provisions of this Agreement, the Credit Agreement or any other Credit Document.

(b) No Grantor will consign any of its Inventory to any person unless, to the
reasonable satisfaction of the Administrative Agent, all filings of financing
statements under the UCC and other actions and filings, registrations and
recordings required under other applicable laws have been made in



--------------------------------------------------------------------------------

order to perfect the rights and interests of such Grantor in the consigned
Inventory against creditors of and purchasers from the consignee and such
financing statements, to the reasonable satisfaction of the Administrative
Agent, have been assigned to the Administrative Agent for the benefit of the
Secured Creditors.

(c) No Grantor will permit any of its Inventory or Equipment having a value in
excess of $250,000 (or such larger amount as shall be acceptable to the
Administrative Agent, in its sole discretion) to be in the possession or control
of any single warehouseman, bailee, processor, supplier or agent at any time,
unless such warehouseman, bailee, processor, supplier or agent shall have been
notified of the Security Interest and shall have agreed to on terms and
conditions reasonably satisfactory to the Administrative Agent to hold such
Collateral subject to the Security Interest and the instructions of the
Administrative Agent and to waive and release any Lien held by it with respect
to such Collateral, whether arising by operation of law or otherwise.

Section 17.4. Delivery or Marking of Chattel Paper; Assignment of Security From
Account Debtors and Consignments; etc. Without limitation of any of the
provisions of Section 4.2(a) or Section 4.16 hereof:

(a) If any amount payable to a Grantor under or in connection with any of the
Collateral shall be or become evidenced by any Chattel Paper, Document,
Promissory Note or Instrument, such Grantor will, unless otherwise agreed to in
writing by the Administrative Agent, cause such Chattel Paper, Document,
Promissory Note or Instrument to be delivered to the Administrative Agent and
pledged as part of the Collateral hereunder, accompanied by any appropriate
instruments or endorsements or transfer. In the case of any Chattel Paper, the
Administrative Agent may require, in lieu of the delivery thereof to the
Administrative Agent, that the writings evidencing the Chattel Paper be legended
to reflect the Security Interest of the Administrative Agent therein, all in a
manner acceptable to the Administrative Agent.

(b) If at any time any Grantor shall take and perfect a security interest in any
property of an Account Debtor, as security for the Accounts Receivable owed by
such Account Debtor and/or any of its Affiliates, or take and perfect a security
interest arising out of the consignment to any person of any Inventory or other
Collateral, such Grantor shall, if requested by the Administrative Agent (which
request may be made by the Administrative Agent or the Required Lenders, in
their sole respective discretion), promptly execute and deliver to the
Administrative Agent a separate assignment of all financing statements and other
filings made to perfect the same. Such separate assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest of such Grantor against creditors of any transferees from the Account
Debtor or consignee.

Section 17.5. Authorization to File Financing Statements. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time to file in any jurisdiction any initial financing statements and all
amendments thereto that (a) indicate the Collateral (i) as “all assets” or “all
personal property” of such Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of the UCC, or (ii) as being of an equal or lesser scope or with greater detail,
and (b) contain any other information required pursuant to the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including, but not limited to, (i) whether such Grantor is an organization, the
type of organization and any organization identification number, and (ii) in the
case of a financing statement that is filed as a fixture filing or indicating
Collateral as As-Extracted Collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates.



--------------------------------------------------------------------------------

Section 17.6. Modification of Terms of Accounts and Contracts, etc. Each Grantor
shall be permitted to modify the terms or provisions of any of its Accounts
Receivable or Contracts so long as such modification is made in the reasonable
business judgment of such Grantor and does not result in a Default or Event of
Default or a Material Adverse Effect.

Section 17.7. Maintenance of Records, etc. Each Grantor will keep and maintain
at its own cost and expense satisfactory and complete records of its Accounts
Receivable, Contracts and other Collateral, including, but not limited to, the
originals of all documentation with respect thereto, records of all payments
received, all credits granted thereon, all merchandise returned and all other
dealings therewith. All billings and invoices issued by a Grantor with respect
to its Accounts Receivable will be in compliance with, and conform to, the
requirements of all applicable federal, state and local laws and any applicable
laws of any relevant foreign jurisdiction. If an Event of Default shall have
occurred and be continuing and the Administrative Agent so directs, each Grantor
shall legend, in form and manner satisfactory to the Administrative Agent, its
Accounts Receivable and Contracts, as well as books, records and documents of
such Grantor evidencing or pertaining thereto with an appropriate reference to
the fact that such Accounts Receivable and Contracts have been assigned to the
Administrative Agent and that the Administrative Agent has a security interest
therein.

Section 17.8. Perfection Certificates; Collateral Reports.

(a) Perfection Certificates. Each Grantor shall provide to the Administrative
Agent a completed Perfection Certificate, duly executed by an Authorized Officer
of such Grantor, together with all schedules required to be delivered in
connection therewith (i) on the Closing Date as required pursuant to the Credit
Agreement, (ii) on each date required pursuant to Section 8.1 of the Credit
Agreement, and (iii) on the date that any additional Grantor becomes a party to
this Agreement pursuant to Section 9.14 hereof. In addition, if any information
contained in any Perfection Certificate previously delivered to the
Administrative Agent shall become untrue or incorrect in any material respect,
or if any Grantor acquires or disposes of any of the Collateral such that any
previously delivered Perfection Certificate is no longer accurate or complete in
all material respects, then within ten Business Days after such information
becoming untrue, incorrect, inaccurate or incomplete, such Grantor shall execute
and deliver a new Perfection Certificate to the Administrative Agent, provided
that the delivery of such new Perfection Certificate shall not serve to cure, or
constitute a waiver of, any Default or Event of Default that may have occurred
as a result of such information becoming untrue, incorrect, inaccurate or
incomplete in any material respect.

(b) Collateral Reports. Whenever requested to do so by the Administrative Agent,
each Grantor will promptly, at its own sole cost and expense, deliver to the
Administrative Agent, in written hard copy form or on magnetic tape or other
computer or machine readable form, as specified by the Administrative Agent,
such listings, agings, descriptions, schedules and other reports with respect to
its Accounts Receivable, Inventory, Equipment and other Collateral as the
Administrative Agent may instruct, all of the same to be in such scope,
categories and detail as the Administrative Agent may have instructed and to be
accompanied by copies of invoices and other documentation as and to the extent
instructed by the Administrative Agent.

Section 17.9. Legal Status. Each Grantor agrees that (a) it will not change its
name, place of business or if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, in each
case without providing the Administrative Agent at least thirty days prior
written notice thereof, (b) if such Grantor does not have an organizational
identification number and later obtains one, it will promptly notify the
Administrative Agent of such organizational identification number, and (c) it
will not change its type of organization, jurisdiction of organization or other
legal structure in each case unless (i) it shall have provided the
Administrative Agent at least thirty days prior written notice thereof, and
(ii) such action is permitted pursuant to the Credit Agreement.



--------------------------------------------------------------------------------

Section 17.10. Inspections and Verification. In addition to any rights granted
to the Administrative Agent or the Lenders under the Credit Agreement, the
Administrative Agent and such persons as the Administrative Agent may designate
shall have the right, at any Grantor’s own cost and expense, at any time or from
time to time, on not less than two Business Days' prior notice to the Borrower
(on behalf of any applicable Grantor) if no Default or Event of Default has
occurred and is continuing, and in the event a Default or Event of Default has
occurred and is continuing, no notice shall be required, to inspect the
Collateral of such Grantor, all books and records related thereto (and to make
extracts and copies thereof) and the premises upon which any of such Collateral
is located, to discuss such Grantor’s affairs with the officers of such Grantor
and its independent accountants, and to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, such Collateral, including, in the case of Accounts or
other Collateral in the possession of any third person, by contacting Account
Debtors or the third person possessing such Collateral (after not less than two
days’ prior notice to the applicable Grantor) for the purpose of making such
verification. Any procedures or actions taken, prior to the occurrence and
continuance of an Event of Default, in order to verify Accounts by contacting
Account Debtors, shall be effected by the Borrower’s independent accountants,
acting at the direction of the Administrative Agent, in such manner (consistent
with their normal auditing procedures) so as not to reveal the identity of the
Administrative Agent or the existence of the Security Interest to the Account
Debtors. The Borrower will instruct its independent accountants to undertake any
such verification when and as requested by the Administrative Agent. The results
of any such verification by independent accountants shall be reported by such
independent accountants to both the Administrative Agent and the Borrower. The
Administrative Agent shall have the absolute right to share any information it
gains from any such inspection or verification or from collateral reports
furnished to it by a Grantor with the other Secured Creditors (it being
understood that any such information shall be subject to the confidentiality
provisions of the Credit Agreement).

Section 17.11. Condition of Collateral. Each Grantor will maintain (i) its
Equipment in good condition, ordinary wear and tear excepted, (ii) its finished
goods Inventory in saleable condition, and (iii) all other tangible items of its
Collateral, taken as an entirety, in such condition as is consistent with
generally accepted business practices, ordinary wear and tear excepted.

Section 17.12. Insurance. Each Grantor will at all times keep its business and
its Collateral insured in accordance with Section 8.3 of the Credit Agreement.

Section 17.13. Proceeds of Casualty Insurance, Condemnation or Taking.

(a) All amounts recoverable under any policy of casualty insurance or any award
for the condemnation or taking by any governmental authority of any portion of
the Collateral are hereby assigned to the Administrative Agent.

(b) Each Grantor will apply any such proceeds or amounts received by it in the
manner provided in the Credit Agreement, including, if required under the terms
of the Credit Agreement, by paying over the same directly to the Administrative
Agent.

(c) In the event any portion of the Collateral suffers a casualty loss or is
involved in any proceeding for condemnation or taking by any Governmental
Authority, then if an Event of Default has occurred and is continuing, the
Administrative Agent is authorized and empowered, at its option, to participate
in, control, direct, adjust, settle and/or compromise any such loss or
proceeding, to collect and receive the proceeds therefrom and, after deducting
from such proceeds any expenses incurred by it in connection with the collection
or handling thereof, to apply the net proceeds to the Secured Obligations in
accordance with Section 10.3 of the Credit Agreement.



--------------------------------------------------------------------------------

(d) If any proceeds are received by the Administrative Agent as a result of a
casualty, condemnation or taking involving the Collateral and no Event of
Default has occurred and is continuing, then such proceeds shall be applied as
set forth in Section 5.1(c)(viii) of the Credit Agreement.

Section 17.14. Protective Advances by the Administrative Agent. At its option,
but without being obligated to do so, the Administrative Agent may, upon prior
notice to any applicable Grantor, after the occurrence and during the
continuance of an Event of Default, (i) pay and discharge past due taxes,
assessments and governmental charges, at any time levied on or with respect to
any of the Collateral of such Grantor which such Grantor has failed to pay and
discharge in accordance with the requirements of this Agreement or any of the
other Credit Documents, (ii) pay and discharge any claims of other creditors of
such Grantor which are secured by any Lien on any Collateral, other than a
Permitted Lien, (iii) pay for the maintenance, repair, restoration and
preservation of the Collateral to the extent such Grantor fails to comply with
its obligations in regard thereto under this Agreement and the other Credit
Documents or the Administrative Agent reasonably believes payment of the same is
necessary or appropriate to avoid a material loss or material diminution in
value of the Collateral, and/or (iv) obtain and pay the premiums on insurance
for the Collateral which such Grantor fails to maintain in accordance with the
requirements of this Agreement and the other Credit Documents, and each Grantor
agrees to reimburse the Administrative Agent, on demand, for all payments and
expenses incurred by the Administrative Agent with respect to such Grantor or
any of its Collateral pursuant to the foregoing authorization, provided,
however, that nothing in this Section shall be construed as excusing any Grantor
from the performance of, or imposing any obligation on the Administrative Agent
or any other Secured Creditor to cure or perform, any covenants or other
agreements of any Grantor with respect to any of the foregoing matters as set
forth herein or in any of the other Credit Documents.

Section 17.15. Commercial Tort Claims. If any Grantor shall at any time hold or
acquire any Commercial Tort Claim, the recovery from which could reasonably be
expected to exceed $1,000,000 individually or in the aggregate when combined
with any other Commercial Tort Claim, such Grantor shall promptly notify the
Administrative Agent thereof in a writing signed by such Grantor, which sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Secured Parties) a Lien thereon and on the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.

Section 17.16. Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act, or in Section 16 of the Uniform
Electronic Transactions Act, as in effect in any relevant jurisdiction, such
Grantor shall promptly notify the Administrative Agent thereof and, at the
request of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
control under the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Administrative Agent agrees with
such Grantor that the Administrative Agent will arrange, pursuant to procedures
reasonably satisfactory to the Administrative Agent and so long as such
procedures will not result in the Administrative Agent’s loss of control, for
the Grantor to make alterations to the electronic chattel paper or transferable
record permitted under the UCC or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper or transferable record.



--------------------------------------------------------------------------------

Section 17.17. Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the Administrative Agent thereof
and, at the request of the Administrative Agent, such Grantor shall, pursuant to
an agreement in form and substance satisfactory to the Administrative Agent,
either (i) arrange for the issuer or any confirming bank of such letter of
credit to consent to an assignment to the Administrative Agent of the proceeds
of any drawing under the letter of credit or (ii) arrange for the Administrative
Agent to become the transferee beneficiary of the letter of credit, with the
Administrative Agent agreeing, in each case, that the proceeds of any drawing
under the letter of credit are to be paid to the applicable Grantor unless an
Event of Default has occurred and is continuing.

Section 17.18. Collateral Assignments of Contracts. Each Grantor will
(a) execute, at such time any new Management Services Agreement shall be
required to be delivered to the Administrative Agent pursuant to Section 8.15(b)
of the Credit Agreement, a Collateral Assignment of Contracts with respect to
such Management Service Agreement and (b) upon the Administrative Agent’s
request, execute from time to time a Collateral Assignment of Contracts with
respect to each Contract that the Administrative Agent desires. Each such
Collateral Assignment of Contracts delivered pursuant to clause (b) above must
be executed and delivered to the Administrative Agent upon within 10 Business
Days of the Administrative Agent’s request therefor.

ARTICLE XVIII.

SPECIAL PROVISIONS CONCERNING

ACCOUNTS AND COLLECTION OF ACCOUNTS, ETC.

Section 18.1. Deposit Accounts.

(a) The Grantors shall cause all Deposit Accounts to be subject at all times to
a fully effective Deposit Account Control Agreement except (i) any payroll
account used exclusively for funding the payroll obligations of the Grantors in
the ordinary course of business, or (ii) any Deposit Account so long as the
aggregate balance in any such Deposit Account is not in excess of $10,000 and
the aggregate balance of all Deposit Accounts that are not subject to Deposit
Account Control Agreements is not in excess of $100,000 (any Deposit Account
that is not required to be subject to a Deposit Account Control Agreement
pursuant to this Section shall be referred to as an “Excluded Deposit Account”).

(b) Immediately upon the creation or acquisition of any new Deposit Account or
any interest therein by any Grantor, such Grantor shall cause to be in full
force and effect, prior to the deposit of any funds therein, a Deposit Account
Control Agreement duly executed by such Grantor, the Administrative Agent and
the applicable Depositary Bank.

Section 18.2. Securities Accounts.

(a) The Grantors shall cause all Securities Accounts to be subject at all times
to a fully effective Securities Account Control Agreement.

(b) Immediately upon the creation or acquisition of any new Securities Account
or any interest therein by any Grantor, such Grantor shall cause to be in full
force and effect, prior to the crediting of any Financial Asset with respect to
which any Grantor is an Entitlement Holder, a Securities Account Control
Agreement duly executed by such Grantor, the Administrative Agent and the
applicable Securities Intermediary.



--------------------------------------------------------------------------------

Section 18.3. Operation of Collateral Accounts. Except as expressly permitted
pursuant to this Agreement or the Credit Agreement, the Grantors shall cause all
cash and Cash Equivalents and all Securities Entitlements to be maintained in
Collateral Accounts. Prior to the occurrence and continuance of an Event of
Default, the Grantors may withdraw, or direct the disposition of, funds and
other investments or Financial Assets held in the Collateral Accounts. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall be permitted to (i) retain, or instruct the relevant Securities
Intermediary or Depositary Bank to retain, all cash and investments held in any
Collateral Account, (ii) liquidate or issue Entitlement Orders with respect to,
or instruct the relevant Securities Intermediary or Depositary Bank to
liquidate, any or all investments or Financial Assets held in any Collateral
Account, (iii) issue a Notice of Exclusive Control or other similar instructions
with respect to any Collateral Account and instruct the Depositary Bank or
Securities Intermediary to follow the instructions of the Administrative Agent,
and (iv) withdraw any amounts held in any Collateral Account and apply such
amounts in accordance with the terms of this Agreement and the other Credit
Documents.

Section 18.4. Collection of Accounts.

(a) Each Grantor shall, in a manner consistent with the provisions of this
Article V, endeavor to cause to be collected from the Account Debtor named in
each of its Accounts, as and when due (including, without limitation, amounts
which are delinquent, such amounts to be collected in accordance with generally
accepted lawful collection procedures), any and all amounts owing under or on
account of such Accounts and shall cause such collections to deposited or held
in a Collateral Account.

(b) Each Grantor shall, and the Administrative Agent hereby authorizes each
Grantor to, enforce and collect all amounts owing to it on its Inventory and
Accounts, for the benefit and on behalf of the Administrative Agent and the
other Secured Creditors; provided, however, that such privilege may at the sole
option of the Administrative Agent, by notice to the Borrower (on behalf of all
Grantors), be terminated upon the occurrence and during the continuance of any
Event of Default.

Section 18.5. Collateral Concentration Account.

(a) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right, upon written notice to the Borrower,
to establish the Collateral Concentration Account pursuant to which, among other
things, the Administrative Agent shall have sole dominion and control over all
funds held to the credit of, and all disbursements from, the Collateral
Concentration Account.

(b) Upon the establishment of the Collateral Concentration Account, (i) all of
the funds on deposit in or credited to any Controlled Deposit Account (other
than, in the discretion of the Administrative Agent, balances of $1,000 or less)
shall, upon the instruction of the Administrative Agent to the appropriate
Depositary Banks after the issuance of a Notice of Exclusive Control, be
transferred to the Collateral Concentration Account on a daily or other basis
specified by the Administrative Agent, (ii) no Grantor will have the right of
withdrawal from the Collateral Concentration Account or any of the Collateral
Accounts, (iii) the Administrative Agent shall have the right to liquidate any
investments held in any Controlled Securities Account and have the proceeds
thereof deposited in the Collateral Concentration Account, and (iv) all amounts
held in the Collateral Concentration Account or any of the Collateral Accounts
may be applied, in the Administrative Agent’s discretion, towards payment of the
Secured Obligations in accordance with the terms of this Agreement.



--------------------------------------------------------------------------------

(c) Upon the establishment of the Collateral Concentration Account and at all
times thereafter, each Grantor agrees (i) to cause all payments by its Account
Debtors to be immediately deposited in Controlled Deposit Accounts, if such
Account Debtors have not already been instructed to do so, and (ii) to deposit
promptly all payments received by it from any other sale of any of its
Collateral, whether in the form of cash, checks, notes, drafts, bills of
exchange, money orders or otherwise, in a Controlled Deposit Account precisely
in the form received (but with any endorsements of such Grantor necessary for
deposit or collection). Until any such payments are so deposited, such payments
shall be held in trust by such Grantor for and as the property of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Creditors hereunder.

ARTICLE XIX.

SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL

Section 19.1. Delivery of Certificates and Instruments for Pledged Collateral.

(a) On or prior to the Closing Date, each Grantor shall pledge and deposit with
the Administrative Agent all certificates or instruments, if any, representing
any of the Pledged Collateral at the time owned by such Grantor and subject to
the Security Interest hereof, duly endorsed in blank in the case of any
instrument, and accompanied by undated stock powers duly executed in blank by
such Grantor or such other instruments of transfer as are acceptable to the
Administrative Agent, in the case of Pledged Equity Interests.

(b) If a Grantor shall acquire (by purchase, conversion, exchange, stock
dividend or otherwise) any additional Pledged Collateral, at any time or from
time to time after the date hereof which is or are intended to be subjected to
the Security Interest hereof and which is or are represented by certificates or
instruments, such Grantor shall (i) forthwith pledge and deposit with the
Administrative Agent all such certificates or instruments, duly endorsed in
blank in the case of Intercompany and Third Party Notes, and accompanied by
undated stock powers duly executed in blank by such Grantor or such other
instruments of transfer as are acceptable to the Administrative Agent, in the
case of Equity Interests, and (ii) promptly thereafter deliver to the
Administrative Agent a certificate executed by an authorized officer of such
Grantor describing such additional Pledged Collateral and certifying that the
same have been duly pledged with the Administrative Agent hereunder.

(c) Without limitation of any other provision of this Agreement, if any of the
Pledged Collateral of a Grantor (whether now owned or hereafter acquired) which
is intended to be subjected to the Security Interest hereof is (i) an
uncertificated security, at the request of the Administrative Agent, each such
Grantor shall cause each such uncertificated security to be certificated in all
respects in accordance with applicable laws, accompanied by undated stock powers
duly executed in blank by each such Grantor or by such other instruments of
transfer as are acceptable to the Administrative Agent, and promptly thereafter
deposited with the Administrative Agent or otherwise provide the Administrative
Agent Control with respect to such uncertificated security, or (ii) held in a
Securities Account that is not already subject to a Securities Account Control
Agreement, such Grantor shall promptly take all actions required to make such
Securities Account subject to a Securities Account Control Agreement. Each
Grantor further agrees to take such actions as the Administrative Agent deems
reasonably necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies hereunder in
respect thereof, and agrees to provide an opinion of counsel reasonably
satisfactory to the Administrative Agent with respect to any such pledge of any
of the securities described in clauses (i) and (ii) above, promptly upon the
request of the Administrative Agent.



--------------------------------------------------------------------------------

(d) Without limitation of any other provision of this Agreement, if any of the
Equity Interests of a Grantor (whether now owned or hereafter acquired) which
are intended to be subjected to the Security Interest hereof are issued by an
Issuer which is a Foreign Subsidiary or person organized under laws other than
the laws of the United States, any State thereof or the District of Columbia,
such Grantor shall promptly execute and deliver to the Administrative Agent a
separate pledge document covering such Equity Interests, conforming to the
requirements of the law of the jurisdiction in which such Foreign Subsidiary or
other person is organized and satisfactory in form and substance to the
Administrative Agent, together with an opinion of local counsel, in form and
substance satisfactory to the Administrative Agent, as to the perfection of the
security interest provided for therein. Each Grantor further agrees to take such
actions as the Administrative Agent deems reasonably necessary or desirable to
effect the foregoing and to permit the Administrative Agent to exercise any of
its rights and remedies hereunder in respect thereof or under such separate
pledge agreement.

Section 19.2. No Assumption of Liability, etc.

(a) The Security Interest of any Grantor is granted as security only and shall
not subject the Administrative Agent or any other Secured Creditor to, or in any
way alter or modify, any obligation or liability of such Grantor with respect to
or arising out of any of the Pledged Collateral.

(b) Nothing herein shall be construed to make the Administrative Agent liable as
a general partner or limited partner of any Pledged Entity or a shareholder of
any corporation, and the Administrative Agent by virtue of this Agreement or any
actions taken as contemplated hereby (except as referred to in the following
sentence) shall not have any of the duties, obligations or liabilities of a
general partner or limited partner of any Pledged Entity or a stockholder of any
corporation. The parties hereto expressly agree that, unless the Administrative
Agent shall become the absolute owner of an Equity Interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Administrative Agent and/or a Grantor or any other person.

(c) Except as provided in the last sentence of Section 6.2(b), the
Administrative Agent, by accepting this Agreement, did not intend to become a
general partner, limited partner or member of any Pledged Entity or a
shareholder of any person be deemed to be a co-venturer with respect to any
Grantor or any Pledged Entity or a shareholder of any corporation either before
or after an Event of Default shall have occurred. The Administrative Agent shall
have only those powers set forth herein and shall assume none of the duties,
obligations or liabilities of a general partner, or limited partner or member of
any Pledged Entity or of a Grantor.

Section 19.3. Registration of Collateral in the Name of the Administrative
Agent, etc. The Administrative Agent shall have the right, at any time in its
discretion and without notice to any Grantor, to transfer to or to register in
the name of the Administrative Agent or any of its nominees any or all of the
Pledged Collateral, subject only to the revocable voting and similar rights
specified in this Article VI. In addition, the Administrative Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing any Pledged Collateral for certificates or instruments of smaller or
larger denominations.

Section 19.4. Appointment of Sub-agents; Endorsements, etc. The Administrative
Agent shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the instruments and certificates evidencing any
of the Pledged Collateral, which may be held (in the sole discretion of the
Administrative Agent) in the name of the relevant Grantor, endorsed or assigned
in blank or in favor of the Administrative Agent or any nominee or nominees of
the Administrative Agent or a sub-agent appointed by the Administrative Agent.



--------------------------------------------------------------------------------

Section 19.5. Voting Rights. Unless and until an Event of Default shall have
occurred and be continuing, each Grantor shall be entitled to exercise all
voting rights attaching to any and all Pledged Collateral owned by it, and to
give consents, waivers or ratifications in respect thereof, provided that no
vote shall be cast or any consent, waiver or ratification given or any action
taken which would violate, result in breach of any covenant contained in or be
inconsistent with any of the terms of this Agreement, any other Credit Document
or any Designated Hedge Document, or which would have the effect of impairing
the position or interests of the Administrative Agent or any Secured Creditor
therein. All such rights of such Grantor to vote and to give consents waivers
and ratifications shall cease in case an Event of Default shall occur and be
continuing.

Section 19.6. Entitlement of Grantors to Cash Dividends and Distributions. A
Grantor shall be entitled to receive all cash dividends or distributions payable
in respect of its Pledged Collateral, except as otherwise provided in this
Article VI.

Section 19.7. Entitlement of Administrative Agent to Dividends and
Distributions. The Administrative Agent, for the benefit of the Secured
Creditors, shall be entitled to receive and to retain as part of the Pledged
Collateral:

(a) all cash dividends and distributions payable in respect of the Pledged
Collateral at any time when an Event of Default shall have occurred and be
continuing; and

(b) regardless of whether or not an Event of Default shall have occurred and be
continuing at the time of payment or distribution thereof, and except to the
extent any of the following is otherwise permitted by the Credit Agreement:

(i) all cash dividends and distributions in respect of the Pledged Collateral
which are reasonably determined by the Administrative Agent to represent in
whole or in part an extraordinary, liquidating or other distribution in return
of capital;

(ii) all other or additional stock, other securities, partnership interests,
membership interests or property (other than cash to which a Grantor is entitled
under Section 6.6) paid or distributed by way of dividend (including, without
limitation, any payment in kind dividend) or otherwise in respect of the Pledged
Collateral;

(iii) all other or additional stock, other securities, partnership interests,
membership interests or property (including cash) paid or distributed in respect
of the Pledged Collateral by way of stock-split, spin-off, split-up,
reclassification, combination of shares or similar rearrangement; and

(iv) all other or additional stock, other securities, partnership interests,
membership interests or property (including cash) which may be paid in respect
of the Pledged Collateral by reason of any consolidation, merger, exchange of
stock, conveyance of assets, liquidation or similar corporate, partnership or
limited liability company reorganization.

Section 19.8. Application of Dividends and Distributions. If no Event of Default
shall have occurred and be continuing at such time, the Administrative Agent
will, at the request of the Borrower (on behalf of any applicable Grantor or
Grantors), pay over to the Administrative Agent, for application to the payment
or prepayment of any of the Credit Document Obligations (subject to the payment
conditions set forth in Sections 5.1 and 5.2 of the Credit Agreement), any cash
held by it as Pledged Collateral which is attributable to dividends or
distributions received by it and then held as part of the Collateral pursuant to
this Article VI. If an Event of Default shall have occurred and be continuing,
all dividends and distributions received by the Administrative Agent and then
held by it pursuant to this Article VI as part of the Pledged Collateral will be
applied as provided in Section 8.5 hereof.



--------------------------------------------------------------------------------

Section 19.9. Turnover by Grantors. All dividends, distributions or other
payments which are received by any Grantor contrary to the provisions of this
Agreement shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Grantor and
shall be forthwith paid over to the Administrative Agent as Collateral in the
same form as so received (with any necessary endorsement).

Section 19.10. Registration under 1933 Act, etc. If an Event of Default shall
have occurred and be continuing and a Grantor shall have received from the
Administrative Agent a written request or requests that such Grantor cause any
registration, qualification or compliance under any Federal or state securities
law or laws to be effected with respect to all or any part of the Pledged Equity
Interest of its Subsidiaries, such Grantor as soon as practicable and at its
expense will use its best efforts to cause such registration to be effected (and
be kept effective) and will use its best efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such stock, including,
without limitation, registration under the Securities Act of 1933, as then in
effect (the “Securities Act”) (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with any other governmental requirements,
provided that the Administrative Agent shall furnish to such Grantor such
information regarding the Administrative Agent as such Grantor may request in
writing and as shall be required in connection with any such registration,
qualification or compliance. The relevant Grantor will advise the Administrative
Agent in writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, will furnish to the Administrative
Agent such number of prospectuses, offering circulars and other documents
incident thereto as the Administrative Agent from time to time may reasonably
request, and will indemnify the Administrative Agent and all others
participating in the distribution of such Pledged Equity Interests against all
claims, losses, damages or liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Grantor by the Administrative Agent
expressly for use therein.

Section 19.11. Sale of Pledged Equity Interests in Connection with Enforcement.
If at any time when the Administrative Agent shall determine to exercise its
right to sell all or any part of the Pledged Equity Interests pursuant to
Section 8.1, such Pledged Equity Interests or the part thereof to be sold shall
not, for any reason whatsoever, be effectively registered under the Securities
Act of 1933, as then in effect, the Administrative Agent may, in its sole and
absolute discretion and to the fullest extent permitted by applicable law now or
hereafter in effect, sell such Pledged Equity Interests or part thereof by
private sale in such manner and under such circumstances as the Administrative
Agent may deem necessary or advisable in order that such sale may legally be
effected without such registration, provided that at least ten days’ notice of
the time and place of any such sale shall be given to the relevant Grantor
(which each Grantor acknowledges is reasonable notice). Without limiting the
generality of the foregoing, in any such event the Administrative Agent, in its
sole and absolute discretion, (a) may proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Equity Interests or part thereof shall have been filed under such
Securities Act, (b) may approach and negotiate with a single possible purchaser
to effect such sale and (c) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Pledged
Equity Interests or part thereof. In the event of any such



--------------------------------------------------------------------------------

sale, the Administrative Agent shall incur no responsibility or liability to any
Grantor for selling all or any part of the Pledged Equity Interests at a price
which the Administrative Agent may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.

Section 19.12. Waiver. Each Grantor, to the extent permitted by applicable law,
hereby irrevocably waives any and all provisions of each Organizational Document
of each Subsidiary of such Grantor that (a) prohibit, restrict, condition or
otherwise affect the grant hereunder of any Lien on any of the Collateral (or
any enforcement action which may be taken in respect of any such Lien,
including, without limitation, any foreclosure upon or subsequent disposition of
such equity interest by the Administrative Agent or any Secured Creditor) or
(b) otherwise conflict with the terms of this Agreement or any other Credit
Document, any Bank Product Document or any Designated Hedge Document. In
furtherance of the foregoing, each Grantor hereby agrees that, by its signature
below, this Agreement shall constitute the consent of such Grantor under each
Organizational Document of a Subsidiary of such Grantor (as applicable) to each
of the transactions contemplated hereby (including, without limitation, any
foreclosure upon or subsequent disposition of such equity interest by the
Administrative Agent or any Secured Creditor), to the extent any such consent is
required thereunder.

ARTICLE XX.

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY

Section 20.1. Intellectual Property. Each Grantor represents and warrants that:
(i) it is the true and lawful owner or licensee of the Trademarks listed on the
most recent Perfection Certificate delivered by such Grantor to the
Administrative Agent and that said listed Trademarks constitute all the marks
registered in the United States Patent and Trademark Office that such Grantor
now owns or uses in connection with its business; (ii) it is the true and lawful
owner or licensee of all rights in the Patents listed on the most recent
Perfection Certificate delivered by such Grantor to the Administrative Agent and
that said Patents constitute all the United States patents and applications for
United States patents that such Grantor now owns or uses in connection with its
business; and (iii) it is the true and lawful owner or licensee of all rights in
the Copyright registrations listed on the most recent Perfection Certificate
delivered by such Grantor to the Administrative Agent and that said Copyrights
constitute all the registered United States copyrights that such Grantor now
owns. Each Grantor further warrants that it is aware of no third-party claim
that any aspect of such Grantor’s present or contemplated business operations
infringes or will infringe any trademark, service mark, patent or copyright in a
manner which could have a material adverse effect on the financial condition,
business or property of such Grantor.

Section 20.2. Collateral Assignments; Further Assurances. Upon request of the
Administrative Agent whenever made, any Grantor shall promptly execute and
deliver to the Administrative Agent such Collateral Assignment Agreements as the
Administrative Agent shall request in connection with such Grantor’s
Intellectual Property. Each Grantor agrees that it will take such action, and
deliver such documents or instruments, as the Administrative Agent shall request
in connection with the preparation, filing or registration and enforcement of
any Collateral Assignment Agreement.

Section 20.3. Licenses and Assignments. Each Grantor hereby agrees not to divest
itself of any material right under or with respect to any Intellectual Property
material to its business other than in the ordinary course of business or as
expressly permitted pursuant to the Credit Agreement absent prior written
approval of the Administrative Agent.

Section 20.4. Infringements. Each Grantor agrees, promptly upon learning
thereof, to notify the Administrative Agent in writing of the name and address
of, and to furnish such pertinent information



--------------------------------------------------------------------------------

that may be available with respect to, any party who may be infringing or
otherwise violating any of such Grantor’s rights in and to any Intellectual
Property that could reasonably be expected to have a material adverse effect on
the financial condition, business or property of such Grantor taken as a whole
(any such Intellectual Property, “Significant Intellectual Property”), or with
respect to any party claiming that such Grantor’s use of any Significant
Intellectual Property violates any property right of that party, to the extent
that such infringement or violation could reasonably be expected to have a
material adverse effect on the financial condition, business or property of such
Grantor. Each Grantor further agrees, unless otherwise directed by the
Administrative Agent, diligently to prosecute any person infringing any
Significant Intellectual Property in a manner consistent with its past practice
and in the ordinary course of business.

Section 20.5. Trademarks.

(a) Preservation of Trademarks. Each Grantor agrees to use or license the use of
its Trademarks in interstate commerce during the time in which this Agreement is
in effect, sufficiently to preserve such Trademarks as trademarks or service
marks registered under the laws of the United States.

(b) Maintenance of Registration. Each Grantor shall, at its own expense,
diligently process all documents required by the Trademark Act of 1946, 15
U.S.C. §§ 1051, et seq. to maintain trademark registration that the failure to
so maintain could reasonably be expected to have a Material Adverse Effect,
including but not limited to affidavits of use and applications for renewals of
registration in the United States Patent and Trademark Office for all of its
Trademarks pursuant to 15 U.S.C. §§ 1058(a), 1059 and 1065, and shall pay all
fees and disbursements in connection therewith, and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld.

(c) Future Registered Trademarks. If any mark registration issues hereafter to a
Grantor as a result of any application now or hereafter pending before the
United States Patent and Trademark Office, then, in accordance with
Section 4.8(a) hereof, within ten Business Days of such issuance such Grantor
shall deliver to the Administrative Agent an updated Perfection Certificate,
together with a copy of evidence of such issuance, and a grant of security in
such mark to the Administrative Agent, confirming the grant thereof hereunder,
the form of such confirmatory grant to be in form and substance reasonably
acceptable to the Administrative Agent.

Section 20.6. Patents.

(a) Maintenance of Patents. At its own expense, each Grantor shall make timely
payment of all post-issuance fees required pursuant to 35 U.S.C. § 41 to
maintain in force rights under each Patent.

(b) Prosecution of Patent Applications. At its own expense, each Grantor shall
diligently prosecute all applications for United States patents, and shall not
abandon any such application, except in favor of a continuation application
based on such application, prior to exhaustion of all administrative and
judicial remedies, absent written consent of the Administrative Agent, which
consent shall not be unreasonably withheld.

Section 20.7. Other Patents and Copyrights. In accordance with Section 4.8(a)
hereof, within ten Business Days of acquisition of a United States Patent or
Copyright, or of filing of an application for a United States Patent or
Copyright, the relevant Grantor shall deliver to the Administrative Agent an
updated Perfection Certificate, together with a copy of said Patent or
Copyright, as the case may be, with a grant of security as to such Patent or
Copyright, as the case may be, confirming the grant thereof hereunder, the form
of such confirmatory grant to be in form and substance reasonably acceptable to
the Administrative Agent.



--------------------------------------------------------------------------------

Section 20.8. Remedies Relating to Intellectual Property. If an Event of Default
shall occur and be continuing, the Administrative Agent may, by written notice
to the relevant Grantor, take any or all of the following actions: (i) declare
the entire right, title and interest of such Grantor in and to each of the
Copyrights, Patents and Trademarks, together with all trademark rights and
rights of protection to the same, vested, in which event such rights, title and
interest shall immediately vest, in the Administrative Agent for the benefit of
the Secured Creditors, in which case such Grantor agrees to execute an
assignment in form and substance reasonably satisfactory to the Administrative
Agent, of all its rights, title and interest in and to the Copyrights, Patents
and Trademarks to the Administrative Agent for the benefit of the Secured
Creditors; (ii) take and practice or sell the Copyrights or Patents and take and
use or sell the Trademarks and the goodwill of such Grantor’s business
symbolized by the Trademarks and the right to carry on the business and use the
assets of the Grantor in connection with which the Trademarks have been used;
and (iii) direct such Grantor to refrain, in which event such Grantor shall
refrain, from using the Copyrights, Patents and Trademarks in any manner
whatsoever, directly or indirectly, and, if requested by the Administrative
Agent, change such Grantor’s corporate name to eliminate therefrom any use of
any mark and execute such other and further documents that the Administrative
Agent may request in connection with such Grantor’s obligations under this
Agreement and to transfer ownership of the Copyrights, Patents and Trademarks,
and registrations and any pending trademark application, to the Administrative
Agent for the benefit of the Secured Parties.

ARTICLE XXI.

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

Section 21.1. Remedies Generally; Obtaining of the Collateral. Each Grantor
agrees that, if any Event of Default shall have occurred and be continuing, then
and in every such case, subject to any mandatory requirements of applicable law
then in effect, the Administrative Agent, in addition to any rights now or
hereafter existing under applicable law, shall have all rights as a secured
creditor under the UCC in all relevant jurisdictions and may exercise any or all
of the following rights (all of which each Grantor hereby agrees is commercially
reasonable to the fullest extent permitted under applicable law now or hereafter
in effect):

(a) personally, or by agents’ attorneys or other authorized representatives,
immediately retake possession of the Collateral or any part thereof from such
Grantor or any other person who then has possession of any part thereof with or
without notice or process of law, and for that purpose may enter upon such
Grantor’s or such other person’s premises where any of the Collateral is located
and remove the same and use in connection with such removal any and all
services, supplies, aids and other facilities of such Grantor;

(b) instruct the obligor or obligors on any Account, agreement, instrument or
other obligation (including, without limitation, Account Debtors) constituting
the Collateral to make any payment required by the terms of such Account,
agreement, instrument or other obligation directly to the Administrative Agent
and/or directly to a lockbox under the sole dominion and control of the
Administrative Agent or to the Collateral Concentration Account;

(c) sell, assign or otherwise liquidate, or direct such Grantor to sell, assign
or otherwise liquidate, any or all of the Collateral or any part thereof, and
take possession of the proceeds of any such sale or liquidation;



--------------------------------------------------------------------------------

(d) issue a Notice of Exclusive Control with respect to any or all of the
Collateral Accounts and issue Entitlement Orders or instructions with respect
thereto;

(e) withdraw any or all monies, securities and/or instruments in the Collateral
Concentration Account or any Collateral Account for application to the Secured
Obligations in accordance with Section 8.5 hereof;

(f) pay and discharge taxes, Liens or claims on or against any of the
Collateral;

(g) pay, perform or satisfy, or cause to be paid, performed or satisfied, for
the benefit of any Grantor, any of the obligations, terms, covenants, provisions
or conditions to be paid, observed, performed or satisfied by such Grantor under
any contract, agreement or instrument relating to its Collateral, all in
accordance with the terms, covenants, provisions and conditions thereof, as and
to the extent that such Grantor fails or refuses to perform or satisfy the same;

(h) enter into any extension of, or any other agreement in any way relating to,
any of the Collateral;

(i) make any compromise or settlement the Administrative Agent deems desirable
or necessary with respect to any of the Collateral; and/or

(j) take possession of the Collateral or any part thereof, by directing such
Grantor or any other person in possession thereof in writing to deliver the same
to the Administrative Agent at any place or places designated by the
Administrative Agent, in which event such Grantor shall at its own expense:

(i) forthwith cause the same to be moved to the place or places so designated by
the Administrative Agent and delivered to the Administrative Agent,

(ii) store and keep any Collateral so delivered to the Administrative Agent at
such place or places pending further action by the Administrative Agent as
provided in Section 8.2, and

(iii) while the Collateral shall be so stored and kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in substantially the same condition prior to such action;

it being understood that such Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Administrative Agent shall be entitled
to a decree requiring specific performance by such Grantor of said obligation.

Section 21.2. Disposition of the Collateral. Upon the occurrence and continuance
of an Event of Default, any Collateral repossessed by the Administrative Agent
under or pursuant to Section 8.1 and any other Collateral whether or not so
repossessed by the Administrative Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale of the property to be sold, and
in general in such manner, at such time or times, at such place or places and on
such terms as the Administrative Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
the Collateral may be sold, leased or otherwise disposed of, in the condition in
which the same existed when taken by the Administrative Agent or after any
overhaul or repair which the Administrative Agent shall determine to be
commercially reasonable. Except in the case of any Collateral that is perishable
or



--------------------------------------------------------------------------------

threatens to decline speedily in value or is of a type customarily sold on a
recognized market, (i) in the case of any such disposition which shall be a
private sale or other private proceedings permitted by such requirements, such
sale shall be made upon not less than ten days’ written notice to such Grantor
(which such Grantor acknowledges is reasonable notice) specifying the time at
which such disposition is to be made and the intended sale price or other
consideration therefor, and shall be subject, for the ten days after the giving
of such notice, to the right of the relevant Grantor or any nominee of the
relevant Grantor to acquire the Collateral involved at a price or for such other
consideration at least equal to the intended sale price or other consideration
so specified, and (ii) in the case of any such disposition which shall be a
public sale permitted by such requirements, such sale shall be made upon not
less than ten days’ written notice to the relevant Grantor specifying the time
and place of such sale and, in the absence of applicable requirements of law,
shall be by public auction (which may, at the Administrative Agent’s sole
option, be subject to reserve), after publication of notice of such auction not
less than ten days prior thereto in two newspapers in general circulation in the
city where such Collateral is located. To the extent permitted by any such
requirement of law, the Administrative Agent on behalf of the Secured Creditors
(or certain of them) may bid for and become the purchaser (by bidding in Secured
Obligations or otherwise) of the Collateral or any item thereof offered for sale
in accordance with this Section without accountability to the relevant Grantor
(except to the extent of surplus money received as provided in Section 8.5).
Unless so obligated under mandatory requirements of applicable law, the
Administrative Agent shall not be required to make disposition of the Collateral
within a period of time which does not permit the giving of notice to the
Grantor as hereinabove specified. The Administrative Agent need give the
relevant Grantor only such notice of disposition as the Administrative Agent
shall deem to be reasonably practicable in view of such mandatory requirements
of applicable law.

Section 21.3. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Article VIII at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies and for no other purpose, each Grantor
hereby grants to the Administrative Agent an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to the Grantor) to
use, assign or sublicense any of the Intellectual Property of such Grantor, now
owned or hereafter acquired by such Grantor, and wherever the same may be
located, including in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.

Section 21.4. Waiver of Claims. Except as otherwise provided in this Agreement,
EACH GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S TAKING
POSSESSION OR THE ADMINISTRATIVE AGENT’S DISPOSITION OF ANY OF THE COLLATERAL,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH THE GRANTOR WOULD
OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF
ANY STATE, and each Grantor hereby further waives, to the extent permitted by
law: (i) all damages occasioned by such taking of possession except any damages
which are the direct result of the Administrative Agent’s gross negligence or
willful misconduct; (ii) all other requirements as to the time, place and terms
of sale or other requirements with respect to the enforcement of the
Administrative Agent’s rights hereunder; and (iii) all rights of redemption,
appraisement, valuation, stay, extension or moratorium now or hereafter in force
under any applicable law in order to prevent or delay the enforcement of this
Agreement or the absolute sale of the Collateral or any portion thereof, and
each Grantor, for itself and all who may claim under it, insofar as it or they
now or hereafter lawfully may, hereby waives the benefit of all such laws to the
fullest extent permitted by applicable law now or hereafter in effect. Any sale
of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at



--------------------------------------------------------------------------------

law or in equity, of the relevant Grantor therein and thereto, and shall be a
perpetual bar both at law and in equity against the relevant Grantor and against
any and all persons claiming or attempting to claim the Collateral so sold,
optioned or realized upon, or any part thereof, from, through and under the
relevant Grantor.

Section 21.5. Application of Proceeds. All Collateral and proceeds of Collateral
obtained and realized by the Administrative Agent in connection with the
enforcement of this Agreement pursuant to this Article VIII shall be applied as
follows:

(i) first, to the payment to the Administrative Agent, for application to the
Secured Obligations as provided in Section 10.3 of the Credit Agreement; and

(ii) second, to the extent remaining after the application pursuant to the
preceding clause (i) and following the termination of this Agreement pursuant to
Section 9.9 hereof, to the relevant Grantor or to whomever may be lawfully
entitled to receive such payment.

Section 21.6. Remedies Cumulative, etc. Each and every right, power and remedy
hereby specifically given to the Administrative Agent shall be in addition to
every other right, power and remedy specifically given under this Agreement, any
Bank Product Document, any Designated Hedge Agreement, or the other Credit
Documents or now or hereafter existing at law or in equity, or by statute and
each and every right, power and remedy whether specifically herein given or
otherwise existing may be exercised from time to time or simultaneously and as
often and in such order as may be deemed expedient by the Administrative Agent.
All such rights, powers and remedies shall be cumulative and the exercise or the
beginning of exercise of one shall not be deemed a waiver of the right to
exercise any other or others. No delay or omission of the Administrative Agent
in the exercise of any such right, power or remedy, or partial or single
exercise thereof, and no renewal or extension of any of the Secured Obligations,
shall impair or constitute a waiver of any such right, power or remedy or shall
be construed to be a waiver of any Default or Event of Default or an
acquiescence therein. No notice to or demand on any Grantor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Administrative
Agent to any other or further action in any circumstances without notice or
demand. In the event that the Administrative Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Administrative Agent may recover reasonable, actual expenses,
including attorneys’ fees, and the amounts thereof shall be included in such
judgment.

Section 21.7. Discontinuance of Proceedings. In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Administrative Agent, then and in every such case
the relevant Grantor, the Administrative Agent and each holder of any of the
Secured Obligations shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies and powers of the
Administrative Agent shall continue as if no such proceeding had been
instituted.

Section 21.8. Purchasers of Collateral. Upon any sale of any of the Collateral
by the Administrative Agent hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt of the
Administrative Agent or the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication or nonapplication thereof.



--------------------------------------------------------------------------------

ARTICLE XXII.

MISCELLANEOUS

Section 22.1. Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing,
sent by telecopier, mailed or delivered, (i) if to the Borrower, at its address
specified in or pursuant to the Credit Agreement, (ii) if to any Subsidiary
Grantor, to it c/o the Borrower at its address specified in or pursuant to the
Credit Agreement, (iii) if to the Administrative Agent, to it at its address
specified in or pursuant to the Credit Agreement, (iv) if to any Lender, at its
address specified in or pursuant to the Credit Agreement, and (v) if to any
Designated Hedge Creditor or Bank Product Creditor, at such address as such
Designated Hedge Creditor or Bank Product Creditor shall have specified in
writing to each Grantor and the Administrative Agent; or in any case at such
other address as any of the persons listed above may hereafter notify the others
in writing. All such notices and communications shall be mailed, telecopied,
sent by overnight courier or delivered, and shall be effective when received.

Section 22.2. Entire Agreement. This Agreement and the other Credit Documents
represent the final agreement among the parties with respect to the subject
matter hereof and thereof, supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof, and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties. There are no unwritten oral
agreements among the parties.

Section 22.3. Obligations Absolute. The obligations of each Grantor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
other than indefeasible payment in full of, and complete performance of, all of
the Secured Obligations, including, without limitation:

(a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from other Credit Documents, any Bank Product Document
or any Designated Hedge Document, or any other instrument or agreement referred
to therein, or any assignment or transfer of any thereof;

(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such agreement or instrument or this Agreement except as
expressly provided in such renewal, extension, amendment, modification,
addition, supplement, assignment or transfer;

(c) any furnishing of any additional security to the Administrative Agent or its
assignee or any acceptance thereof or any release of any security by the
Administrative Agent or its assignee;

(d) any limitation on any person’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to a Grantor or any
Subsidiary of a Grantor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
a Grantor shall have notice or knowledge of any of the foregoing; or

(f) to the fullest extent permitted by applicable law now or hereafter in
effect, any other event or circumstance which, but for this provision, might
release or discharge a guarantor or other surety from its obligations as such.



--------------------------------------------------------------------------------

Section 22.4. Successors and Assigns. This Agreement shall be binding upon each
Grantor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and each other Secured Creditor and their respective
successors and assigns, provided that no Grantor may transfer or assign any or
all of its rights or obligations hereunder without the prior written consent of
the Administrative Agent. All agreements, statements, representations and
warranties made by each Grantor herein or in any certificate or other instrument
delivered by such Grantor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement, the other Credit Documents, the
Bank Product Documents and any Designated Hedge Document regardless of any
investigation made by the Secured Creditors on their behalf.

Section 22.5. Headings Descriptive. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

Section 22.6. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 22.7. Enforcement Expenses, etc. The Grantors hereby jointly and
severally agree to pay, to the extent not paid pursuant to Section 13.1 of the
Credit Agreement, all reasonable, actual out-of-pocket costs and expenses of the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Agreement, the preservation of the Collateral, the
perfection of the Security Interest, and any amendment, waiver or consent
relating hereto (including, without limitation, the reasonable fees and
disbursements of counsel employed by the Administrative Agent or any of the
other Secured Creditors).

Section 22.8. Release of Portions of Collateral.

(a) So long as no Event of Default is in existence or would exist after the
application of proceeds as provided below, the Administrative Agent shall, at
the request and sole cost and expense of a Grantor, take reasonable actions to
release any or all of the Collateral of such Grantor, provided that (x) such
release is permitted by the terms of the Credit Agreement (it being agreed for
such purposes that a release will be deemed “permitted by the terms of the
Credit Agreement” if the proposed transaction constitutes an exception contained
in Section 9.2(iii) of the Credit Agreement) or otherwise has been approved in
writing by the Required Lenders (or, to the extent required by Section 13.11 of
the Credit Agreement, all of the Lenders, or all of the Lenders (other than any
Defaulting Lender), as applicable) and (y) the proceeds of such Collateral are
to be applied as required pursuant to the Credit Agreement or any consent or
waiver entered into with respect thereto.

(b) At any time that a Grantor desires that the Administrative Agent take any
action to give effect to any release of Collateral pursuant to the foregoing
Section 9.8(a), it shall deliver to the Administrative Agent a certificate
signed by a principal executive officer stating that the release of the
respective Collateral is permitted pursuant to Section 9.8(a). In the event that
any part of the Collateral is released as provided in Section 9.8(a), the
Administrative Agent, at the request and sole cost and expense of a Grantor,
will take reasonable actions to duly release such Collateral and assign,
transfer and deliver to such Grantor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold and as may be in the possession of the Administrative Agent and
has not theretofore been released pursuant to this Agreement. The Administrative
Agent shall have no liability whatsoever to any Secured Creditor as the result
of any release of Collateral by it as permitted by this Section 9.8.



--------------------------------------------------------------------------------

Section 22.9. Termination. After the termination of all of the Commitments and
all other Credit Documents, all Designated Hedge Documents and all Bank Product
Documents, when no Note or Letter of Credit is outstanding and when all Loans
and other Secured Obligations (other than unasserted indemnity obligations) have
been indefeasible paid in full in cash, this Agreement shall terminate, and the
Administrative Agent, at the request and sole cost and expense of the Grantors,
will take reasonable actions to execute and deliver to the relevant Grantor a
proper instrument or instruments (including UCC termination statements on form
UCC-3) acknowledging the satisfaction and termination of this Agreement, and
will duly assign, transfer and deliver to the relevant Grantor (without recourse
and without any representation or warranty) such of the Collateral as may be in
the possession of the Administrative Agent and as has not theretofore been sold
or otherwise applied or released pursuant to this Agreement.

Section 22.10. Administrative Agent. The Administrative Agent will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. The acceptance by the Administrative Agent of this
Agreement, with all the rights, powers, privileges and authority so created,
shall not at any time or in any event obligate the Administrative Agent to
appear in or defend any action or proceeding relating to the Collateral to which
it is not a party, or to take any action hereunder or thereunder, or to expend
any money or incur any expenses or perform or discharge any obligation, duty or
liability under the Collateral. By accepting the benefits of this Agreement,
each Secured Creditor acknowledges and agrees that the rights and obligations of
the Administrative Agent shall be as set forth in Article XI of the Credit
Agreement. Notwithstanding anything to the contrary contained in Section 9.3 of
this Agreement or Section 13.11 of the Credit Agreement, this Section 9.10, and
the duties and obligations of the Administrative Agent set forth in this
Section 9.10, may not be amended or modified without the consent of the
Administrative Agent.

Section 22.11. Only Administrative Agent to Enforce on Behalf of Secured
Creditors. The Secured Creditors agree by their acceptance of the benefits
hereof that this Agreement may be enforced on their behalf only by the action of
the Administrative Agent, acting upon the instructions of the Required Lenders
(or, after all Credit Document Obligations have been paid in full, instructions
of the holders of greater than 50% of the outstanding Designated Hedge
Obligations) and that no other Secured Creditor shall have any right
individually to seek to enforce or to enforce this Agreement or to realize upon
the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent, for the
benefit of the Secured Creditors, upon the terms of this Agreement.

Section 22.12. Other Creditors, etc. Not Third Party Beneficiaries. No creditor
of any Grantor or any of its Affiliates, or other person claiming by, through or
under any Grantor or any of its Affiliates, other than the Administrative Agent
and the other Secured Creditors, and their respective successors and assigns,
shall be a beneficiary or third-party beneficiary of this Agreement or otherwise
shall derive any right or benefit herefrom.

Section 22.13. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, including
via facsimile transmission or other electronic transmission capable of
authentication, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same agreement.
A set of counterparts executed by all the parties hereto shall be lodged with
the Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

Section 22.14. Amendments; Additional Grantors. No amendment or waiver of any
provision of this Agreement and no consent to any departure by any Grantor shall
in any event be effective unless the same shall be in writing and signed by the
Administrative Agent acting at the direction of the requisite number of Lenders,
if any, required pursuant to Section 13.11 of the Credit Agreement, and the
applicable Grantor or Grantors, as the case may be, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Upon the execution and delivery by any Person of a
Security Agreement Joinder, (a) such Person shall be referred to as an
“Additional Grantor” and shall become and be a Grantor hereunder, and each
reference in this Agreement to a “Grantor” shall also mean and be a reference to
such Additional Grantor, and each reference in any other Credit Document to a
“Grantor” shall also mean and be a reference to such Additional Grantor, and
(b) each reference herein to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to this Agreement, and each reference in any other Credit
Document to the “Security Agreement,” “thereunder,” “thereof” or words of like
import referring to this Agreement, shall mean and be a reference to this
Agreement as supplemented by such Security Agreement Joinder.

Section 22.15. Effectiveness. This Agreement shall be effective as to any
Grantor upon its execution and delivery to the Administrative Agent of a
counterpart of this Agreement manually executed on behalf of such Grantor,
regardless of the date of this Agreement or the date this Agreement is executed
and delivered by any other party hereto.

Section 22.16. Full Recourse Obligations; Effect of Fraudulent Transfer Laws. It
is the desire and intent of each Grantor, the Administrative Agent and the other
Secured Creditors that this Agreement shall be enforced as a full recourse
obligation of each Grantor to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If
and to the extent that the obligations of any Grantor under this Agreement
would, in the absence of this sentence, be adjudicated to be invalid or
unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then the amount of such Grantor liability
hereunder in respect of the Secured Obligations shall be deemed to be reduced ab
initio to that maximum amount that would be permitted without causing such
Grantor’s obligations hereunder to be so invalidated.

Section 22.17. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION
OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE). TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH GRANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS. EACH GRANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL



--------------------------------------------------------------------------------

COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED CREDITOR MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 13.4 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 22.18. Joint and Several Obligations. Each Grantor agrees that it is
jointly and severally liable for the prompt payment and performance of, all
obligations hereunder, all Secured Obligations and all agreements under the
Credit Documents, the Designed Hedged Documents and the Bank Product Documents.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

GRANTORS: AMERICAN DENTAL PARTNERS, INC. By:  

 

Name:   Ian H. Brock Title:   Vice President, Planning and Investment ADP OF NEW
YORK, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ALABAMA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
CALIFORNIA, INC. By:  

 

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

GRANTORS (Cont’d): AMERICAN DENTAL PARTNERS OF FLORIDA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
LOUISIANA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MARYLAND, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MICHIGAN, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MISSOURI, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

GRANTORS (Cont’d): AMERICAN DENTAL PARTNERS OF NORTH CAROLINA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
OKLAHOMA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
PENNSYLVANIA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
TENNESSEE, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PROFESSIONAL
SERVICES, LLC By:  

 

Name:   Breht T. Feigh Title:   Vice President



--------------------------------------------------------------------------------

GRANTORS (Cont’d): APPLE PARK ASSOCIATES, INC. By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ARIZONA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
WISCONSIN, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF TEXAS,
LLC By:  

 

Name:   Ian H. Brock Title:   Vice President VOSS DENTAL LAB, INC. By:  

 

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

GRANTORS (Cont’d): ADP-CFK, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President CARE FOR KIDS—USA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President CARE FOR KIDS OF ARIZONA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MINNESOTA, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President ZETASYS, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President CFK OF TEXAS, LLC By:  

 

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

GRANTORS (Cont’d): FOCUS PRACTICE CONSULTANTS, LLC

By:

 

 

Name:

  Ian H. Brock

Title:

  Vice President



--------------------------------------------------------------------------------

Accepted by:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE 1

Pledged Collateral

 

I. Equity Interests

 

Grantor

   Issuer and Type of
Organization    Certificate Number    Percent of Equity
Interest Owned    Percent of Equity
Interest Pledged                                    

 

II. Instruments

 

Grantor

   Obligor    Amount of Instrument    Date of Instrument                        
  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AGREEMENT

Date:             , 20    

This Assignment Agreement (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [the][each]1
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment Agreement as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment Agreement, without representation or
warranty by [the][any] Assignor.

 

1. Assignor[s]:                                                      

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

  

 

  

2.      Assignee[s]:

  

 

     

 

  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.      Borrower:

   American Dental Partners, Inc.   

4.      Administrative Agent:

   Bank of America, N.A., as the administrative agent under the Credit
Agreement.

5.      Credit Agreement:

   The Credit Agreement, dated as of May 7, 2010 (as may be amended, modified,
supplemented or amended and restated from time to time, the “Credit Agreement”),
among the Borrower, the lending institutions from time to time party thereto
(the “Lenders”), Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and as the Letter of Credit Issuer and
the Swing Line Lender; Banc of America Securities LLC, RBS Securities Inc., and
KeyBank National Association, as co-lead arrangers and co-book managers
(collectively, in such capacities, the “Co-Lead Arrangers”); Wells Fargo Bank,
National Association and TD Securities (USA) LLC, as co-documentation agents
(collectively, in such capacity, the “Co-Documentation Agents”); and RBS
Citizens, N.A. and KeyBank National Association, as co-syndication agents
(collectively, in such capacity, the “Syndication Agents”).

 

6. Assigned Interest:

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate
Amount of
Commitment/
Loans
for all
Lenders8    Amount of
Commitment/
Loans
Assigned    Percentage
Assigned of
Commitment/
Loans9     CUSIP
Number                       $                  $                               
%                          $                  $                               
%                          $                  $                               
%   

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term A Commitment”, etc.).

8

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

[7.

Trade Date:              ]10

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

 

10

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent, Letter of Credit Issuer

By:  

 

  Name:   Title:

AMERICAN DENTAL PARTNERS, INC.,

as the Borrower

By:  

 

  Name:   Title:]11

 

11

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.5(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 13.5(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 8.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment Agreement and to purchase [the][such]
Assigned Interest, and (vii) if it is not a United States Person, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 7, 2010 (as
may be amended, modified, supplemented or amended and restated from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among American Dental Partners, Inc. (the “Borrower”), the
lending institutions from time to time party thereto (the “Lenders”), Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and as the Letter of Credit Issuer and the Swing Line Lender; Banc of
America Securities LLC, RBS Securities Inc., and KeyBank National Association,
as co-lead arrangers and co-book managers (collectively, in such capacities, the
“Co-Lead Arrangers”); Wells Fargo Bank, National Association and TD Securities
(USA) LLC, as co-documentation agents (collectively, in such capacity, the
“Co-Documentation Agents”); and RBS Citizens, N.A. and KeyBank National
Association, as co-syndication agents (collectively, in such capacity, the
“Syndication Agents”).

The undersigned Authorized Officer12 hereby certifies as of the date hereof that
he/she is the                                                           of the
Borrower and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered (i) the year-end audited financial statements
required by Section 8.1(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and (ii) the
consolidating (by region) balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year and the related consolidating (by region)
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year. Such consolidating statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 8.1(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such consolidated financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes and such consolidating financial statements are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of the Borrower and its Subsidiaries.

 

12

This certificate should be from the chief executive officer or treasurer of the
Borrower.



--------------------------------------------------------------------------------

2. I am familiar with the terms of the Credit Agreement and the other Credit
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and conditions of the Borrower
and its Subsidiaries during the accounting period covered by the attached
financial statements.

3. The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate.

4. The representations and warranties of the Borrower and the other Credit
Parties contained in Article VII of the Credit Agreement and all representations
and warranties of any Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a)(i) and (a)(ii) of Section 7.7 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.1 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

5. Attached hereto as Annex I are (i) the calculations required to establish
compliance with the provisions of Section 9.7 of Credit Agreement, (ii) evidence
of pro forma compliance with the financial covenants set forth in Section 9.7 of
the Credit Agreement with respect to each Share Repurchase made during the
period financial quarter for which such certificate is being delivered as though
such Share Repurchases had occurred at the beginning of such fiscal quarter and
(iii) evidence of pro forma compliance with the financial covenants set forth in
Section 9.7 with respect to each Capital Distribution made during the period
financial quarter for which such certificate is being delivered as though such
Capital Distributions had been made at the beginning of such fiscal quarter.

 

Very truly yours, AMERICAN DENTAL PARTNERS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX I

[Form to be agreed to by Administrative Agent and Borrower]



--------------------------------------------------------------------------------

EXHIBIT F

 

 

FORM OF

MANAGEMENT SERVICES AGREEMENT

 

 

Please see attached

Please see Management Services Agreements, as in effect on the

Closing Date and set forth on Schedule 7.21 of the Credit Agreement



--------------------------------------------------------------------------------

Schedule 1

Lenders and Commitments

 

Lender

   Revolving
Commitment    Revolving Facility
Percentage as  of the
Closing Date     Term
Commitment    Percentage of  Term
Commitment  

BANK OF AMERICA, N.A.

   $ 18,555,556    18.555556000 %    $ 14,844,444    18.555555000 % 

KEYBANK NATIONAL ASSOCIATION

   $ 18,500,000    18.500000000 %    $ 14,800,000    18.500000000 % 

RBS CITIZENS, N.A.

   $ 18,500,000    18.500000000 %    $ 14,800,000    18.500000000 % 

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 13,888,889    13.888889000 %    $ 11,111,111    13.888888750 % 

TORONTO DOMINION (NEW YORK) LLC

   $ 13,888,889    13.888889000 %    $ 11,111,111    13.888888750 % 

UNION BANK, N.A.

   $ 8,333,333    8.333333000 %    $ 6,666,667    8.333333750 % 

REGIONS BANK

   $ 8,333,333    8.333333000 %    $ 6,666,667    8.333333750 % 

Total:

   $ 100,000,000    100.000000000 %    $ 80,000,000    100.000000000 % 



--------------------------------------------------------------------------------

Schedule 2

Subsidiary Guarantors

 

Guarantor

  

Type of

Organization

   Jurisdiction  of
Organization/
Formation

ADP-CFK, LLC

   Limited Liability Company    Delaware

ADP of New York, LLC

   Limited Liability Company    Delaware

American Dental Partners of Alabama, LLC

   Limited Liability Company    Delaware

American Dental Partners of Arizona, LLC

   Limited Liability Company    Delaware

American Dental Partners of California, Inc.

   Corporation    Delaware

American Dental Partners of Florida, LLC

   Limited Liability Company    Delaware

American Dental Partners of Louisiana, LLC

   Limited Liability Company    Delaware

American Dental Partners of Maryland, LLC

   Limited Liability Company    Delaware

American Dental Partners of Michigan, LLC

   Limited Liability Company    Delaware

American Dental Partners of Minnesota, LLC

   Limited Liability Company    Delaware

American Dental Partners of Missouri, LLC

   Limited Liability Company    Delaware

American Dental Partners of North Carolina, LLC

   Limited Liability Company    Delaware

American Dental Partners of Oklahoma, LLC

   Limited Liability Company    Delaware

American Dental Partners of Pennsylvania, LLC

   Limited Liability Company    Delaware

American Dental Partners of Tennessee, LLC

   Limited Liability Company    Delaware

American Dental Partners of Texas, LLC

   Limited Liability Company    Delaware

American Dental Partners of Wisconsin, LLC

   Limited Liability Company    Delaware

American Dental Professional Services, LLC

   Limited Liability Company    Delaware

Apple Park Associates, Inc.

   Corporation    Delaware

Care for Kids – USA, LLC

   Limited Liability Company    Delaware

Care for Kids of Arizona, LLC

   Limited Liability Company    Delaware

CFK of Texas, LLC

   Limited Liability Company    Delaware

Focus Practice Consultants, LLC

   Limited Liability Company    Delaware

Voss Dental Lab, Inc.

   Corporation    New York

ZetaSys, LLC

   Limited Liability Company    Delaware



--------------------------------------------------------------------------------

Schedule 3

Existing Letters of Credit

 

Applicant

   Letter of
Credit No.    Issuance
Date    Expiry
Date   

Beneficiary

   Amount

American Dental Partners, Inc.

   S308052000A    12/23/03    12/23/10   

Safety National

Casualty

Corporation

   $ 650,000

American Dental Partners, Inc.

   S312214000B    1/2/07    1/2/11   

Commissioner of

Insurance—State of

Vermont

   $ 250,000

American Dental Partners, Inc.

   S320787000A    1/12/10    1/12/11    PENNS    $ 725,000

American Dental Partners, Inc.

   S320788000A    1/12/10    1/12/11   

Continental

Casualty Company

   $ 287,291



--------------------------------------------------------------------------------

Schedule 4

Scheduled Subsidiaries

[Schedule 4 appears on the following page]



--------------------------------------------------------------------------------

American Dental Partners, Inc.

Schedule 4

Scheduled Subsidiaries

 

GL Location

Code (Prop. ID)

  

New Name

  

Address

   City    State    Zip    Phone
Number    Rentable Square
Feet   

Landlord

  

Address

  

City

   State    Zip

Care for Kids of Arizona, LLC (d/b/a Arizona's Tooth Doctor)

1

   ATD 03001    Phoenix - Central    7006 S. Central Ave.    Phoenix    AZ   
85042    602-276-1029    8,983    Erickson Investment Limited Partnership   
3616 E. Tremaine Court    Gilbert    AZ    85234

2

   ATD 03004    Mesa - Gilbert    944 N. Gilbert Ave.    Mesa    AZ    85203   
480-833-4180    9,200    Eagle Discovery, LLC    629 Via Dell Monte    Balos
Verdes    CA    90274

3

   ATD 03003    Mesa - University    829 E. University Ave.    Mesa    AZ   
85203    480-655-8687    5,520    Eastern Arizona Properties, LLC    3616 E.
Tremaine Court    Gilbert    AZ    85234

4

   ATD 03005    Globe - 6th Street    410 S. 6th Street    Globe    AZ    85501
   928-425-0972    1,200    Eastern Arizona Properties, LLC    3616 E. Tremaine
Court    Gilbert    AZ    85234

5

   ATD 03000    ATD - Resource    3301 East Thomas Road    Phoenix    AZ   
85018    602-956-4411    2,800    Mr. James A. Fauci    2832 North 32nd Place   
Phoenix    AZ    85008

6

   ATD 03006    Phoenix - Thomas    3311 East Thomas Road    Phoenix    AZ   
85018    602-956-3363    3,000    Mr. James A. Fauci    2832 North 32nd Place   
Phoenix    AZ    85008

7

   ATD 03002    Phoenix - Indian School    4701 West Indian School Road   
Phoenix    AZ    85031    623-245-8461    8,800    Dental Land of Arizona, LLC
   1245 East Southern Avenue #12    Mesa    AZ    85204

8

   ATD 03009    Central Ortho    7006 S. Central Ave.    Phoenix    AZ    85042
   602-276-1029    1,417    Erickson Investment Limited Partnership    3616 E.
Tremaine Court    Gilbert    AZ    85234

9

   ATD 03010    Chandler - Alma School    2330 N. Alma School Rd. Suite 100   
Chandler    AZ    85224-2489    480-388-3222    2,697    Alma School Village
Shoppes, LLC    1136 W. Baseline Road Mesa AZ    Mesa    AZ    85210         
Subtotal                43,617               

American Dental Partners of Texas, LLC (d/b/a Carus Dental)

1

   CAR 43200    Belton - Lake    511 Lake Rd., Suite 107    Belton    TX   
76513-1403    254-774-7004    1,600    Holly Park Partners, Ltd.            

2

   CAR 43300    Austin - Cameron    7517 Cameron Rd. Suites 106 & 107    Austin
   TX    78752-2057    512-371-1222    8,500    Harrison-Pearson Associates,
Inc.    4014 Medical Parkway    Austin    TX    78756

3

   CAR 43760    Houston - Galleria - Richmond    5177 Richmond Ave., Suite 150
   Houston    TX    77056    713-960-9926    2,579    Keppel Houston Group   
5177 Richmond Avenue    Houston    TX    77056

4

   CAR 43350    Georgetown - University    950 University, Suite 101   
Georgetown    TX    78626    512-930-5930    2,658    NEVLV, LLC    905 N. West
Lane    Austin    TX    78733

5

   CAR 43751    Humble - Highway 59    19725 Hwy 59    Humble    TX   
77338-3566    281-446-2153    2,528    Weingarten Realty Investors    PO Box
924133    Houston    TX    77292-4133

6

   CAR 43400    Killeen - Expressway Surgical    4400-1 E. Cen. Texas Expwy.,
Suite B    Killeen    TX    76543-5278    254-699-3559    1,750    Killeen
Hallmark, Ltd.    9606 N Mopac    Austin    TX    78759

7

   CAR 43420    Killeen - Expressway Pedo    1711 E. Central Texas Expressway,
Suite 308    Killeen    TX    76541    254-526-9696    2,237    One Killeen
Center Building Ltd.    510 South Congress    Austin    TX    78704

8

   CAR 43225    Killeen - WS Young    3106 South W.S. Young Dr., Ste. C-304   
Killeen    TX    76543-2008    254-618-5050    5,000    Jim Wright Company   
3106 South W.S. Young Dr.    Kileen    TX    76542

9

   CAR 43740    Kingwood - Rustic Woods    4003 Rustic Woods Drive, Suite E   
Kingwood    TX    77339-2649    281-360-3609    1,662    BB Rowley Interests LLC
& S O Rowley Interests LLC    5005 Riverway    Houston    TX    77056

10

   CAR 43650    Austin - Renfert    12201 Renfert Way, Suite 345    Austin    TX
   78758-5353    512-836-3074    3,804    Medical Oaks Pavilion, Ltd.    98 San
Jacinto Blvd    Austin    TX    78701

11

   CAR 43450    Austin - Research    13729 Research Blvd., Ste 840    Austin   
TX    78750-1892    512-258-7890    1,600    Federal Wholesale Toy Co., Limited
Partnership    6310 San Vicente Blvd., Ste. 250    Los Angeles    CA    90048

12

   CAR 43770    Pearland - Walnut    3303 E. Walnut    Pearland    TX    77581
   281-485-7005    3,500    Michael Sabeti, D.D.S.    2606 Green Oak Dr.   
Kingwood    TX    77339

13

   CAR 43500    Round Rock - Park Valley    16000 Park Valley Dr, Suite 100   
Round Rock    TX    78681-4008    512-244-7885    5,116    Oakwood Office Ltd.
   1301 Capital of Texas Hwy. A-306    Austin    TX    78746

14

   CAR 43525    San Marcos - Hopkins    301 West Hopkins Street    San Marcos   
TX    78666-4403    512-396-7268    2,500    Malcom Ray Scott, D.D.S.    301 W.
Hopkins Street    San Marcos    TX    78666

15

   CAR 43550    Austin - Ben White    1221 West Ben White, Bldg A, Ste 203   
Austin    TX    78704-6888    512-326-3998    2,690    Robert M. Ehrlich, Jr.   
206 Jefferson Square    Austin    TX    78731

16

   CAR 43275    Temple - Forest Trail    1601 Forest Trail    Temple    TX   
76502-2715    254-778-3002    1,600    Dr. James H. Wuensche    4305 Walnut
Street    Temple    TX    76502

17

   CAR 43310 B    Temple - Midway Pedo    5008 Midway Drive    Temple    TX   
76542    254-773-1688    2,850    James T. Shoptaw, D.D.S., M.S.D    2305
Marlandwood Dr.    Temple    TX    76502

18

   CAR 43710    Houston - Jones Rd.    13331 Jones Road    Houston    TX   
77070    281-320-9166    1,750    MET, LLC    P.O. Box 591498    Houston    TX
   77259

19

   CAR 43600    Westlake - Bee Cave    3801 Bee Cave Rd., Ste C    West Lake
Hills    TX    78746-6401    512-328-6763    4,406    STJK Property, L.P.    301
Congress Ave.    Austin    TX    78701

20

   CAR 43622    Westlake - Bee Cave Ortho    4407 Bee Cave Road, Suite 302   
Austin    TX    78746    512-347-7474    2,750    Kerry J. Neal and Angela
Nixon-Neal    3504 Wellspring Dr.    Austin    TX    78738

21

   CAR 43720    Woodlands - Grogans Park    25130 Grogans Park Dr.    Woodlands
   TX    77380    281-362-1400    2,327    Grogans Park Group    23 Silent Brook
Court    Woodlands    TX    77381

22

   TOMA 43660    Austin - Bee Cave Surgical    5656 Bee Cave Road, Suite C-102
   Austin    TX    78746    512-327-9933    2,695    Westlake Medical of Austin,
Ltd.    P.O. Box 161507    Austin    TX    78716-1507          Subtotal         
      66,102               

American Dental Partners of Wisconsin, LLC (d/b/a Forward Dental)

1

   FWD 49026    Appleton - Ballard    3030 N. Ballard    Appleton    WI   
54911-8707    920-954-8085    6,400    Alliance Properties of Appleton LLP   
3315-A N. Ballard Rd.    Appleton    WI    54911

2

   FWD 49007    Milwaukee - Chase (owned)    3030 S. Chase Ave.    Milwaukee   
WI    53207-2610    414-481-7400    4,375    American Dental Partners    401
Edgewater Place    Wakefield    MA    1880

3

   FWD 49034    Brookfield - Capital    15680 W Capital Drive    Brookfield   
WI    53005    262-373-0344    5,500    15740 W Capitol LLC    300 North Main
Street - Suite 300    Oshkosh    WI    54903-0800

4

   FWD 49029    Delafield - Golf    3210 Golf Road    Delafield    WI    53108
   262-648-8333    1,677    Shoppes At Nagawaukee LLC c/o TOLD Development Co   
20800 Swenson Drive    Waukesha    WI    53186

5

   FWD 49005    Milwaukee - Forest Home (owned)    5100 W. Forest Home Ave.   
Milwaukee    WI    53219-4527    414-543-3301    3,200    American Dental
Partners    401 Edgewater Place    Wakefield    MA    1880

6

   FWD 49025    Franklin - Loomis    9200 W. Loomis Rd.    Franklin    WI   
53132-9621    414-529-5330    2,213    St. Luke's Medical Center, Inc.    10201
Innovation Drive    Milwaukee    WI    53226

7

   FWD 49051    Glendale - Port Washington    7040 N. Port Washington Rd.   
Glendale    WI    53217-3838    414-351-6010    6,038    Northeast Corporate
Centre    777 E. Wisconsin Avenue    Milwaukee    WI    53202

8

   FWD 49021    Green Bay - Lombardi    1241 Lombardi Access Road, Suite F   
Green Bay    WI    54304    920-498-9088    4,990    Kuehn/Lombardi Holdings,
LLC    1241 Lombardi Access Rd.    Greenbay    WI    54304

9

   FWD 49031    Hales Corner - 108th Street    5250 South 108th St., Suite 200
   Hales Corner    WI    53130-1328    414-427-0900    5,638    2 Ys & 1K #2 LLC
   13400 Bishop’s Lane    Brookfield    WI    53005-6237

10

   FWD 49042    Janesville - Wright    1407 North Wright    Janesville    WI   
53546-1314    908-755-1625    4,199    Julio H. Rodriguez, DDS    702 23rd.
Street    Brodhead    WI    53520

11

   FWD 49001    Kenosha - Washington    3715 Washington Rd.    Kenosha    WI   
53144-1629    262-654-6800    3,268    Local 72 UAW    3615 Washington Road   
Kenosha    WI    53144

12

   FWD 49044    Kenosha - 80th Street    3410 80th St.    Kenosha    WI   
53142-4975    262-692-0825    3,400    Villani & Becker Partnership    6535
Green Bay Road    Kenosha    WI    53142

13

   FWD 49024    Madison - East Thierer    1734 Thierer Rd.    Madison    WI   
53704-3718    608-244-6888    3,630    Klinke Enterprises LLC    4518 Monona
Drive    Madison    WI    53716

14

   FWD 49027    Madison - West Science    2 Science Court    Madison    WI   
53711    608-238-4787    4,240    Oakbrook Corporation    Post Office Box 45530
   Madison    WI    53744-5530

15

   FWD 49003    Menomonee Falls - Custer    N80 W17707 Custer Lane    Menomonee
Falls    WI    53051-3630    262-255-2727    5,600    Gieringer Properties, LLC
   6508 North Sunnypoint Road    Glendale    WI    53217

16

   FWD 49035    New Berlin - Library    15100 Library Lane    New Berlin    WI
   53151    262-886-1300    6,415    Deere Creek Retail Investors, LLC    322
East Michigan Street    Milwaukee    WI    53202

17

   FWD 49003    Racine - Washington    6218 Washington Ave.    Racine    WI   
53406-3916    262-886-1300    5,260    Western Village Investments, L.L.C.    17
W 335 Belmont Dr.    Bensenville    IL    60106

18

   FWD 49006    Milwaukee - Silver Spring    9134 W. Silver Spring    Milwaukee
   WI    53225-3414    414-535-0374    9,000    RS-DK Limited Partnership   
5111 South 76th Street    Greendale    WI    53129-0137

19

   FWD 49012    Milwaukee - River Center    1575 River Center Dr.    Milwaukee
   WI    53212-3978    414-276-5453    5,246    Aurora Medical Group, Inc.   
3000 West Montana Ave.    Milwaukee    WI    53215

20

   FWD 49002    Waukesha - Paramount    1717 Paramount Dr.    Waukesha    WI   
53186-3939    262-549-5011    3,670    Terrance R. Wilkens, D.D.S.    W280 S6299
Point Road    Waukesha    WI    53188

21

   FWD 49038    Waukesha - Grandview    2727 Grandview Blvd. #200    Waukesha   
WI    53188    262-542-6755    2,649    Silvernail Woods, LLC    PO Box 966   
Waukesha    WI    53187

22

   FWD 49023    Waukesha - Highway 164    W231 N1440 Highway 164    Waukesha   
WI    53186-1501    262-542-8860    5,597    Aurora Medical Group, Inc.    3000
West Montana Avenue    Milwaukee    WI    53212

23

   FWD 49028    Wausau - 24th Ave.    705 24th Ave.    Wausau    WI    54401   
715-842-3933    4,882    Helmke Street, LLC    2600 Stewart Avenue    Wausau   
WI    54401

24

   FWD 49033    West Allis - National    8801 W. National Ave.    W. Allis    WI
   53227    414-327-6363    2,376    Oliver E. Moths    10200 W. Bluemound Rd.
#725    Wauwatosa    WI    53226

25

   FWD 49000    WI Resource (includes ADPS Milwaukee)    9052 N. Deerbrook Trail
   Milwaukee    WI    53223-2474    414-357-2040    8,207    Brown Deer - WI
Two, LLC    9082 N. Deerboork Trail    Brown Deer    WI    53223

26

   FWD 49039    Madison - Midvale    310 North Midvale Blvd.    Madison    WI   
53705-3265    608-238-1739    1,018    Midvale Venture, LLC    310 N Midvale
Blvd    Madison    WI    53705-3265

27

   FWD 49014    Greenfield - Howard    10700 W. Howard Ave.    Greenfield    WI
   53228    414-321-6486    2,100    C R H, Inc.    5000 S. 110th Street   
Greenfield    WI    53228

28

   FWD 49019    Oconomowoc - Wisconsin    175 E. Wisconsin Ave. Suite H   
Oconomowoc    WI    53066-3057    414-218-2551    1,113    Dan, Dianne and K.
Breitzman, M. Jean Davis    200 E Main St, Ste 100    Watertown    WI    53094

29

   FWD 49015    Mukwanago - Rochester    720 N. Rochester St. Suite 203   
Mukwanago    WI    53149    262-363-2220    2,000    Incredible Concepts, LLC   
W333 S9333 Red Brae Drive    Mukwanago    WI    53149

30

   FWD 49016    Madison - Yahara    4801 Cottage Grove Road    Madison    WI   
53716    608-222-7343    1,006    Riverplace Dental, LLC    604 River Place   
Monona    WI    53716          Subtotal                124,907               

 

Page 1



--------------------------------------------------------------------------------

American Dental Partners, Inc.

Schedule 4

Scheduled Subsidiaries

 

GL Location

Code (Prop. ID)

  

New Name

  

Address

   City    State    Zip    Phone
Number    Rentable Square
Feet   

Landlord

  

Address

  

City

   State    Zip

American Dental Partners of Minnesota, LLC (d/b/a Metro Dentalcare)

1

   ASD 23001    Albertville - LaCentre    5585 LaCentre Ave., Suite 500   
Albertville    MN    55301    763-497-7730    2,186    Albertville, LLC    729
North Frontier Dr.    Papillion    NE    68046

2

   ASD 23002    Blaine - Pheasant Ridge    4255 Pheasant Ridge Dr. NE    Blaine
   MN    55449    763-225-6100    2,200    MEPT Blaine, LLC    3 Bethesda Metro
Center    Bethesda    MD    20814

3

   VAL 23001    Golden Valley - Golden Valley Rd.    7501 Golden Valley Rd.   
Golden
Valley    MN    55427    763-544-2213    11,000    Valley Square Company LLC   
2035 Zealand Avenue North    Golden Valley    MN    55427

4

   MDC 23000    Apple Valley - Florence    142929 Florence Trail    Apple Valley
   MN    55124    952-432-7366    1,849    Fischer Market Place, LLP    14698
Galaxie Avenue    Apple VAlley    MN    55124

5

   MDC 23010    Blaine - Country    261 N.E. County Road 10    Blaine    MN   
55434    763-786-9644    2,976    MGM Properties, LLC    1124 Larpenteur Avenue
West    St. Paul    MN    55113

6

   MDC 23012    Bloomington - France    10611 France Ave South, Ste 200   
Bloomington    MN    55431    952-888-4125    4,661    France Avenue Development
Partners, LLC    129 N. 2nd Street    Minneapolis    MN    55401

7

   MDC 23013    Bloomington - Southgate    5001 American Blvd W, Ste 905   
Bloomington    MN    55437    952-835-2888    2,012    Bloomgate Holdings, LLC
   7807 Creekridge Circle    Minneapolis    MN    55439

8

   MDC 23014    Brooklyn Center - 66th Ave.    512 66th Ave North    Brooklyn
Center    MN    55431    763-560-3334    5,713    RE & DJ Schell, Trustees   
3741 Impatiens Lane    Brooklyn Parks    MN    55443

9

   MDC 23016    Burnsville - Specialty, Pedo, and Ortho    14344 & 14336
Burnhaven Drive    Burnsville    MN    55306    952-435-8525    8,999    KIDS
Property, LLC    11111 Excelsior Blvd.    Hopkins    MN    55343

10

   MDC 23019    Chanhassen - Market    7808 Market Blvd.    Chanhassen    MN   
55317    952-949-1083    2,683    Market Square Associates II, LLC    P.O. Box
235    Chanhassen    MN    55317

11

   MDC 23021    Chaska - White Oak    1435 White Oak Drive, Ste 220    Chaska   
MN    55318    952-466-2090    2,697    Insignia Development LLC    6889 Rowland
Road    Eden Prairie    MN    55344

12

   MDC 23022    Coon Rapids - Riverdale    13040 Riverdale Dr, Ste 600    Coon
Rapids    MN    55448    763-323-3042    4,000    Riverdale 2005, LLC    15600
Wayzata Boulevard    Wayzata    MN    55391

13

   MDC 23026    Cottage Grove - 80th Street    7430 80th St South, Suite 201   
Cottage
Grove    MN    55016    651-459-2232    2,470    Oak Park Commons LLC    7430
80th Street    Cottage Grove    MN    55016

14

   MDC 23027    Minneapolis - Downtown    825 Nicollet Ave. South, Suite 1131   
Minneapolis    MN    55402    612-333-2879    2,553    Medical Arts, LLP    825
Nicollet Mall    Minneapolis    MN    55402

15

   MDC 23028    Eagan - West Cliff Lake    1965 Cliff Lake Road, Ste 102   
Eagan    MN    55122    651-452-4828    4,107    Cliff Lake Marketplace, LLC   
P.O. Box 29361    Minneapolis    MN    55426

16

   MDC 23029    Eden Prairie - Crystal View    8353 Crystal View Rd.    Eden
Prairie    MN    55344    952-252-4000    2,437    Lariat Companies, Inc.   
Lariat Center III    Eden Prairie    MN    55344

17

   MDC 23030    Elk River - Carson Court    18223 Carson Ct    Elk River    MN
   55330    763-441-7030    2,874    Elk River 2006, LLC    15600 Wayzata
Boulevard    Wayzata    MN    55391

18

   MDC 23031    Inver Grove Heights - Cahill    9042 Cahill Road    Inver Grove
Heights    MN    55077    651-457-8282    3,080    Concord Crossroads 2004, LLC
   15600 Wayzata Boulevard    Wayzata    MN    55391

19

   MDC 23032    St. Paul - Lake Phalen    911 E. Maryland Avenue    St. Paul   
MN    55106    651-776-4495    1,262    Maryland Real Estate Investments    911
E Maryland Ave.    St. Paul    MN    55106

20

   MDC 23033    Lakeland - St. Croix    44 South St. Croix Trail    Lakeland   
MN    55043    651-436-5177    2,122    MDA Properties, LLC    2999 Yorkton
Boulevard    Little Canada    MN    55117

21

   MDC 23034    Lakeville - Cedar    17597 Cedar Ave    Lakeville    MN    55044
   952-431-6600    2,568    Lakeville 2003, LLC    15600 Wayzata Boulevard   
Wayzata    MN    55391

22

   MDC 23035    Maple Grove - Bass Lake    13340 Bass Lake Road    Maple Grove
   MN    55311    763-478-9219    2,876    Wedgwood Equities LLC    Two Carlson
Parkway    Plymouth    MN    55447

23

   MDC 23037    Maplewood - Beam    1870 Beam Avenue    Maplewood    MN    55109
   651-774-7144    3,016    Teman Family Limited Partnership    7807 Creekridge
Circle    Minneapolis    MN    55439

24

   MDC 23038    St. Paul - Midway University    1630 University Ave, Upper Floor
Suite    St. Paul    MN    55104    651-645-4671    7,000    TLJC, LLC    7760
France Ave. South    Minneapolis    MN    55435

25

   MDC 23042    Richfield - MN Dental    718 West 66th Street    Richdield    MN
   55423    612-866-0616    2,602    Market Plaza Commercial Limited Partnership
   3663 Park Center Blvd.    St. Louis Park    MN    55416

26

   MDC 23121    Osseo - Central    40 Central Drive    Osseo    MN    55369   
763-425-3023    2,512    Wiley Properties, LLC    315 - 1st Avenue N.E.    Osseo
   MN    55369

27

   MDC 23131    Richfield - Lyndale (includes resource and woodlake ortho)   
6601 Lyndale Avenue South, multiple suites    Richfield    MN    55423   
612-866-1234    27,743    Woodlake - VEF IV, LLC    3340 Peachtree Road, NE   
Atlanta    GA    30326

28

   MDC 23123    Anoka - Riverdale Ortho    3507 Round Lake Blvd.    Anoka    MN
   55303    763-323-7677    3,366    Meadow Creek 2, LLC    15600 Wayzata
Boulevard    Wayzata    MN    55391

29

   MDC 23000R    Roseville - Snelling    2690 Snelling Ave North, Suite 200   
Roseville    MN    55113    651-633-1834    4,319    Lohmann Limited Partnership
   4999 France Avenue South    Minneapolis    MN    55410

30

   MDC 23216    Savage - Egan    7447 Egan Dr, Ste 200    Savage    MN    55378
   952-440-6125    4,530    4L Ventures LLP    14750 Virginia Ave. S.    Savage
   MN    55378

31

   MDC 23231    Shakopee - 17th Ave.    1759 17th Ave E    Shakopee    MN   
55379    952-496-2385    2,800    TNP Properties, LLC    8812 138th Street   
Savage    MN    55378

32

   MDC 23223    South Minneapolis - Bryant    4552 Bryant Ave South   
Minneapolis    MN    55409    612-825-1697    2,500    Bryant Avenue Property,
LLC    7545 Office Ridge Circle    Eden Prairie    MN    55344

33

   MDC 23423    Stillwater - 60th Street    14727 60th Street North   
Stillwater    MN    55082    651-439-9060    3,325    Stillwater Crossing, LLC
   3500 American Blvd. West    Bloomington    MN    55431

34

   MDC 23541    Wayzata - lake    445 Lake, Ste 216    Wayzata    MN    55391   
952-473-4124    2,656    445 Lake Street Limited Partnership    445 East Lake
Street    Wayzata    MN    55391

35

   MDC 23900    St. Paul - Merit Lab    1630 University Ave, Ste 105    St. Paul
   MN    55104    651-644-4042    4,670    TLJC, LLC    7760 France Ave. South
   Minneapolis    MN    55435

36

   MDC 23043    Oakdale - Geneva    1253 N Geneva Ave    Oakdale    MN    55128
   651-731-2342    900    Geneva Plaza LLC    325 Cedar St.,    St. Paul    MN
   55101

37

   MDC 23610    W. St. Paul - South Roberts    2036 South Robert Street    St.
Paul    MN    55118       3,870    South Robert Plaza, LLC    2252 Lenwood Court
SW    Rochester    MN    55902

38

   NLD 23032    Apple Valley - Cedar    14990 Glazier Avenue    Apple Valley   
MN    55124-7818    952-431-5114    3,911    Goldy P&F, LLC    6821 York Avenue
South    Edina    MN    55435

39

   NLD 23023    Eagan - East Plaza    1905 Plaza Drive    Eagan    MN   
55122-2612    651-686-6678    6,055    DRF Dental Buildings LLC    7101 West
78th Street    Bloomington    MN    55439

40

   NLD 23025    Maple Grove - 95th Ave.    15785 95th Ave. N    Maple Grove   
MN    55369-4655    763-420-5484    6,101    DRF Dental Buildings LLC    7101
West 78th Street    Bloomington    MN    554395-
5801

41

   NLD 23039    Prior Lake - Park Nicollet    4670 Park Nicollet Ave. SE, Suite
100    Prior Lake    MN    55372-3917    952-447-7606    2,100    Park Nicollet
Clinic Health Systems Minnesota    3800 Park Nicollet Boulevard    St Louis Park
   MN    55416

42

   NLD 23017    Burnsville - Ridges Nicollet    50 Nicollet Blvd., W.   
Burnsville    MN    55337-8336    952-892-6010    6,904    DRF Burnsville Dental
Building LLC    7101 West 78th Street    Bloomington    MN    55439

43

   NLD 23005    St. Louis Park - Excelsior    4959 Excelsior Blvd., Suite 200   
St. Louis
Park    MN    55416-3033    952-920-8774    5,841    DRF Dental Buildings LLC   
7101 West 78th Street    Bloomington    MN    55439

44

   NLD 23000    MN Resource    3030 Centre Pointe Drive, Suite 100    Roseville
   MN    55113    651-286-8100    15,674    Centre Pointe LLP    5003 Bruce
Avenue    Edina    MN    55424

45

   MDC 23044    Edina - Viking Drive    4940 Viking Drive STE 127    Edina    MN
   55435    952-835-3383    2,289                   MDC 23023    Coon Rapids
Perio (vacant)    13055 Riverdale Ave, #400    Coon Rapids    MN    55448   
612-243-9357       Riverdale 2005, LLC    15600 Wayzata Blvd., Suite 201   
Wayzata    MN    55391          Subtotal                186,623               

ADP of New York, LLC (d/b/a Western New York Dental Group)

1

   WNYDG 32014    Blasdell - McKinley    3990 McKinley Pkwy., Suite 2   
Blasdell    NY    14219    716-649-1307    1,700    Peter Liberatore Jr.    3375
N. Benzing Road    Orchard Park    NY    14127

2

   WNYDG 32005    Boston - Boston Rd.    S 9290 Boston State Rd.    Boston    NY
   14025    716-941-5352    3,700    Michael D. Ehlers    4 Lakeridge Dr.   
Orchard Park    NY    14127

3

   WNYDG 32020    Buffalo - Delaware Ave.    2290 Delaware Ave.    Buffalo    NY
   14216    716-649-1307    4,000    Allentown Properties, LLC    8441 Cooper
Creek Blvd.    University Park    FL    34201

4

   WNYDG 32012    Rochester - Ridge    1510 Ridge Road West    Rochester    NY
   14615    585-865-2200    11,000    Anthony Comparato    980 North Federal
Highway    Boca Raton    FL    33432

5

   WNYDG 32002    Hamburg - South Park    5907 South Park Ave.    Hamburg    NY
   14075    716-646-3912    4,200    L.S. & Associates    Statler Towers   
Buffalo    NY    14202

6

   WNYDG 32013    Rochester - Henrietta    3333 West Henrietta Road    Rochester
   NY    14623    585-427-0400    6,000    Southtown Plaza Associates, LLC   
2975 Brighton-Henrietta Town Line Road    Rochester    NY    14623

7

   WNYDG 32006    Holland - Main    9 Main St.    Holland    NY    14080   
716-537-2211    1,300    Ralph D. Lowe, Jr.    11 North Main Street    Holland
   NY    14080

8

   WNYDG 32015    Getzville - Forest    2430 N. Forest Rd.,    Getzville    NY
   14068    716-636-8686    12,500    B.K.V. Realty Co., LLC    2430 North
Forest Road    Getzville    NY    14068

9

   WNYDG 32016    Orchard Park - Southwestern    3326 Southwestern Blvd.   
Orchard Park    NY    14127    716-636-8686    7,000    B.K.V. Realty Co., LLC
   2430 North Forest Road    Getzville    NY    14068

10

   WNYDG 32017    Buffalo - Seton Bldg.    2121 Main St., Suite 310    Buffalo
   NY    14214    716-636-8686    4,267    Sisters of Charity Hospital    2157
Main Street    Buffalo    NY    14214

11

   WNYDG 32018    Depew - Transit    6350 Transit Rd.    Depew    NY    14043   
716-636-8686    8,273    B.K.V. Realty Co., LLC    2430 North Forest Road   
Getzville    NY    14068

12

   WNYDG 32008    Williamsville - Youngs    1020 Youngs Road, Suite 100   
Williamsville    NY    14221    716-636-1600    5,983    Youngs Center, LLC   
6105 Transit Road    East Amherst    NY    14051

13

   WNYDG 32011    Amherst - Robinson    3850 E. Robinson Rd., Suite 100   
Amherst    NY    14228    716-961-8880    2,000    Northwoods, L.L.C.    3950 E.
Robinsons Rd.    Amherst    NY    14228

14

   WNYDG 32007    West Seneca - Harlem    800 Harlem Rd., Suite 400    West
Seneca    NY    14224    716-824-5509    3,000    RB-3 Associates    570
Delaware Avenue    Buffalo    NY    14202          Subtotal               
74,923               

 

Page 2



--------------------------------------------------------------------------------

Schedule 7.11(b)

Owned Real Property

 

Owner

  

Address

  

City and

State

   ZIP    County    Book/Fair Value

American Dental Partners of Wisconsin, LLC

   3030 South Chase Ave.    Milwaukee, Wisconsin    53207    Milwaukee    $
539,700

American Dental Partners of Wisconsin, LLC

   5100 West Forest Home Ave.    Milwaukee, Wisconsin    53219    Milwaukee    $
701,400



--------------------------------------------------------------------------------

Schedule 7.11(c)(i)

Leased Real Property – Credit Party as Lessee

[Schedule 7.11(c)(i) appears on the following page]



--------------------------------------------------------------------------------

Schedule 7.11(c)(i) to Credit Agreement

 

Tenant Name

  

Building

Address

  

Building

City

  

Building

State

   Building
Zip   

Role

  

Company

Name

   Attention
To   

Contact

Address

  

Contact

City

  

Contact

State

   Contact
Zip   

Phone

   2010
Rent    Lease End
Date

Care for Kids of Arizona, LLC

   410 S. 6th St.    Globe    AZ    85501    Landlord    Eastern Arizona
Properties, LLC    Jeffrey T.
Erickson    3616 E. Tremaine Court    Gilbert    AZ    85234       $ 26,290.97
   11/30/2013

Care for Kids - USA, LLC

   944 N. Gilbert Road    Mesa    AZ    85203    Landlord    Eagle Discovery,
LLC       629 Via Dell Monte    Estates    AZ    90274       $ 72,000.00   
10/31/2012

Care for Kids of Arizona, LLC

   829 E. University Ave.    Mesa    AZ    85203    Landlord    Eastern Arizona
Properties, LLC    Jeffrey T.
Erickson    3616 E. Tremaine Court    Gilbert    AZ    85234       $ 92,018.55
   11/30/2013

Care for Kids - USA, LLC

   3301 E. Thomas Rd.    Phoenix    AZ    85018    Landlord    Mr. and Mrs.
James A. Fauci       2832 North 32nd Place    Phoenix    AZ    85008       $
38,400.00    3/31/2011

Care for Kids of Arizona, LLC

   7006 S. Central Ave.    Phoenix    AZ    85042    Landlord    Erickson
Investment Limited Partnership    Jeffrey T.
Erickson    3616 E. Tremaine Court    Gilbert    AZ    85234       $ 145,257.80
   11/30/2013

Care for Kids - USA, LLC

   4701 West Indian School Rd.    Phoenix    AZ    85031    Landlord    Dental
Land of Arizona, LLC       1245 East Southern Avenue #12    Mesa    AZ    85204
      $ 133,180.68    7/12/2011

Care for Kids - USA, LLC

   3311 E. Thomas Rd.    Phoenix    AZ    85008    Landlord    Mr. and Mrs.
James A. Fauci       2832 North 32nd Place    Phoenix    AZ    85008       $
45,600.00    3/31/2011

CFK of Texas, LLC

   6969 Gulf Freeway    Houston    TX    77087    Landlord    Compass Investors
Group, LLC    c/o Moseley
Commercial
Real Estate,
Inc.    4309 Center Street    Houston    TX    77007    713-522-4646      A    A

CFK of Texas, LLC d/ba A Tooth Doctor for Kids

   6015 Hillcroft Ave.    Houston    TX    77081    Landlord    6015 Hillcroft,
L.P.       P.O. Box 27023    Houston    TX    77227    713/956-6625      A    A

CFK of Texas LLC

   6102 Scott Road    Houston    TX    77707    Landlord    LUI2 Houston Scott
Street, LP    Investment
Manager    100 Waugh    Houston    TX    77007    713-533-5860    $ 70,400.04   
12/31/2019

CFK of Texas, LLC d/b/a A Tooth Doctor for Kids

   3122 E Spencer Highway    Pasadena    TX       Landlord    Spencer Center
Landing, L.P.       4635 Southwest Freeway    Houston    TX    77027         A
   A

Care for Kids - USA, LLC

   3949 Fredericksburg Road    San Antonio    TX    78201-3231    Landlord   
Fredpoint, LLC       P.O. Box 1715    Issaquah    WA    98027       $ 39,360.00
   9/30/2018

CFK of Texas, LLC

   2327 S.W. Military Drive    San Antonio    TX    78224    Landlord    South
Park Properties, Ltd.    Jeffrey H.
Berler    100 Mackey Dr.    San Antonio    TX    78213       $ 94,775.00   
7/31/2019

American Dental Partners of Arizona, LLC

   2330 N. Alma School Rd.    Chandler    AZ    85224    Landlord    Alma School
Shoppes II LLC       1136 W. Baseline Rd.    Mesa    AZ    85210    480-888-0888
   $ 16,416.00    9/30/2011

American Dental Partners of Arizona, LLC

   2330 N. Alma School Rd.    Chandler    AZ    85224    Landlord    Alma School
Village Shoppes II LLC       1136 W. Baseline Road    Mesa    AZ    85210   
480-888-0888    $ 61,110.00    12/31/2013

American Dental Partners of Arizona, LLC

   90 N. McClintock Dr.    Chandler    AZ    85226    Landlord    Kenneth
Fenster       814 West Chula Vista Road    Tucson    AZ    85704    (520)
742-5776    $ 34,441.00    11/14/2011

America Dental Partners of Arizona, LLC

   5901 West Bell Rd.    Glendale    AZ    85308    Landlord    R & R Properties
LTD Partnership    Rory
Brophy    3104 E. Camelback Rd.    Phoenix    AZ    85016-4595       $ 71,640.00
   7/16/2015

American Dental Partners of Arizona, LLC

   5620 W. Thunderbird    Glendale    AZ    85306    Landlord    J. Mark LaVoy
      5620 W. Thunderbird    Glendale    AZ    85306       $ 41,199.96   
4/30/2011

American Dental Partners of Arizona, LLC

   7200 W. Bell Rd.    Glendale    AZ    85308    Landlord    Abart Properties
VII, LLC                      $ 77,621.79    9/30/2013

American Dental Partners of Arizona, LLC, f/k/a Innovative Practice Concepts,
Inc.

   7425 E. Shea Blvd.    Scottsdale    AZ    85254    Landlord    Double G Shea
Medical Plaza Limited Partnership    Lawrence
Grinnell    10325 East Dreyfus    Scottsdale    AZ    85260       $ 99,648.17   
3/31/2011

American Dental Partners of Arizona, LLC, f/k/a Innovative Practice Concepts,
Inc. d/b/a Associated Dental

   14650 North Del Webb Boulevard    Sun City    AZ    85351-2147    Landlord   
MEF Realty, LLC    c/o The
Muller
Company    23521 Paseo de Valencia    Laguna Hills    CA    92653-3101       $
65,970.24    11/30/2011

American Dental Partners of Arizona, LLC

   6565 E. Carondelet Drive    Tucson    AZ    85710    Landlord    Tucson
Medical Investors, Ltd.       11360 Jog Rd    Palm Beach       33418       $
203,217.43    1/31/2016

American Dental Partners of Arizona, LLC, f/k/a Innovative Practice Concepts,
Inc.

   4890 South Mission Rd.    Tucson    AZ    85746    Landlord    Paceco
Properties, LLC       6430 N. Thimble View Place    Tucson    AZ    85750      
$ 57,084.05    11/30/2011

American Dental Partners of Arizona, LLC, f/k/a Innovative Practice Concepts,
Inc.

   7225 N. Mona Lisa Rd.    Tucson    AZ    85741    Landlord    Mona Lisa
Building Limited Partnership    Mr. Suresh
L. Sani,
Vice
President    34-09 Queens Blvd.    Long Island    NY    11101    718-482-0700
(122)    $ 32,325.16    4/30/2010

American Dental Partners of Arizona, LLC, f/k/a Innovative Practice Concepts,
Inc.

   3250 N Campbell Avenue    Tucson    AZ    85719    Landlord    Campbell
Square LLC    c/o Wayne
A. Smith    8532 E. Haverhill Lane    Tucson    AZ    85715       $ 42,366.12   
4/30/2013

American Dental Partners of Arizona, LLC d/b/a Associated Dental Care Providers

   3773 W. Ina Rd.    Tucson    AZ    85741    Landlord    North Pima Center,
LLC    c/o Venture
West Real
Estate
Services,
LLC.    6007 East Grant Rd.    Tucson    AZ    85712       $ 59,150.00   
10/31/2011

American Dental Partners of California, Inc.

   1380 El Sobrante Rd.    Corona    CA    92879-5759    Landlord    Albert
Sykes & Marilynn K. Sykes Family Trust       6805 Seaside Walk    Long Beach   
CA    90803       $ 157,500.00    9/30/2015

American Dental Partners of California, Inc. f/k/a Dental Associates of MV d/b/a
Dental Associates of MV

   22500 Town Circle    Moreno Valley    CA    92553    Landlord    General
Growth Properties Inc.       110 North Wacker Drive    Chicago    IL    60606   
   $ 125,148.00    12/31/2010

American Dental Partners of California, Inc.

   72-415 Park View Dr.    Palm Desert    CA    92260    Landlord    Park View
Plaza, LLC    Dr. Robert
McLachlan    74151 Desert Oasis Trail    Indian Wells    CA    92210       $
202,599.84    8/31/2015

American Dental Partners of California, Inc.

   3487 Central Avenue    Riverside    CA    92506    Landlord    DAR Properties
   Gerald
Douglass    7251 Magnolia Avenue    Riverside    CA    92504       $ 255,732.00
   8/31/2014

American Dental Partners of California, Inc.

   7251 Magnolia Avenue & 3840 El Hijo    Riverside    CA    92504    Landlord
   El Hijo Properties       7251 Magnolia Avenue    Riverside    CA    92504   
   $ 287,220    12/31/2010

American Dental Partner of California, Inc.

   19009 Van Buren Blvd.    Riverside    CA    92508    Landlord    Rivercrest
Plaza, Inc.       P.O. Box 525    Moreno Valley    CA    92556    (951) 485-8018
   $ 77,910.00    7/8/2017

American Dental Partners of California, Inc. d/b/a Dental Associates of Temecula

   40820 Winchester Rd.    Temecula    CA    92591-5534    Landlord    Temecula
Towne Center Associates L.P.       50 Public Square, Ste 1360    Cleveland    OH
   44113-2267       $ 73,464.37    11/30/2014

 

(A) Leases have been executed but lease payment dates cannot be determined until
practices open.

(B) Rent is based upon a fixed chair utilization fee times the number of days.



--------------------------------------------------------------------------------

Schedule 7.11(c)(i) to Credit Agreement

 

Tenant Name

  

Building

Address

  

Building

City

  

Building

State

   Building
Zip   

Role

  

Company

Name

   Attention
To  

Contact

Address

  

Contact

City

  

Contact

State

   Contact
Zip   

Phone

   2010
Rent    Lease End
Date

American Dental Partners of California, Inc.

   2210 E. Bidwell St.    Folsom    CA    95630    Landlord    Donald J. Hanson
& Shirley Hanson      1037 Suncast Ln., Ste 103    El Dorado Hills    CA   
95762       $ 97,290    1/22/2014

American Dental Partners of California, Inc.

   1603 Eureka Road    Roseville    CA    95816    Landlord    Brian L. Royse,
D.D.S., et al.      2503 K Street    Sacramento    CA    95816       $ 76,688.40
   6/30/2017

American Dental Partners of California, Inc.

   7601 Hospital Dr.    Sacramento    CA    95823-5408    Landlord    Brian L.
Royse, D.D.S., et al.      2503 K Street    Sacramento    CA    95816       $
70,898.04    6/30/2017

American Dental Partners of California, Inc.

   2503 K Street    Sacramento    CA    95816-5101    Landlord    Brian L.
Royse, D.D.S., et al.      2503 K Street    Sacramento    CA    95816       $
126,199.44    6/30/2017

American Dental Partners of California, Inc.

   1737 Professional Dr.    Sacramento    CA    95825    Landlord    Mary Joanne
Berry      PO Box 40806    Eugene    OR    97404       $ 79,342.17    7/31/2013

American Dental Partners of Wisconsin, LLC d/b/a Advanced Dental Specialists

   Bayshore Town Center    Glendale    WI    53203    Landlord    Bayshore Town
Center, LLC    Lease
Administration
c/o Steiner +
Associates,
LLC   4016 Townsfair Way    Columbus    OH    43219       $ 52,640.64   
9/30/2023

American Dental Partners of Wisconsin, LLC d/b/a Forward Dental

   2600 North Mayfair Road    Wauwatosa    WI    53226    Landlord    Mayfair
Property Inc.    General
Manager   2500 North Mayfair Road    Wauwatosa    WI    53226       $ 92,597.94
   6/30/2018

American Dental Partners of Wisconsin, LLC

   6217 S. Packard Ave.    Cudahy    WI    53110-3096    Landlord    Dental
Building Partnership, LLP      6217 South Packard Avenue    Cudahy    WI   
53110-3089       $ 22,104.00    5/31/2014

American Dental Partners of Wisconsin, LLC

   720 N. Rochester St. Suite 203    Mukwanago    WI    53149    Landlord   
Incredible Concepts, LLC      W 333 S 9333 Red Brae Drive    Mukwanago    WI   
53149       $ 31,920.00    3/31/2011

American Dental Partners of Wisconsin, LLC

   10058 West Loomis Road    Franklin    WI    53132    Landlord    JK & EK
Development, L.L.C.    c/o Jeffrey
Klement   207 East Lincoln Avenue    Milwaukee    WI    53207       $ 115,897   
3/31/2015

American Dental Partners of Wisconsin, LLC

   500 W. Silver Springs Dr.    Glendale    WI    53217-5051    Landlord   
Bayshore Town Center, LLC    Lease
Administration
c/o Steiner
Properties,
LLC   4200 Regent Street    Columbus    OH    43219       $ 43,446.32   
12/31/2017

American Dental Partners of Wisconsin, LLC

   1001 N. Gammon Rd.    Middleton    WI    53562    Landlord    Stonefield
Orthodontics, LLC    Gregory A.
Wadleigh   1612 Dewberry Drive    Madison    WI    53719-4416       $ 54,000   
11/30/2013

American Dental Partners of WI., LLC d/b/a Deerwood Orthodontics

   1532 S. Green Bay Rd.    Racine    WI    53406    Landlord    WI Lakeshore
Co., Inc.         Racine    WI    53401    (262) 554-0605    $ 18,900.00   
7/31/2010

American Dental Partners of Wisconsin, LLC

   100 Wilburn Rd.    Sun Prairie    WI    53590    Landlord    Cornerstone
Office Corporation    c/o Prime
Properties,
Ltd.   3469 Capital Drive    Sun Prairie    WI    53590       $ 39,710.00   
1/31/2011

American Dental Partners of Wisconsin, LLC d/b/a Forward Dental

   3030 North Ballard Road    Appleton    WI    54911    Landlord    Alliance
Properties of Appleton LLP    Rollie Winter
& Associates,
Ltd.   3315-A N. Ballard Rd.    Appleton    WI    54911       $ 63,360.00   
10/31/2011

American Dental Partners of Wisconsin, LLC d/b/a Forward Dental

   15680 W. Capitol Drive    Brookfield    WI    53005    Landlord    15740 W
Capitol LLC      300 North Main Street - Suite 300    Oshkosh    WI   
54903-0800       $ 92,565.00    11/30/2023

American Dental Partners of Wisconsin LLC

   3210 Golf Road    Delafield    WI    53018    Landlord    Shoppes At
Nagawaukee LLC c/o TOLD Development Co    Michael D.
Arneson   20800 Swenson Drive    Waukesha    WI    53186    262-797-9000    $
39,694.56    1/17/2011

American Dental Partners of Wisconsin, LLC

   9200 West Loomis Road    Franklin    WI    53132    Landlord    St. Luke’s
Medical Center, Inc.    Heidi Berres   10201 Innovation Drive    Milwaukee    WI
   53226       $ 32,088.48    1/31/2013

American Dental Partners of Wisconsin, LLC d/b/a Forward Dental

   7040 N. Port Washington Rd.    Glendale    WI    53217    Landlord   
Northeast Corporate Centre    c/o NCC
Holdings,
LLC, C%JBK
Properties,
Inc.   777 E. Wisconsin Avenue    Milwaukee    WI    53202       $ 119,270.04   
10/31/2017

American Dental Partners of Wisconsin, LLC f/k/a Northpark Dental Group, LLC

   1241 Lombardi Access Rd.    Green Bay    WI    54304    Landlord   
Kuehn/Lombardi Holdings, LLC    Tim Kuehn   1241 Lombardi Access Rd.    Green
Bay    WI    54304       $ 109,218.60    9/30/2020

American Dental Partners of Wisconsin, LLC

   10700 W. Howard Avenue    Greenfield    WI    53228-1321    Landlord    C R
H, Inc.    James N.
Podewils   5000 S. 110th Street    Greenfield    WI    53228    414-525-7070   
$ 50,880.00    12/31/2011

American Dental Partners of Wisconsin LLC

   5250 South 108th Street    Hales Corner    WI    53130    Landlord    2 Ys &
1K #2 LLC    c/o MLG
Commercial
LLC   13400 Bishop’s Lane    Brookfield    WI    53005-6237       $ 93,392.31   
3/31/2020

American Dental Partners of Wisconsin LLC

   5250 South 108th Street    Hales Corner    WI    53130    Landlord    Mike’s
No. 7 LLC    c/o MLG
Commercial
LLC   13400 Bishop’s Lane    Brookfield    WI    53005-6237       $ 93,392.31   
3/31/2020

American Dental Partners of Wisconsin LLC

   5250 South 108th Street    Hales Corner    WI    53130    Landlord    Steve’s
#2 LLC    c/o MLG
Commercial
LLC   13400 Bishop’s Lane    Brookfield    WI    53005-6237       $ 93,392.31   
3/31/2020

American Dental Partners of Wisconsin, LLC d.b.a Family Care Dental Center of
Janesville

   1407 North Wright Rd.    Janesville    WI    53545    Landlord    Julio H.
Rodriguez, DDS      702 23rd. Street    Brodhead    WI    53520       $
70,116.00    12/31/2012

American Dental Partners of Wisconsin, LLC

   3410 80th St.    Kenosha    WI    53142    Landlord    Villani & Becker
Partnership      6535 Green Bay Road    Kenosha    WI    53142       $ 80,880.00
   9/30/2009

American Dental Partners of Wisconsin, LLC d/b/a Family Care Dental Centers

   3715 Washington Road    Kenosha    WI    53144    Landlord    Local Union No.
72 UAW Bldg, Corp.    Bob Rosinski,
Financial
Secretary   3615 Washington Road    Kenosha    WI    53144    262-654-8606    $
47,450.00    12/25/2010

American Dental Partners of Wisconsin, LLC d/b/a Forward Dental

   1734 Thierer Rd.    Madison    WI    53704-3718    Landlord    Klinke
Enterprises LLC      4518 Monona Drive    Madison    WI    53716       $
61,404.01    11/30/2011

American Dental Partners of Wisconsin, LLC

   310 North Midvale Boulevard    Madison    WI    53705-3265    Landlord   
Midvale Venture, LLC      310 N Midvale Blvd    Madison    WI    53705-3265   
   $ 12,460.00    7/31/2010

American Dental Partners of Wisconsin, LLC f/k/a Smileage Dental Care, Inc.

   2 Science Court    Madison    WI    53711    Landlord    Oakbrook Corporation
     Post Office Box 45530    Madison    WI    53744-5530       $ 86,473.53   
3/31/2014

American Dental Partners of Wisconsin, LLC

   4801 Cottage Grove Road    Madison    WI    53716    Landlord    Matthew E.
Kutz, D.D.S.    Riverplace
Dental, LLC   604 River Place    Monona    WI    53716-4034       $ 28,800.00   
3/31/2014

American Dental Partners of Wisconsin, LLC

   N80 W17707 West Custer Lane    Menomonee Falls    WI    53051    Landlord   
Gieringer Properties, LLC    Robert G.
Gieringer   6508 North Sunnypoint Road    Glendale    WI    53217       $
102,999.96    4/30/2018

American Dental Partners of Wisconsin, LLC f/k/a Smileage Dental Care, Inc.

   5100 W. Forest Home Ave.    Milwaukee    WI    53219-4527    Landlord   
Associated Dental Services, Inc.      9052 N. Deerbrook Trail    Brown Deer   
WI    53223        
  Owned
Property    12/25/2010

 

(A) Leases have been executed but lease payment dates cannot be determined until
practices open.

(B) Rent is based upon a fixed chair utilization fee times the number of days.



--------------------------------------------------------------------------------

Schedule 7.11(c)(i) to Credit Agreement

 

Tenant Name

  

Building

Address

  

Building

City

  

Building

State

   Building
Zip   

Role

  

Company

Name

   Attention
To   

Contact

Address

  

Contact

City

  

Contact

State

   Contact
Zip   

Phone

   2010
Rent    Lease End
Date

American Dental Partners of Wisconsin, LLC f/k/a Northpark Dental Group, LLC

   1575 North River Center Drive    Milwaukee    WI    53212    Landlord   
Aurora Medical Group, Inc.    Senior Vice
President -
Finance    3000 West Montana Avenue    Milwaukee    WI    53215       $
117,248.00    12/31/2013

American Dental Partners of Wisconsin, LLC f/k/a Northpark Dental Group, LLC

   9134 West Silver Spring Drive    Milwaukee    WI    53225    Landlord   
Maurice/Kerr Partnership    Greg
Maurice    600 Adelmann    Brookfield    WI    53045       $ 79,200.00   
12/25/2010

American Dental Partners of Wisconsin, LLC d/b/a Forward Dental

   9052 North Deerbrook Trail    Milwaukee    WI    53223    Landlord    Brown
Deer - WI Two, LLC       9082 North Deerbrook Trail    Brown Deer    WI    53223
      $ 95,023.35    8/31/2012

American Dental Partners of Wisconsin, LLC

   15100 Library Lane    New Berlin    WI    53151    Landlord    Deere Creek
Retail Investors, LLC       322 East Michigan Street    Milwaukee    WI    53202
      $ 112,262.00    2/1/2017

American Dental Partners of Wisconsin, LLC

   175 East Wisconsin Avenue    Oconomowoc    WI    53066-3057    Landlord   
Dan, Dianne and K. Breitzman, M. Jean Davis                      $ 20,800.00   
10/31/2010

American Dental Partners of Wisconsin, LLC

   6218 Washington Avenue    Racine    WI    53406    Landlord    Western
Village Investments, L.L.C.       17 W 335 Belmont Dr.    Bensenville    IL   
60106       $ 80,876.64    8/31/2014

American Dental Partners of Wisconsin, LLC

   2727 N. Grandview Blvd.    Waukesha    WI    53188    Landlord    Silvernail
Woods, LLC       2607 N Grandview Blvd, Ste 100    Waukesha    WI    53187      
$ 35,817.60    9/30/2011

American Dental Partners of Wisconsin, LLC

   W 231 N1440 Highway 164    Waukesha    WI    53186    Landlord    Aurora
Medical Group, Inc.    Vice
President of
Finance,
Aurora
Health Care    3000 West Montana Avenue    Milwaukee    WI    53212       $
143,676.62    11/30/2010

American Dental Partners of Wisconsin LLC

   1717 Paramount Drive    Waukesha    WI    53186-3939    Landlord    MAD-I,
LLC       S42W31330 Highway 83    Genesee Depot    WI    53127       $ 27,518.40
   12/31/2011

American Dental Partners of Wisconsin, LLC

   1717 Paramount Drive    Waukesha    WI    53186-3939    Landlord    Terrance
R. Wilkens, D.D.S.       W280 S6299 Point Road    Waukesha    WI    53188      
$ 51,604.68    12/31/2011

American Dental Partners of Wisconsin, LLC f/k/a Northpark Dental Group, LLC

   705 24th Ave.    Wausau    WI    54401    Landlord    Helmke Street, LLC   
c/o C. A.
Ghidorzi    2600 Stewart Avenue    Wausau    WI    54401       $ 58,031.22   
3/31/2017

American Dental Partners of Wisconsin, LLC

   8801 W. National Ave.    West Allis    WI    53227    Landlord    Oliver E.
Moths       10200 W. Bluemound Rd. #725    Wauwatosa    WI    53226       $
52,300.00    7/31/2015

American Dental Partners of Oklahoma, LLC

   5225 S.E. 15th Street    Del City    OK    73115    Landlord    Grin Acres
Properties, L.L.C.    Karen L.
Robinette,
D.D.S.    6800 South Hiwassee Road    Oklahoma City    OK    73150       $
41,964.12    3/31/2016

American Dental Partners of Oklahoma, LLC

   2128-30 SW 74th Street    Oklahoma City    OK    73159    Landlord    Paul B.
Odom, Jr.       9401 S. Pennsylvania Ave    Oklahoma City    OK    73159       $
21,600.00    7/31/2011

American Dental Partners of Oklahoma, LLC

   1300 Health Center Parkway    Yukon    OK    73099-6390    Landlord    1300
Health Center Parkway EAT, LLC    c/o
Commercial
Asset
Management,
LLC    4323 N. Classen Blvd.    Oklahoma City    OK    73118-5045   
405-840-1001    $ 95,256.00    6/9/2017

American Dental Partners of Missouri, LLC

   12528 Olive Blvd.    Creve Coeur    MO    63141    Landlord    Mid-Rivers
Plaza, LLC       10955 B Olive Street Road    Creve Coeur    MO    63141       $
58,695.96    1/31/2017

American Dental Partners of Missouri, LLC

   12 Hutchinson Road    Ellisville    MO    63011    Landlord    Ortinau,
L.L.C.    Mark M.
Ortinau    1403 Bald Eagle    Glencoe    MO    63038       $ 54,080.04   
11/30/2015

American Dental Partners of Missouri, LLC

   1224 Graham Rd.    Florissant    MO    63031    Landlord    Christian
Hospital Northeast – Northwest    President    11133 Dunn Road, Suite 300-N   
St. Louis    MO    63136       $ 89,325.00    8/31/2011

American Dental Partners of Missouri, LLC

   1630 Market Center Blvd.    O’Fallon    MO    63304    Landlord    MPPB,
L.L.C.    James E.
Thomas,
CPA    1067 Mason Road    St. Louis    MO    63141    (314) 576-1350    $
91,260.00    2/1/2022

American Dental Partners of Missouri, LLC

   22 North Euclid Avenue    St. Louis    MO    63197    Landlord    Manageable
Information Systems, Inc.    Commercial
Realty
Management,
Inc., John E.
Pound    222 South Central Avenue    Clayton    MO    63105       $ 128,557.32
   4/30/2013

American Dental Partners of Missouri, LLC

   605 Old Ballas Road    Creve Coeur    MO    63141    Landlord    Joe H.
Scott, Sr. and Loretta A. Scott       1065 Executive Parkway, Ste 300    St.
Louis    MO    63141       $ 116,448.96    12/31/2012

American Dental Partners of Missouri, LLC

   515 Olive St.    St. Louis    MO    63101    Landlord    Winbrook Management,
LLC       370 Seventh Ave. Ste. 1700    New York    NY    10001       $
62,400.00    12/31/2011

American Dental Partners of Missouri, LLC

   12101 Tesson Ferry Professional Center    St. Louis    MO    63197-0001   
Landlord    Lawrence J. Gaydos, Jr.       11915 Edwards Place Ct.    St. Louis
   MO    63128       $ 62,928.08    9/14/2012

American Dental Partners of Michigan, LLC d/b/a Redwood Dental Group

   255 West Thirteen Mile Road    Madison Heights    MI    48071    Landlord   
Redwood Investment Company       13403 Thirteen Mile Road    Warren    MI   
48088       $ 18,866.72    4/30/2012

American Dental Partners of Michigan, LLC

   45720 Schoenherr    Shelby Township    MI    48315    Landlord    Redwood
Investment Company       13403 Thirteen Mile Road    Warren    MI    48093-3196
      $ 125,998.00    9/30/2012

American Dental Partners of Michigan, LLC

   22646 Nine Mile Road    St. Clair Shores    MI    48080    Landlord    Mary
M. Ghanem Revocable Trust dated 12/23/1992                      $ 54,220.00   
8/3/2014

American Dental Partners of Michigan, LLC

   111 East Long Lake Road    Troy    MI    48098    Landlord    Sunset Plaza
Shopping Center, LLC       89 East Long Lake Road    Troy    MI    48085-4738   
   $ 78,946.30    5/31/2015

American Dental Partners of Michigan, LLC

   13403 13 Mile Road    Warren    MI    48088    Landlord    BYW Investment
Company       13403 13 Mile Road    Warren    MI    48088       $ 90,944.06   
6/15/2011

American Dental Partners of Michigan, LLC

   37380 Glenwood Rd.    Westland    MI    48186-5447    Landlord    Sheldon
Eichler Lechateau       37 Sunset #53    Sarasota    FL    34236       $
111,447.40    8/31/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental Practice Group,
P.L.L.C.

   11902 Illinois Street    Dunnellon    FL    34430    Landlord    Mark E.
Hampton, D.D.S., PC       3755C South Nova Road    Port Orange    FL    32129   
   $ 19,874.88    10/31/2011

American Dental Partners of Florida, LLC f/k/a Christie Dental Practice Group,
P.L.L.C.

   1390 S. Babcock Street    Melbourne    FL    32901    Landlord    Florida
Marketplace of Brevard, Inc.    William
Broussard    502 East New Haven Ave.    Melbourne    FL    32901       $
32,707.92    2/29/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, LLC

   1421 Malabar Road, NE    Palm Bay    FL    32907    Landlord    Holmes
Regional Medical Center, Inc.    Gail H.
Schuneman,
Pres-PBCH    Palm Bay Community Hospital, 1425 Malabar Road NE    Palm Bay    FL
   32907       $ 24,594.74    11/30/2011

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   1451 Sebastian Blvd.    Sebastian    FL    32958    Landlord    Blue Ribbon
Crabapple, LLC    c/o Alliance
Realty
Services,
LLC    3500 Piedmont Road, NE, Suite 105    Atlanta    GA    30305       $
52,476.00    7/31/2014

 

(A) Leases have been executed but lease payment dates cannot be determined until
practices open.

(B) Rent is based upon a fixed chair utilization fee times the number of days.



--------------------------------------------------------------------------------

Schedule 7.11(c)(i) to Credit Agreement

 

Tenant Name

  

Building

Address

  

Building

City

  

Building

State

   Building
Zip   

Role

  

Company

Name

   Attention
To   

Contact

Address

  

Contact

City

  

Contact

State

   Contact
Zip   

Phone

   2010
Rent    Lease End
Date

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   1515 East Silver Springs Blvd.    Ocala    FL    34470    Landlord   
Commandment Realty ADA Compliant Ltd. aka    Commandment
Realty    4444 Ste-Catherine West, Suite 100    Westmount    QC    H3Z 1R2      
$ 34,863.65    5/31/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   1555 Howell Branch Road    Winter Park    FL    32789    Landlord   
Chantilly Court, LLC       1555 Howell Branch Road, #D-100    Winter Park    FL
   32789       $ 38,763.04    4/30/2013

American Dental Partners of Florida, LLC f/k/a Christie Dental

   1674 W. Hibiscus Blvd.    Melbourne    FL    32901    Landlord    Hibiscus
Office Park, LLC       1682 W. Hibiscus Blvd.    Melbourne    FL    32901      
$ 58,910.85    9/30/2010

American Dental Partners of Florida, LLC f/k/a Todd Christie, DMD

   2000 South Patrick Drive    Indian Harbour Beach    FL    32937    Landlord
   2000 Building LLC       200 S Patrick Drive    Indian Harbour Beach    FL   
32397       $ 22,801.00    12/31/2009

American Dental Partners of Florida, LLC f/k/a Christie Dental Practice Group,
P.L.L.C. and Todd E Christie, D.M.D

   2710 Southeast 17th Street    Ocala    FL    34471    Landlord    Stephen
Semeco, James Clark and Lisa Wadsworth                      $ 60,000.00   
6/17/2012

Christie Dental Partners, Inc.

   3150 North Wickham Road    Melbourne    FL    32935    Landlord    Brevard
Realty Investments, LLC       1311 Bedford Drive    Melbourne    FL    32940   
   $ 19,227.96    10/31/2014

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   33006 Professional Drive    Leesburg    FL    34788    Landlord    Del, LLC
      PO Box 895532    Leesburg    FL    34789       $ 39,999.60    3/31/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   343 N. Ferncreek Ave.    Orlando    FL    32803    Landlord    Malcolm Henley
DDS PA       4872 Waterwitch Point Drive    Orlando    FL    32806       $
48,000.00    11/19/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.
and Todd E Christie, DMD

   3755 South Nova Road    Port Orange    FL    32119    Landlord    Jokim, Inc.
      3755 South Nova Road, Unit C    Port Orange    FL    32129       $
29,030.04    6/30/2015

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, inc.

   3801 W. Lake Mary Blvd.    Lake Mary    FL    32746    Landlord    Woolbright
Lake Mary Village Center LLC                      $ 38,556.00    5/31/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental, LLC

   3819 Murrell Road    Rockledge    FL    32955    Landlord    Crossroads
Plaza, Inc.       PO Box 410944    Melbourne    FL    32941-0944    321-259-2112
   $ 35,157.00    5/31/2006

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   510 SW 5th Terrace    Williston    FL    32696    Landlord    Chandrakant J.
Dave, DDS       5421 NW 72nd Street    Gainesville    FL    32653       $
22,461.46    3/31/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   5201 Babcock Street, NE    Palm Bay    FL    32905    Landlord    Jack B.
Spira and Dr. Edward Goldstein    Jack Spira    5205 Babcock Street, NE    Palm
Bay    FL    32905       $ 30,660.00    11/30/2014

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners LLC

   5675 N. Atlantic Ave.    Cocoa Beach    FL    32931    Landlord    Canaveral
Partners, LLC    c/o Matthew
Development,
LLC    7331 Office Park Place, #200    Viera    FL    32940       $ 55,254.00   
3/31/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   5892 Red Bug Lake Road    Winter Springs    FL    32708    Landlord    GRE
Red Willow, LP    Asset Manager    c/o Stiles Corporation, 300 SE 2nd Street   
Fort Lauderdale    FL    33301       $ 31,143.60    2/28/2014

American Dental Partners of Florida, LLC f/k/a Christie Dental Practice Group,
P.L.L.C and Todd E Christie, D.M.D.

   5927 Southeast Babb Road    Belleview    FL    34420    Landlord    J. Carter
Perkins, Jr., D.M.D.                      $ 60,000.00    6/5/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   6015 W. Nordling Loop    Crystal River    FL    34429    Landlord    Dr.
Linda Witherow       7034 W. Milwe Lane    Crystal River    FL    34429       $
76,800.00    11/1/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   6300 N. Wickham Road    Melbourne    FL    32940    Landlord    Golden
Triangle Realty LLC    c/o Brenner
Real Estate
Group    6767 N. Wickham Road, Suite 400    Melbourne    FL    32940       $
24,248.00    8/31/2012

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, LLC

   696 Country Club Drive    Titusville    FL    32780    Landlord    Michael
Martucci       776 Country Club Drive    Titusville    FL    32780       $
31,920.00    11/30/2010

American Dental Partners of Florida, LLC

   775 East Merritt Island Causeway    Merritt Island    FL    32952    Landlord
   Merritt Square Office Investors, LLC                      $ 83,565.96   
12/31/2015

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   8438 SW 103rd Street    Ocala    FL    34481    Landlord    Kelly H Leaird   
   4969 SW 2nd Court    Ocala    FL    34474       $ 58,002.00    4/27/2011

American Dental Partners of Florida, LLC f/k/a Christie Dental Partners, Inc.

   995 N State Road 434    Altamonte Spring    FL    32714    Landlord    MSKP
Oak Grove LLC       4500 PGA Blvd., 400    Palm Beach Gardens    FL    33418   
   $ 27,763.76    7/31/2014

ADP of New York, LLC

   80 Flat St.    Brattleboro    VT    5301    Landlord    Vivace Realty L.L.C.
         Brattleboro    VT    5302       $ 25,051.00    7/31/2010

ADP of New York, LLC dba First Advantage Dental

   489 Bernardston Road    Greenfield    MA    1301    Landlord    L.P.L. / LLC
      55 Eastwood Circle    Gardner    MA    1440       $ 39,507.00    9/30/2014

ADP of New York, LLC

   241 King Street    Northampton    MA    1060    Landlord    Danrich Realty
Trust Co.       241 King Street, Room 37    Northampton    MA    1060       $
61,672.36    4/30/2012

ADP of New York, LLC

   1662 Central Avenue    Albany    NY    12205    Landlord    Tana Potluri Co,
LLC       1662 Central Avenue    Albany    NY    12205       $ 18,900.00   
12/31/2010

ADP of New York, LLC

   74 Delaware Ave.    Delmar    NY    12054    Landlord    Virginia A.
Plaisted, D.D.S.       75 Patterson Drive    Glenmont    NY    12077   
(518) 439-3589    $ 88,864.00    6/30/2017

ADP of New York, LLC

   2500 Pond View Rd.    Castleton    NY    12033    Landlord    2500 Pondview
LLC    c/o Metro
Property
Group, LLC    IW Red Oak Lane    White Plains    NY    10604       $ 29,766.00
   11/30/2010

ADP of New York, LLC

   1532 Route 9    Clifton Park    NY    12065    Landlord    Abele Route Nine
   c/o Abele
Builders, Inc.    14 Corporate Drive    Clifton Park    NY    12065       $
51,885.00    12/31/2012

ADP of New York, LLC (American Dental Partners of New York, LLC)

   4 Normanskill Blvd.    Delmar    NY    12054    Landlord    Athen Associates
      4 Normanskill Blvd    Delmar    NY    12054       $ 25,621.47    3/31/2015

ADP of New York, LLC

   160 Fairview Ave    Hudson    NY    12534    Landlord    Fairview Plaza, Inc.
      65 Maple Avenue    Hudson    NY    12534       $ 14,160.96    8/31/2011

ADP of New York, LLC

   1201 Troy Schenectady Road    Latham    NY    12110    Landlord    FCA Group,
LLC    Property
Management,
Lease
Administrator    26 Century Hill Drive    Latham    NY    12110       $
128,014.00    12/31/2014

ADP of New York, LLC

   6 Executive Park Drive    Clifton Park    NY    12065    Landlord    6
Halfmoon Park Drive, Inc.       120 High Rock Avenue    Saratoga Springs    NY
   12866       $ 37,471.56    3/31/2014

 

(A) Leases have been executed but lease payment dates cannot be determined until
practices open.

(B) Rent is based upon a fixed chair utilization fee times the number of days.



--------------------------------------------------------------------------------

Schedule 7.11(c)(i) to Credit Agreement

 

Tenant Name

  

Building

Address

  

Building

City

  

Building

State

   Building
Zip   

Role

  

Company

Name

   Attention
To   

Contact

Address

  

Contact

City

  

Contact

State

   Contact
Zip   

Phone

   2010
Rent    Lease End
Date

ADP of New York, LLC

   1092 Route 9    Queensbury    NY    12804    Landlord    PHRG LLC       9
Woodcrest Drive    Queensbury    NY    12804   

(518)

793-3356

   $ 156,000.00    5/31/2017

ADP of New York, LLC (American Dental Partners of New York, LLC)

   381 Church St.    Saratoga Springs    NY    12866    Landlord    381 Church
Street, LLC      

340

Broadway

   Saratoga Springs    NY    12866       $ 72,197.92    10/31/2014

ADP of New York, LLC

   2727 Hamburg Street    Rotterdam    NY    12303    Landlord    Hamburg Street
Associates    c/o Michael
Crisafulli    57 Karner Road    Albany    NY    12205       $ 18,993.98   
10/31/2015

ADP of New York, LLC

   1444 Massachusetts Avenue    Troy    NY    12180    Landlord    Seton Hall
Associates       99 Pine Street    Albany    NY    12207       $ 8,284.00   
4/30/2010

American Dental Partners of Pennsylvania, LLC

   234 South Main St.    Homer City    PA    15748-1560    Landlord    Grettler
Properties    Rodney
Grettler    P.O. Box 1022    Indiana    PA    15701       $ 15,000.00   
6/30/2010

American Dental Partners of Pennsylvania, LLC

   655 Church Street    Indiana    PA    15701-2788    Landlord    Mr. Rodney
Grettler and Mr. Bernard Burns       15 S. 8th Street    Indiana    PA    15701
      $ 69,771.00    8/31/2014

American Dental Partners of Pennsylvania, LLC

   241 Schoolhouse Dr.    Johnstown    PA    15904    Landlord    Cammik
Holdings, LLC       P.O. Box 34    Johnstown    PA    15907       $ 36,935.88   
6/30/2015

American Dental Partners of Pennsylvania, LLC

   6200 Steubenville Pike    Robinson Township    PA       Landlord    Water
Tower Associates    c/o Dr. Mark
E. Silberg       Robinson Township    PA          $ 20,000.00    10/31/2010

American Dental Partners of Pennsylvania, LLC

   320 Center Road    Monroeville    PA    14516    Landlord    Dr. Abel Soster
      2703 Millstone Court    Murrysville    PA    15668       $ 60,000.00   
12/31/2010

American Dental Partners of Pennsylvania, LLC

   220 Bessemer Rd.    Mt. Pleasant    PA    15666    Landlord    H-Squared I,
Inc d/b/a The Executive Building      

250 Mt. Lebanon

Boulevard, Suite 403

   Pittsburgh    PA    15234       $ 46,980.00    5/31/2012

American Dental Partners of Pennsylvania, LLC d/b/a Chestnut Hills Dental

   5889 Forbes Ave.    Pittsburgh    PA    15217    Landlord    5889 Forbes
Avenue Associates    Anthony J.
Ross,
President    5989 Penn Circle South    Pittsburgh    PA    15206       $
51,038.04    6/30/2013

American Dental Partners of Pennsylvania, LLC dba Chestnut Hills Dental

   8775 Norwin Avenue    Irwin    PA    15642    Landlord    NH Hills LLC, NH MP
Hills, LLC       365 South Street    Morristown    NJ    7960       $ 54,999.96
   4/30/2017

ADP of New York, LLC

   3950 E. Robinson Rd.    Amherst    NY    14228    Landlord    Northwoods,
L.L.C.    c/o Harry L.
Metcalf,
M.D.    1150 Youngs Road    Williamsville    NY    14221       $ 42,436.00   
2/1/2011

ADP of New York, LLC (American Dental Partners of New York, LLC)

   3990 McKinley Parkway    Blasdell    NY    14219    Landlord    Peter
Liberatore Jr.       3375 N. Benzing Road    Orchard Park    NY    14127       $
22,524.96    1/31/2012

ADP of New York, LLC

   9290 Boston State Rd.    Boston    NY    14025    Landlord    Michael D.
Ehlers       4 Lakeridge Dr.    Orchard Park    NY    14127       $ 50,583.35   
5/31/2014

ADP of New York, LLC

   2240-2290 Delaware Avenue    Buffalo    NY    14216    Landlord    Allentown
Properties, LLC       8441 Cooper Creek Blvd.    University Park    FL    34201
      $ 95,913.61    5/31/2023

ADP of New York, LLC (American Dental Partners of New York, LLC)

   2121 Main St.    Buffalo    NY    14214    Landlord    Sisters of Charity
Hospital    Matthew S.
Hamp, Chief
Operating
Officer    2157 Main Street    Buffalo    NY    14214       $ 36,610.86   
6/30/2010

ADP of New York, LLC

   6350 Transit Rd.    Depew    NY    14043    Landlord    B.K.V. Realty Co.,
LLC       2430 North Forest Road    Getzville    NY    14068       $ 284,666.00
   10/31/2020

ADP of New York, LLC

   210 Westchester Ave.    White Plains    NY    10604-2901    Landlord   
Westchester Medical Group, PC       210 Westchester Ave.    White Plains    NY
   10604-2901       $ 60,576.00    3/31/2012

ADP of New York, LLC

   31B Hall Drive    Amherst    MA    01002-2743    Landlord    Middle Hampshire
Development Group          Springfield    MA          $ 94,425.00    5/31/2011

ADP of New York, LLC

   2430 North Forest Road    Getzville    NY    14068    Landlord    B.K.V.
Realty Co., LLC       2430 North Forest Road    Getzville    NY    14068       $
429,660.00    10/31/2020

ADP of New York, LLC

   5907 South Park Ave.    Hamburg    NY    14075    Landlord    L.S. &
Associates       Statler Towers    Buffalo    NY    14202       $ 98,045.76   
12/31/2014

ADP of New York, LLC

   9 Main Street    Holland    NY    14080    Landlord    Ralph D. Lowe, Jr.   
Holland
Hardware,
Inc.    11 North Main St.    Holland    NY    14080-0053       $ 15,105.00   
9/30/2012

ADP of New York, LLC

   3340-3356 Southwestern Blvd.    Orchard Park    NY    14127    Landlord   
B.K.V. Realty Co., LLC       2430 North Forest Road    Getzville    NY    14068
      $ 219,473.00    10/31/2020

ADP of New York, LLC

   3333 West Henrietta Road    Rochester    NY    14623    Landlord    Southtown
Plaza Associates, LLC       2975 Brighton-Henrietta Town Line Road    Rochester
   NY    14623       $ 99,216.24    1/31/2013

ADP of New York, LLC

   1510 Ridge Road West    Rochester    NY    14615    Landlord    Anthony
Comparato    Compson
Development    980 North Federal Highway    Boca Raton    FL    33432       $
173,250.00    6/30/2015

ADP of New York, LLC (American Dental Partners of New York, LLC)

   800 Harlem Road    West Seneca    NY    14224    Landlord    RB-3 Associates
   Lease
Administrator    570 Delaware Avenue    Buffalo    NY    14202       $ 51,562.50
   7/31/2020

ADP of New York, LLC (American Dental Partners of New York, LLC)

   1020 Youngs Road    Williamsville    NY    14221    Landlord    Youngs
Center, LLC       6105 Transit Road    East Amherst    NY    14051       $
92,736.48    9/30/2018

American Dental Partners, Inc.

   Penn Center East    Pittsburgh    PA    15235    Landlord    PCE TT, LP   
c/o LG
Realty
Advisors,
Inc.    535 Smithfield Street    Pittsburgh    PA    15222       $ 179,360.00   
3/1/2012

American Dental Partners, Inc.

   401 Edgewater Place    Wakefield    MA    1880    Landlord    EJC Edgewater
LLC    c/o James
Campbell
Company,
LLC    425 California Street, Suite 1000    San Francisco    CA    94104       $
364,572.76    12/31/2014

American Dental Partners, Inc.

   3000 Bethesda Place    Winston-Salem    NC    27103    Landlord    Bethesda
Oaks, Inc.       3000 Bethesda Place, Ste 203    Winston-Salem    NC    27103   
   $ 24,804.00    10/31/2011

American Dental Partners of Tennessee, LLC

   7519 Highway 64    Memphis    TN    38183    Landlord    Appling Way I L.L.C.
      5170 Sanderlin    Memphis    TN    38117       $ 43,875.00    3/31/2017

American Dental Partners of Tennessee, LLC

   7105 Bakers Bridge Ave.    Brentwood    TN    37027-2960    Landlord   
Mallory Commons, Inc    Michael Hart    7105 Bakers Bridge Ave    Brentwood   
TN    37027    615/394-4870    $ 34,200.00    11/30/2017

 

(A) Leases have been executed but lease payment dates cannot be determined until
practices open.

(B) Rent is based upon a fixed chair utilization fee times the number of days.



--------------------------------------------------------------------------------

Schedule 7.11(c)(i) to Credit Agreement

 

Tenant Name

  

Building

Address

  

Building

City

  

Building

State

   Building
Zip   

Role

  

Company

Name

   Attention
To   

Contact

Address

  

Contact

City

  

Contact

State

   Contact
Zip   

Phone

   2010
Rent    Lease End
Date

American Dental Partners of Tennessee, LLC

   2130 W. Poplar Avenue    Collierville    TN    38017    Landlord    X-L
Service, Inc.       834 W. Poplar Avenue    Collierville    TN    38017       $
58,266.00    1/31/2014

American Dental Partners of Tennessee, LLC

   8520 Macon Rd.    Cordova    TN    38018    Landlord    L.C. Properties      
8520 Macon Rd.    Cordova    TN    38018       $ 16,500.00    6/30/2015

American Dental Partners of Tennessee, LLC

   7535 Poplar Ave.    Germantown    TN    38138    Landlord    Shops at Saddle
Creek, Inc.    Mr. Douglas
W. Bennett    1801 Hermitage Boulevard    Tallahassee    FL    32308       $
116,292.00    12/31/2011

American Dental Partners of Tennessee, LLC

   5150 Stage Road    Bartlett    TN    38134    Landlord    The Memphis Fire
Fighters Association       5150 Stage Road, Ste 103    Memphis    TN    38134   
   $ 32,400.00    3/1/2011

American Dental Partners of Tennessee, LLC

   7948 Winchester Rd.    Memphis    TN    38125    Landlord    Inland Western
Memphis Winchester, L.L.C.       2901 Butterfield Road    Oak Brook    IL   
60523    (866) 214-7500    $ 31,666.70    2/28/2013

American Dental Partners of Tennessee, LLC, f/k/a American Dental Partners of
Tennessee, Inc.

   11618 Chapman Highway    Seymour    TN    37865    Landlord    Joseph B.
Fannon and Barry L. Shular       109 Parkway    Sevierville    TN    37862      
$ 45,000.00    12/31/2014

American Dental Partners of Alabama, LLC

   4500 Montevallo Rd.    Birmingham    AL    35210    Landlord    Shoppes on
Montevallo, LLC       c/o McKenzie Camden, LLC    Birmingham    AL    35213   
205-542-0020    $ 49,074.96    2/28/2014

American Dental Partners of Alabama, LLC f/k/a American Dental Partners of
Alabama, Inc.

   315 N. 3rd Street    Gadsden    AL    35901    Landlord    Gregerson’s Foods,
Inc.       272 North Third Street    Gadsden    AL    35901       $ 36,750.00   
3/16/2015

American Dental Partners of Alabama, LLC dba Tuscaloosa Dental Care

   1701 McFarland Blvd East    Tuscaloosa    AL    35404    Landlord   
University Mall, L.L.C.    Legal
Department    3500 Eastern Boulevard    Montgomery    AL    36116       $
63,867.50    5/31/2013

American Dental Partners of Maryland LLC f/k/a American Dental Partners of
Virginia, LLC

   11503 Sunrise Valley Avenue    Reston    VA    22090    Landlord    11503
Sunrise Associates, L.L.P.    c/o
McNamee,
Hosea,
Jemigan &
Kim, P.A.    6411 Ivy Lane    Greenbelt    MD    20770       $ 360,000.00   
5/31/2013

American Dental Partners of Maryland, LLC f/k/a American Dental Partners of
Virginia, Inc.

   11511 Sunrise Valley Ave.    Reston    VA    22090    Landlord    11503
Sunrise Associates, II, L.L.P.    c/o
McNamee,
Hosea,
Jernigan &
Kim, P.A.    6411 Ivy Lane    Greenbelt    MD    20770       $ 72,000.00   
5/31/2013

American Dental Partners of Maryland, LLC, f/k/a American Dental Partners of
Virginia, LLC

   20955 Professional Plaza    Ashburn    VA    20147    Landlord    Washington
Real Estate Investment Trust    Asset
Manager    6110 Executive Boulevard    Rockville    MD    20852       $
128,202.70    7/7/2014

American Dental Partners of Maryland, LLC

   7425 Arlington Rd.    Bethesda    MD    20814    Landlord    Randall M.
Rothstein and Sheryl B. Rothstein       9201 Mistwood Drive    Potomac    MD   
20854       $ 111,999.96    12/31/2014

American Dental Partners of Maryland, LLC f/k/a American Dental Partners of
Maryland, Inc.

   5005 Signal Bell Lane    Clarksville    MD    20129    Landlord    T&R
Professional, LLC    c/o
Troutman
Company    9030 Red Branch Road, Suite 100    Columbia    MD    21045       $
195,746.64    4/30/2011

American Dental Partners of Maryland, LLC

   10840 Little Patuxent Parkway    Columbia    MD    21044    Landlord    Stein
Properties    Ivy Yates    c/o The Sanford Companies    Columbia    MD    21045
      $ 121,095.37    1/31/2015

American Dental Partners of Maryland, LLC

   1137 Liberty Road    Eldersburg    MD    21784    Landlord    1137 Liberty
LLC    Harold S.
Marks,
D.D.S.    46 Bell Chase Court    Baltimore    MD    21208    410-486-8471    $
63,000.00    9/30/2010

American Dental Partners of Maryland, LLC

   2955 Crain Hwy.    Waldorf    MD    20601-2810    Landlord    301 Medical
Building Limited Partnership       P.O. Box 1142    Waldorf    MD    20601   
301-843-1000    $ 111,560.68    8/31/2014

American Dental Partners of Louisiana, LLC f/k/a American Dental Partners of
Louisiana, Inc.

   1000 C. M. Fagan Drive    Hammond    LA    70403    Landlord    LeRoy S.
Crapanzano D.D.S.       1000 C.M. Fagan Dr., Suite A    Hammond    LA    70403
      $ 29,023.80    3/31/2013

American Dental Partners of Louisiana, LLC

   2400 Veterans Blvd.    Kenner    LA    70062    Landlord    Metairie West LLC
      2400 Veterans Blvd.    Kenner    LA    70062       $ 73,150.20   
10/31/2017

American Dental Partners of North Carolina, LLC f/k/a American Dental Partners
of North Carolina, Inc.

   1010 High House Rd.    Cary    NC    27513    Landlord    PTM Associates,
Inc.       1010 High House Road    Cary    NC    27513       $ 45,259.68   
8/31/2010

American Dental Partners of North Carolina, LLC f/k/a American Dental Partners
of North Carolina, Inc.

   1010 High House Rd.    Cary    NC    27513    Landlord    PTM Associates,
Inc.       PO Box 5276    Cary    NC    27512       $ 45,259.68    8/31/2010

American Dental Partners of North Carolina, LLC

   200 Keisler Dr.    Cary    NC    27511    Landlord    CST Associates      
108 Lochview Drive    Cary    NC    27511       $ 44,354.16    12/31/2005

American Dental Partners of North Carolina, LLC f/k/a American Dental Partners
of North Carolina, Inc.

   2901 Coltsgate Rd.    Charlotte    NC    28211    Landlord    Coltsgate E.I.
Associates LLC    First Colony
Corporation    6853 Fairview Road    Charlotte    NC    28210       $ 71,222.80
   11/30/2010

American Dental Partners of North Carolina, LLC

   10320 Mallard Creek Rd.    Charlotte    NC    28262    Landlord    Cogdell
Investors (Mallard), LP    Property
Management    4401 Barclay Downs Drive    Charlotte    NC    28209       $
78,648.60    11/30/2014

American Dental Partners of North Carolina, LLC

   2300 Sardis Road North    Charlotte    NC    28227    Landlord    93-85
Associates       8441 Cooper Creek Boulevard    University Park    FL    34201
      $ 49,036.13    11/30/2013

American Dental Partners of North Carolina, LLC

   Bowman Gary School of Medicine / Wake Forest University    Winston-Salem   
NC    27157-1093    Landlord    Wake Forest University Baptist Medicine School
      Medical Center Blvd.    Winston-Salem    NC    27157-1093       $
72,000.00    6/1/2010

American Dental Partners of North Carolina, LLC

   Comp Rehab Plaza, 131 Miller St.    Winston-Salem    NC    27103-2508   
Landlord    Wake Forest University Baptist Medicine School       Medical Center
Blvd.    Winston-Salem    NC    27157-1093       $ 207,170.00    6/1/2010

American Dental Partners of North Carolina, LLC

   8401 University Executive Park    Charlotte    NC    28262    Landlord   
Atapco UEP, Inc.       1 North Charles Street    Baltimore    MD    21201      
$ 82,030.00    5/31/2011

American Dental Partners of North Carolina, LLC

   2360 Lewisville Clemmons Road    Clemmons    NC    27012    Landlord    The
Carabelli Investment Group, LLC    Dr.
Raymond S.
Garrison    Medical Center Blvd.    Winston-Salem    NC    27157-1093       $
53,100.00    2/25/2018

American Dental Partners of North Carolina, LLC

   2609 N. Duke St.    Durham    NC    27704    Landlord    Windrose Central
Medical Properties, LLC       3502 Woodview Trace    Indianapolis    IN    46268
   317-860-8100    $ 23,616.12    8/31/2012

American Dental Partners of North Carolina, LLC.

   801 Jones Franklin Rd.    Raleigh    NC    27606    Landlord    Duke Realty
Limited Partnership    c/o Duke
Realty
Corporation    3005 Carrington Mill Road, Ste 100    Morrisville    NC    27560
      $ 103,877.16    3/14/2016

American Dental Partners of North Carolina, LLC

   2840 Plaza Place    Raleigh    NC    27612    Landlord    Crosspointe II
Limited Partnership          Raleigh    NC    27622       $ 43,896.70   
10/31/2010

American Dental Partners of North Carolina, LLC f/k/a American Dental Partners
of North Carolina,

   807 Spring Forest Rd.    Raleigh    NC    27609    Landlord    CN Investors,
LLC    Anthony &
Co.    702 Oberlin Rd.    Raleigh    NC    27605    919/832-1110    $ 63,953.04
   6/30/2011

 

(A) Leases have been executed but lease payment dates cannot be determined until
practices open.

(B) Rent is based upon a fixed chair utilization fee times the number of days.



--------------------------------------------------------------------------------

Schedule 7.11(c)(i) to Credit Agreement

 

Tenant Name

  

Building

Address

  

Building

City

  

Building

State

   Building
Zip   

Role

  

Company

Name

   Attention
To   

Contact

Address

  

Contact

City

  

Contact

State

   Contact
Zip   

Phone

   2010
Rent    Lease End
Date

American Dental Partners of North Carolina, LLC f/k/a American Dental Partners
of North Carolina,

   1615 S. Hawthorne Rd.    Winston-Salem    NC    27103    Landlord    David J.
Barabe, D.D.S.       247 Griffith Rd.    Advance    NC    27006       $
43,544.52    6/30/2015

American Dental Partners of Minnesota, LLC, f/k/a PDHC, Ltd., d/b/a Park Dental

   3030 Centre Pointe Drive    Roseville    MN    55113    Landlord    Centre
Pointe LLP    c/o Peter
Mork    5003 Bruce Avenue    Edina    MN    55424       $ 164,577.00   
4/16/2016

American Dental Partners of Minnesota, LLC

   5585 LaCentre Avenue    Albertville    MN    55301    Landlord   
Albertville, LLC       729 North Frontier Dr.    Papillion    NE    68046      
$ 44,813.04    9/30/2011

American Dental Partners of Minnesota, LLC

   4255 Pheasant Ridge Dr.    Blaine    MN    55449    Landlord    MEPT Blaine
LLC    President/
MEPT or
Partrick O.
Mayberry    3 Bethesda Metro Center    Bethesda    MD    20814       $ 21,807.00
   12/31/2011

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc. d/b/a Metro Dental Care

   3507 Round Lake Boulevard    Anoka    MN    55303    Landlord    Meadow Creek
2, LLC       15600 Wayzata Boulevard    Wayzata    MN    55391       $ 69,003.00
   5/31/2016

American Dental Partners of Minnesota, LLC, f/k/a PDHC, Ltd.

   14990 Glazier Ave.    Apple Valley    MN    55124    Landlord    Goldy P&F,
LLC    Bill
Goldenberg    6821 York Avenue South    Edina    MN    55435       $ 57,088.02
   6/30/2018

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc. d/b/a Metro Dentalcare

   14929 Florence Trail    Apple Valley    MN    55124    Landlord    Fischer
Market Place, LLP       14698 Galaxie Avenue    Apple Valley    MN    55124   
   $ 39,753.48    10/31/2011

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   265 NE Highway 10    Blaine    MN    55434    Landlord    MGM Properties, LLC
      1124 Larpenteur Avenue West    St. Paul    MN    55113       $ 69,519.36
   12/31/2013

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   10611 France Ave.    Bloomington    MN    55431-3554    Landlord    France
Avenue Development Partners, LLC       129 N. 2nd Street    Minneapolis    MN   
55401       $ 72,245.52    3/31/2017

American Dental Partners of Minnesota, LLC, successor in interest to Greg
Walling, D.D.S., P.A.

   5001 American Boulevard West    Bloomington    MN    55437    Landlord   
Bloomgate Holdings, LLC    c/o Welsh
Companies,
LLC    P.O. Box 70870, CM 3650    Saint Paul    MN    55170-3650       $
28,671.00    2/29/2012

American Dental Partners of Minnesota, LLC, f/k/a Metro Dental Management, Inc.

   512 Sixty Sixth Avenue North    Brooklyn Center    MN    55430    Landlord   
RE & DJ Schell, Trustees       3741 Impatiens Lane    Brooklyn Parks    MN   
55443       $ 80,034.57    7/31/2013

American Dental Partners of Minnesota, LLC, successor in interest to PDG, P.A.
and The Dental Specialists of Minnesota, P.A.

   50 Nicollet Blvd.    Burnsville    MN    55337    Landlord    DRF Burnsville
Dental Building LLC    c/o
Frauenshuh
Companies    7101 West 78th Street    Bloomington    MN    55439       $
191,586.12    6/30/2025

American Dental Partners of Minnesota, LLC, f/k/a PDHC, Ltd.

   50 Nicollet Blvd.    Burnsville    MN    55337    Landlord    DRF Burnsville
Dental Building LLC    c/o
Frauenshuh,
Inc.    7101 West 78th Street    Bloomington    MN    55439       $ 144,822.36
   6/30/2025

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   14344 Burnhaven Drive    Burnsville    MN    55306    Landlord    PD
Burnsville, LLC       11111 Excelsior Blvd    Hopkins    MN    55343       $
134,985.00    2/28/2019

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental Management
Inc. d/b/a Metro Dentalcare

   7808 Market Blvd.    Chanhassen    MN    55317    Landlord    Market Square
Associates II, LLC    c/o V.
Clayton &
Associates    P.O. Box 404    Chanhassen    MN    55317       $ 52,592.96   
5/31/2016

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc. d/b/a Metro Dentalcare

   1435 White Oak Dr.    Chaska    MN    55318-2667    Landlord    Insignia
Development LLC       6889 Rowland Road, Suite 100    Eden Prairie    MN   
55344       $ 58,296.00    5/6/2015

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   13040 & 13055 Riverdale Drive    Coon Rapids    MN    55448    Landlord   
Riverdale 2005, LLC       15600 Wayzata Blvd., Suite 201    Wayzata    MN   
55391       $ 107,262.20    6/30/2013

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   7430 80th Street    Cottage Grove    MN    55016    Landlord    Oak Park
Commons LLC       7430 80th Street    Cottage Grove    MN    55016       $
46,312.44    6/30/2014

American Dental Partners of Minnesota, LLC, f/k/a PDHC, Ltd.

   1905 Plaza Dr.    Eagan    MN    55122-2883    Landlord    DRF Dental
Buildings LLC    c/o
Frauenshuh
Companies    7101 West 78th Street, Suite 100    Bloomington    MN    55439   
   $ 155,916.24    12/31/2014

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   1965 Cliff Lake Rd.    Eagan    MN    55122-2590    Landlord    Cliff Lake
Marketplace, LLC    Eagle Valley
Management    P.O. Box 29361    Minneapolis    MN    55426       $ 110,259.20   
10/31/2017

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   8353 Crystal View Road    Eden Prairie    MN    55344    Landlord    Lariat
Companies, Inc.       8843 Joiner Ave.    Eden Prairie    MN    55344       $
60,823.42    1/31/2014

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   18223 Carson Court    Elk River    MN    55330    Landlord    Elk River 2006,
LLC       15600 Wayzata Boulevard, Suite 201    Wayzata    MN    55391       $
69,215.50    10/31/2017

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   9042 Cahill Avenue    Inver Grove Heights    MN    55077    Landlord   
Concord Crossroads 2004, LLC       15600 Wayzata Boulevard    Wayzata    MN   
55391       $ 65,450.00    9/30/2014

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   44 St. Croix Trail South    Lakeland    MN    55043    Landlord    MDA
Properties, LLC       2999 Yorkton Boulevard    Little Canada    MN    55117   
651-482-9169    $ 30,130.56    7/31/2013

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   17597 Cedar Ave.    Lakeville    MN    55044    Landlord    Lakeville 2003,
LLC       15600 Wayzata Boulevard, Suite 201    Wayzata    MN    55391       $
115,123.00    9/30/2014

American Dental Partners of Minnesota, LLC

   15785 95th Ave. North    Maple Grove    MN    55369    Landlord    DRF Dental
Buildings LLC    c/o
Frauenshuh
Companies    7101 West 78th Street    Bloomington    MN    55439-5801       $
176,685.00    5/31/2014

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   13340 Bass Lake Rd.    Maple Grove    MN    55311    Landlord    Wedgwood
Equities LLC    c/o TOLD
Development
Company    Two Carlson Parkway    Plymouth    MN    55447    952-278-9000    $
68,448.84    6/30/2016

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   1870 Beam Avenue    Maplewood    MN    55109    Landlord    Teman Family
Limited Partnership    c/o Welsh
Companies,
LLC    7807 Creekridge Circle    Minneapolis    MN    55439       $ 57,696   
3/4/2015

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   825 Nicollet Mall    Minneapolis    MN    55402    Landlord    Medical Arts,
LLP    c/o Rice Real
Estate
Company    825 Nicollet Mall    Minneapolis    MN    55402       $ 26,808.00   
3/31/2014

American Dental Partners of Minnesota, LLC

   1253 Geneva Ave.    Oakdale    MN    55128    Landlord    Geneva Plaza LLC   
   c/o Madison Equities, Inc., 325 Cedar St., Ste 400    St. Paul    MN    55101
   651-486-3905    $ 8,501.43    5/31/2011

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   40 Central Avenue    Osseo    MN    55369    Landlord    Wiley Properties,
LLC       315 - 1st Avenue N.E.    Osseo    MN    55369       $ 41,145.36   
3/31/2014

American Dental Partners of Minnesota, LLC, f/k/a PDHC, Ltd.

   4670 Park Nicollet Avenue S.E.    Prior Lake    MN    55372    Landlord   
Park Nicollet Clinic HealthSystem Minnesota       3800 Park Nicollet Boulevard
   St. Louis Park    MN    55416       $ 43,575.00    10/31/2012

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   6601 Lyndale Avenue South    Richfield    MN    55423    Landlord    Woodlake
- VEF IV, LLC    B. Stanton
Breon, c/o
VEF
Advisors,
LLC    3340 Peachtree Road, NE    Atlanta    GA    30326       $ 369,583.50   
11/30/2010

 

(A) Leases have been executed but lease payment dates cannot be determined until
practices open.

(B) Rent is based upon a fixed chair utilization fee times the number of days.



--------------------------------------------------------------------------------

Schedule 7.11(c)(i) to Credit Agreement

 

Tenant Name

  

Building

Address

  

Building

City

  

Building

State

   Building
Zip   

Role

  

Company

Name

   Attention
To   

Contact

Address

  

Contact

City

  

Contact

State

   Contact
Zip   

Phone

   2010
Rent    Lease End
Date

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   718 West 66th St.    Richfield    MN    55423-2203    Landlord    Market
Plaza Commercial Limited Partnership    c/o G & P
Properties,
Inc.    3663 Park Center Blvd.    St. Louis Park    MN    55416       $
44,744.04    7/31/2011

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   2690 Snelling Ave.    Roseville    MN    55113    Landlord    Lohmann Limited
Partnership    c/o
Pinehurst
Properties,
Inc.    4999 France Avenue South, Suite 220    Minneapolis    MN    55410      
$ 79,901.52    10/31/2011

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   7447 Egan Drive    Savage    MN    55378    Landlord    4L Ventures LLP   
Ray
Leathers    14750 Virginia Ave. S.    Savage    MN    55378       $ 77,010.00   
4/14/2012

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   1759 17th Ave.    Shakopee    MN    55379    Landlord    TNP Properties, LLC
      8812 138th Street    Savage    MN    55378       $ 57,345.00    9/30/2017

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   4552 Bryant Avenue South    Minneapolis    MN    55419    Landlord    Bryant
Avenue Property, LLC       7545 Office Ridge Circle    Eden Prairie    MN   
55344       $ 32,064.81    3/31/2015

American Dental Partners of Minnesota, LLC, f/k/a PDHC, Ltd.

   4959 Excelsior Blvd.    St. Louis Park    MN    55416    Landlord    DRF
Dental Buildings LLC    c/o
Frauenshuh
Companies    7101 West 78th Street    Bloomington    MN    55439       $
149,938.44    3/31/2020

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   911 E. Maryland Ave.    St. Paul    MN    55106    Landlord    Maryland Real
Estate Investments, LLP       911 E. Maryland Avenue    St. Paul    MN    55106
      $ 19,200.00    8/31/2011

American Dental Partners of Minnesota, LLC, f/k/a Merit Dental Care Laboratory,
LLC

   1630 University Avenue    St. Paul    MN    55104    Landlord    TLJC, LLC   
   7760 France Ave. South, Suite 770    Minneapolis    MN    55435       $
46,707.72    4/30/2012

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   1630 University Ave.    St. Paul    MN    55104    Landlord    TLJC, LLC   
   7760 France Ave. South, Suite 770    Minneapolis    MN    55435       $
125,574.70    4/30/2012

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   14729 Highway 36    Stillwater    MN    55082    Landlord    Stillwater
Crossing, LLC    c/o Eric
Bjelland    3500 American Blvd. West    Bloomington    MN    55431       $
56,524.92    12/31/2015

American Dental Partners of Minnesota, LLC, f/k/a Metropolitan Dental
Management, Inc.

   445 Lake Street Building    Wayzata    MN    55391    Landlord    445 Lake
Street Limited Partnership       445 East Lake Street    Wayzata    MN    55391
      $ 108,823.02    3/31/2013                                          

American Dental Partners of Minnesota, LLC f/k/a PDHC, Ltd.

   4940 Viking Drive    Edina    MN    55434    Landlord    Pentagon Park Tower,
LLC    c/o
Wayzata
Properties,
LLC    294 Grove Lane East    Wayzata    MN    55391       $ 46,699.68   
4/30/2012

American Dental Partners of Minnesota, LLC, f/k/a Metro Dental Management, Inc.

   1099 South Robert St.    West St. Paul    MN    55118    Landlord    South
Robert Plaza, LLC       2252 Lenwood Court SW    Rochester    MN    55902      
$ 61,920.00    4/30/2019

Apple Park Associates, Inc.

   14605 Glazier Ave.    Apple Valley    MN    55124-7545    Landlord    Apple
Park Partners    Dr. Karl
Biewald    14605 Glazier Avenue    Apple Valley    MN    55124       $
154,459.08    12/31/2011

Apple Park Associates, Inc.

   3930 Northwoods Dr.    Arden Hills    MN    55112    Landlord    Group Health
Plan, Inc.       8170 33rd Avenue S.    Bloomington    MN    55425       $
45,874.20    12/31/2010

Apple Park Associates, Inc., d/b/a Orthodontic Care Specialists

   11806 Aberdeen Street N.E.    Blaine    MN    55449    Landlord   
Continental Holdings, L.L.C.       11806 Aberdeen Street N.E.    Blaine    MN   
55449    (763) 757-7568    $ 47,587.56    5/31/2015

Apple Park Associates, Inc.

   8600 Nicollet Ave.    Bloomington    MN    55420    Landlord    Health
Partners                        B    12/31/2009

Apple Park Associates, Inc., successor in interest to PDG, P.A.

   6437 Brooklyn Blvd.    Brooklyn Center    MN    55429    Landlord    DRF
Dental Buildings LLC    c/o
Frauenshuh
Companies    7101 West 78th Street    Bloomington    MN    55439       $
276,344.76    3/31/2021

Apple Park Associates, Inc.

   200 Coon Rapids Blvd.    Coon Rapids    MN    55433    Landlord    NTF
Associates    c/o
Gaughan
Land Inc.    56 East Broadway, Suite 200    Forest Lake    MN    55025       $
30,707.28    4/30/2011

Apple Park Associates, Inc.

   16570 West 78th Street    Eden Prairie    MN    55346-4308    Landlord   
Prairie Properties       7373 Frances Ave    Edina    MN    55435       $
27,528.21    3/31/2012

Apple Park Associates, Inc. d/b/a Orthodontic Care Specialists

   310 Division Street    Farmington    MN    55024    Landlord    Ihle
Properties    Larry Ihle    310 Division Street    Farmington    MN    55024   
   $ 42,790.80    9/30/2013

Apple Park Associates, Inc.

   2215 Vine St.    Hudson    WI    54016    Landlord    St. Croix Valley
Professionals, Inc.    Dean R.
Knudson,
President    2215 Vine Street    Hudson    WI    54016    715-222-5741    $
17,325.00    7/31/2012

Apple Park Associates, Inc.

   5625 Cenex Dr.    Inver Grove Heights    MN    55077    Landlord    Health
Partners                        B    12/31/2009

Apple Park Associates, Inc. d/b/a Orthodontic Care Specialists

   1378 83rd Way North    Maple Grove    MN    55369    Landlord    LeeEdward
Properties, LLP       715 Florida Avenue South    Golden Valley    MN    55426
      $ 30,386.64    10/31/2015

Apple Park Associates, Inc.

   2165 White Bear Ave.    Maplewood    MN    55109    Landlord    Health
Partners                        B    12/31/2009

Apple Park Associates, Inc.

   8980 East Hudson Blvd.    Lake Elmo    MN    55042    Landlord    DRF Dental
Buildings LLC    c/o
Frauenshuh
Companies    7101 West 78th Street    Bloomington    MN    55439       $
62,762.00    12/31/2016

Apple Park Associates, Inc.

   3455 Plymouth Boulevard    Plymouth    MN    55447    Landlord    SAMS
Enterprises, LLC       10001 Wayzata Boulevard    Minnetonka    MN    55305   
   $ 30,960.00    1/31/2012

Apple Park Associates, Inc.

   14455 South Robert Trail    Rosemount    MN    55068    Landlord    Kurt
Walter-Hansen       14390 South Robert Trail    Rosemount    MN    55068       $
23,868.00    12/31/2011

Apple Park Associates, Inc.

   1275 Ramsey St.    Shakopee    MN    55379    Landlord    Shakopee
Professional Building, L.L.C.    c/o Roger
Menden                (952) 445-8753    $ 27,962.04    2/29/2016

Apple Park Associates, Inc.

   3401 Wooddale Avenue    St. Louis Park    MN    55416    Landlord    Spencer
Rentals, LLC       3401 Wooddale Avenue    St. Louis Park    MN    55416   
952-929-3336    $ 55,005.00    3/31/2014

Apple Park Associates, Inc.

   2500 Como Ave.    St. Paul    MN    55108    Landlord    Health Partners   
                    B    12/31/2009

Apple Park Associates, Inc.

   4886 Highway 61    White Bear Lake    MN    55110    Landlord    White Bear
Professional Building LLP       4886 Highway 61    White Bear Lake    MN   
55110       $ 40,136.88    6/30/2011

American Dental Partners of Minnesota, LLC

   7501 Golden Valley Road    Golden Valley    MN    55427    Landlord    Valley
Square Company LLC       2035 Zealand Avenue North    Golden Valley    MN   
55427       $ 252,000.00    5/31/2017

 

(A) Leases have been executed but lease payment dates cannot be determined until
practices open.

(B) Rent is based upon a fixed chair utilization fee times the number of days.



--------------------------------------------------------------------------------

Schedule 7.11(c)(i) to Credit Agreement

 

Tenant Name

  

Building

Address

  

Building

City

  

Building

State

   Building
Zip   

Role

  

Company

Name

   Attention
To  

Contact

Address

  

Contact

City

  

Contact

State

   Contact
Zip   

Phone

   2010
Rent    Lease End
Date

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, LP

   5656 Bee Cave Road    Austin    TX    78746    Landlord    Westlake Medical
of Austin, Ltd.      P.O. Box 161507    Austin    TX    78716-1507   
(512) 329-6655    $ 78,156.00    5/31/2012

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, LP

   1221 West Ben White    Austin    TX    78704    Landlord    Robert M.
Ehrlich, Jr.    c/o EE#1   206 Jefferson Square    Austin    TX    78731       $
65,400.61    11/30/2011

American Dental Partners of Texas, LLC

   7517 Cameron Oaks Road    Austin    TX    78723    Landlord   
Harrison-Pearson Associates, Inc.    Thomas G.
Scott   4014 Medical Parkway    Austin    TX    78756    (512) 472-6201    $
42,386.64    8/31/2010

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, Inc.

   12201 Renfert Way    Austin    TX    78758-5366    Landlord    Medical Oaks
Pavilion, Ltd.    Columbia/
St. David’s
Healthcare
System, L.P.   98 San Jacinto Blvd    Austin    TX    78701       $ 81,814.00   
7/31/2011

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, L.P.

   13729 Research Blvd.    Austin    TX    78750-1892    Landlord    Federal
Wholesale Toy Company, LTD    Frank Lee,
Trustee   6310 San Vicente Blvd,    Los Angeles    CA    90048       $ 36,800.04
   2/28/2011

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, L.P.

   511 Lake Rd.    Belton    TX    76513    Landlord    Holly Park Partners,
Ltd.                     $ 39,372.48    11/30/2012

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, Inc.

   950 West University Ave.    Georgetown    TX    78626    Landlord    NEVLV,
LLC    Mr. Richard
H. Beguelin,
Manager   905 N. West Lane    Austin    TX    78733       $ 53,275.00   
1/31/2012

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, L.P.

   5177 Richmond Avenue    Houston    TX    77056    Landlord    Keppel Houston
Group      5177 Richmond Avenue    Houston    TX    77056       $ 48,356.28   
11/30/2014

American Dental Partners of Texas, LLC

   13331 Jones Road    Houston    TX    77070    Landlord    M E T, LLC     
P.O. Box 591498    Houston    TX    77259       $ 16,654.18    9/30/2012

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, LP

   19725 Hwy 59    Humble    TX    77338    Landlord    Weingarten Realty
Investors    General
Counsel   PO Box 924133    Houston    TX    77292-4133       $ 63,583.39   
5/31/2012

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners L.P.

   1711 East Central Texas Expressway    Killeen    TX    76541    Landlord   
One Killeen Center Building Ltd.      510 South Congress    Austin    TX   
78704       $ 37,796.00    11/30/2012

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, L.P.

   4400-1 E. Central Expressway    Killeen    TX    76541    Landlord    Killeen
Hallmark, Ltd.    Day Cable
Company   9606 N Mopac    Austin    TX    78759       $ 30,645.96    12/31/2011

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, LP

   3106 So. W. S. Young Dr.    Killeen    TX    76542    Landlord    JWC, Jim
Wright Company      3106 So. W.S. Young Dr.    Killeen    TX    76542       $
69,000.00    9/30/2011

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, LP

   4003 Rustic Woods Drive    Kingwood    TX    77339    Landlord    BB Rowley
Interests LLC & S O Rowley Interests LLC    Rustic
Center   5005 Riverway    Houston    TX    77056       $ 24,376.00    11/30/2010

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners

   3303 East Walnut    Pearland    TX    77581    Landlord    Michael Sabeti,
D.D.S.      2606 Green Oak Dr.    Kingwood    TX    77339       $ 63,000.00   
11/30/2014

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, Inc.

   16000 Park Valley Drive    Round Rock    TX    78681    Landlord    Oakwood
Office Ltd.    Lance R.
Hughes; c/o
LRH
Investments,
Ltd.   1301 Capital of Texas Hwy. A-306    Austin    TX    78746    328-8211   
$ 104,877.96    12/31/2015

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, Inc.

   301 W. Hopkins Street    San Marcos    TX    78666    Landlord    Malcom Ray
Scott, D.D.S.      301 W. Hopkins Street    San Marcos    TX    78666    (512)
353-8964    $ 42,630.00    3/31/2012

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, L.P.

   1601 Forest Trail    Temple    TX    76502    Landlord    Dr. James H.
Wuensche      4305 Walnut Street    Temple    TX    76502       $ 9,642.00   
6/30/2010

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, L.P.

   5008 Midway Drive    Temple    TX    76502    Landlord    James T. Shoptaw,
D.D.S., M.S.D      2305 Marlandwood Dr.    Temple    TX    76502       $
34,200.00    1/31/2014

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, LP

   3801 Bee Cave Road    West Lake Hills    TX    78746    Landlord    STJK
Property, L.P.    Mr. Tim
Clark   301 Congress Ave.    Austin    TX    78701       $ 113,457.08   
2/28/2014

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, L.P.

   4407 Bee Caves Road    Austin    TX    78746    Landlord    Kerry J. Neal and
Angela Nixon-Neal      3504 Wellspring Dr.    Austin    TX    78738       $
33,000.00    8/31/2010

American Dental Partners of Texas, LLC, f/k/a Texas Dental Partners, Inc.

   25130 Grogans Park Dr.    The Woodlands    TX    77380    Landlord    Grogans
Park Group    Tom Boren   23 Silent Brook Court    The Woodlands    TX    77381
   281-363-9993    $ 55,108.80    12/31/2015

Voss Dental Labs, Inc.

   125 Lawrence Bell Drive    Williamsville    NY    14221    Landlord    The
Uniland Partnership of Delaware, L.P.    Director of
Property
Management   100 Corporate Parkway    Amherst    NY    14226       $ 223,980.00
   2/28/2019

 

(A) Leases have been executed but lease payment dates cannot be determined until
practices open.

(B) Rent is based upon a fixed chair utilization fee times the number of days.



--------------------------------------------------------------------------------

Schedule 7.11(c)(ii)

Leased Real Property – Credit Party as Lessor

None.



--------------------------------------------------------------------------------

Schedule 7.21

Management Service Agreements

 

1. Third Amended and Restated Service Agreement dated January 1, 2009 between
Carus Dental, P.C. and American Dental Partners of Texas, LLC

 

2. Amended and Restated Service Agreement dated January 1, 1999 between
Wisconsin Dental Group, S.C. and American Dental Partners of Wisconsin, LLC, as
amended

 

3. Amended and Restated Service Agreement dated January 1, 1999 between Cheng
You, DDS (A Professional Dental Corporation) (as successor-in-interest to James
D. Kiser, Sr., D.D.S., Francis T. Giacona, D.D.S., Anthony A. Indovina, D.D.S.,
Gregory S. Strain, D.D.S., Craig A. Henry, D.D.S., Harry E. Nelson, II, D.D.S.,
and Edward J. Dupuis, D.D.S., P.C.) and American Dental Partners of Louisiana,
LLC (as successor-in-interest to American Dental Partners of Louisiana, Inc.),
as amended

 

4. Second Amended and Restated Service Agreement dated January 1, 2009 between
AJS Associates, P.C. and American Dental Partners of Pennsylvania, LLC, as
amended

 

5. Service Agreement dated October 1, 1997 between OCG, Ltd. and Apple Park
Associates, Inc., as amended

 

6. Amended and Restated Service Agreement dated January 1, 1999 between
Associated Dental Care Providers, P.C. and American Dental Partners of Arizona,
LLC, as amended

 

7. Amended and Restated Service Agreement dated April 1, 2010 between Greater
Maryland Dental Partners, P.A. and American Dental Partners of Maryland, LLC

 

8. Service Agreement dated February 9, 1999 between Dental Care of Alabama, LLC
and American Dental Partners of Alabama, LLC, as amended [see limitations on
assignment below]

Management Service Agreement permits American Dental Partners of Alabama, Inc.
(for purposes of this subsection, “Service Company”) to assign its rights and
obligations under the agreement to any third party, and collaterally assign its
interest without the consent of the dental care provider (for purposes of this
subsection, “Provider”), provided that, with respect to either type of
assignment, if the Service Company enters into an agreement with any
non-affiliated party to either (i) sell substantially all of the assets of the
Service Company, or (ii) transfer, in any manner, 50% or more of the voting
securities of the Service Company, the Service Company must give the Provider
the right to enter into the transaction on the same terms within 30 days of
notice of the proposed transaction. Transaction may not be consummated without
consent of Provider unless there is no response within the 30 day period.

 

9. Service Agreement dated March 18, 1999 between Oklahoma Dental, Inc., P.C.
(as successor-in-interest to Paul Elwood Plowman, D.D.S., M.S.D., Inc.) and
American Dental Partners of Oklahoma, LLC (as successor-in-interest to American
Dental Partners of Oklahoma, Inc.), as amended

 

10. Service Agreement dated June 1, 1999 between Raymond Garrison, D.D.S., P.A.
and American Dental Partners of North Carolina, LLC, as amended



--------------------------------------------------------------------------------

11. Amended and Restated Service Agreement dated January 1, 2005 between Elias,
Elliott, Lampasi, Fehn, Harris & Nguyen, A Dental Practice, Inc. and American
Dental Partners of California, Inc., as amended [see limitations on assignment
below]

Management Service Agreement permits American Dental Partners of California,
Inc. (for purposes of this subsection, “Service Company”) to assign its rights
and obligations under the agreement to any third party, and collaterally assign
its interest without the consent of the dental care provider (for purposes of
this subsection,“Provider”), provided that, with respect to assignment of the
agreement (not collateral assignment), if the Service Company enters into an
agreement to either (i) sell substantially all of the assets of the Service
Company, or (ii) transfer, in any manner, 50% or more of the voting securities
of the Service Company to a non-affiliated party, the Service Company must give
the Provider 10 days of notice of the proposed transaction, with power to
consent to the transaction. Transaction may not be consummated without consent
of Provider unless there is no response within the 10 day period.

 

12. Service Agreement dated January 1, 2000, between Western New York Dental
Group, P.C., and ADP of New York, LLC, as amended

 

13. Amended and Restated Service Agreement dated January 1, 2006 between
American Family Dentistry of Memphis, P.C. and American Dental Partners of
Tennessee, LLC

 

14. Amended and Restated Service Agreement dated January 1, 2005 between Perry &
Hanratty, P.C. (as successor-in-interest to Perry and Slesnick, P.C.) and ADP of
New York, LLC

 

15.

Service Agreement dated August 1, 2002 between Capital Area – Hudson Valley
Dental Group, P.C. (as successor-in-interest to 1st Advantage Dental Group of
NY, P.C.) and ADP of New York, LLC, as amended

 

16. Service Agreement dated May 1, 2003 between Dental Associates, P.C. and
Redwood Dental Group – Sterling Heights, P.L.L.C. and American Dental Partners
of Michigan, LLC, as amended

 

17. Service Agreement dated February 1, 2005 between Jay F. Hauser, DDS, P.C.
(as successor-in-interest to Sheldon C. Cohen, D.M.D., P.C.) and American Dental
Partners of Missouri, LLC, as amended

 

18. Service Agreement dated April 10, 2006, with an effective date of April 1,
2006, between Deerwood Orthodontics, LLC and American Dental Partners of
Wisconsin, LLC, as amended

 

19. Service Agreement dated May 29, 2007 between Valley Dental Group, Ltd. and
American Dental Partners of Minnesota, LLC

 

20. Service Agreement dated June 8, 2007 between Castaldo, Preskar & Royse
Dental Group (as successor-in-interest to Rotas & Royse Dental Group) and
American Dental Partners of California, Inc., as amended

 

21. Second Amended and Restated Service Agreement dated January 1, 2010 among
Northland Dental Partners, PLLC, Family Periodontic Specialists, PLC, Family
Oral Surgery Specialists, PLC, Family Endodontic Specialists, PLC, and American
Dental Partners of Minnesota, LLC



--------------------------------------------------------------------------------

22. Restated Management Services Agreement dated July 1, 2002 between American
Dental Partners of Minnesota, LLC (as successor-in-interest to Metropolitan
Dental Management, Inc.) and Family Orthodontic Specialists, P.L.C. [see
limitations on assignment below]

Management Service Agreement requires consent of dental care provider (for
purposes of this subsection, “Provider”) to any assignment of the Management
Service Agreement, provided that American Dental Partners of Minnesota, LLC is
permitted to assign the Management Service Agreement without the Provider’s
consent to an affiliated party, or collaterally assign its rights under the
Management Service Agreement to any third party.

 

23. Management Services Agreement dated March 1, 2007 by and between American
Dental Partners of Minnesota, LLC (as successor-in-interest to Metropolitan
Dental Management, Inc.) and Family Pediatric Dental Specialists, PLC [see
limitations on assignment below]

Management Service Agreement requires consent of dental care provider (for
purposes of this subsection, “Provider”) to any assignment of the Management
Service Agreement, provided that American Dental Partners of Minnesota, LLC is
permitted to assign the Management Service Agreement without the Provider’s
consent to an affiliated party, or collaterally assign its rights under the
Management Service Agreement to any third party.

 

24. Service Agreement dated March 3, 2008 between Advanced Dental Specialists,
LLC and American Dental Partners of Wisconsin, LLC

 

25. Service Agreement dated January 1, 2009 between Care for Kids of Texas, PLLC
and CFK of Texas, LLC

 

26. Service Agreement dated December 1, 2009 between Christie Dental Practice
Group, P.L. and American Dental Partners of Florida, LLC



--------------------------------------------------------------------------------

Schedule 7.24

Part (a)

Subsidiaries of Borrower

 

     

Subsidiary

  

Interest of the Borrower Therein

1.

   ADP of New York, LLC    100% Direct Ownership Interest

2.

   ADP-CFK, LLC    100% Direct Ownership Interest

3.

   American Dental Partners of Alabama, LLC    100% Direct Ownership Interest

4.

   American Dental Partners of Arizona, LLC    100% Direct Ownership Interest

5

   American Dental Partners of California, Inc.    100% Direct Ownership
Interest

6.

   American Dental Partners of Florida, LLC    100% Direct Ownership Interest

7.

   American Dental Partners of Louisiana, LLC    100% Direct Ownership Interest

8.

   American Dental Partners of Maryland, LLC    100% Direct Ownership Interest

9.

   American Dental Partners of Michigan, LLC    100% Direct Ownership Interest

10.

   American Dental Partners of Missouri, LLC    100% Direct Ownership Interest

11.

   American Dental Partners of Minnesota, LLC    100% Direct Ownership Interest

12.

   American Dental Partners of North Carolina, LLC    100% Direct Ownership
Interest

13.

   American Dental Partners of Oklahoma, LLC    100% Direct Ownership Interest

14.

   American Dental Partners of Pennsylvania, LLC    100% Direct Ownership
Interest

15.

   American Dental Partners of Tennessee, LLC    100% Direct Ownership Interest

16.

   American Dental Partners of Texas, LLC    100% Direct Ownership Interest

17.

   American Dental Partners of Wisconsin, LLC    100% Direct Ownership Interest

18.

   American Dental Professional Services, LLC    100% Direct Ownership Interest

19.

   Apple Park Associates, Inc.    100% Direct Ownership Interest

20.

   Care for Kids – USA, LLC    85.07% Indirect Ownership Interest

21.

   Care for Kids of Arizona, LLC    100% Indirect Ownership Interest

22.

   CFK of Texas, LLC    100% Indirect Ownership Interest

23.

   Edgewater Indemnity Company, Inc.    100% Direct Ownership Interest

24.

   Focus Practice Consultants, LLC    100% Direct Ownership Interest

25.

   Voss Dental Lab, Inc.    100% Direct Ownership Interest

26.

   ZetaSys, LLC    100% Direct Ownership Interest



--------------------------------------------------------------------------------

Schedule 7.24

Part (b)

Borrower Equity Investments

Borrower owns a 100% direct ownership interest in American Dental Partners of
Ohio, Inc., a Delaware corporation.



--------------------------------------------------------------------------------

Schedule 9.3

Liens

Loan by River Road Dental, P.A., and Steven R. Schell, D.D.S., secured by Metro
Dentalcare Brooklyn Center fixed assets and accounts receivable in the aggregate
amount outstanding as of the Closing Date of $268,455.00 (for more information,
please refer to Schedule 9.4 below).



--------------------------------------------------------------------------------

Schedule 9.4

Indebtedness

 

Lender

   Interest
Rate     Maturity Date
(Month/Year)    Security    Long-Term
Balance    Current-
Term
Balance    Total Balance as
of the Closing
Date

Dr. Arthur Woehrlen

   7 %    5/1/2010    Unsecured    $ 0    $ 35,647    $ 35,647

River Road Dental, P.A. and Steven R. Schell, D.D.S.

   6 %    12/2011    Secured by
Brooklyn
Center
fixed assets
and
accounts
receivable    $ 117,161    $ 151,295    $ 268,455

TOTAL

           $ 117,161    $ 186,942    $ 304,102



--------------------------------------------------------------------------------

Schedule 9.5

Investments

None.



--------------------------------------------------------------------------------

Schedule 13.4

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

BORROWER:

American Dental Partners, Inc.

401 Edgewater Place, Suite 430

Wakefield, MA 01880

Attention: Chief Financial Officer

Telephone: 781-224-0880

Telecopier: 781-224-4216

Electronic Mail: bfeigh@amdpi.com

Website Address: www.amdpi.com

U.S. Taxpayer Identification Number: 04-3297858

With a copy to:

Gary A. Wadman, Esq.

Baker & Hostetler, LLP

65 E. State St., Suite 2100

Columbus, Ohio 43215

Telephone: 614-462-2678

Telecopier: 614-462-2616

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 N Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255

Attention:      Nilesh Patel

Telephone:    980-386-5094

Telecopier:    704-719-8870

Electronic Mail: npatel@baml.com

Other Notices as Administrative Agent:

Bank of America, N.A.

231 S LaSalle Street

Mail Code: IL1-231-10-41

Chicago, IL 60604

Attention: George “Scott” Carey

Telephone:    312-828-8938

Telecopier:    877-206-410

Electronic Mail: George.s.carey@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention:      Al Malave

Telephone:    570-330-4212

Telecopier:    570-330-4186

Electronic Mail: Alfonso.malave@baml.com

SWING LINE LENDER:

Bank of America, N.A.

101 N Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255

Attention:      Nilesh Patel

Telephone:    980-386-5094

Telecopier:    704-719-8870

Electronic Mail: npatel@baml.com